The next item is the debate on the report by Mr Dimitrakopoulos, on behalf of the Committee on Foreign Affairs, on the European Union and Iraq - A framework for engagement [2004/2168(INI)] (A6-0198/2005).
. – Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I should like to start by expressing my thanks to my honourable friends in the Committee on Foreign Affairs for their cooperation, which means that today you have before you a report which, I believe, is an integrated report laying down certain substantial guidelines on how relations between the European Union and Iraq need to move in future.
Without doubt, since combat operations ended, the situation in Iraq has been difficult and, unfortunately, is deteriorating by the day. Thus, the first comment I have to make concerns the security situation, the most important problem identified in Iraq today. It is important not only because it costs thousands of human lives every day, but also because nothing else can be done unless the security problem is addressed.
Of course, this conclusion is not enough. Very specific measures also need to be taken. One of these is, of course, the restoration of the Iraqi security forces and, on the other hand, the restoration of the Iraqi army, which is no easy matter. At the same time, as certain security problems are caused by the presence there of foreign military forces, I consider that replacing the military forces with a UN peace force would be an important step. This is one of the basic proposals in my report. Of course, it is something which cannot be achieved in 48 hours; of course, it is a decision which requires debate; of course, it is a decision which must be based on a UN Security Council resolution. However, in my opinion, it is necessary.
The third comment I have to make concerns reconstruction. Following the war, Iraq is a country in which the entire social fabric has broken down. Thus, reconstruction must not be examined as a mere logistical construction process; there is, of course, the question of construction, but there is also the question of reshaping and orientating a society, and reshaping and orientating a society includes political, economic, social and cultural issues.
The epicentre of the overall reconstruction process is, without doubt, a procedure which has just started, by which I mean the drafting of the new constitution. It is clear – and it must be clear to all of us – that the future of Iraq is primarily in the hands of the Iraqi people, and that is how it should be. On the other hand, however, it is very important for the European Union, with its tradition of democracy, to propose – through the procedure to draft the constitution of course – that care be taken to ensure that there will be a democratic, progressive society, with social awareness; a society which reflects the pluralism of Iraq.
Finally, and this is my last point, the presence of the European Union both in the reconstruction and in the entire course of events of Iraq, which is a country with an important history, is something for which provision is made in this report and something which should be supported.
. Mr President, it is a very great honour for me to be here today. It is the first occasion on which I have addressed this great body. Thank you very much for the opportunity to do so, first to make a brief speech now in respect of Iraq and later in the morning at greater length on Africa and globalisation.
I begin by thanking the Committee on Foreign Affairs, particularly its chairman, Mr Dimitrakopoulos, for its report and for the presentation this morning. Apologies for my pronunciation. I did Ancient Greek at school, but of course that was written rather than oral. The disagreements within the European Union over military action against Saddam's regime in Iraq are a matter of record and we all acknowledge that strongly held views remain on both sides. Given the strength of feeling, I am particularly grateful to your Committee for the way in which it has looked forward for a future for Iraq rather than backwards to rehearse the arguments over it.
Since the end of military action, the European Union has recognised its strong and common interest in supporting the new Iraq that is now emerging. I think we all condemn those who want to determine Iraq's future through extremism and violence. We condemn all killings and kidnappings, but, given the nature of this body, we particularly condemn the recent kidnapping of the Egyptian Ambassador in Iraq, Mr Ihab al-Sherif, and the attacks on other diplomats from Arab countries.
We are determined to see the success of a peaceful, stable and democratic Iraq, which responds to the needs of all its citizens. Just over a year ago, the European Council endorsed the Commission's communication setting out medium-term objectives for the development of the EU's relationship with Iraq. That strategy is bearing fruit.
Last November, the Council presented a package of European Union assistance to Iraq's then Prime Minister, Dr Allawi. That included a longer-term commitment to starting negotiations on a third country agreement and to promoting EU trade and political cooperation with Iraq; a reminder of the Commission's offer to implement the generalised system of preferences and financial support. Experts from the Commission worked with the United Nations and the Independent Electoral Commission of Iraq, and helped to make a success of Iraq's first democratic elections on 30 January this year. Several Members of the European Parliament also observed those elections.
The General Affairs and External Relations Council in February agreed to build on this package of assistance with further support for Iraq's political process, including the drafting of a new constitution. It agreed on a new Community aid package of EUR 200 million and the launch of an EU integrated Rule of Law and Police Training Mission for Iraq with offices in Baghdad and Brussels. That mission began training Iraqi police, judiciary and penitentiary officials yesterday and is making a valuable contribution to the Iraqi Government's efforts to increase its authority and to entrench the rule of law.
Overall, the European Union is today delivering an impressive and comprehensive programme of assistance to the Government and people of Iraq as they seek to build a peaceful and democratic future. Last month, along with Commissioner Ferrero-Waldner, the High Representative, Javier Solana, and the President of the General Affairs Council, Jean Asselborn, I visited Baghdad. In my view, and I hope Commissioner Ferrero-Waldner shares this view, it was a very important visit, symbolising the European Union's commitment to the new Iraq.
There the Commissioner reiterated the Commission's intention to open an office in Baghdad as soon as possible, so as to strengthen the EU's dialogue and technical assistance. At the International Conference on Iraq in Brussels a fortnight ago, hosted jointly by the United States and the European Union, representatives from 87 countries and international organisations gave a similar and strong message of support to the new Iraq.
Let me just respond in opening to one absolutely key point. I will make my first apology for referring to the rapporteur as the chairman. If this is regarded as a slight on my very good friend Elmar Brok, the chairman of the Foreign Affairs Committee, I apologise to him too. Mr Dimitrakopoulos rightly said that the security situation was the key to everything else and the security situation is serious. There is no disguising that. He also intimated that the sooner the Iraqis were able to take control of their own security the better. Let me say, as one of what were the two formal occupying powers in Iraq, the United States and the United Kingdom, and someone with his own personal responsibility for the war, we share this aspiration. Leave aside the arguments of the past. All of us believe that the quicker the Iraqis are able to take responsibility for their own security the better and the quicker the coalition forces will then be able to leave.
The security situation is poor. The better news is the increase in the training and ability of the Iraqi security forces. Now there are 168 000 individuals in the Iraqi security forces overall. More and more of them have a proper capability and are being used. We are well aware that under Security Council Resolution 1546 the mandate for the foreign forces in Iraq will come to an end in December this year, unless it is renewed in some way, and that in any event, as 1546 makes clear, we the coalition forces are only there at the invitation of the Iraqi Government. Were the Iraqi government to ask us to leave, we would leave immediately.
On the issue of whether there could be a United Nations 'blue-hatted' force, I have no difficulty with that in principle. The only issue is encouraging other countries to come forward. Whether we can achieve that remains to be seen. However, on the overall objective of coalition forces being reduced and then leaving and the Iraqis taking full control for themselves, we are absolutely in agreement.
To sum up, the United Kingdom will look during its presidency to pursue a growing relationship between the EU and Iraq, building on what we have already achieved. I welcome the Committee's endorsement of the goal and particularly their call for the Commission to open its office in Baghdad and for the EU to send an observer mission to the elections to be held in Iraq in December.
I greatly welcome the Committee's suggestion that the European Parliament should build on its relationship with the Iraqi Transitional National Assembly.
I look forward to today's debate
. Mr President, I should like to start by welcoming Mr Straw to the Presidency. I congratulate Mr Dimitrakopoulos warmly on his report. It is an excellent and timely report and gives us a good opportunity for an update on the intensive developments over the last few months. Iraq is still a huge and multiple challenge to all of us. It really is ‘work in progress’ and we have a lot to do there.
Significant events have taken place, one of which was the troika visit to Iraq on 9 June, because we, the 25, showed that we are all united now in reconstructing and assisting Iraq. It was not easy, because there have been times when we have not been united. It was also very well received by the Iraqis themselves.
I also think it was very important that we had the international conference in Brussels. Many members of the Iraqi Government were present and they were able to present their ideas and wishes and suggest where we could assist them. The deplorable abduction of the Egyptian diplomat and other recent kidnappings have driven home to all of us the conditions under which people are living.
I decided, therefore, that the Commission should also have a presence in Baghdad and, as Mr Straw has already mentioned, we will be setting up a delegation. We will, of course, do that under the protection of the British and we hope that safety can be guaranteed as far as possible. We know it is not an easy undertaking, but I think it is important that politically we also show our flag and help the Iraqi people.
The situation in that country is still very difficult and I agree with Mr Dimitrakopoulos that ensuring military and civilian security must be the main priority of the new Iraqi administration. The only way to establish security is to address the underlying causes of the violent attacks by some sections of the Iraqi population. I see two concrete prerequisites for this. The first is an inclusive and broad-based constitution and the second is an environment in which reconstruction can bring visible improvements to the daily lives of the Iraqi people. I would even add that, thirdly, it is very important that neighbouring countries also contribute to more unity in the country and less conflict.
I shall say a few words about the new constitution. This must represent the interests of all Iraqis and was a central topic of our Iraq Conference in Brussels. It must be a product of inclusive, broad-based consultation and all Iraqis must feel it belongs to them, can protect them and guarantee their rights. The inclusion of Sunnis in the main drafting body is therefore a promising start, but, as we know, the process will not be easy. We in Europe know from our recent experience the myriad difficulties a constitution can pose and, by the way, we also discussed that very frankly with the Iraqis.
We are also ready to offer technical expertise if requested. We already provided technical expertise in the last elections, especially for the United Nations, and we have said that we will assist the United Nations experts again this time, especially with funding, but also by providing some of our own experts. Of course that always depends on whether the Iraqis want us to help.
We rely very much on the United Nations to advise the Iraqis on compliance with the principles of international law. Once the Constitution has been drafted and elections are scheduled, we also intend in principle to offer the Iraqis an election observation mission to oversee them, but it depends on the security situation. We have not yet taken a final decision on that.
The Iraqi people need to see concrete improvements in their everyday lives. Since 2003 we in the Commission have been working on health, education, basic needs, sanitation and water, and also on creating jobs, because what is most important is that people themselves are able to feed their families. Of the EUR 200 million committed we will soon have finalised EUR 145 million, to be channelled through the World Bank’s International Reconstruction Fund Facility for Iraq to meet basic needs.
The forthcoming donor conference in Amman will then offer an opportunity for the Iraqis themselves to take the lead, based on the last conference in Brussels, in setting up a real donor coordination mechanism. They already announced it at the conference and we would like to work with them.
In addition to reconstruction aid, the international community also needs to do more to reduce or reschedule Iraq’s debts. The Commission will be pushing EU Member States on this, because we think it is fundamental.
It is a prerequisite that neighbouring countries especially contribute more and more, because they will really play a central role in shifting the balance in the region. These countries need the assistance and cooperation of their neighbours. The neighbours have made this commitment in principle, but now we have to see whether it can be put into practice.
Iraq is an extraordinary country with a great but turbulent past. It is now the inspiration for a new era of international cooperation. We know that the agenda that we have set out is very ambitious, but I think we can deliver if we just stay the course. The Iraqi people have shown tremendous courage and resilience, particularly in turning out in such large numbers to vote, but also in their everyday lives against a background of violence and intimidation. They deserve compassion, but also solidarity and financial and other assistance. That is what we have to do on moral and also political grounds.
I can inform the Council and the Commission that Parliament offers courses in modern Greek, if needed, in order to help with the pronunciation of Mr Dimitrakopoulos’s name.
. – Mr President, ladies and gentlemen, I find myself in the slightly ridiculous position of being the only person to have abstained from the opinion issued by the Committee on Development. There were no votes against the opinion. To be quite frank, my abstention was the result of the rejection of two paragraphs that I consider important, namely the reference to the military occupation and to the rejection of the war with the resulting withdrawal of occupation troops, as well as the criticism of the rule and the loss of economic sovereignty connected with Ambassador Bremer’s corrupt and negative management.
Mr Straw, the present is a consequence of the past. The deaths occurring daily and the killing of Mr Calipari, the secret agent, bear witness to this fact.
Yesterday, representatives of Iraqi civil society were received; they are present in the Chamber today and I welcome them with great respect. These are people who live in insecurity every day, but who do not give up on their commitment to fight for an Iraq free of the military occupation, terrorism and armed resistance. They live in Fallujah, Basra and Baghdad, they believe in justice and democratic participation by the people and they were victims of Saddam Hussein’s dictatorship.
Yesterday, I realised how important it is to give these people power. As our opinion states, it is necessary for the reconstruction process to provide for their involvement and financial support for their projects.
Our opinion also strongly emphasises the promotion of development measures in favour of women, who must acquire and not lose rights, and of children traumatised by the dictatorship, the embargo and the war, as well as measures designed to help the country to clear the mines and cluster-bombs and to place control and reconstruction projects back in the hands of the Iraqi authorities.
Our opinion also calls for the involvement of the United Nations. Above all, it calls for respect for human rights, which have been tragically and shamefully violated, and a continued commitment by the European Union through its presence in Iraq, as the Council and the Commission have also called for here.
Finally, since the time available to me has ended, I urge that the debt cancellation that Commissioner Waldner believes necessary should not be considered a substitute for aid.
.  Mr President, ladies and gentlemen, after years of oppression and deprivation of freedom, and the prevailing difficulties notwithstanding, the people of Iraq now have a chance of a peaceful and free future. It is an opportunity we must do everything in our power to seize.
What does this mean in terms of trade policy?
Firstly, my committee welcomes the strategy proposed by the Commission for involvement in Iraq, calling on all parties to help transform the country into a diversified market economy.
Secondly, Iraq’s planned accession to the WTO is a crucial step in integrating the country into the global economy, although the economic and administrative structures for this have yet to be created.
Thirdly, reconstruction must involve a leading and coordinating role for the United Nations.
Fourthly, Iraq possesses many natural resources, particularly its reserves of oil. It is not least in our interest that the trade in oil and natural gas be resumed; as it will help secure our energy supplies to a considerable degree, it is important to both sides that legislation be approximated in the energy sector, too, and that adequate conditions under which investment can take place be established. It has to be said, though, that sustainable reconstruction is inconceivable if the proceeds are not reinvested in Iraq.
Fifthly, as regards international financial aid or the cancellation of debt, there must be close cooperation between the partners involved.
There also – and this is my sixth point – needs to be close cooperation between Iraq and its neighbours, on which the development of a favourable investment climate across the region as a whole depends.
I will conclude by thanking the members of the lead committee, the Committee on Foreign Affairs, for adopting our opinion with scarcely any reservations.
The window of opportunity that we have for change in Iraq will not be open for ever. Let us make good use of it for the people’s benefit!
. Mr President, I would like firstly to congratulate Mr Dimitrakopoulos on the excellent work he has done on Iraq, a tough, complex and difficult issue, as we can see from the events that have taken place recently: the murder of more than 40 people this weekend, the kidnap of the head of the Egyptian diplomatic mission in the street in broad daylight, the standstill in oil production and the spectacular increase in violence over the last year.
Nevertheless, Mr President, I believe that the task of rehabilitation, reconstruction, democratisation and pacification of Iraq is not a task that should fall to the countries most closely involved — and I can see Minister Straw, who is with us today, and we welcome him as well — but rather it is a task that should fall to the whole of the international democratic community.
The European Union must give decisive support to the tasks required in Iraq at the moment: a Constitution that will have to provide a prudent and sensible balance in terms of the nationalist and religious factors, the holding of new elections, the establishment of a new government and the trial of Saddam Hussein. And all of this, Mr President, must accommodate the Sunni community and allow it greater participation in the structures of power.
If I had to emphasise one aspect of Mr Dimitrakopoulos’s report, it would be that it looks to the future, because the future cannot be built solely by talking in the past tense. If we do not have a clear view of our ambitions and our projects for that country, we will not be able to build the future and we will not be able to understand the past.
It is therefore very important, Mr President, for the European Union to clearly promote peace, understanding, concord and reconciliation in that country, as Commissioner Ferrero-Waldner has said and as the President-in-Office of the Council of Ministers of the European Union has also told us. But I believe, Mr President, that we will have to try, amongst all of us, to turn the discords of the past into the harmonies of the present, as suggested by the rapporteur, Mr Dimitrakopoulos.
Mr President, I have been told that the page must be turned. I am turning it. I shall not speak about the mass graves in Fallujah. I shall not speak about the dozens of people killed each day. I shall not give any figures. I shall not speak of the ghetto to which foreign nationals are confined. I shall not speak of the journalists who have been kidnapped or of my Iraqi friends who have been murdered. I shall not speak of this chaotic, free Iraq which often seems like hell. I shall not speak of the appalling corruption and the misappropriation of oil revenue. Above all, I shall not say that this war has been a tragic mistake from beginning to end. I am turning the page.
Do not ask me, however, to say that all those Iraqis who are resisting have become terrorists. Yes, alas, there are terrorists, but there is also a popular uprising. Do not ask me to shut my eyes to the appalling management of the conflict when even Bush himself is coming under attack for this within his own party. Do not ask me to hide the fact that European Union money is lying unspent in Mr Wolfowitz’s World Bank Trust Fund, despite the call made by the European Parliament, in its resolution of September 2003, for all of its donations to be managed by the United Nations. You have been an excellent rapporteur, Mr Dimitrakopoulos, but do not ask me to give yet more ground and forget our Amendments 11, 12 and 13. That is our bottom line.
Why? Quite simply because the Iraqis are watching us and reading us and because they expect from Europe not only hope but also truth. Commissioner, your words were well chosen and full of compassion and we support you. We want to rebuild Iraq, but with the Iraqis, for the Iraqis and for them alone.
Mr President, Commissioner, Foreign Secretary Straw, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, I wish to welcome you here and wish you good luck with your work.
Scarcely a day goes by without new attacks in Iraq being reported. Suicide attacks, acts of terrorism, kidnappings and other outrages directed against Iraqi and foreign civilians, journalists and soldiers are unfortunately now becoming everyday fare. Most of us only need see it on TV, but the Iraqi people are living in the middle of this situation. It is a priority task for the whole of the world community to support the Iraqi authorities in bringing the violence to an end, rebuilding the country and introducing democracy, peace and stability. Europe has a big responsibility to support this process through its presence and through money, trade, aid and all other possible forms of help, for example police training and training in the holding of elections.
We have had many harsh exchanges in this House about the American invasion, but we must look to the future now. On behalf of my group, I wish to congratulate the rapporteur, Mr Dimitrakopoulos, for his work on the report and for trying to be so constructive and forward-looking. We do not need to dig ourselves into trenches. We do not need to harp on what is past. I wish to appeal to all the groups to try to look forwards.
To demand now that all the troops be withdrawn would be a disaster for the Iraqi people. people are needed in Iraq, and we genuinely support the call to try to bring about a UN-led force with a European presence, if that is possible.
The Iraqi people are courageous and patient. They showed this during the election, and they show it every day. With its constitution, the Iraqi Government has ambitious goals. We naturally support the work on creating democratic institutions, strong protection for women and minorities and support for a society founded on the rule of law. We would also appeal to Iraq to abolish the death penalty in the longer term.
If required, the EU can help in making expertise in constitutional work available. The road towards democracy and security is difficult and long. Success would turn Iraq into a fantastic model for the whole region, but that will require increased aid from Europe and from ourselves here in the European Parliament, involving contact with the elected Iraqi Members of Parliament.
.  Mr President, ladies and gentlemen, I will start by congratulating the rapporteur on his report’s strong points, for example, the replacement of American and British troops by UN security troops, which will, in time, improve the security situation to a vast degree. I think the rapporteur is right, and I would like to urge Mr Straw to show more commitment in this area, not only telling this House that he is in agreement, but also, among other things, by adopting a tougher line in the Security Council.
Another strong point is the need for national reconciliation and for no crime to go unpunished. I appreciate the fact that, in his report, the rapporteur refers to a number of positive developments in Iraq, including the elections in January 2005. Having said that, there are two important failings in the report that I would like to mention.
The first one is the deteriorating security situation. Although this will, in time, be improved by troop replacements, at the moment, the speed at which things are being done is simply too slow and the direction too unclear. I am entirely convinced that there will be no fundamental improvement in the security situation without a more radical and a more rapid transfer of powers.
Secondly, I simply have to return to the issue of the ambiguity surrounding the start of the war, particularly in the first recitals. Like the rapporteur, I believe that both the European Union and this House will need to focus on the future and future cooperation between the European Union and Iraq, but not even in this House can there be any effective and concerted action without an objective assessment of the past. That is why my group has tabled a number of amendments that underline this, addressing, among other things, the lack of legitimisation by the UN. The overwhelming majority of my group will not vote to endorse the report unless those amendments are adopted.
If we do not learn from past mistakes, we risk repeating them, and that is something we should avoid at all costs.
– Mr President, Commissioner, Mr President-in-Office of the Council, the report that has been submitted to us on the European Union’s engagement in Iraq states, as early as its first paragraph, and I quote, that we ‘need to move on from past events and to look towards the future’. In other words, keep mum about the war, those responsible for it and its consequences. This approach seems to me to be ethically irresponsible, politically suspect and strategically unrealistic.
It is ethically irresponsible. What right do we have to write off the unspeakable suffering that this war has already brought to the Iraqi people: the 100 000 innocent victims, the destruction, the total lack of security, the deprivations and the humiliation of the occupation? Let us remember once again that this war was started against the wishes of the international community and on the basis of a twofold lie: that there were weapons of mass destruction in Iraq and that Al-Qaeda had been in the country before 2003. We can no longer regard as insignificant the legitimate anger of many Americans, British and others towards their leaders, whom they do not intend to forgive for deceiving them and drawing them into this bloody and inglorious venture.
Covering up the origins of the present fiasco would also be politically suspect. The current leaders of the Commission and the Council are precisely those who were among the most ardent supporters of the American President. Let us imagine that the vagaries of scheduling had forced the recent transatlantic summit to be put back by two weeks. We should have had a startling photo of the meeting: Mr Bush, Mr Blair and Mr Barroso, almost a repeat of the Azores Summit of 2003. Would they then have had nothing to say to us about their assessment of the consequences for Europe of the decisions they took then and the lessons that they have now learned? It would be too easy, Mr Straw, to welcome the new spirit only, in so doing, to pay off such a heavy liability. Far from eradicating terrorism, this war has transformed Iraq, according to the CIA itself – and I quote – into a terrorist laboratory where the Jihadists come to train in urban warfare, and this for maybe another twelve years, according to Mr Rumsfeld. You owe us some explanations!
Finally, I believe that it is unrealistic to believe in the lasting success of a political solution in Iraq, which would save us from condemning this war. Neither Europe nor the United Nations has the authority to provide back-up troops for occupiers in difficulties. Now is the time to send this entire battered region some strong political signals, such as a decision to proscribe all recourse to war in future as a way of resolving the world’s problems, or the implementation of the Quartet’s commitments, that have never been kept, to restore the fundamental rights of the Palestinian people, or substantial aid for the creation of civil society – and I salute the representatives of civil society who were welcomed by my group yesterday – and a totally free and sovereign authority in Iraq. Mr President, we are told that Europe urgently needs to engage in a major project and this is one!
.  Mr President, among the elements slowing down Iraq’s reconstruction are the ongoing suicide attacks. The European institutions can make a substantial contribution to keeping this almost exclusively Arabic jihadism under control. How? By finally giving Iraq’s closest neighbour, Syria, a clear warning, because to date, Syria has acted as the perfect springboard for Islamic terrorists from Mesopotamia. What I would say to both the Council and Commission is that we cannot, surely, under these circumstances, entertain the idea of an association agreement with Damascus. Moreover, I would like the Council to tell us to what extent Al-Qaeda jihadists are being recruited from within the European Union, and to what extent terrorism against Iraq is being funded by mosques based in Europe.
Although Mr Dimitrakopoulos, in his report, fails to spell out the disruptive Arab influence on Iraq’s general reconstruction process, I do welcome his unambiguous request to the Commission for a meticulous justification of all EU projects in Iraq. Indeed, that is something that taxpayers in the EU Member States have every right to have at their disposal. Mr Dimitrakopoulos does, however, address another, second, obstacle to Iraq’s reconstruction in the shape of the widespread evil of corruption within that country’s administrative apparatus. Once again, the European Union can make a valuable contribution to Mesopotamia’s prospects. Corruption and security are closely related. ‘Only transparency can get us out of this quagmire’, said the Kurdish politician Mohammed Toufik, and he was right. This represents a new set of aid tasks for the European Union in Iraq.
I would like to add that I have a great deal of respect for the US, British and other international troops, and wish them much strength in their endeavours to achieve a better …
Mr President, during the Communist era in Poland, a joke did the rounds about a travel agency that allegedly used the following advertising slogan; ‘visit the Soviet Union before the Soviet Union visits you’. An updated version of this joke might be; ‘let us take care of Iraq before Iraqi terrorists take care of us’.
The EU Special Representative for Afghanistan recently said that our political presence and substantial financial involvement in the country were necessary because the EU had made the mistake of failing to take any interest whatsoever in Afghanistan between 1990 and 2001. We should avoid making the same mistake with Iraq, and we should not leave the country to the Americans. In my opinion, both supporters and opponents of US intervention in Iraq – and I include myself in the latter camp – can and should agree on the fact that the EU must act as a stabilising force in Iraq and the surrounding region.
The EU committed a grave error by failing to send observers to the January 2005 elections in Iraq. He who is absent is always in the wrong, and has no say in how he would like events to unfold.
I should like to end by thanking Mr Straw for our meeting last Thursday in London, and to tell him that the Committee on Foreign Affairs still has the same chairman, namely Elmar Brok.
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, a fortnight ago, our committee welcomed a delegation from the provisional parliament of Iraq, led by its President and his deputy, and including all factions – Shiites, Sunnis and Kurds together. I was pleasantly surprised to note the interest these leading representatives of their communities had in finding a solution that would include reconciliation and would join the religious and ethnic groups together, and the way they engaged in serious discussions to this end. The chairman of the Committee on Constitutional Affairs was also present. One thing on which, or so I believe, the long-term peace of this country depends, is a balance of power in the form of a sort of federal structure, one secured, in bad times and good, by means of a constitution. We could thereby arrive at a way of doing things that would give everyone the feeling that their interests were secure, as was also, though, their religious and ethnic identity, and that would also have an influence in the cultural sphere.
On this, I believe, the success of the enterprise largely depends, for it was often the case, in these states formerly under colonial rule, that a small group held the reins of power, and in Iraq, this was the Sunnis, something I regard as one of the main reasons behind this terrorism, and we must – as you, Commissioner, said – succeed in spelling that out, or else it will not be clear to the public where the benefit for them lies. They have to see that the terrorists are attempting to make democracy and power-sharing impossible; that they do not want stability, for stability will bring the investments that will improve conditions in the country. It is by these means that they seek to regain their former positions of power, or for purely ideological reasons, to nip democracy in the bud.
At the time, I was an opponent of the war, but that is now irrelevant. What matters now is that we, together, win the peace and establish democracy. We have to bridge the gulfs by which we have long been divided and, by means of a multilateral approach, make it possible for this country to become stable and democratic, with consequent benefits – not least for us – right across the region.
Mr President, ladies and gentlemen, this report could have and should have been more courageous, since what we are discussing are issues of life and death and of the strategic future of our Union.
The text has certainly been improved, but in too many places it has become detached from the reality on the ground. This war is now lost, and it has done much to aid the jihadist terrorists, instead of weakening them. If Mr Bush were wise, he would announce a wholesale withdrawal, without maintaining any strategic bases, and he would implement it in accordance with a precise timetable.
As always, in asymmetrical conflicts there is no military solution, but only a political solution. The new Iraqi Government is demonstrating this to us. In point of fact, it is not negotiating with the terrorists, but with the resistance, including it in the reconstruction process. For this reason, Mr Dimitrakopoulos, it is important to insert the word ‘resistance’ into the report, since today in Iraq there are both insurgents resisting the occupation and terrorists, and their objectives are different.
In addition, it was also important to point out that the war against Iraq was cold-bloodedly sought by Mr Bush and deliberately sustained through a tissue of lies. Iraq, in fact, did not possess weapons of mass destruction, nor did it have links with Al-Qaeda. Once the invasion had been completed there was a moral duty to reconstruct Iraq, at least in physical terms, but political and military arrogance, incompetence, corruption and ineptitude have prevented this. Thus, even passing over the disgrace of Abu Ghraib, they have lost, without winning the hearts and minds of the Iraqi people.
I therefore also address the Council and Commission representatives: now is the time to abandon the weaknesses of past divisions and to focus even more firmly on a common policy in order to escape the impotence that dogs minority coalitions.
Europe is worthwhile only if we think, decide and work together. Otherwise, it is just a charming collection of little bonsais crushed by the first passing elephant.
Mr President, ladies and gentlemen, on the war in Iraq Europe has experienced one of its greatest divisions of opinion, and because of this the Dimitrakopoulos report accomplishes a semi-miracle in seeking a possible equilibrium. Many deficiencies, however, still remain.
The actual situation on the ground unfortunately confirms all the doubts expressed by those who declared themselves opposed to military intervention. We waited for the turning point with the fall and capture of Saddam Hussein, and later we hoped that the turning point would come after the elections in January, and that the Allawi government would actually be able to stabilise the country. In reality, we know that things have turned out differently. If we look at the civilian victims of the suicide attackers, the unrecorded acts of violence by Iraqis on Iraqis and the increase in the weekly attacks on the occupying forces, Iraq is the largest terrorist training ground on the planet.
Today, however, we should not look towards the past but concentrate on the future, which is why we have given the Allawi government our endorsement, committed ourselves to the reconstruction and supported the recent resolutions. On this point, we have set ourselves three objectives, namely the prior commitment – as the Solana doctrine calls it – with neighbouring countries, which can lend us a hand, not only not to export terrorists but also to help Iraq to emerge from the abyss; the training of the security forces, who are vital in planning the withdrawal of the occupying troops; and, finally, the constitutional agreement.
This is truly the last turning point. Either we are able to keep the country united with the constitutional agreement, or an inexorable civil war will break out. The signs of tension that are also present in Kurdistan give us cause to believe that this is really the last chance Europe has to achieve a better situation in the coming months.
Mr President, Mr Dimitrakopoulos, ladies and gentlemen, the road to hell is paved with good intentions. What I mean is that if accounts are not settled with the past, the past will sooner or later come back to haunt us, presenting us with a very expensive and dramatic bill.
If we do not condemn the war today, it is not possible to understand what is happening in Iraq at the moment. The war and terrorism continue to feed off each other. Before the war in Iraq there was no terrorism. We have to have the courage to say that the occupying armies are an element producing insecurity and not security. We have to have the courage to say that the United States and its allies went into Iraq because there is oil there and because they wanted to get hold of it, and certainly not to spread democracy.
Yesterday we met representatives of civil society, human rights organisations, trade unions and women’s organisations, who explained to us that this society is active and wants to have a say in its own future. Europe should look at this issue too, and not just at its relationship with a government voted in in elections that were held under foreign military occupation.
– Mr President, are we afraid or are we ashamed of the truth? Are we afraid or are we ashamed of it, Giorgos? The simple truth is that we have an occupying army and we have an irresponsible invasion by the Americans, British and Spaniards. That is the truth.
With the occupation which we went through and which you went through in 1940, we too had executions and abductions. That is what we did to the victor and that is what the people of Iraq are doing today and rightly so.
The occupying forces must leave. They must leave this country free to find its way. They must pay compensation for the wrong they have done. They must leave them the oil, and with oil at 60 dollars a barrel they will find their way.
As long as there is an occupying army, there will also be crimes. They need to understand that. That is the real truth. We have lived through it. When Stalin interfered in Greece's internal affairs from 1944 to 1949, we slaughtered each other for many years. The occupying army must leave. That is the right thing to do.
Let us speak the truth. We should not be ashamed. We should not come here and legislate from the safety of Strasbourg and Brussels. Let us go and say what we have to say in Vasora. Let us go and say what we have to say in Baghdad. That is where the people are, that is where the truth is, that is where the problem is. Long live democracy. Long live freedom. Long live self-determination.
Mr President, that the alleged presence of weapons of mass destruction was used by the USA as a pretext for forcing their way into Iraq, and that the Americans are currently engaged in forcing their conception of democracy onto the Iraqi people, are matters of common knowledge. It is not only the duration of this intervention, but also its cost and side-effects that were underestimated. Iraq is now a lawless place, offering extremists the ideal opportunity to regroup and amass combat experience. The American invasion has turned the country into a training camp for terrorists from every corner of the world, and these have now only to wait for the opportunity to put their newly-acquired skills into practice on our soil.
Even now, then, we all have to pay the price for America’s mistakes, be it in the shape of more terrorist activity or of a constant increase in recruitment by extremist Islamic groups. The idea that Europe should cough up even more, by sending troops, for this aberrance on the part of the USA, is quite unacceptable. It is because Iraq will know peace and a resolution of its problems only if these things come from within itself that we should rather give our support to the restoration of education, the reconstruction of the economy and the fight against rampant corruption. Those are things Europe could do, and they would bear fruit.
Mr President, I should like to begin by congratulating Mr Dimitrakopoulos on the huge amount of work he has put into this complicated but extremely important issue.
After years of Saddam Hussein’s regime, the Iraqi people have now been given the opportunity to construct their country in a free and democratic way. The parliamentary election, which was conducted under great pressure from forces that were interested in neither democracy nor free elections, was the first step in the democratisation process. It was also a chance for politics to triumph over terrorism and violence, but that did not happen.
Even though a transitional government has been formed and work has begun on devising the new constitution, the security situation in Iraq has not been stabilised as it should have been. On the contrary, the situation is such that, for a long time to come, efforts will have to go on being made and a strong international presence will be required.
Obviously, the earlier Iraq itself guarantees security in the country, the better. On the basis of what we have learned from other conflicts in our own neighbourhood, for example the wars in the Balkans that I myself experienced, we cannot however expect any quick results. Constructing peace and democracy takes time and would do so even if all the forces in the country were well disposed towards these goals. Still more time is required in countries such as Iraq or Bosnia where there is a variety of groups opposing the democratisation process. We need time and patience, however, for, if we were not to show sufficient support for Iraq’s efforts at political democratisation or too quickly to withdraw the international forces from Iraq, we should be jeopardising the peace not only in Iraq itself but also in the surrounding region, and that is something we cannot afford to do. Therefore, our only alternative is to continue to support Iraq, both politically and through a strong international presence for as long as that is required.
Commissioner Ferrero-Waldner pointed out quite correctly that Europe now stands united in its efforts to rebuild Iraq. In my opinion, unification is precisely what would make it possible to stabilise the situation in Iraq and to overcome the problems we have there at present.
Mr President, we have before us a difficult compromise, which has emerged after many weeks of debate. I should like to call on all the rabble rousers in the Chamber, for whom time stopped two years ago and who still use the language of that period, to study this compromise and to ask themselves whether Iraqis will gain more from this compromise or from their rabble-rousing.
Anyone who fails to differentiate between anonymous, civilian-killing criminals and the coalition forces, made up of soldiers risking their lives in Iraq, is quite simply a liar, and I would protest against such lies.
I have two suggestions for the Council and the Commission. Firstly, more pressure should be brought to bear on Iraq’s neighbours. Previous speakers have already referred to Syria, and recent events both there and in Iran have shown that these countries must bear responsibility for what is happening within their borders. The international community must put pressure on them, and they must also bear part of the responsibility for what is happening in Iraq. These countries cannot pursue policies in secret, while sending out misleading signals. Secondly, we must strengthen our dialogue with the political leadership in Iraq. Even though deep-rooted ethnic and religious divisions exist within the interim parliament, we must still talk to these people. Those who do not fight are our partners.
Finally, the suggestion to send peacekeeping troops to the country is a splendid but naïve idea. Which army would be able to go out in blue helmets and protect the Iraqis? This is a task for a well-armed and well-prepared Iraqi army, as they are the only ones capable of protecting their own people.
Mr President, reports before this Parliament seldom contain jokes, but there is some humour, if unintentional, in this one. Paragraph 43 suggests that the European Union ‘offers its expertise and assistance with a view to the drafting of the Iraqi Constitution’. Iraqis might think that the European Union’s expertise and experience in this field leaves something to be desired. Its last attempt produced a Constitution that was opaque and confused and ran to almost 500 pages. On the other hand, the United States of America has a clear and concise Constitution that runs to just a few pages of paper, with only about 27 amendments needed over the past 200 years. If the Iraqis need some help, they might prefer to ask the Americans to lend a hand. If the EU becomes involved it might even offer to organise the constitutional referendum for the Iraqis, and that could lead to all kinds of unwanted problems.
Mr President, Iraq is the frontline of the war against terrorists. These terrorists have made it quite clear that their goal is to force foreign powers to withdraw from Iraq, and then to crush the beginnings of democracy in the country. The world cannot allow them to achieve their goals or to carry out their plans, and the EU Member States cannot afford to allow such a thing to happen.
The war on terror is a global challenge with which the world was confronted at the beginning of the 21st century. This is a war that we must win, because our opponent does not understand the meaning of such words as treaty, agreement, compromise, dialogue or peace. The aim of modern terrorism is to destroy the civilisation in which we live. Its current target is the United States, but it will be Europe’s turn in a few months’ time. The EU should therefore resolve to take joint decisions that are both courageous and practical, as it is no longer enough to provide EUR 200 million in aid.
The EU should start by responding to the basic problems faced by the Iraqi population. These include a lack of water, to which two million Iraqis have no access, a lack of food – according to the latest UN report, one in four children goes hungry – a lack of work, with unemployment standing at 70%, a lack of security and the fear of terrorist attacks. The destruction of pipelines and other oil installations by saboteurs has meant that Iraq has suffered losses of USD 11 billion over the past two years. These are issues that should be included on the EU’s list of priority areas for aid to Iraq.
We cannot allow our most notable effort towards reconstructing Iraq to be the announcement that a Commission representation will be opened in Baghdad, or the sending of an observation mission to the December elections. It is ordinary Iraqis who are waiting most impatiently for concrete assistance. We must step up our involvement in Iraq, and this involvement must be better organised. We need a vision that is worthy of a community comprising 25 Member States.
The cost of failure would be high. A defeat for the democratic forces would strengthen the terrorists’ position, and this would have a knock-on effect in the shape of a new wave of terrorism, not only in Iraq but all over the world. Peace in Iraq will be key for the development of transatlantic relations and for peace in the region as a whole. Pressure must be brought to bear on Syria and Iran to ensure that these countries no longer provide support to terrorists there.
For some time now we have been hearing that we should not be referring to the past and that there is no need to talk about the reasons for the invasion of Iraq by the United States and its ad-hoc coalition and allies. I am sorry, but I disagree deeply with this view, because the ad-hoc coalition created and led by the Americans invaded a sovereign state without any international or legally acceptable mandate.
Ladies and gentlemen, Mr. Straw, history has shown us on numerous occasions that mankind could have avoided many of its mistakes if it had carefully analysed its errors and moral failures. Unfortunately, we seem to be unable to learn from our own mistakes.
Mr. Dimitrakopoulos, not only am I able to pronounce your name, but I respect you as a colleague from the Foreign Affairs Committee. Yet, I cannot support your resolution, even though I am aware of the amount of effort you have put into it, and I agree with Mrs De Keyser, that without the passage of our draft amendments, this resolution would have no authority whatsoever.
Mr President, first I want to pay tribute to Mr Dimitrakopoulos, a name which I have become familiar with in recent months. He has worked extremely hard to get this report right, seeking compromise from all sides to create a report that I think represents the views and aspirations of the vast majority of this Parliament. That is not an easy job when it comes to Iraq.
One of the positive aspects of this report is the recurring theme of the need for us all to look forward with Iraq; concentrating on what can be achieved as Iraq moves ahead into the future and not constantly referring to mistakes and decisions made in the past. The rapporteur has not allowed this report to be hijacked by those who want to rehash the debate on the basis for war in Iraq and the legalities surrounding that decision, or lack of them. This is a valid debate but it adds nothing positive to this report at this stage. Instead, the report concentrates on what the EU's role will and should be in the future, assisting the new authorities in Iraq. Many issues are dealt with; I want to refer to three of them.
First, in relation to political support, I was glad to hear Mr Brok referring to the visit of representatives from the transitional National Assembly to this Parliament recently, and it was a welcome event. They called for assistance, support and help in relation to the drafting of the new constitution in Iraq, which is something I think we should do wholeheartedly and enthusiastically. Primarily, we need to ensure that there is full participation of all groups in the drafting of that constitution.
Second, in relation to security, we should not forget that, as we speak, there are European citizens in Iraq trying to provide security in difficult circumstances. We need to look forward to see what the EU can do collectively. To that end, I welcome the fact that we are going to see an EU delegation in Baghdad in the near future. I also welcome the Rule of Law and Police Training Mission, which will add considerably to the security situation in Iraq, and the new call for a new UN Security Council Resolution on Iraq, which is outlined in detail in the report. That is a brave new call.
Finally, we should not forget our human rights principles, despite the very difficult and extreme circumstances that continue in Iraq, particularly in relation to the death penalty.
Mr President, I welcome the emphasis of the rapporteur and of Amendment 12, by the PSE Group, in supporting the EU’s positive commitment to the social, economic and political reconstruction of Iraq, to the success of the January elections, to the doubling of international partners for Iraq, as represented at the Brussels Conference, and to our united condemnation of all violence, kidnappings and human rights abuses within Iraq.
The European Parliamentary Labour Party cannot support those amendments that seek to rekindle the divisions of the past. In that context, I note that Amendment 3, by the Verts/ALE Group, seeks to delete this Parliament’s commitment to fighting both terrorism and the proliferation of weapons of mass destruction. Everyone should vote against that amendment.
Finally, there is a link between this debate and the next on development. Twenty years under Saddam Hussein left five million Iraqis suffering from chronic poverty, the fastest increase in child mortality of any country in the world, access to safe water for less than half the people in rural areas and 60% wholly dependent on food handouts. Today the European Parliament reaffirms its commitment to the right for development for the Iraqi people, as well as their right to peace.
. Mr President, the post-Iraq-war phase can be compared to some degree with the period after the Second World War, even if it is not on the same scale. However, we have to get over all our past differences and quarrels and look to the future. That is the only solution. We cannot just talk about the situation, we have to take action, we have to turn the page. That is why the Commission has been seeking over the past two years to contribute, through its support for reconstruction, to promote reconciliation within Iraq and in the international community.
As Mr Brok and Mrs Morgantini pointed out, we must also ensure that the rehabilitation and reconstruction of Iraq produce benefits for all Iraqis. That must be an inclusive approach. Of course we have to look to the constitution. It has to be a constitution that gives ownership to the Iraqis, that really protects the territorial integrity of Iraq but, at the same time, looks to the federal possibilities. That is the only way to secure the right balance between the different ethnic elements. It also has to look to the future, creating a modern society in which women and religious communities must be given an appropriate stake. Therefore, the constitution is of the greatest importance.
It is also very important to build the institutions of the new Iraq. There has been a great deal of talk about energy and trade. I believe that, in order to restore the possibility for Iraqis to develop themselves, there has to be capacity-building with the Ministries of Trade and Energy.
We supported the elections and we will support the next elections if the security situation will allow it. It is also very important to ensure the further development of the Iraqi police and judiciary. The ‘Eujustlex’ mission that began on 1 July will be of great importance and will hopefully make a significant contribution. This involves the training of 770 policemen and judiciary members. We also have to refocus on the social services, such as education, health and sanitation. People must be allowed to live their lives. At the moment they only have electricity for a few hours per day, in a climate where temperatures reach 50 degrees centigrade.
We know how difficult it is. Conditions on the ground are exceedingly difficult. We are also aware of delays in some implementation because of the difficult situation. We therefore have ongoing discussions with the World Bank, the UN and the Iraqis themselves. It is clear that the main responsibility lies with them, but we must give them all our assistance.
I agree that it is very important that the international community encourage Iraq’s neighbours to adopt the same approach, striving towards reconciliation and unity in Iraq. That is the clear message we gave in the international conference.
We support the WTO proposals regarding Iraq. Trade and cooperation agreements could be the next step, subject to negotiations with the Iraqis. There is a chance for them to build – in a new way – on the current situation in which we are providing them with assistance, but this must be done in a much more orderly way.
I am very grateful for the support of the European Parliament. I congratulate Mr Dimitrakopoulos for the excellent work he has done. You see, I can learn and will do better next time.
. Mr President, may I through you thank all Members of the European Parliament for a very constructive debate, which has been very interesting for me as well. Of course, it is right in one sense to say you cannot discuss the future without understanding the past, and there are different analyses of the past. I happen to think that war was justified at the time. I still do. I respect those who take a different view.
What I would say, however, is this: we can argue – and we will argue for a long time – about the legitimacy of the military action, but please do not now argue about the legitimacy of what is a democratically elected Iraqi Government. There were some speakers who challenged the legitimacy of the current government. With respect, that is wrong. The elections that took place on 30 January took place under a United Nations mandate, under intense international scrutiny. They were fair elections: 8.6 million Iraqis voted, and they produced a representative assembly which now has instructions from the United Nations to bring forward a draft constitution in August and to have it ratified in a referendum in October for there to be further elections leading to a more permanent national government in December. I suggest that it is responsibility of the whole of the international community, in support of that unanimous United Nations mandate, to ensure that this process works and works effectively. I am deeply grateful to the Commission and to the Parliament for the support that they are giving to that process.
Yes, the situation in Iraq today is serious. Yes, too many are being killed, but I would remind those who describe it simply as some kind of legitimate resistance that the overwhelming majority of the victims of this terrorism are not coalition forces, they are ordinary Iraqis. I would also remind colleagues here that in many – not all – areas of Iraq there is a fair degree of normality. There have been very few incidents. Why? Because the terrorism there has been defeated. Where there is abnormality, it is because of the terrorism. I am not naive. I accept that, where there is this level of terrorism, there has to be a political process to try to bring people in as well as an immediate security response. It is a matter of great regret that most Sunnis decided not to participate in the elections in January.
What has happened since – and Commissioner Ferrero-Waldner and I met representatives of the Sunni community and discussed the matter with members of the Shia and Kurdish communities – is an effort by the Iraqi Government to bring Sunnis in. It has been difficult but, just two days ago, the National Assembly decided to confirm the representation of 15 Sunnis on the constitutional committee. That is of profound importance, a first step in reaching out to the Sunni community. There have to be other steps taken as well, so you end up with an Iraq that represents all the communities.
The other thing I would say is that any analysis of opinion in Iraq suggests that, despite the violence today, most Iraqis prefer what has happened and is happening today to what was going on before. And yes, there was terrorism before the war: it was state terrorism that led to the death of hundreds of thousands of ordinary Iraqis. And no – hundreds of thousands have not been killed since the war, some scores of thousands have been. It is too many, but at least now the Iraqis can look forward to a democratic, peaceful future in which they control their destiny, which they never could under Saddam.
There have been arguments within Europe as elsewhere about this situation in Iraq. Given those, we greatly welcome the very constructive approach adopted by Mr Dimitrakopoulos and his committee. I thank you very much for that. I know, given the range of opinions, that it was a very hard task to bring together a sense of this and of action for the future. It is well illustrated by today’s debate. I am grateful to Mr Dimitrakopoulos and also to the Commission.
For our part, in the Presidency, we will do all we can over the next six months actively to support the work of the European Union as well as accepting our own responsibilities within Iraq as one of the contributors to the Coalition.
The debate is closed.
The vote will take place at noon today.
The next item is the joint debate on:
- the Council and Commission statements on Africa and the challenges of globalisation,
- and the oral question to the Council by Mrs Morgantini on behalf of the Committee on Development: ‘Global call to Action Against Poverty: Making Poverty History’ (B6-0248/2005)
- and the oral question to the Commission by Mrs Morgantini on behalf of the Committee on Development: ‘Global call to Action Against Poverty: Making Poverty History’ (B6-0249/2005).
. Mr President, I wish to say, for the second time this morning, what an honour it is to address the European Parliament. I greatly value the dialogue I have had with Parliament and its committees, not just over the last four years as Britain’s Foreign Minister but over the previous four years as Britain’s Home Secretary. Indeed, I have been serving in the British Government long enough to recall our previous Presidency, seven and a half years ago, when I had the privilege of chairing the Justice and Home Affairs Council.
I also wish to congratulate Parliament on its initiative today to support the ‘Make Poverty History’ campaign. It is a sign of your strong commitment to global development in what is a vital year for Africa and for the poorest nations worldwide.
Mrs Morgantini has submitted to me some detailed questions. I have already sent her a detailed answer to those questions and I shall make sure they are more widely available. In my speech I shall be answering many of the points she raised.
Over the last few months, the headlines in Europe have often been about disagreement and difficulty. The voters in two founder Member States have brought into sharp relief questions of profound concern to all Europe’s citizens. How can the European Union better deliver to them the prosperity and security which we all seek in a rapidly changing world?
Some of the answers to that question will concern the European Union’s internal policies, including future financing. The United Kingdom, as Tony Blair said to Parliament just two weeks ago, takes its responsibilities as EU President very seriously. We will work hard to reach agreement on the Financial Perspective by the end of the year. Alongside this, we will seek to conduct the wider debate on Europe’s future direction and priorities in an open and inclusive way, respectful of the different viewpoints in this Parliament and amongst Europe’s governments and citizens. Yet if we are to respond fully to people’s hopes and fears for the future, it is just as important that the EU strengthen its actions in the wider world. One of the most striking developments of the last few years has been how much we have done already in the European Union to rise to that challenge, on a basis of very broad agreement.
A few years ago, Europe’s nations were severely divided, as we were reminded in the previous debate over Iraq. Yet today we are taking strong common action in support of peace in the Middle East, Sudan and the Democratic Republic of the Congo. We have a comprehensive programme of engagement with the new Iraq. We are leading the international community in the difficult but vital process of engagement with Iran.
The story is the same on security and defence. Just a few years ago the debate on ESDP revolved around the location and staffing of a small planning cell in a suburb of Brussels. But today an EU force is working with NATO in Bosnia on the ground. EU missions there and in Macedonia are training police. We are also training Iraqi police and judiciary. We have two European missions in the Democratic Republic of the Congo. We are assisting the African Union force in Sudan.
So, today, the European Security and Defence Policy is not a piece of paper: it is making a real difference to thousands of lives across the globe. I want the United Kingdom’s Presidency – and the years ahead – to be a time in which we build on these achievements and further strengthen the European Union’s influence and power as a force for good in the world. Nowhere is that more important than in Africa. Africa today is poorer than it was 25 years ago. Half of the population south of the Sahara lives on less than a dollar a day. Africa’s share of world trade is one third of its level in 1980. The total national income of sub-Saharan African countries is less than the developed world – the EU, the United States, Japan and a few other countries – spend on farming subsidies. A major breakthrough is needed if we are to achieve the Millennium Development Goals. At the current pace, it will take Sub-Saharan Africa more than 100 years to meet the targets for primary education or reducing infant mortality. For three of the goals – those for hunger, poverty and sanitation – the situation in sub-Saharan Africa is getting worse day by day.
Meanwhile, life expectancy in Africa today is just 42, less than the age of most people in this Chamber. It is predicted that in some African countries life expectancy will be under 30 in five years’ time. Twenty million Africans have already died of AIDS, now the continent’s biggest killer. Three-quarters of those living with HIV worldwide are in Africa.
Nelson Mandela said: ‘Like slavery and apartheid, poverty is not natural. It is man-made and can be overcome and eradicated by the actions of human beings’. Mandela was right. Africa has all too many examples of how the actions of human beings prevent other human beings from building better lives for themselves.
In Darfur – as Hilary Benn, my colleague and friend, the Secretary of State for International Development in the United Kingdom – and I have both seen for ourselves, the government-backed militia has killed many thousands of people. Millions have had to flee their homes.
In Zimbabwe, the government has already trampled over democracy and basic human rights and has ruined an economy that was once amongst the strongest in the whole of Africa. The government in Zimbabwe has now turned on the poorest and the most vulnerable in that country, driving hundreds of thousands from their homes and destroying their livelihoods. The problem of Zimbabwe is not one of intrinsic lack of resources or of climate but one of very bad governance. The European Union has been right to send a firm message that the government of Zimbabwe’s behaviour is wholly unacceptable. We have done so through new extended and restrictive measures against the Mugabe regime, and through a firm condemnation of the latest abuses.
But amongst all this gloom, let us remember that the picture in Africa is far more complex than it at first appears. In the 1970s you could count the democracies of Africa on the fingers of one hand and still have two fingers left: there were three. Today there are more than thirty democratically elected governments across the continent.
Only a few years ago, armed conflicts were ablaze across Africa, but today sustainable peace is taking root in countries such as Burundi, Liberia, Sierra Leone and Angola. The Organisation of African Unity used to preach non-interference in its members’ internal affairs. In contrast, its successor, the new African Union, is founded not on non-interference but on non-indifference. It is taking as its inspiration what the European Union has been able to achieve in a continent that was once itself characterised not by the peace and stability we now enjoy, but by conflict, war and bloodshed.
Through the New Partnership for Africa’s Development, NEPAD, African leaders have agreed to a peer review mechanism which many developed world governments, many governments in Europe, would find uncomfortably intrusive. Nor is the economic situation in Africa as uniformly negative as it sometimes seems. Some countries, such as Mozambique and Ethiopia, have achieved growth rates of around 7%, a level sufficient to lift large numbers of people out of poverty.
The continent has enormous resources, both physical and human, and these positive factors should give us real cause for hope. Africans want a better future and we in Europe, with our international partners, must continue to deliver the support to enable reform in Africa to take root and in turn help Africans to change the situation for the better.
So we have made this year a year of action and we have already achieved a great deal. Last month’s European Council is currently famous for its disagreements on the European Union budget, but I suggest that our children will better remember it as the Council which decided to double European aid to Africa over the next five years. That was the enduring legacy of that Council and, with luck and work, the temporary problems over the European budget will indeed be temporary.
We are also resolved to make that aid better coordinated and more effective, building on the agreements made at the OECD meeting in Paris this spring. We have to ensure that the aid does not compound bad governance and enrich the corrupt, but rather that it is used to drive up standards of governance and help the poorest, for whom it is intended.
The G8 has agreed 100% debt relief for all highly indebted poor countries and the G8 leaders who assemble today in Gleneagles and meet today and tomorrow will discuss further support. At the United Nations Summit in September, we are going to review the Millennium Development Goals and strengthen international action to achieve them. However, we have to do more. Under our Presidency, the United Kingdom will work to deliver a European strategy to support Africa’s successful development. The strategy needs to be comprehensive and ambitious; it should go beyond financial support and show how Africa will invest in people, in good governance, in growth, peace and security. As part of this strategy, we have to deliver better access to developed markets for the world’s poorest countries, so as to make the Doha development agenda a reality, and we should start with this December’s meeting in Hong Kong.
The European Union, the United States and other rich countries must honour their commitments to abolish export subsidies and do so to a clear and explicit timetable. We have to recognise, too, the central importance of peace and stability in Africa. Already there are thousands of refugees in Darfur who are safer. Why? Thanks to financing from the European Union Peace Facility for the African Union’s mission there. Through the facility, we can increase our support further by supporting the African Union and organisations like the Economic Community of West African States, ECOWAS, which itself has played such an important role in tackling conflict in West Africa.
The Peace Facility really has been a success, but the money allocated to it is running out and we need to agree adequate long-term funding for it. As Africa’s leaders themselves have recognised, Europe can help by promoting better and more democratic governance in Africa.
To return to the issue of Zimbabwe, I greatly welcome the European Parliament’s calls for action on elections and rigorous enforcement of European Union sanctions. The Joint EU-ACP Parliamentary Assembly has been a strong supporter of better governance in African states, as well as those in the Caribbean and Pacific. The Cotonou Agreement allows us to suspend aid in the worst cases. We should not only remain prepared to use that provision but, I suggest, be far more proactive in monitoring progress on democracy and on governance. It is the people who have most to gain from democracy and better governance, the ordinary people in the ACP countries in Africa, who themselves are wanting us to make use of these mechanisms within agreements like the Cotonou Agreement.
The great Live 8 concerts that took place across Europe and across the globe last weekend are still echoing in our ears. They and the wider interest generated by the G8 Gleneagles meeting have hugely raised expectations in Africa and in Europe and across the developed world that this time the aid effort to Africa will work. Let us hope that it will. Let us hope that the developed nations actually deliver the aid they are promising, but let us also understand this: the process will only work if governance in Africa is improved and corruption there is cut down.
In our action in Africa and across the world, the European Union can draw on three great strengths. Firstly, the EU’s intrinsic power and influence. When we speak together we can set the international agenda. We are doing so on world trade, but I have seen that too in leading with Javier Solana, with Joschka Fischer and now with Philippe Douste-Blazy in the difficult Iran dossier. The strength of the European Union when it is united is phenomenal. The strength we have is the strength of our global connections. There is hardly a country anywhere in the world that does not have some special tie of history or friendship with one or other of the European Union’s Member States. The latest enlargement, last May, added further to that network of partnership and trust and our global reach is mirrored in this Parliament and in your strong international engagement.
The EU is today building stronger relationships with neighbours such as Russia and new strategic partners such as China and India, which are going to hold such important summits with the EU during our Presidency. Obviously we will wield greater influence with such strategic partners when we act together.
The third, and perhaps most important, strength is the strength of the European Union’s values. Soft power in foreign policy has been defined as making others want what we want. The European Union’s enlargement is one of the most striking and powerful examples of that soft power in action. The magnetic pull of the EU’s success, its values and institutions, have helped to transform first southern, then central and eastern Europe and the prospect of EU membership is now spreading reform and stability to Turkey and across the Western Balkans.
Others here perhaps know the Western Balkans better than I do, but all of us who know the Western Balkans know that in reality the only thing that is helping to push those divided communities towards some prospect of peace and security is the European Union, its values and its strength. The June European Union Council recognised this in reaffirming its intention that the EU should fully implement its existing commitments on enlargement, including opening negotiations with Turkey on 3 October.
Meanwhile, our neighbourhood policy is helping to promote our values further to the east and to the south, including to Ukraine and to the Mediterranean countries, with which we will also host summits during the UK Presidency. Those values are the bedrock of the transatlantic relationship, the world’s greatest alliances of liberal democracies, essential in tackling the global challenges of the future from terrorism and proliferation to poverty and climate change.
Through these assets – our own strength, our global connections and the power of our values – the European Union today has even greater potential to increase its strength as a force for good across the world. I look forward to working with you all towards that goal during our Presidency.
Mr President, Mr President-in-Office, ladies and gentlemen, when I requested the development and humanitarian aid portfolio, I knew that Africa would be at the heart of my actions and my commitment.
My commitment is stimulated by feelings of indignation and of urgency: to this day, Africa remains cut off from the world, on the fringes of our consciences and isolated from the benefits of globalisation.
My commitment also springs from a recognition that the context has changed and that we now have the opportunity, undoubtedly a unique opportunity, to make Africa a more prosperous, more stable and better governed continent. In this context Europe can and must make a difference, given that it is now possible to create conditions favourable to the eradication of poverty and that there is no longer any excuse for not doing so.
Africa has changed. The Africans themselves have decided to turn their backs on fate and to take their destiny into their own hands. The energetic and impressive action of the African Union in Darfur, Togo and Cote d’Ivoire, for example, has given a new dimension to the principle that African solutions must be found to African crises. This action, based on robust regional organisations, opens up hitherto unhoped-for prospects for peace, stability and security. Furthermore, the African Union is supported by a strong leadership which is now sketching out a promising vision.
If Africa has changed, Europe too has changed. Increasingly Europe is establishing itself as the spokesman for a world that has a greater sense of solidarity and fairness and for a system that is more multilateral. This year, 2005, the year of development, Europe must make its voice heard as the world’s biggest donor of development aid and as such it can push the international community to take tangible, voluntary action, thereby preventing the Millennium Development Goals from soon becoming synonymous with broken promises. I am also very pleased to note that the European Council – as has just been stated – has followed the Commission’s proposal, which will indeed make it possible to double public development aid by 2015 and to double aid to Africa by 2010.
Finally, the world has changed. The events of recent years have shown us the extent to which the existence of failing states can be a source of instability and can create safe havens for terrorists and criminals. The intensification of globalisation at all levels also makes an intensification of solidarity indispensable. I now see development policy as the key tool for putting a human face on globalisation. In any case, I see no better one. Globalisation has the specific characteristic that it is not born, as some would have us believe, out of a political decision made hidden away in some dark corner. Globalisation has not really been orchestrated; it is a spontaneous process, welcomed by some, feared by others, but over which, and this is the trouble, no authority, be it national or international, has direct control. I am, of course, one of those who believe that it has much to contribute and that, in any case, it offers more advantages than drawbacks.
We must respond, of course, to the intensification of globalisation at all levels with an intensification of solidarity at all levels. After all, what can globalisation mean for people who have no access to water, for young people who have no access to education, for children who are dying from diseases that we could treat. Even if there are some who dream of a return to models which, sadly, smack of déjà vu, I believe that it would be wrong to think that people do not want globalisation or that they want to turn back the clock. What we want, as Europeans, is globalisation that benefits everybody, that is a positive lever for the whole of humanity, without exception. In this context, nothing is more urgent than ensuring that globalisation can function in Africa and for Africa.
Admittedly, in this context market liberalisation is only beneficial when the State has the ability to enact rules to curb abuses and to promote the common interest. As you know, to benefit from the opportunities offered by globalisation, governments must guarantee a macroeconomic framework. They must also create effective and predictable conditions for this macroeconomic framework and must obviously also ensure governance within a framework that fosters economic activity. They must also encourage and support a watchful civil society that guarantees fair and balanced redistribution of wealth and other services, such as, for example, access to justice, administration, health and education. From this point of view, and particularly for Africa, I believe that special efforts need to be focused on promoting equality between men and women.
For all these reasons, I believe that it would be useful to set out a common European strategy, not only for development but also for Africa, a strategy that is capable of responding to the new geopolitical order in Africa, a strategy that we want to draw up with our African partners in order to build on this new impetus at global level. It has been said that the African Union has very quickly become a key political negotiator and a veritable driving force for change for the continent.
At the same time, I think it is useful to stress that this construction will not stand up by itself. The house of the African Union must be built on solid regional building blocks. There will be no continental integration without regional organisation that is strong, ambitious and recognised. An ambitious political partnership between the European Union and the African Union is, therefore, more necessary than ever before. On what should this marriage be based? I do not have an exhaustive answer, but, nonetheless, I shall confine myself to suggesting four avenues that we might explore together. As you are aware, at the end of the year I will be tabling not only a statement on development, an updating of development policy that we will, of course, have debated and that we will debate together, but also a proper master plan for Africa.
The first axis is governance. No one disagrees, of course, that governance is of prime importance. It has been said that Africa is not poor; it is, unfortunately, badly governed. Africa, however, is starting to move. Efforts to improve governance are being made at various different levels. Over the last five years more than two thirds of the countries in sub-Saharan Africa have held multiparty elections, some freer and fairer than others, and several changes of government have taken place democratically and peacefully: only very recently there were elections in Burundi. I hope that we will also see significant progress in March in the Democratic Republic of Congo. I also wish to remind you that 23 African countries have ratified the Statute creating the International Criminal Court. It is worth noting this when certain Western democratic powers still have not done so. The most striking fact of recent years is that Africa itself has given itself a vision, a mission and principles. As regards governance, this fact integrated by the institution of the African Union and reflected by the vision of NEPAD constitutes a break with the past and the practices of the past. This vision and these principles have not remained purely declarations of intent, because the African peer review mechanism henceforth gives Africa a unique tool for the support of Africans by Africans. This mechanism deserves our full support.
The second axis is infrastructure and networks. We all agree that without trans-African networks, without infrastructure, no development will be possible. The European Union itself is proof of that. The European Union has demonstrated the relevance of this fact. It is vital to intensify current efforts to improve and to ensure the durability of the infrastructure networks, both to accelerate growth and to promote trade. That is why the Commission proposes to develop a plan for a Europe-Africa partnership on infrastructure and networks. Through this partnership we shall support the development of trans-African networks which are essential for interconnectivity and the dissemination of knowledge across the continent, trans-European telecommunications networks, railways, airlines and infrastructure for improving access, which is also very important: ports, airports, navigable waterways, everything relating to energy and water.
In parallel with this partnership on infrastructure, we shall have to break new ground in terms of financing mechanisms, based on the participation of the private sector and other sponsors. I shall return to that when I make my statement on the EDF in a few months’ time.
The third axis is, obviously, trade. All those involved recognise the central role of trade in economic growth. Africa’s share in global exports has fallen by almost 60%, which corresponds to a loss of USD 70 billion a year, that is the equivalent of 21% of the region’s GDP, more than five times the USD 13 billion that come into Africa every year in development aid. Clearly we have to reverse this trend. As you know, we are currently negotiating economic partnership agreements with six regions, four of which are in sub-Saharan Africa. Peter Mandelson, the Commissioner for Trade, is negotiating these agreements. There is no doubt that this is the most ambitious trade process ever negotiated between the North and the South. For the first time the European Union is providing financial support to its partners’ negotiation teams. For the first time trade agreements are being negotiated with the development of our partners as the sole objective. For the first time these agreements are based on, and for, the regional integration of our partners and, for the first time, our financial and technical cooperation can be used for reform, budgetary support, action to improve the capacity for supply growth, and the building of an attractive environment for investment and trade.
Finally, the last axis is culture. Culture is a key dimension of development which, in my opinion, has hitherto been forgotten all too often. It is, however, vital. Culture is the soul and the expression of a people. It determines the way a society functions and therefore also its economic structure. That is why it seems to me that taking into account the particular societal and cultural identity of Africa is the only way in which we can ensure that our development aid is rooted in the reality on the ground and boost its effectiveness.
I shall conclude, Mr President, by raising a number of questions, which it would be desirable to debate. I have heard talk of sanctions. I feel that sanctions are only right when they affect the people responsible. By contrast, I do not believe in sanctions when they affect the general population directly or indirectly. It would be useful to open this debate.
I think we also need to discuss the famous question of ownership or appropriation. How best can we ensure that the people themselves take charge of their destiny and their development? Appropriation goes hand in hand with the principle of sustainability. How can we ensure that the programmes and projects underway continue to have an impact once the outside operators leave the area? There is also the question of choice or whether the priority should be given to budgetary aid, and under what conditions, rather than to aid through projects. This question will, no doubt, form the subject of a debate at the end of the year, along with consistency and coordination.
Mr President, ladies and gentlemen, I have rapidly sketched out the framework within which we can bring answers to a subject as vast and as important as the one that you have put on the agenda. We shall, of course, have the opportunity to return to these questions before the end of the year in the context of the new policy and in the context of this focus on Africa. For my part I should like to express to you my optimism. I am optimistic firstly because a certain number of propitious circumstances have coincided. There is the fact that the British Presidency has put Africa right at the very top of the European Union’s agenda, and right at the top of the G8’s agenda, and the fact that a strong consensus is now emerging that we shall not achieve the Millennium Goals globally or individually unless we make a huge effort on Africa and quickly. I would say that we must do more, we must do it better and we must do it more quickly. As far as we are concerned, we shall do our best. I have no doubt that the European Parliament will be the watchful guardian of these promises.
. Mr President, ladies and gentlemen, I would like to thank Mr Michel and Mr Straw. We will certainly take into account, within our committee, the assessments and written replies that have been sent to us. We will not be merely custodians, but we intend to take action for a common policy.
On 2 July I participated, together with hundreds of thousands of others, in the march across Edinburgh to call for poverty to be made history and to call on the G8 countries for a fair trade policy, more development aid, stringent controls on arms sales and a policy for peace and justice, rather than endless wars.
The demonstration was on a huge scale, with children, women, men, young and old participating, all in full awareness of their actions. These people are an asset to our democracy – they are voices that should be listened to. We in the European Parliament have done so, symbolically encircling the Chamber with a white band and asking Members to sign in support of the campaign organised by hundreds of organisations across the world. The signatures collected will be sent by President Borrell to Mr Straw so that they can be given to the G8 leaders. This is already an action, an assumption of responsibility.
Nelson Mandela, in his message to the G8, expressly said that hunger is also the hunger for justice and added – and I share the sentiment his words express – that poverty, like slavery, is not natural but man-made and can be eradicated by human beings. He also added that while poverty persists there is no true freedom. Overcoming poverty is not an act of charity but an act of justice and defence of a fundamental human right: the right to live in dignity.
Poverty is not a misfortune, but the result of political and economic choices made regionally, nationally and internationally, and should be considered illegal. The greatest scandal is not that hunger and poverty exist, but that they persist even when we have the human and physical means to confront them decisively and resolutely.
These are the concluding words of the New York declaration, signed by 111 governments meeting under the supervision of President Lula, and setting out financial instruments to promote development, including taxes, settlements, measures to combat tax evasion, to reduce costs and to increase the social responsibility of companies. These are instruments that should be seen as complementary to and not replacements for those that already exist.
Overcoming poverty in poor countries, as well as in sections of so-called rich countries, does not mean just respecting the right to life. It is the best weapon against fundamentalism, brutal conflicts and terrorism. In recent years we have seen how the structural adjustment programmes, savage privatisations and the headlong liberalisation of markets and services – and in saying this I do not mean that I am opposed to trade – have helped to exacerbate the problem of hunger and poverty.
I believe that we should be consistent in our choices and face with courage and vision the contradictions produced by international trade policies. When we talk about fair trade, we must be consistent. We cannot invade the markets of African countries with our subsidised products and destroy local economies. Mr Straw is right in saying that we cannot be partners if we do not take into account unequal conditions. For this reason, I believe that we ought to also consider very carefully reforms such as the sugar reform, which damage developing countries. The proposal to link aid to conditions too is an important step that we are taking, creating the conditions required for a real partnership.
I hope that the awareness that can be observed in the people and among us will also be displayed at the next WTO round in Hong Kong and that the Millennium Objectives, which are a fundamental intermediate stage, can be achieved.
The efforts made by Mr Michel and the Luxembourg Presidency at the Council of Ministers have been positive and have produced an increase in aid. This is a major step that should not be underestimated, but that is nonetheless not enough to reach the targets we have set ourselves. I hope that the UK Presidency, whose words convey such a high level of awareness, can do much more. The 0.7% that we have been hearing about since 1970 must finally become a reality.
There are many other useful measures in addition to these. For example, for some time now there have been discussions in Parliament concerning increasing spending on development and education. In order to eradicate AIDS and to help the ill it is not just increased funds and a drugs access policy that are needed, but also control over and a vision of liberalising drugs licences.
Another important issue is debt cancellation, which the African Union summit called for yesterday. We have achieved something, but it is not enough. We cannot consider the cancellation of debt as part of the balance-sheet of development aid, as is happening with regard to Iraq.
There is still a lot to be done if 2005 is really to signal a historic turning point in the fight against poverty. Africa has strong resources that we can use.
.  Mr President, Mr Straw, Commissioner Michel, first of all, I should like to warmly congratulate the organisers of the Global Call to Action Against Poverty campaign on their initiative. It is a sound initiative at an important point in time, since this coming autumn will see discussions taking place not only in the WTO and the G8, but also on the Millennium Development Goals.
Poverty remains a problem with which we cannot live, and fighting it is central to MDG policy. As you are aware, the problem of poverty is at its worst in Africa, particularly in the sub-Sahara. As rapporteur for the development strategy for Africa, I am pleased that both the Commissioner and the British Presidency have chosen to give priority to Africa. I am also pleased about the manner in which they intend to address it, as they described it today.
Further to the resolution, I should like to say that it is, of course, a good thing to free up more funds to fight poverty, but as someone said a moment ago, the solution to effective poverty reduction is not merely financial. It is more important to address its causes, which include mismanagement, corruption and trade barriers.
As I see it, the European Union could act on at least two levels – firstly, through its own dealings with the poor countries, and secondly, in its own internal policy. Emergency aid will still sometimes be necessary, but, if we want to establish stable societies, we must, in our dealings with poor countries, concentrate on promoting good governance, building up capacity and economic empowerment, particularly of small and medium-sized enterprises, as well as a sound social infrastructure, good education and health care. We must concentrate on making our own policies more coherent, improving coordination, and making them more effective.
As for the burden of debt, debt reduction is not a panacea for poverty. Debt reduction in itself does not guarantee development, nor is it a solution to such problems as corruption, the absence of the rule of law, human rights violations and economic instability; nor, indeed does it automatically benefit the poorest of the poor. In the final analysis, it is the countries themselves that are responsible for their own futures. We can only give them a helping hand, provided something is done about the quality and effective …
. Mr President, for the Socialists, the eradication of poverty in the world is an absolute priority, because it is an issue of justice and solidarity, both of which are values fundamental to our ideological and political identity.
Justice and solidarity are part of our contribution to the process that has led us to the European Union, but in the globalised world in which we must operate, justice and solidarity cannot be seen as something that should exclusively benefit our citizens and our territory. On the contrary: it is time for justice and solidarity to transcend our borders and to make their mark on all European policies and actions on the international stage, as laid down in the constitutional Treaty.
The Socialists in the Committee on Development are pleased about two events that respond to this committee’s demands. The first is the Development Council in May’s confirmation of significant commitments with a view to realising the Millennium Development Objectives, maintaining the objectives set five years ago. The second is the British Presidency’s prioritisation of the eradication of poverty, with particular emphasis on Africa.
We believe this to be justified, but we cannot exclude from the fight against poverty other areas of the planet in which there are terrible pockets of misery and in which inequalities even greater than those suffered in Africa also require our priority action.
Through the wristband event, through this debate and through the resolution we are to approve, we are synchronising our actions with those of millions of Europeans throughout the Union at the moment.
We have recently talked about the lack of understanding between the European leaders and bodies and our citizens. This mobilisation against poverty is now an excellent opportunity for agreement, proximity and reconciliation, but we must be careful! The effects will only be positive if we do not abuse the trust placed in us, and if we go beyond words and good intentions. With regard to the eradication of poverty, we will be judged more by what we do in the future, and sooner rather than later, than what we say here now.
. Mr President, those of us who were in Edinburgh on Saturday were left in no doubt about the strength of popular support for making poverty history. I hope that the G8 meeting this week keeps faith with that passion.
I welcome Mr Straw’s comments on the Doha agenda, but the fight against poverty will be won or lost not in headline talks between world leaders but in the anonymous rooms where civil servants hammer out the detail of trade agreements. Therefore, could the Commission and the Council give us an assurance today that, when it comes to nitty-gritty trade discussions in the months ahead, making poverty history will still be top of the agenda, away from the world’s media and away from parliamentary scrutiny? In the detailed backroom discussions on agriculture production, export subsidies, sugar reform, imports of processed goods, rules of origin, the contentious economic partnership agreements, will poverty reduction still be the Commission’s and the Council’s priority, even when European agriculture and big businesses are lobbying heavily?
We must go one step further than trade agreements and support developing countries in building their capacity for trade through things like microcredit and better transport links, as Commissioner Michel mentioned, so that both regional and world markets can be accessed to the full. Some trade-related technical assistance already exists: for example, the Commission’s pesticide initiative programme, which helps African farmers meet European food safety standards. However, that initiative is a drop in the ocean compared to what is needed.
Liberals and Democrats have always stressed the importance of fighting corruption and fostering good governance. Part of that is a duty of respect to democratically-elected governments, whether we agree with them politically or not. Indeed, in its report, the Commission for Africa stressed the importance of pragmatism, of having a programme of action based not on ideology but on sound evidence about what works and what does not.
Mr President, ladies and gentlemen, more than thirty years ago the ecologist René Dumont said that Africa was in a sorry state. Today, it is again centre stage in an even more terrible state. And now you must recognise that the dogmatic liberalisation of trade, the plans for structural adjustment, the excessive privatisation and, of course, the broken promises have only served to worsen a situation that was already very difficult to the detriment of education and health policies in particular.
Having said that, the essential question is for the North, for us, to answer. Are we prepared to completely revise our development model, how we produce, consume and move around, and to rethink the very organisation and meaning of our societies? What is needed now is for us to set about resolving, in the North as well as in the South, problems as fundamental as the three that I should like to list for you here. Firstly, there is the problem of access to energy, petroleum and mining resources, on which we are far too dependent and which have not helped the development of Africa. Are we ready, yes or no, to implement a completely new energy policy that is sustainable, fair and environmentally friendly?
Secondly, there is the problem of access to land and to food, while respecting local rural cultures and territories. Are we ready to revise our intensive and over-industrialised agricultural policies, our unfair, subsidised trade policies, and to control the market and the price of products from the South in such a way that they are profitable?
Thirdly, there is the problem of access to democracy, the rule of law and peace, at local level as well as at global level. Are we prepared to make our international bodies democratic, to support democrats in Africa, at the risk of losing a part of that excessive power that the North has over the planet, powers symbolised by the G8 who are now shut away, as if in a fortress, at Gleneagles?
If we cannot clearly say yes to these three questions at least, then this great rousing media show, with the generous white knight coming to the aid of Africa, will have been, once again, no more than a sham. The European Union can no longer allow itself to disappoint. Now, for our part, we are ready to shoulder our responsibilities.
.  Mr President, what we are doing today is securing the human right to a life worth living – no more and no less than that.
With the G8 summit in the offing, I want to underline the fundamental demands, made above all by many African movements, for fair trade to be guaranteed, for the poorer countries’ debt crisis to be brought to an end, for far more resources to be made available for aid, and for it to be ensured that such aid is of the highest quality. The European Union must regard these demands as being addressed to itself and must consistently contend for a just global economic order.
I call for disclosure of the extent to which official development aid and partnership agreements constitute a sort of development aid for big European businesses. Before the EU’s summit on development policy kicks off, we want an answer to the question as to how the EU will ensure that industry receives no support of such a scandalous kind.
Mr President, the British Presidency, the Commission, the President of Parliament, Bob Geldof: everybody is talking about it. And we are all slapping ourselves on the back; there is a mood of self-congratulation over our giving more money to Africa, as if, somehow, money will solve the whole problem. Well, I am afraid that I remain a bit of a cynic and I see foreign aid as poor people in rich countries giving money to rich people in poor countries. Frankly, I think the atmosphere here on Monday, when we discussed this, and again today, smacks of rank hypocrisy: all the while we have the common agricultural policy; all the while we have high tariff barriers against agricultural goods; all the while we have the sugar regime and the export credit system.
I know that Mr Blair wants to reform the common agricultural policy. I suspect he is going to struggle, but there is one thing the British Presidency could do over the course of the next six months to really help Africa. We have spent over EUR 2 billion of European taxpayers’ money bribing poor black African governments to allow the Spanish fleet in to fish. It has had environmentally disastrous consequences, we have taken away the livelihoods of tens of thousands of indigenous poor black Africans, and we have actually killed hundreds of them into the bargain.
Starting with the Comoros deal, renewable in September, will you in the British Presidency please stop these appalling fisheries deals and do something to really help Africa?
. Mr President, in the words of Nelson Mandela, ‘Like slavery and apartheid, poverty is not natural. It is man made and can be overcome and eradicated by the actions of human beings’. Thirty thousand children a day die as a result of extreme poverty. We must look into our hearts and pose the question that is on everyone’s lips at present: do I, do we, have the will to make poverty history? We have the cash, we have the drugs, we have the science, but do we have the will? That is the main question to be posed here today.
Millions of people all over the world are trapped in bitter, unrelenting poverty because of largely man-made factors: a questionable global trade system, demands from prosperous countries for large amounts of money to service debts. The gap between the rich and the poor has never been wider. Malnutrition, corruption, AIDS, malaria, conflict, illiteracy and suffocating bad debts are crippling the poorer nations of this world. As the Commissioner outlined, progress is being made in Africa and we must remember that, but a lot more needs to be done.
A recent G8 meeting agreed that debts owed by the world’s poorest countries to the World Bank, the IMF and the African Development Bank would be partially cancelled – USD 1 billion over ten years. It is a small amount, but it is a step in the right direction. However, an awful lot more needs to be done. It is imperative that bad debt relief be organised so as to ensure that corrupt African leaders do not rearm themselves to bolster highly questionable regimes. We must make sure that we in Europe do not rearm them.
The cancellation of all debt can only be effective if international aid is continued at a sustainable level. The European Union donates the most aid at present and it remains at the forefront in guaranteeing the full implementation of the Millennium Development Goals, including the commitment to contribute 0.7% of GNP per annum. I would urge all wealthy nations to affirm their commitment to fulfilling their aid obligation within a reasonable and realistic time frame.
The recent worldwide Live 8 concert spearheaded by Bob Geldof displayed global support for making poverty history, as did the 200 000 people who took to the streets of Edinburgh in advance of the G8 Summit that starts today. We witnessed both young and old expressing a very strong view. This Parliament, other parliaments and politicians are often accused of ignoring what people really want. The people have spoken on this issue and we must act – and act decisively.
As the G8 Summit gets under way at Gleneagles in Scotland today, let us bear in mind some words of wisdom from the much respected Nelson Mandela: ‘[...] overcoming poverty is not a gesture of charity. It is an act of justice. It is the protection of a fundamental human right, the right to dignity and a decent life’.
Mr President, ladies and gentlemen, I am speaking on behalf of the socialists of the new Italian Socialist Party and as a member of the Committee on Development.
According to the classification lists and assessment criteria of organisations such as the World Bank,Freedom House and Transparency Internationala growing number of African countries now have the leadership and quality of governance to be able to obtain economic results, but they do not have the requisite resources.
Even countries governed relatively well remain, in reality, prisoners of the poverty trap. They are too poor to manage to trigger economic development processes or even merely to achieve basic growth. With extremely low levels of internal savings, and external investment flows that are equally low, the current economic conditions in Africa do not offer any hope for escape from poverty.
The rich countries ought to commit themselves to doubling aid in the 2005-2015 period, achieving at least 0.5% of GDP by 2010 and 0.7% by 2015. This increase seems a very small thing when compared with the wealth of countries with a high income or with military spending worldwide, which amounts to USD 900 billion a year.
The credibility and workability of the international system are at stake. If decisive steps are not taken in 2005, the poor countries, however well governed they are, will not manage to implement a strategy aimed at achieving the Millennium Goals and faith in the promises of the international community with regard to the fight against poverty – already weak – will vanish forever.
Mr President, last Sunday my mother celebrated her 100th birthday, a century which has seen wars, famines and pandemics, but also enormous strides in scientific knowledge and capacity. When she was 69, the World Food Conference pledged a world free from hunger. When she was 91, the World Food Summit abandoned that pledge and aimed only to halve the number to 400 million by 2015. Now that pledge has slipped to 2030. The last century saw millions killed in wars. The last 50 years have seen 400 million die of hunger: three times the cull of a century’s wars. In health, the year 2000 saw, as we know, three million die from AIDS. But, as we probably do not know, 2.9 million died from diabetes.
When we were in Mali recently I saw the consequences of the inability to afford medicines, insulin, specialists and nurses: amputations, blindness and early death. So many diseases are untreated or poorly treated and the result is millions incapacitated, with enormous costs to families and to nations. It really is a case of no health, no wealth.
Those are the challenges, and the answers are capacity-building aid, untied aid, micro-credit schemes to build economies from the bottom upwards; avoiding putting money into the pockets of corrupt officials and politicians; avoiding making aid millionaires; helping to end tyrannies in countries like Zimbabwe; avoiding waste on consultancies and top-heavy charities; cutting subsidies in Europe and removing the obstacles to trade from developing countries. Often when we set new standards for Europe, we do not help the developing countries to meet those standards so that they can meet our import requirements.
Lastly, on debt, let us not make the developing countries uncreditworthy. Let us find ways of repaying the debt repayments into those countries, into the Millennium Development Goals, into the country strategy papers, and then debt can be a benefit rather than a burden.
Mr President, ‘Everyone belongs to the world and the world belongs to everyone’, according to my favourite Dutch musician, Thé Lau of The Scene, and also according to Live 8, as transmitted on 140 television channels. It is now for politicians like us to turn things around, and we have six months in which to do it, with Gleneagles, the UN Millennium Summit and Hong Kong. At present, 2015, the date named in the Millennium Goals, seems to be getting further and further away. We are not going about things the right way, but we do now have three meetings which can help us to change tack. There are four important things that I think the EU presidency has to do.
Firstly, as Mr Straw said himself: ‘Abolish export subsidies’. I sincerely hope that he was saying this on behalf of the Council. A round for free?
Secondly, cancel debts, provided we use these for development, but not from existing aid budgets, though, for we would be tapping into our own coffers.
Thirdly, five of the eight Millennium Goals concern two of the most important conditions for development, namely basic education and health care. Although we should be using 35% of the funds the EU has set aside for this purpose, with 20% devoted to basic education and basic health care, the shameful reality is that we spend only 9%. This is where Mr Benn and our Commissioner, together, could make a big difference.
Fourthly, commit to good governance, provided that the local people are involved. We should use them and invest in them to achieve good governance in Africa.
I would like to finish with a quote from ‘USA for Africa’, dating back 20 years: ‘There comes a time when we hear a certain call, when the world must come together as one’. I hope that this appeal will resound in the three meetings. I wish you success.
– Mr President, I think that we can echo Mr Michel, who proposes to do more, better and more quickly. To be brief, I shall say that there are two increases that we shall not be able to avoid, the first being an increase in the volume of aid. It is clear that if it is to achieve the Millennium Goals, the world will need to devote at least 0.7% of its wealth to them. We are still a long way from that.
As far as the European Union is concerned, our objectives are, for the time being, a little below that, as we will see an increase from 0.38% to 0.50%. I wanted, however, to draw your attention to the considerable amount of money that this represents: EUR 20 billion a year. This money does not come from nowhere; it comes from the pockets of our taxpayers. That brings me to the second increase that has been announced, that is, in the quality and the efficiency of the aid, an increase that we owe to our taxpayers. Let us continue to demand good governance and let us help those leaders, particularly African leaders, who demonstrate that they are clear about the conditions for appropriation. Let us remember that international trade will always provide more, via the private sector, than public aid can provide. Let us also avoid those easy solutions that ease our conscience, such as budgetary support without conditions, which damages the work of NGOs on the projects, or debt cancellation as a miracle cure, without addressing the problems of subsequent structures, or again the futility of sanctions that are not targeted.
Above all, there is a link between the second increase and the greater efforts we must make to inform public opinion. Our action must be clear. That is why I proposed that the European Union should take direct charge of objectives such as child vaccination campaigns or the fight against malaria, because it is possible – if rather macabre – to quantify these actions. In this way, then, we could become a Union that is open, shows solidarity and, above all, is effective.
Mr President, I have just come back from the civil society alternative G8 meetings in Edinburgh, where thousands of people debated how to make poverty history. I want to highlight two important conclusions.
First, free trade is not the answer to Africa’s problems. While moves to cancel some African countries’ debts are welcome and long overdue, the policy conditionality in the package on offer, the enforced liberalisation and privatisation, are as onerous as the debt it relieves.
Second, poverty in Africa is not the result of some kind of accident of nature. I was very happy to hear Jack Straw agree that poverty is man-made, but amazed that the men he had in mind were ones that lived in Africa alone, not in the G8. Poverty in Africa is largely the direct and logical consequence of the policies of the G8 nations and their corporations, which have been driving Africa’s accumulation of debt, which have been selling weapons, which have been stealing Africa’s resources, which have been enforcing neo-liberal economics, which have been privatising public services and which have collectively impoverished so many millions of people. Until that changes, until we have an approach based on ...
– Mr President, behind one Martinez lurks another! After half a century of development aid, international rock concerts, debt relief, fair trade and rather hypocritical tears from somewhat self-righteous white men, Africa is still locked in poverty.
So, what are we to do? Firstly, we must declare water, education, health and food to be global public goods. Secondly, we must guarantee access to these goods by means of four global public services. Thirdly, we must entrust the management of these services to an economic security council analogous to the United Nations Security Council. Fourthly, we must provide them with resources by levying VAT on the services provided by geostationary satellites. Fifthly, and finally, we must enable Africa to use the same means that all western countries have used to develop, namely tariff protection, but smart tariff protection this time, in the form of reimbursable customs duties. Mr President, I give you a present of three seconds!
Mr President, some journalists have made ironic comments asking why politicians have not already put a stop to poverty, since they are in a position to do so. I do not believe that the issue of global poverty is a matter about which we should joke or make puns.
The fight against global poverty can be said to be a measure of our humanity and Europeanness. Among other things, EU enlargement has meant that a larger number of countries now participate in development cooperation, and the new Member States are playing an increasingly active role in the fight against poverty. Under the auspices of the HIPC debt relief initiative, Poland has decided to cancel all debt from three countries, two of which are in Africa. The total debt of the countries in question, namely Tanzania, Mozambique and Nicaragua, amounted to over USD 53 million. Sudan is another country in debt to Poland that may benefit from debt relief.
As I see it, debt relief is particularly important for countries such as Mozambique, where the state budget is entirely dependent on foreign aid, and it may be the first step on the path towards enabling Africans to help themselves. Richard Mbewe, a Zambian economist living in Poland, once said that, ‘Africans are not children, and they should not be given fish; they should be given fishing rods’.
Poland’s experiences are proof that effective and long-lasting economic reform can only start after a country has undergone political transformation. A large part of the loans granted to Poland in the 1970s went to waste, and debt reduction only made any sense after the changes of 1989. Mr Straw and Commissioner Michel therefore made a key point by saying that good management and the fight against corruption are the most important challenges for Africa.
The second pillar of our policy, in addition to development policy, should be public understanding, and campaigns like ‘Make Poverty History’ help to raise public awareness.
Mr President, I will begin by saying how proud I am of the UK Presidency’s very strong commitment to making poverty history. This is a time of unprecedented opportunity in the world. And I believe that, for every obstacle we might face, there is a solution.
The world must at last be ready to keep its promises to Africa: on aid, on unpayable debts, and on fair trade. African leaders, as others have said, must deal with governmental issues and with corruption. We must also understand that poor governance is as much a result of pervasive poverty as it is a cause.
There are now no ifs or buts or whens. We can work together to invest in better crops, to improve malaria control, to get medicines to the sick, to develop an AIDS vaccine, to protect fragile eco-systems. We can get millions of children into school and we can save precious mothers’ and babies’ lives. We can speed up developments by empowering women, who in Africa are 50% of the population but 70% of its poor. Conflicts can be resolved, the arms trade can be controlled, and companies can and should be made to trade openly and ethically.
Africa’s route out of poverty has now been very clearly charted and we need, as Gordon Brown has said, to have a new relationship with Africa. We can be the generation that makes history by transforming the life chances of millions of Africa’s people.
Mr President, ladies and gentlemen, it is good news that Africa is once more in the political spotlight. It seems to me, however, that there is still confusion regarding which policy to adopt, and the prescriptions put forward vary considerably and include some bargain basement solutions.
We radicals, however, consider it an absolute priority that democracy, civil rights, the rule of law and fixed rules should be the prerequisites to any political approach that we decide to adopt, since no type of trade, whether private, internal or international, can function without rules, laws and the rule of law.
The issues of democracy and the rule of law, however, are simply being added to the list of the many things to be done. We, on the other hand, are convinced that these two issues are of the highest priority and I thus believe that we must be a little less hypocritical and admit that public aid can also be linked to progress by these countries along this path.
Personally, I do not understand how we can be, in a certain sense, so racist as to think that the Africans are, perhaps, too poor, too illiterate and too black to enjoy the same democratic rights that we enjoy. We are all pushing for democracy in the Arab world, but not in Africa. I believe that if we do not follow this path, we will witness the umpteenth squandering of public resources, with poor or feeble results.
Mr President, the precarious position of many African states is something that ought to make people in general ashamed. To be sure, we have to make worldwide hunger a thing of the past, once and for all, but how? It has become apparent over recent years that the problem lies, not in the quantity of development aid, but in how such aid, in order to achieve optimal results, is targeted.
We should be working, systematically, towards greater transparency and democracy in as many African countries as possible. We should be working towards the sort of public life in which freedom of opinion is at the top of the agenda, and these countries need to make the conscious choice to invest in education. In the absence of these things, there is a danger that development aid will be sufficient from the moral standpoint, but ineffectual in practice. We can all ...
Mr President, I should like to thank my friend, Luisa Morgantini, for her splendid initiative to put the issue of poverty in Africa on the agenda. Two fundamental points: yes to effective aid, but also assessed in terms of quality; yes to international aid while at the same time respecting, above all, the dignity of poor countries.
To overcome poverty, Heads of State and experts have adopted a purely quantitative approach, which targets measurable economic results, but ignores the unofficial, unpaid work of the poorest families, including intergenerational work. The pride of parents in raising their children, even in extreme poverty, cannot be measured quantitatively.
To overcome poverty in Africa it is necessary, on ethical grounds, to develop a sense of social justice and the common good at international level. Many countries that are poor in economic terms, but rich in wisdom, could give us much inspiration. Every nation inherits from its ancestors a civilisation that it must preserve. The institutions necessary for life in society are part and parcel of this, whether they are political or whether they are expressions of spiritual life. When the latter are rooted in true human values, it would be a grave mistake to sacrifice them. Graver still would be European interference forcing a people to sacrifice its values, whether religious or ethical, its cultural heritage or the philosophical beliefs of individuals and communities, which are an integral part of it. This would rob a people of the best of itself. In order to live it would be sacrificing its reason for living.
– Mr President, what if, after these last few rather sad weeks for the European Union, it were now to bounce back, precisely on the issue of development, and prove that it is in the vanguard of the fight against poverty. The European Union is on the right track with its twofold commitment: 0.7% of its wealth for development aid by 2015 and 50% of this increase for Africa. I am delighted that the British Presidency is making Africa its central concern.
Tony Blair must also take advantage of his presidency of the G8 to obtain something other than declarations of intent from the rich: the only cheque that he must defend is the one promised at Monterrey. Further progress is needed on debt cancellation, but a premium on democracy must be introduced and new sources of finance urgently sought: taxes on the movement of capital, on the arms trade, on CO2 emissions, it does not matter, all manner of things have been put forward. We must reach conclusions now because, in the words of the slogan of the global campaign against poverty, after 2005 there will be no more excuses.
Mr President, a quarter of a century has passed since Willy Brandt presented his report on North-South relations. Since then, the problem of poverty has not only not been resolved, but in many cases it has actually worsened.
In reality, the latest report on poverty in the world demonstrates that there has only been a degree of progress in China, in some countries in South-East Asia and in some specific cases in Latin America.
In Africa the figures are discouraging, and we must therefore welcome this British initiative, which I do not believe to be opportunist — it was announced by Minister Straw and his Prime Minister at least two years ago. After 40 years, dozens of wars and millions of deaths have left the continent of Africa exhausted.
They are no magic formulae in the fight against poverty and only two things are certain: firstly, contrary to what some people think, poverty is not an economic problem, but rather a political one, and resolving it requires, as a priority, political decisions; secondly, in order be successful, we must ensure economic growth — without growth, there is no wealth to be distributed.
In this context, these days we hear millions of voices calling for the application of traditional formulae throughout the world: increasing official development aid, cancellation of debt and fair trade. These are three necessary, but insufficient, measures. The political and social leaders of the countries suffering from poverty must demand much more, particularly in the field of strengthening civil society — strengthening their societies, transparency and good government, thereby increasing investments in health, education and gender policies.
In Africa, there are more than 100 000 armed children, whose faces some of us have seen. If we want to make progress on the objective of reducing poverty by half by 2015, these points I have indicated demonstrate the direction we must take if we are to succeed.
Mr President, ladies and gentlemen, if we want to consign poverty to history, the gap between words and deeds needs to be closed. Therefore, the time has come to choose a path that is at least in part different from those of the past. Neo-liberalist prescriptions have failed and the positive commitment of Europe as a principal donor has not yet made any decisive impact.
If we want to achieve the Millennium Objectives, the conditions for development must be created, including democracy and good governance, as well as the opening up of the market to agricultural products from the poor countries and debt cancellation.
To this end, I would like to point out that the cancellation of Iraq’s debt alone corresponds to the amount received by sub-Saharan Africa over the past ten years. Therefore, what counts is political will and the interests at stake. I hope that it is clear that it is in our public interest to create development in order to receive, in exchange, stability and security.
Mr President, Mr Bowis made reference to his 100-year-old mother. I would like to make reference to my British mother-in-law and father-in-law, who are substantially younger. I am very proud of the fact that they were in Edinburgh on the march. I should add that this was on Saturday, not two days ago. They were not among the hooligans!
I would like to make three points. Firstly, on making poverty history. I think it is a great subject for the British Presidency. It revolves around three things: debt, which should be forgiven; aid, of which there should be more; and finally trade, which should be much freer and fairer. It seems that we have made the least progress on trade. We need to work on infrastructure and on access.
What should we do in the short term? Three things. First, we should stop dumping agricultural products on the African markets at cheap prices. Second, we need to change the conditions on the basis of which we give aid. It is wrong that the World Bank and the IMF make non-agricultural subsidies a precondition when we do exactly the opposite. Third, for a short time, they should be able to protect their markets much like we have done.
My third and final point is a proposal to the British Presidency, namely that we should establish an all-encompassing Africa strategy. Just as we have a Mediterranean strategy, and just as we had a Russia strategy, we need an Africa strategy. That Africa strategy should lend our African policies coherence and consistency in the common foreign and security policy and in trade and development.
A final suggestion in order to help the British Presidency, especially the Foreign Minister, Jack Straw, get out of the tangle in the budgetary negotiations, is to think about including the European Development Fund in the real budget of the European Union.
Ladies and gentlemen, last year the rich countries of the world spent USD 80 billion on foreign aid, USD 600 billion on defence and USD 300 billion on agricultural subsidies for their own countries. Rich countries have all the means at their disposal to eradicate hunger, poverty and the many diseases that currently kill millions, such as malaria. Development policy must become the EU’s mission in this new global era. This would allow us to forge an identity for Europe, and it would serve to differentiate the EU from the rest of the modern world.
Our most pressing tasks, above all where Africa is concerned, are currently debt cancellation, improving the quantity and quality of foreign aid, fair trade, support for diversified production and exports, stamping out diseases for which we have effective vaccines and measures to promote universal education and equality, particularly in terms of the status of women.
I should like to take this opportunity today to remind the House of the words of Nelson Mandela, which should serve as a moral beacon for EU policy:
‘Make poverty history in 2005. Then we can all stand with our heads held high’.
– Mr President, I welcome the British initiative and I hope that it will have substantial results, because it is true that, despite the pronouncements to date by the leaders of the strong states, little progress has been made. That is because humanitarian aid alone may provide temporary relief, but it cannot bring about substantial results. Aid will only be effective if it is combined with systematic efforts to develop trade and if it focuses on the creation of infrastructures in education and health care. Furthermore, aid must become the vehicle for combating the political corruption which unfortunately today constitutes a permanent regime in most African countries, because today Africa is mainly being plundered by corrupt African politicians or by guerrillas, often with the support of international economic interests.
However, particular importance must be attached to the administration of resources through close cooperation and supervision by the various international organisations and non-governmental organisations. Only such an effort will make the proper distribution and use of the aid provided feasible, in the long-term objective and aim of the development of these countries, which will help them to wipe out the phenomenon of poverty.
I think that everything else we hear covers the issue superficially and does not get to the root of it.
Mr President, I strongly support the proposal made by our colleague Mr Stubb. He is quite right. We need a comprehensive Africa strategy. The Presidency representative just spoke about soft power, where the European Union is successful. I think he is absolutely right, but we still need to translate this into positive action. Talking about action against poverty is wonderful, but it is certainly not enough, especially if you consider that we have been putting so much aid into Africa for many years and the outcome is not always very positive.
The same applies when we talk about trade and poverty reduction. There is a strong connection. We know this, but do we really understand it? I am speaking on behalf of the Committee on International Trade. I would recommend an Africa strategy, which should be the subject of renewed debate by the end of the UK Presidency, taking all aspects into consideration. It would be great if the UK Presidency could reflect on this.
Mr President, ladies and gentlemen, as chairman of my group, I have made the quite deliberate decision to take the floor at the end of this debate, and I am rather disappointed to note that I am the only group chairman to speak on this subject at all. It is in fact an issue on which the leaders of groups simply have to give their backing to those in their ranks who are working to combat poverty.
To those Members of this House who are always – and not just because of the British Council Presidency’s initiative – working on this topic, I want to make it clear that the Socialist Group in this House regards the fight against poverty, both in Africa and in the world at large, as a key part of the work it does.
I want to devote one moment in my speaking time to an unknown person – to the mother and her dead child. In the small town of which I was mayor, there were plenty of people, women in particular, who had lost children during the war. When I was a guest at anniversary celebrations, the worst thing I would have to hear was women of the war generation talking about was the loss of a loved child, a wound that is always fresh.
If we look at Africa we see innumerable mothers – uncounted day by day – sitting in front of their dead children, uncomprehending, grieving and deserted, an image I wish we could all impress upon our minds, for nothing, surely, can encourage and oblige us more to take more seriously the fight against poverty that the British Presidency of the Council has set itself as a priority for action than that small sense of common humanity that tells us that we may not leave a woman who has lost her child alone in the world if we claim to want to make that world a more humane place.
It is before that image that we Socialists bow our heads in the knowledge that this initiative is the very least we can do, and I have a practical proposal to make, to help these women, along with many, many others who need our solidarity, by doing one small thing. If the big multinational and global companies put 0.25 % – one quarter of one-hundredth – of their fees for currency transactions, into a fund for Africa, and if we in this House put 0.25 % of what we spend on our international currency transactions in the Budget and pay it into a fund for aid in Africa, we will end up with a large amount that the business world, along, for example, with us in this House can put to good use in the European Union, as a very practical contribution to the fight against poverty, one that may well involve a contribution by each individual. We could perhaps discuss the possibility of taking action of this kind.
. Mr President, I wish to begin by thanking you for giving me this opportunity to respond to the debate that my colleague Jack Straw opened this morning.
Nobody listening to this debate could fail to hear the great expertise, knowledge, passion and commitment of all the Members who have spoken. It seems to me that your voices represent the voices of those that we together have the honour to represent.
I am very much looking forward, through the UK Presidency, to working with the Committee on Development and to addressing the committee next week. Mrs Morgantini was right: this is not about charity but justice. It is a cry for justice that is symbolised – as Mr Martínez Martínez pointed out – by the white band. The white tide that marched in Edinburgh last weekend is a symbol. The people who attended the Live 8 concerts and the people who write to us, their elected representatives, and demand that we do more are all expressing the feeling that now is the time to act – a point made by Mrs Martens and by Mr Bowis. I congratulate his mother on her 100th birthday. He is right: she has lived a long time; she has seen a lot of change happen.
We simply cannot afford to allow Africa to continue to drift away from the rest of the world. Mr Schulz, who has spoken just now with such passion, reminds us that it is the responsibility of every single one of us.
There has never been a time, in my political experience, when this debate about Africa, poverty, its causes and what we can do about it has been so much at the centre of our politics. It seems to me that the message that we are being sent by those we represent is very simple: they look to us to act and they want to have faith in the capacity of the political process to deliver real change on behalf of Africa and of development. It is morally unacceptable that this great continent of 54 countries, only a few miles from Europe, should drift away from us and should be the only part of the world to become poorer in the last 25 years. Now we have the means to do something about it. The challenge that Europe faces will be to turn the passion, commitment and anger – the feelings people have – into practical action that will make a difference. I agree with all those who have called for the EU strategy on Africa to be the means by which we use our politics to make a real difference. I look forward to working with Mr Michel, as he draws that up. I hope very much that we can make progress on it.
I would now like to turn to the practical steps we need to take. What are the issues we need to address in the EU Africa strategy? The first point to make – if I may disagree with one of the speakers, Mr Farage – is that aid works, aid saves children’s lives.
That is why we need more of it. That is why the leadership that Europe showed, when we met as development ministers over a month ago, in agreeing to double Europe’s aid to Africa, was Europe at its best. This was Europe demonstrating its leadership in the world and that we are prepared and willing and will do the things that we know will make a difference. That is the first point.
The second point is debt relief, which many speakers have referred to. The real importance of debt relief is that it means that poor countries no longer have to make that terrible choice between, on the one hand, making the monthly repayments that they cannot afford and, on the other, spending the money they want to on doctors, on nurses, on getting children into school, on buying the drugs that will save children’s and adults’ lives.
Thirdly, every one of us recognises that it is ultimately trade, economic development and economic growth that will enable Africa and the rest of the developing world to transform the lives of their people. It is how we did it here in Europe. It is how we transformed our societies from 500 years ago, when life expectancy was very short, when there was enormous poverty and when very few people went to school.
The people of Africa want exactly the same opportunity: to earn and to trade their way out of poverty to a better future.
There are two other truths that we have to tell in this debate. Two-and-a-half weeks ago I was in Sudan, first of all in Rumbek, in the south of Sudan, where one in four children die before they are five years of age and three-quarters of the adults cannot read. The experience in Darfur and southern Sudan has taught us one very important lesson: unless there is peace and stability, there will be no development; unless people stop fighting each other, the people of Africa will not have a better future. That is why Europe must continue to show leadership and provide support to the African Union, building the capacity of Africa to tackle its own conflicts. As my friend Jack Straw said in opening this debate, there are now fewer conflicts in Africa than there were a decade ago and, where there is peace and stability, there is a real prospect of hope for a better future.
The final thing that needs to happen, Mr President, if progress is to be made, is that there should be good governance because if, in the end, governments are to deliver for their people ...
Minister, your time is not restricted. You may speak for as long as you wish. The problem is that I was asking the Members to enter the Chamber in silence.
It is all very well that you have not attended the debate, but when you are entering the Chamber, please do so in a manner that causes no disturbance.
. Thank you very much, Mr President, for your concern. It is less important that you hear my voice, but it is important that the world outside hears all of our voices. If we speak as one and we speak loudly, we have a better chance of making progress in this great global fight.
In the end, people look to governments to do things for them. We look to our governments to provide us with peace and security, to educate our children, to look after us when we are sick, to give us the opportunity to build a living for ourselves and our families. In developing countries the real challenge is to build the capacity of societies to do for them and their communities exactly what we look to government to do in Europe.
In the end it is about governments with a capacity to deliver and about people who have the expectation that government might be able to improve their lives. When those two things come together – when the voices of the people are heard – then societies have a better chance of making real progress. In the end, it is about political will and political choice. That is what politics is for: how we decide what kind of world it is that we want to live in; where we are going to spend the money; what decisions we are going to make on trade to allow developing countries to have a better future.
We happen to be the generation on whom this responsibility has now fallen. As British Prime Minister Tony Blair said at the launch of the Commission for Africa: ‘If not us, then who? If not now, then when?’
We are the generation that has the capacity to act. Now is the time to act. Let us work together; let us seize this opportunity and, by our action as Europe, assist Africa to build a better future that it can pass on to the generation to come.
Thank you very much, Mr Benn. I am sorry that I have had to interrupt you.
Mr President, ladies and gentlemen, I wish to speak on a point of order, pursuant to Rules 146 and 148.
I have to say to you, Mr President, that I am very much obliged to you for the efforts you make prior to the votes in every plenary session to get the last ten minutes before the vote conducted in a more or less dignified manner. It is regrettable that you do not succeed in this. Members, coming from their offices, enter the Chamber in order to vote and, in the absence of any interpretation, understand not one word of what you say; they chat, stand in groups in front of the attendance register, go to their seats, only to find that they have something to sort out with their colleagues. This is all understandable and acceptable, but what is quite unacceptable is for the representatives of the Council and the Commission to have to talk while this sort of thing is going on. That is not on, and it is a cause of shame to me. I do not think it right or proper.
Nor do I have any desire to see that happening over and over again at every plenary part-session. It does not convey the image of a parliament worthy of the name. I therefore move that, as the rights of Members have to be upheld at the same time as those of the other institutions, we should have a pause between the end of the debate and the beginning of the vote ....
Thank you for assisting the Presidency, Mr Schulz. Before giving the floor to the Commission, I must ask everybody to sit down. The Members who are still in the aisles discussing personal issues will be asked by the ushers to leave the Chamber.
Would the ushers please ask the Members still in the aisles to leave the Chamber!
Mr Tannock, on the basis of which Rule are you requesting the floor?
Would you be kind enough to sit down and be quiet please?
Mr President, I am privileged. I understand Spanish without the headphones. If you speak in Spanish to those standing up at the back of the Chamber, how can they possibly understand you without their headphones on? Could you use French or English so they can understand you?
You are extremely unruly today. I would like to say to you that your attitude towards the issue we are dealing with this morning is shameful.
May I ask all the Members who are wandering up and down the aisles to sit down or at least not to hold conversations that disturb our work?
. Mr President, ladies and gentlemen, I should like first of all also to thank Mrs Morgantini for the debate that she had the sensitivity to organise today.
The first thing that this debate has highlighted is that there is a consensus and very strong support for the choice of Africa as the focal point of development policy. That seems to me to be extremely important, because that is the choice not only of the European Parliament but also of the Commission and of the Council. Obviously this does not mean that we are no longer concerned about all of the other poor people in the world. Not at all. It simply means that more than half of the increase in development aid will be devoted to Africa to enable it to make up the necessary ground.
The second element that I take from this debate is that everything suggests that we should develop, define and finalise a genuine European strategy for development, and for Africa in particular, a strategy structured around the major development issues – governance, infrastructure and debt. For example, someone said that the debt issue would not solve everything. We know that. The debt issue is certainly important, but it is not, strictly speaking, a development tool. The debt issue, settling the debt, obviously does not make it possible to guarantee the effectiveness of development. All the same, it is an interesting prerequisite.
The provision of social policies following the emergence of a dynamic civil society, the provision of social policies of access to justice, access to education, access to health and also to culture – as I said before – is an important point. I believe that all of these things should form part of a global strategy, a global plan and a specific programme that we must implement. I can say straight away that I am perfectly well aware of the difficulties that we are going to face. The difficulties lie in the fact that, once we have this programme, very strong leadership will need to be exerted over the bureaucracies that will have to implement it. For that I am counting on the support of both Parliament and the Council; at Commission level we will do everything in our power to progress these issues. I believe it is very important for us to be able to register tangible results. I think that after all the promises that have been made, and given all of the prospects – extremely credible ones, too – that are open to us, and all of the propitious circumstances that are combining now to produce this firm hope, it will be necessary to provide tangible proof very rapidly that matters are progressing in line with expectations.
Another element that I should like to emphasise, concerning Africa in particular, is the especially important role of all policies promoting equality between men and women in the continent. It is an aspect of the problem that we do not tackle often enough and I should really like to see it taken into account across the whole range of policies, because there are solutions to be found there and opportunities to exploit. In saying that, I am thinking of business and of trade. I am thinking of microcredit, of the way that this form of credit promotes autonomy for women. It is an important cultural factor.
That, in a few words, ladies and gentlemen, is what I wanted to say to you. I wanted to say, as Hilary Benn and Jack Straw have done, that now is the time to act. We are the ones who must do so. We have no more excuses. It has been said again and again and I do not think that we can postpone this challenge any longer, that of turning the strong hope living in the heart of the people into action. Someone said earlier that perhaps it would be a good thing if, out of this development policy, out of this new impetus, the magical idea of Europe could be given a new impetus. I think that Europe can make, has already made, development the most tangible demonstration of its values, and that is why I am resolutely optimistic.
Mr President, yesterday a very serious event occurred: Italy was insulted ...
If you wish to raise a point of order, you must begin by stating which Rule you are invoking.
You may not speak, pursuant to Rule 90.
We have received six motions for resolutions to end this debate(1).
The debate is closed.
The vote will take place next.
‘Your first duties, first not as regards time but as regards importance and because without attempting them you can only carry out the others in an imperfect fashion, are your duties towards humanity’, said Mazzini.
This is my way of expressing my solidarity with those countries where we thought that we could increase charity and funds without worrying about their actual development and the eradication of poverty.
Cancelling their debt will not eliminate the problem of development aid, which the international community will have to provide, or the extremely urgent health resources that they need; it will not exempt us from association agreements with their governments or from fostering education and training programmes to integrate them into complex social, economic and political systems; choosing democratic forms of government, and having a future. That is, an opportunity, including outside their countries, but with the awareness that they can return there and that they can feel themselves to be citizens and free.
The political class should manage globalisation processes through choices that equate to guaranteeing them water, energy, food, health, freedom and education.
The most recent European Council decided to increase aid to EUR 20 billion per year by 2010, and this is a hopeful sign for many millions of people. We can overcome poverty, and we are the first generation to be able to do so because we have the means available to us.
– Ladies and gentlemen, we are starting on one of the longestvoting sessions in our history with 972 amendments.
Mr President, I am speaking to put forward a procedural motion with reference to Rule 152.
Yesterday afternoon during the debate in the Chamber we examined the entire package on regional policies. Since the voting list sets out a different order, I propose that after the report by Mr Hatzidakis, my report on the Cohesion Fund and the report by Mr Casa should be put to the vote, so that the whole package is voted on in a single process using the same order adopted yesterday during the debate. I believe that this is a fairer method and ask you to consider this proposal.
–If the House has no objection, we shall change the order of our votes. I would invite you, however, ladies and gentlemen, when such cases arise, to advise the services of the sitting earlier, so that our voting lists can be drawn up accordingly.
– Mr President, ladies and gentlemen, there is every likelihood that this Parliament will shortly reject the proposed Directive on the patentability of computer-implemented inventions. All our major groups, and even – I beg their pardon – the smaller ones, have taken this decision, albeit for contradictory reasons. I have neither a mandate nor any official capacity here to comment on those reasons. However, this convergence has a common significance. On the merits of the question, we are split roughly 50/50, making the result totally unpredictable with a relative majority, and with a bilateral impossibility of achieving a qualified majority. Each of our parliamentary groups prefers to reject the text rather than to adopt the other’s opinions. Above all, however, there is a collective and unanimous anger on the part of the entire Parliament at the unacceptable way it has been treated by the Commission and the Council.
A total and cynical contempt for the choices made by Parliament at first reading. A total absence of any consultation by the Commission in drafting the text for the second reading. Repeated attempts even to stop discussions between Governments within the Council itself. As a matter of principle, this is scandalous enough. The crisis in Europe today has a lot to do with the deficit of democracy, an area where the Council has an overwhelming responsibility, as it has proved amply on this issue. Let us hope that this rejection is a lesson to it!
On the merits of the issue, the state of opinion, as reflected here, clearly shows that the problem is not yet ripe for a decision. Only with a more in-depth debate could it have matured into a wider consensus. On this vital and highly challenging subject – with several tens of billions of dollars at stake each year – a collective awareness is clearly beginning to emerge. In that context, rejection is a message directed at the European Patent Office. The European Parliament has refused to ratify the recent judicial errors by extending the scope of patentability to certain software programs. If these errors were to continue, it now seems clear that a parliamentary majority would emerge to put a stop to them.
Mr President, what we have always heard from the Commission is that it would be unwilling to submit a new proposal in the event of the Common Position being rejected, but let me remind the House of the Interinstitutional Agreement, which we concluded on 15 September 1999 with the former President, Mr Prodi, and in which the Commission undertook to take initiatives as and when Parliament calls upon it to do so. I do not doubt that the House will call upon the Commission to submit a new proposal, and would remind the Commission that it is obliged to do so, and that that is what must happen.
Mr President, I do not think that we can necessarily interpret this vote as an invitation to the Commission to put forward a new proposal rather similar to the one that has been rejected. I believe, therefore, that the issue should be discussed and defined together with the Commission.
– Ladies and gentlemen, in accordance with the procedure and purely out of courtesy, I invite the Commission to comment, if it so desires.
. Mr President, the rejection of the Council common position is the democratic right of Parliament as co-legislator with the Council. Many speakers during the debate yesterday mentioned the voice of the people and the role of democracy.
Without this directive, patents for computer-implemented inventions will continue to be issued by national patent offices and the European Patent Office under existing law. There will be no harmonisation at EU level.
This means that different interpretations as to what is patentable or not will continue without any judicial control by the European Court of Justice.
Since the adoption of the common position, the Commission has maintained the view that, should Parliament decide to reject the common position, the Commission would respect this and would not present a new proposal but, if Parliament invites us to do so, we will speak with the various parliamentary committees and then consider the next procedures.
Various Members have expressed the view that the Commission should present a non-sector-specific instrument and that it should seek the adoption of the Community patent.
A large amount of national patent law is already aligned with the European Patent Convention and the Community Patent Convention of 1989. Again, Commissioner McCreevy will be happy to debate these matters with you. You have already said you would invite us to the relevant committee meetings and also to the plenary sittings if you wish to do this.
On the future of the Community patent, the key to agreement on this lies in the hands of the Council. Many options have already been explored formally and informally.
– Parliament is grateful to the Commission and, once again, thanks its rapporteur Mr Rocard for all the work done.
.  Mr President, although this topic is, of course, less exciting than the previous one, it is an important one nevertheless. I would like to thank you warmly for the opportunity I have been given briefly to clarify my report. Over the past few weeks, we have been involved in tough negotiations with the Council to reach an agreement at first reading and ultimately, we reached a compromise, one that I regard as highly defensible. Of the 24 amendments that were adopted in the Committee on the Environment, Public Health and Food Safety, 20 have been incorporated, either wholly or in part, in the compromise document.
Nevertheless, I should like to comment on the spirit in which these negotiations were held. In my opinion, we were operating on the brink of what is still acceptable. Time and time again, the Council presented us with new changes, while proving indifferent to those proposed by the parliamentary delegation. That is regrettable, and I hope that in future negotiations on other issues, we can expect a somewhat more cooperative attitude from Council representatives.
I would like to make one final remark with regard to Amendment 53, which is also part of the compromise package, but which, unfortunately, not all groups were able to support. Nevertheless, I would like to point out that, as agreement at first reading is dependent on this amendment being adopted, I am relying on everyone’s support and should also like to thank the shadow rapporteurs for the part they played in helping this agreement to come into being.
. Mr President, the oral amendment is this: at the end of the amendment tabled by the Green Group, we have to add the words 'within the programme'.
I think the Green Group agrees with this proposal, as do all the other political groups.
. Mr President, I want to delete the word ‘ERDF’ in Amendment 39, tabled by the Socialist Group, and replace it with the word ‘funds’, in order to cover all the structural funds and, of course the Cohesion Fund.
Mr President, on a point of order, since I became an old-age pensioner three months ago, I am finding it very difficult to raise my hand fully into the voting position in the one-tenth of a second you are giving us!
– We have an Olympic challenge, ladies and gentlemen: 972 amendments. Whatever we fail to complete today will have to be done tomorrow under the presidency of our Greek colleague; it is bound to be something of a marathon. Having said that, I would appeal to Members to keep up the pace.
Mr President, since we have grouped all the Structural Funds together, it would be logical to vote now on the Casa report on the European Fisheries Fund.
. Mr President, it is quite simple really: there are two dates in Articles 26 and 27 regarding the implementation of this regulation. Those dates have already passed, so it would probably be a good idea to delete them. I hope the House will consent to that.
.  Mr President, it is true that paragraph 28 contains a compromise amendment agreed between the Group of the Alliance of Liberals and Democrats for Europe on the one hand, and the Group of the European People’s Party (Christian Democrats) and European Democrats, on the other. We are able to endorse this amendment subject to the following phrase being added:
‘and calls on the Turkish Government to support this;’
The entire amendment now reads as follows:
‘Suggests that the political parties should review their party structures and adopt adequate strategies to reach a better balance on women and men in elected assemblies, including positive measures such as quotas, and calls on the Turkish Government to support this;’
– Mr President, I have the text in English and would like to address these remarks to the Greens.
I would like to change the figures, because the number of victims is changing every day. I suggest that '100 000' and '1 700' are changed to 'thousands'. That is one suggestion.
The second suggestion is that 'US troops' should be replaced by 'foreign troops', because there are troops from other countries as well as the United States.
Mr President, thank you; the President of the House has already explained to us at length and with great thoroughness how impolite it is not to take the floor punctually during speaking time or to be absent from the vote. This House has adopted a resolution to the effect that voting ends at 1.30 p.m. As a matter of principle, we in this House hold to what we have agreed, rather than, on an basis, following what we hear from the President of the moment.
– Ladies and gentlemen, we have begun the Dimitrakopoulos report and, one way or another, we must complete it. After that, I shall ask if you wish to continue today with the important issue of the fight against poverty, on which the voting will be fairly brief, but first we must finish the Dimitrakopoulos report.
– Mr President, once again I shall read the English text. This is an addition: a further recital.
‘whereas the war in Iraq, its various aspects and its consequences continue to be a sensitive issue for public opinion and governments in Europe and the United States’.
– Before continuing with the voting, I have a statement to make to Parliament.
I am sorry that the Council is not present as I would have asked the representative of the UK Presidency to make a comment on the statement I am about to make: the city that has been selected to host the 2012 Olympic Games is London.
Mr President, I should just like to speak from the point of view of Britain concerning that announcement. May I first of all pay a compliment to the hard work and the very combative way other European cities have fought for the Olympic Games, particularly our colleagues in Madrid and Paris. There had to be one winner. From a London point of view, I hope everybody here will attend those Games and we will fight at those Games in a competitive spirit to show Europe at its very best.
– We wish the European team a rich haul of medals in 2012.
Mr President, I believe that this is self-evident. I would like our friends in the Group of the Greens to accept this amendment, which simply takes note of a statement and does not endorse it fully until we have precise and detailed knowledge of the report that they are referring to.
Mr President, I would like to deal with a concern of another group: rather than talking about 300 million, or 315, or 400 million people suffering hunger in the world, we can say ‘more than 300 million’. By doing this, I believe we will avoid giving a precise figure, as other Members wanted.
Mr President, there is a serious matter that I want to bring before you. Mr Rack was right: the House used to have a strict rule about voting times. This is not about whether or not one manages to eat, but I do have visitors here, who have travelled a thousand kilometres for a meeting with me, and after that, I have to be back in the plenary for three o’clock.
We made these rules, and I really do ask that we keep to them in future. We cannot vote on everything on a Wednesday just because there are some lazy people who think they have to leave on that day. We could just as well have voted on the last five reports on Thursday at lunchtime.
I ask the Bureau to plan and organise things properly in the way they used to.
Thank you, Mr Posselt; your intervention has been noted and the points you have made will be passed on to the services.
That brings the voting to a close.
The report is aimed at having the EU accede to UN Economic Commission for Europe Regulations Nos 94 and 95. The aim is to remove technical obstacles to trade when it comes to the approval of vehicles with regard to the protection of the occupants in the event of a frontal or lateral collision.
We choose to support the proposal because we support the EU’s common trade policy and think it necessary to take measures designed to remove obstacles to trade. We also find it encouraging that this is taking place within the framework of the UN.
. One of the objectives of Directive 2002/95/EC is to contribute to the protection of human health and the environmentally sound recovery and disposal of waste electrical and electronic equipment. The Directive restricts the use of certain hazardous substances in new electrical and electronic equipment put on the market from 1 July unless exempted under the Annex.
I regret the Commission's decision to add DecaBDE to the annex against the advice of its scientific advisors. I call on the Council to oppose this proposal.
– Decabromodiphenylether is a brominated flame retardant well known to Parliament: in February 2003, it was placed ‘under close surveillance’ and, at the same time, the European Union, in a report of which I was the author, banned its two ‘sister’ substances, penta and octa BDE.
DecaBDE is a bio-accumulative chemical product, which has been found in breast milk and for which the relative European Scientific Committee has recommended that the risk be reduced even further. It is, moreover, a substance that the European Union has undertaken to ban in electrical and electronic equipment from 1 July 2006.
It is therefore surprising that the European Commission should recommend a major retrograde step by seeking, through the comitology procedure – or, in other words, ‘on the quiet’ – to have this ban reconsidered. In both form and substance, this attempt to force it through is unacceptable. The Commission has offered no argument to justify this u-turn – indeed, no justification would have been possible.
I therefore support this resolution and call on the Commission to reverse its decision. Should it fail to do so, I shall have no hesitation, with a number of my colleagues, in referring the matter to the Court of Justice.
Madam President, I have three short observations to make on the software patents directive.
Firstly, it is better for us not to have any directive at all than to have a bad directive. Secondly, this was a clear sign of an interinstitutional power struggle, in which the Commission and the Council ought to have listened to Parliament and followed suit. Thirdly, the whole debate was riddled with misunderstandings, and I hope that the Commission will not at this stage simply give up, but put a new proposal on the table, because at some stage we will also need a European software patents directive.
Madam President, I joined the vast majority in this House in voting against this draft directive. Today, here in this House, I believe that reason has notched up a victory against the interests of a few big IT manufacturers and their lobbyists. We have also flagged up the greater freedom of choice that consumers will enjoy.
We have also made it clear that there is a future in Europe for information technology firms, for what was at stake was innovation and small and medium-sized businesses’ freedom to develop themselves. I am enormously pleased that we have managed today to firmly send off the pitch those who planned to legalise patents on software, and, in so doing, to show our support for those advocates of open source and defenders of free software development. We have also, and in particular, given a helping hand to the small and medium-sized software businesses that would have sustained immense damage had the patenting directive gone through.
I rejoice that we have won this victory, and hope that we will be able to do something similar when we come to revise the Biotechnology Patents Directive.
Madam President, I would just like to say how unfortunate it is that Mr Rocard did not manage to get even one of his amendments accepted, and that this House was unable to deliver itself of a position on the subject. The problem we are now faced with is that the national legislation continues to apply without amendment, and that the courts will come to very different decisions. While it will impose huge expense on big business, and hence frustrate the Lisbon objectives, small firms will find the whole business quite incomprehensible, as they will be required, in future, to get to grips with twenty-seven different systems of patent law.
I call on the Commission not only to put before us a new proposal for a Community patent, having first discussed it with experts on the subject, but also to make a start on drafting it with the minimum possible delay.
–  It is my belief that Europe needs common, clear and up-to-date rules on patents, as these would play a crucial role in removing barriers within the EU’s internal market, in boosting investment in research, in preventing piracy and in protecting Europe as a whole. I very much appreciate the efforts of those Members from all political groups, including the European People’s Party, who have helped us reach a joint compromise on our 20 amendments to the directive. The aim of these amendments was to secure patent protection only for firmware as part of a technical appliance, thereby facilitating interoperability and preventing the patenting of pure software.
At the end of the political negotiations, I voted in favour of rejecting the directive. I did so because I believe that this will allow Parliament to send out a clear and strong signal to the Council and the Commission that they should step up efforts to draft a joint proposal for a general European patent, instead of concentrating on a directive relating to a specific type of patent.
– Madam President, I should like to express my satisfaction at the rejection of this common position, having failed to achieve anything better – in other words, having failed to be able to approve Mr Rocard's amendments one by one, which were intended to bring us back to the first reading by the European Parliament.
Like my fellow Members, I do not believe it perpetuates legal uncertainty, because a lot has happened in the last three years. At first reading, the European Parliament adopted an unambiguous wording. Today it has just rejected the patentability of software programs. I believe we should stick to that and revert to the wording of Article 52 of the Munich European Convention because, in reality, it was not so much a question of confirming the patentability of software programs but rather of an offensive aimed at making them patentable. This offensive has been halted today in a major victory for European parliamentary democracy over the lobbies and over the Commission’s manoeuvring.
Madam President, I want to explain why I voted not to reject the computer-related implemented inventions directive. Rejection prolongs the uncertainty about patentability of software-related inventions and is running away from the need to take a decision.
I regret that MEPs have proved incapable of coming up with a sensible version of the text, one which could ensure support for innovation but also reassure software writers and users that we are not going down an American-style route of allowing patents for pure software.
The process has displayed all the defects in the way we legislate at EU level, and these failings must be addressed if MEPs are to avoid portraying themselves as incapable of legislating on complex but vital subjects.
First, secrecy in the Council of Ministers: it is impossible to be well informed on its reasoning.
Second, obstacles to understanding because of its impenetrable website.
Third, the wrong choice of European Parliament rapporteur. The convention that a report is the property of a group and it is ‘not done’ to query its allocation to a particular member must be junked.
Fourth, the stupidity of using a misleading shorthand description like ‘software patents’, which is deeply misleading.
Fifth, the absence of ‘parliamentary draftsmen’ similar to those at Westminster, who can give MEPs guidance on the precise meaning of terminology.
. Today I voted against the Common Position on the Directive on Computer Implemented Inventions (CII) in view of the increased control and over-powering dominance it would give to large software companies and the consequential harmful effects that it would impose on small and medium sized enterprises. I see the proposed legislation of making software patentable as a threat to an industry which requires creativity and innovation in order to thrive. This directive would simply reduce competition hence leading to higher prices and lower quality for software consumers and non-technology businesses. In my opinion, the anti-innovative behaviour that this directive would undoubtedly create would result in nothing but ruinous consequences to democracy, competition and employment.
– Europe needs clear rules. There can be no question of patenting software programs which are, in any event, well protected by copyright. It would strike a blow against innovation, with detrimental effects on research, SMEs and Europe.
The common position was a step in the right direction, but still left grey areas which should have been eliminated by voting for the Rocard amendments. I would have voted in favour of them if they had been put to the vote. An unnatural coalition was assembled to reject the common position outright with no attempt made to amend it. Those for whom the common position did not go far enough linked up with those who feared that, with the amendments proposed, the ban on the patenting of software would carry the day.
The outright rejection of the proposal means that they were right and that the European Patent Office could therefore continue to develop legal precedents favourable to the patentability of software programs ‘as such’. All of that is detrimental to the freedom of ideas and to progress. I abstained because, firstly, I cannot approve the common position and, secondly, because I would have preferred to amend the proposal and not to allow the vacuum and the present confusion to continue…
We have chosen to vote in favour of the whole proposal concerning computer-implemented inventions being withdrawn. We are opposed to patents on pure software and wish to protect classic patent law. Our ambition has been to improve the Council of Ministers’ common position. Unfortunately, that has proved difficult, and we are in danger of obtaining an unclear legal document that does not fulfil our demands for legal certainty, a state of affairs that would benefit neither large companies, small companies nor programme developers. The only people who would benefit from muddled legislation are the patent lawyers. The consequences of certain wordings also have been difficult to foresee. Harmonisation in this area is desirable, but we should do better not to have a directive at all than to contribute to bad legislation. It is therefore good that Parliament wishes to reject the proposal.
We think instead that the Commission should again take up the issue of the Community patent, applicable to the whole of the EU. One of the main problems in this connection is that the European Patent Office (EPO) has issued a number of trivial patents and patents for pure software. The EPO is not, however, subject to the EU, but is governed by a substantial special convention. If the EU wishes to take the lead on the issue of a legally certain and transparent patent system in which patents are only issued for genuine inventions, we should introduce a Community patent relating to all areas and not just to computer-implemented inventions.
. We welcome the adoption of our proposal to reject the Council Common Position of March 2005 on the patentability of computer-implemented inventions.
As we have consistently said since the Commission tabled the proposal for a directive in 2002, implementing software patents would undermine intellectual freedom, technological innovation and the development of Europe’s economy, as scientists, professors, the student community, many organisations and small and medium-sized enterprises (SMEs) have rightly pointed out. The high costs of patents would hinder SMEs, which would not have the wherewithal to pay for patents and might even see their ideas patented by third parties. Software patents might also be used by large companies as a means of blocking new companies from entering the market.
It is wrong to award patents to ideas, to knowledge and – who knows where it will end – to life itself. We have therefore done as before and signed the proposal to reject the Council common position, which was adopted today. This is a victory for knowledge, for innovation and for the freedom to create ...
. I welcome today's rejection of the draft legislation on the patenting of software. I joined this rejection after careful consideration and discussions on its implications with small and medium sized company directors from my constituency, which includes 1,500 technology companies with around 40,000 employees based around the hubs of Cambridgeshire and Hertfordshire. One small businessman told me that the proposed legislation was akin to patenting tomatoes in a recipe, so that no new recipe could ever be produced again which contained tomatoes. Today's vote is a clear victory for creativity, entrepreneurship and common sense.
. As the spokesperson for this issue in the Parliament's largest group and head of the Finnish EPP-ED delegation, I think that the decision to reject the common position was the right one. According to my estimation, the resulting directive would not have been good enough. Rejecting the whole proposal was a smaller setback than it would have been to adopt bad legislation.
However, I regret that the attempt to harmonise varying patent practises in different Member States was rejected. Therefore I'll urge Commission to rapidly reintroduce the Community Patent proposal that was not adopted by the past legislature. Commission should also take the initiative to renovate the European patent system.
I also consider that today's decision is a major victory for the Parliament as an institution. The Council Common Position did not take into account at all the view of the majority of the Parliament. The Parliament showed that the Member States in the Council cannot walk all over the Parliament's view - whatever the matter in question.
. The Dutch People’s Party for Freedom and Democracy (VVD) is delighted that an overwhelming majority of this House has backed the amendment by the Group of the Alliance of Liberals and Democrats to reject the Common Position. The VVD is opposed to European patent laws sector-by-sector, and, favouring an integral approach, calls on the Commission to table a proposal for one single Community patent, which would offer more legal certainty.
This would make it possible for the current long-winded and costly system of granting patents to be replaced by a more effective one. We would urge the Commission to start the debate in the Committee on Legal Affairs as soon as possible in an attempt to harmonise existing European patent law on the basis of Article 95, as a result of which Parliament will acquire codecision and be able democratically to monitor what takes place at the European Patent Office.
At the same time, we would urge all the lobby organisations to deploy the same heavy artillery to persuade the French Government to abandon their opposition to one official language in Community patents and thereby open up a competitive and innovative future to their young people.
By so doing, we would not be merely paying lip service to the Lisbon objective, but actually putting our money where our mouth is.
. I voted to reject the Common position, not because I am against the idea of a European wide patent but because this specific proposal was badly drafted and left some vital definitions of what could be patented clouded in confusion.
As there are currently enormous differences in national patent legislations, I believe it is necessary to adopt a directive to ensure their harmonisation. For this reason, I support the consistent protection of software products by protecting proprietary innovatory solutions for an entire program or a part thereof, but not issuing patents for individual ideas. After all, it was Einstein who said that you cannot patent a mathematical formula.
A patentable invention is a solution that combines an idea with a technical device, such as software for mobile phones or ABS systems in cars. Patenting will provide companies with returns on their investments in developing an invention, and will encourage further investment in research and development.
The directive proposed by the Council contains unclear formulations making it impossible to make a precise distinction between software and technical benefits.
Lack of clear definitions for patenting software may result in competition between companies being shifted from the market to the courts. If software became patentable, the costs of the patenting process would ruin small and medium-sized software development companies. I have attached my signature in support of the Roithová – Buzek draft amendments, which strive to restrict the scope of the directive so that it does not permit the patenting of pure software, and which are a compromise that will prevent the unclear interpretation of the directive. If they are approved, I will support the thus amended text of the Council common position of 7 March 2005.
. Although I was co-author of a series of amendments aimed at improving the final version of the common position, in the event of its adoption by Parliament, I was pleased to vote in favour of its rejection and to see Parliament’s proposal for rejection adopted. I feel that this is the best means of preventing the adoption of a document that would clearly have undermined the interests of small and medium-sized software businesses, not to mention consumers’ interests. It is also true that the proposal for a common position was at odds with, and failed to promote, the highest principles of creativity and intellectual property.
. The question underpinning this report, and the resolution to which it relates, is that of determining the limits of the patentability of computer-implemented inventions.
The most common form of software protection in Europe, as we know, has thus far been based on implementing author/copyright arrangements. The proposed method will bring us into line with the US, which does not strike me as either beneficial or capable of sharpening the focus of the market in any way whatsoever. Rather, it will serve to exacerbate difficulties for small and medium-sized enterprises, which are in fact responsible for most of the innovations and account for 70% of the jobs in the sector.
In the parliamentary process, it has become clear that the large European businesses have sought to guarantee exclusive use of programs for computer-implemented inventions, and this is at variance with the provisions of the Munich Convention and the case law of the European Patent Office. As the report correctly points out, ‘a piece of software is no more patentable than a musical chord or a combination of words. As a group of related mathematical formulae, it is a product of the human mind in the realm of ideas. And the free movement of ideas is a founding principle of our civilisation’. This is also my opinion.
– By voting this lunchtime to reject the Council’s common position, I wanted to express a clear rejection of all forms of patentability of software. Conversely, I considered that software programs, as a product of the human intellect, were adequately protected by copyright.
Also, and above all, I voted for the supremacy of politics over technical considerations, in order to revive the spirit of Lisbon.
As a liberal and fierce defender of the values of entrepreneurial freedom and healthy and fair economic competition, I could not accept a text that was ‘tailor-made’ for certain major companies, already enjoying a virtual monopoly in their respective sectors. A proposed directive which over time was intended to nip in the bud the creative spirit of young software developers and the independence of numerous European SMEs and micro-enterprises.
A text which, let us not mince words, had little to do with the socially aware Europe to which we all aspire.
Over the two years of this debate, I have not met a single computer expert, university researcher, ordinary user or boss of an SME software producer who had a good word to say in favour of this directive. This can be no mere coincidence.
.  I was among the small number of Members who voted against the motion to reject the proposal for a directive on the patentability of computer-implemented inventions.
Parliament had an opportunity to state its opinion on this proposal and to change its contents as it saw fit during the codecision procedure. By voting almost unanimously to reject it, the House is merely side-stepping a decision, which is hardly a responsible course of action.
The broad coalition comprises groups of Members with widely differing views. After a great deal of thought, I found myself unable to identify with any of them.
Members who are opposed to effective protection for intellectual property as such, or in other words those on the far left, voted against the directive, but I do not belong to their number.
Those casting ‘no’ votes also included Members who are opposed to a system for providing such protection at European level, or in other words the far right. I do not share their views either, as in many countries it costs a great deal of money to register inventions.
A number of Members voted against the directive because they believe that Parliament’s political influence on the legislative process should be extended. Their representatives can be found in every group, but I do not subscribe to their position either.
Finally, all those Members who believe that the proposal for a directive poses a threat to Poland’s national interests, or in other words Polish MEPs, voted against. Quite apart from the fact that unlimited opportunities are available to make amendments, this is a misguided assumption.
Whether patent protection is defined in a broad or narrow sense, it is conducive to private investment in innovation, and hence to the creation of jobs for research workers. The USA spends almost twice as much as Europe on such investment, and one of the main reasons why this is the case is the characteristically broad patent protection available in the USA. In spite of this, however, many speakers in this debate have held up the country as a bad example and a warning.
. I welcome the recommendations given in the report, in particular the acceptance of my opposition to arbitrary limits on maritime borders eligible for cross border cooperation, which would have left Norfolk and other parts of my constituency without the possibility to access funding, despite strong historical and cultural ties across the North Sea. My region has participated fully in inter-regional cooperation and Parliament's insistence that an independent strand is maintained for such cooperation is good for the East of England, Britain and all those who want to benefit by joint working and exchanges across European borders.
. I believe it is essential that we have a better understanding of the amounts of polluting substances omitted by installations and for this information to be made easily available to the public by requiring operators to report their emissions.
These objectives are contained in this legislation which aims at establishing a European Pollutant Release and Transfer Register and is linked to the proposed decision for the EU to accede to the EN-ECE protocol of 21 May 2003 and to incorporate its relevant parts into European Law.
. Environmental issues are at the heart of policies on the future of Europe. Accordingly, I feel that tools must be created to raise public awareness of questions of an environmental nature and that better implementation of environmental legislation must be promoted. Mr Blokland’s report aims at incorporating the relevant parts of the UN-ECE protocol of May 2003 into Community legislation.
This report will bring improvements in making information available to the public and in ensuring a better understanding of the amounts of polluting substances emitted by installations.
I therefore voted in favour of Mr Blokland’s report.
. The major shortcoming of this resolution is that it is hampered by Parliament’s resolution on the Financial Perspective for 2007-2013, which accepts a financial envelope of 0.41% of Community GNI for the Structural and Cohesion Funds. The increased cohesion needs in light of the enlargement and economic and social disparities would suggest that this figure falls short of what is required.
Consequently, we have once again made a number of proposals, including an increase in amounts for the structural funds, aimed at guaranteeing full compensation for the regions affected by the ‘statistical effect’ and at implementing phasing out mechanisms for the Cohesion Fund. These proposals were, to our dismay, rejected by the majority of Members of this House.
We also deplore the rejection of our proposals to scrap mechanisms affecting the implementation of the Structural Funds, not least the levels of cofinancing and prefinancing and the pegging of the Cohesion Fund to the Stability and Growth Pact, and to scrap mechanisms that undermine the expenditure objective of the Structural Funds (the ‘n+2 rule’).
We also feel that the restriction of long-term public aid commitments to businesses should be strengthened, especially in terms of jobs, as we proposed.
– The reform of the Structural Funds will not solve the problems posed by enlargement in the East; what it will do is penalise France.
Brussels, which has not calculated the cost of an enlargement which incorporates Eastern Europe, bankrupt after four decades of communism, will pay the new Member States EUR 190 billion in regional aid. Will these sums assist their economic integration into the European Union? The German failure in the Eastern states of the former Communist German Democratic Republic suggests it may not.
This concentration of regional policy on the countries of Eastern Europe will, however, have two unfortunate consequences for France:
- It will reduce the already modest share allocated to France. For instance, Corsica and French Hainault, in the Nord Pas de Calais region, have not received Structural Funds, intended for Europe’s poor regions, for the last five years.
- The increase in regional expenditure, which is now the largest item in Europe’s budget, will involve a reduction in agricultural spending, from which our farmers benefited, and an increase in the overall budget of Brussels and, therefore, in the French contribution to that budget.
More than ever, European regional policy, held up by the federal Europeans of the UMP and PS as manna for our regions, is proving to be an economic and social sham.
. I welcome the adoption of this interim report on the European Regional Development Fund, the European Social Fund and the European Cohesion Fund. I am especially pleased that a new paragraph in Article 3 has been adopted, which states that regions affected by the statistical effect – such as the Algarve – must receive sufficient financial support to enable them to pursue the convergence process and that there should be no differential between them on the basis of population.
Those population-based criteria, which are contained in the Luxembourg Presidency’s negotiating package for the Financial Perspective 2007-2013, are devoid of any objective foundation. They should therefore no longer act as a basis for unfair and disproportionate differentiations, and are little more than an afterthought in the history of solidarity between EU regions.
. I voted in favour of this Report which should guarantee a continuation of European money to the Highlands and Islands in Scotland and offers hope that other parts of Scotland will continue to benefit from access to EU structural funds.
Of course until we have a budget settlement it is impossible to know the extent of the funding flow.
I welcome proposed reforms that should enhance the quality of EU structural funds expenditure such as more simplification, better strategic planning, cutting bureaucracy and more transparency and accountability.
. – I, like the large majority of my political group, supported the Hatzidakis report because:
· it supports the regions in danger of being damaged by the statistical effect of enlargement;
· it calls for the outermost regions to be treated as a special case as regards their access to the Structural Funds;
· it proposes that unspent resources due to the N+2 rule be reallocated to areas which can make good use of them;
· it rejects any renationalistion of regional policy spending;
· it calls for fair treatment for islands and sparsely populated regions;
· it makes the rights of people with disabilities a prime priority of cohesion policy.
The amendments which I tabled with other MEPs of the Confederal Group of the European United Left/Nordic Green Left:
· strengthen the text and make clear to the European Commission and the Council that competitiveness and entrepreneurship cannot be promoted at the expense of sustainable development and cohesion;
· call for an increase in resources for the Structural Funds and the Cohesion Fund, because an unequal Europe cannot be viable;
· call for better control of state aid, so that it is not an incentive for relocating businesses within Europe at the expense of the workers in various regions.
. I voted in favour of this report because I feel that it covers a range of aspects that are of major importance to Portugal, and indeed equally positive for the European Union in which I believe. The European Regional Development Fund, the European Social Fund and the Cohesion Fund are all of the highest importance in promoting the objectives of economic growth competitiveness, wealth creation and reducing the enormous regional disparities. I was therefore pleased to see the rapporteur address areas that I consider essential. For example, the report rejects any attempt to renationalise regional policy and any attempt to reduce amounts of state aid to least favoured regions, and endorses the Commission’s proposal to penalise businesses that relocate but still enjoy the benefits of European funds.
. The Hatzidakis report sets out the European Parliament’s perspective on the future reform of structural funds. The inclusion of ‘statistical effect’, the recognition of natural effect regions, the rejection of the 150 km limit for defining maritime regions, the emphasis on equality issues and the strengthening of environmental concerns should all be welcomed. On Amendment 42 and original paragraph 13 the EPLP abstained due to the language of the text.
. – The Communist Party of Greece voted against the reports on the Structural Funds for the fourth Community Support Framework for 2007-2013, because they serve the anti-grass roots policy of the ΕU and the safeguarding of increased profits for big business.
The Structural Funds are used by governments to strengthen the plutocracy of the Member States, the imperialist plans of the Member States, the concentration of capital and the escalation of the monopolies.
They are used to promote capitalist restructurings which strike at the wage and social rights of the workers and at health, welfare and education, and to make sweeping changes in the rural economy and other sectors. They are used for ideological terrorism, military spending on the imperialist aggression of the ΕU and ΝΑΤΟ and for bribery and corruption in order to mislead the working and grass-roots movement.
The law of asymmetrical development is inexorable. Social and regional disparities are worsening instead of getting better. Enormous problems are faced by the workers and, in particular, the residents of the island, outlying and mountain areas of Greece.
The allegations about promoting the convergence and cohesion policy of the ΕU through the Structural Funds are the greatest fraud against the workers, women, farmers and the grass-roots classes.
Greece is a typical example because, according to the statistics, seven Greek regions, 80% of the population, are in danger of falling outside Objective 1 funding from the Structural Funds.
. We feel that one of the key issues with regard to the current proposal for a regulation for the Cohesion Fund – already covered in the previous regulation – is the pegging of the Cohesion Fund to the Stability and Growth Pact, in other words, the possibility of suspending all or part of the financial aid from the Fund to cohesion countries, such as Portugal, if the decision provided for in Article 104(8) of the EC Treaty is adopted. The country concerned will thus be penalised twice over and the rapporteur’s proposal to make this a political decision by the Council, rather than an automatic decision, does not resolve the problem.
We are also opposed to the so-called ‘n+2’ rule being applied to the Cohesion Fund, which will place new restrictions on the use of these funds by countries that ought to be aiming to bring their levels of economic and social development up to the Community average.
We also consider the amounts earmarked for this Fund for 2007 to 2013 to be inadequate, particularly in light of the EU enlargement.
In view of the rejection of proposals that we tabled aimed at amending these and other measures that we felt were steps in the wrong direction, we voted against this resolution.
. One of the key aspects of the debate on the future of the Cohesion Fund is, of course, that of ‘statistical wealth’. Every aspect of this fund is extremely important, yet the aspect that most concerns me, and without doubt the national authorities, is that of apparent wealth stemming from actual impoverishment due to the loss of support breaking an unfinished cycle of growth. This is the key problem for Portugal in talks on the future of this fund, and is my greatest concern. I welcome the fact that the report is mindful of the need to find an adequate political response to this question.
. The accession of ten new countries has presented the EU’s internal cohesion with one of its greatest challenges. It has exacerbated differences in economic development and regional economic and social disparities across the Union. Greater effort is therefore required on the part of the EU’s cohesion policy, which is currently undergoing a root and branch reform with a view to taking on board the impact of enlargement.
In a Union enlarged to 25 countries, the instruments of cohesion policy must be provided with the appropriate financial resources, which must in turn be distributed fairly among the least favoured regions, not only of the ‘new’ Member States but also the ‘old’ ones. This must be done in such a way that we can press ahead with reducing the gap between the levels of development of the various regions and the extent to which certain EU regions are lagging behind (the current ‘convergence’ objective), and with meeting the new ‘regional competitiveness and employment’ objective.
The recommendations tabled in the various reports submitted to the vote today, and particularly that of my Group colleague Mr Fava on the European Regional Development Fund, address these concerns.
As regards the allocation to these funds, we await with interest the Council agreement on the Financial Perspective for 2007-2013, which we hope will be equal to the new challenges facing the EU’s cohesion policy.
. I strongly welcome the adoption of my key amendments to the ERDF regulation, which will ensure full access to the funds, without discrimination, and will also seek to use the fund to tackle the particular social, economic and environmental problems faced by predominantly rural areas, such as my own constituency, particularly through diversification measures, entrepreneurship and through stimulating local employment. I also welcome the adoption of my amendments to mitigate the environmental impact of business and domestic activity, and prioritise climate change, biodiversity, environmental management, and sustainable energy production in the use of funding - growth areas of massive potential in the East of England
. Portugal has benefited considerably in recent years from the European Regional Development Fund. At national level, we might take issue with some – or indeed a large number – of the priorities set by the different governments for the use of these funds, and can demonstrate our disappointment at the eventual impact, given that we deserve more and better. Nonetheless, we must recognise the enormously positive effect that this fund has had on Portugal and must focus on the rules that will apply to it in times ahead. Accordingly, I endorse the priorities expressed in this report, such as that of ensuring that these funds are distributed more fairly, in such a way that past and future enlargements do not undermine the least developed regions and countries of the EU. Particular attention should also be paid to ‘statistical wealth’, which is not real wealth and should not be treated as such.
. I welcome this report in general but am particularly pleased with the overwhelming support given to proposals to ensure non-discrimination and accessibility for 50 million disabled persons to goods and services, infrastructures, buildings and ICT funded by the new regulations for 2007-13.
The position adopted on Article 2 of the ERDF promoting social inclusion and recognising the need to remove barriers faced by disabled people in accessing goods and services in built up areas is particularly welcome.
– Madam President, this is a sad and tragic day for the new Member States, which are suffering yet more discrimination.
With regard to the Hatzidakis, Fava and Andria reports, the ground rules have been changed. The scope for new Member States to use the Structural Funds has been altered and severely restricted, with the goalposts being moved in terms of the N+2 rule for the Cohesion Fund and with the rejection of private sector participation. It is discrimination against the local authorities and civil organisations in the new Member States. All Members of Parliament for the new Member States have voted unanimously to defend their interests. What is happening is discriminatory, and it shows a lack of solidarity by Parliament. It is a very unfortunate message to be giving to the new Member States.
. The strengthening of economic, social and territorial cohesion through cross-border, transnational and inter-regional cooperation is one of the Union’s fundamental objectives. Such cooperation fosters the balanced and harmonious integration and development of the European Union.
To this end, the Union has set up internal and external instruments for cross-border cooperation within the EU. Steps taken to reduce difficulties in managing cross-border, transnational and inter-regional cooperation are therefore of particular importance.
I therefore endorse the report by Mr Olbrycht on instituting a Community-level instrument which allows the creation of cooperative groupings in the Community territory, invested with legal personality, to be known as ‘European groupings of territorial cooperation (EGTC)’. I feel that an instrument of this nature can make a positive contribution to the balance of territorial cohesion in Europe.
. The British Conservative party support the European Social Fund and in general the amendments made to the report by the rapporteur. In particular, the initial block vote of 80 amendments contained positive modifications looking to promote women's participation in the labour market and promoting work-life balance. However, Conservatives do not support amendment 58 which looked to specifically promote capacity-building and the networking activities of NGOs.
. The resolution adopted by Parliament on the European Social Fund closely follows the Commission’s proposal, in that it places emphasis on the European Employment Strategy and the Lisbon Strategy. It is true that some amendments have been introduced, here and there, to cover the experience of the Equal Programme, gender equality, the fight against poverty and disability issues.
We regret however the rejection of four proposals that we tabled, which were intended:
- to promote high-quality work in all aspects, in addition to issues of training and acquiring new skills, by promoting improved working conditions (in terms of hygiene and safety, health and patterns of working time), stable contractual relations, adequate salaries, and working hours that are compatible with family life;
- in light of the social and economic situation in each Member State and the social challenges faced by the Union, to build a broad support framework, with special emphasis on increasing the workers’ qualifications, on improving working conditions, on the objective of full, high-quality employment with rights and on the fight against poverty and social exclusion.
. The European Social Fund (ESF) has always played a key role in European development, albeit with certain changes of direction over time with regard to its areas of intervention.
The Commission’s latest proposal can be divided into two parts: one with a view to modernising the European social model by investing in people, and the other to simplifying texts and procedures.
Although I welcome the Commission’s proposal, I go along with the idea that the actions of the ESF should not be channelled exclusively into the regions belonging to the convergence objective. Quite the opposite, in fact; I feel that support for people should be provided on a non-discriminatory basis. Accordingly, I support the amendment to Article 3(1), aimed at broadening the scope of application of this fund, and broadly endorse the Silva Peneda report.
Many of the report’s objectives in terms of sustainable integration, social protection and increased gender equality are worth striving for. However, these issues are best dealt with at lower levels of decision-making, rather than at EU level.
With a view to controlling the EU’s growing zeal for centralisation and regulation, the EU’s tasks need to be clearly demarcated and its budget kept within bounds. In the light of this, we cannot support the proposal to allocate EUR 336.2 billion to the European Social Fund between 2007 and 2013.
I strongly welcome a majority of the amendments adopted to the ESF regulation, aimed at using ESF funding to reinforce social inclusion and sustainable inclusion in the labour market. In particular, my own amendments which seek to improve accessibility for disabled persons in the workplace, and to train employers in equal opportunities recruitment, disability awareness and non-discrimination. I also welcome the adoption of my amendments that prioritise the involvement of local communities and enterprises and promoting local development initiatives, such as urban social projects, lifelong learning and active citizenship. Voluntary organisations at the grassroots level must be enabled to take part in our funding programmes. Finally, the emphasis on my amendments to supplement employment and growth criteria with social indicators such as skills deficits, numbers of elderly persons and lone parents - mean that pockets of poverty in otherwise relatively more prosperous regions like my own in the East of England can continue to have their needs heard at the European level.
. For over 40 years the European Social Fund has been the financial instrument of Europe’s social policy and is widely seen as a resounding success. For that matter, Portugal has been a privileged witness to this success.
This fund is of particular importance at this juncture, when our efforts should be channelled into implementing the objectives of the Lisbon Strategy. It is very much in Portugal’s interests to see this strategy, which was set out in Lisbon, become a reality, not in terms of repeated statements of intent, but of practical steps, of realistic definitions of priorities and of significant action. Against this backdrop, the proposals tabled by both the Council and the rapporteur are worthy of my wholehearted support, as both clearly address these concerns.
We Moderates have today rejected the European Parliament’s proposal concerning the European Fisheries Fund. We believe that the European Fisheries Fund needs proper restructuring, as proposed by the Commission. We do not, however, believe that fisheries policy requires increased appropriations.
. Whilst it contained some points that we welcome, two points led us to vote against this resolution:
- the Commission’s proposal for the European Fisheries Fund is consistent with the financial guidelines of the latest review of the common fisheries policy, in 2002, to which we were opposed.
- the financial envelope proposed for 2007-2013 is EUR 4.9 billion, virtually unchanged from the amount set aside in Agenda 2000 for the EU of 15. This clearly falls a long way short of addressing the challenges facing the fisheries sector and the regions that depend on that sector.
Increasing the budget earmarked for this Fund will play a key role in ensuring support for small-scale, traditional coastal fishing, securing investment in renewing and modernising the fleet, taking socio-economic measures to compensate for the reduced fishing effort, financing recovery plans, and providing support for aquaculture-related industrial and commercial activities, with the involvement of fishermen and their associations, in line with the co-management principle.
Lastly, we regret the rejection of our proposals to fund compensation for fishermen’s loss of earnings due to a recovery plan and to place owners and workers on an equal footing when it comes to public aid for permanent cessation.
– European and French fishermen do not need a new financial mechanism – yesterday the FIFG, today the European Fisheries Fund – what they need is hope for the future.
Sustainable development and the precautionary principle, general principles applied to the common fisheries policy, only serve to disguise a restrictive policy in terms of fisheries, fishing areas, fishing days and agreements with third countries.
Under the pretext of protecting stocks, the fisherman is being eliminated – that is the overall approach of the European Commission which, moreover, does not impose the same constraints and costs on non-Community fleets as it does on European fishermen.
To combat this policy, we intend to foster the development of the French fishing industry, which indirectly provides employment for 100 000 people, in order to reduce our trade deficit and allow fishermen to ply their trade in optimal conditions of work and safety.
. The Portuguese authorities and Portuguese representatives in Community institutions need to pay special attention to issues of fisheries. It is good news that the sea, including fisheries of course, has once again become one of the main headings of national development. It is therefore crucial that we attach the highest importance to this report, so that we can defend our legitimate interests. I refer in particular to replacing old vessels, to broadening the scope of measures to modernise the fishing fleet, to protecting small fishing, to aquaculture, to commercialisation and to geographical concerns. After all, Portugal must not forget that there are major conurbations in its coastal areas – due to the country’s history and geography – and there would be no justification for excluding those areas from Community support.
As I said, these were the main factors that influenced my vote.
. The Casa report reopens the CFP reforms negotiated in 2002. The EPLP cannot back the report due to the report's inclusion of issues such as boat modernisation and renewal and joint ventures. The use of public money to build new boats and therefore to increase capacity cannot be acceptable at a time when so many fish stocks are under threat. If the European Parliament is serious about sustainability then it is a sad day that so many have backed this report.
.The adopted resolution, which is, it must be said, unsatisfactory in certain areas, seeks to modernise the principle of equal treatment between men and women in matters of employment and occupation. Unequal treatment can occur not only in the workplace but also in access to jobs, to training and to promotion. The monitoring of these practices should therefore cover all of these areas.
What the Member States need to do, in conjunction with the social partners, is to combat the problem of the continuing gender-based wage differentials and gender segregation on the labour market by means of regulatory measures enabling both men and women to combine family and work commitments more easily. This will entail regulatory measures covering parental leave arrangements, which can be taken up by both parents, and the establishment of accessible and affordable childcare services and care for dependents.
Furthermore, if we are to achieve equality between women and men, changes applicable to both men and women will need to be made. It is therefore important that the Member States, in collaboration with the social partners, implement strategies to make equality between men and women a reality.
We are completely in favour of women and men being treated equally in matters of employment and occupation. This is a crucial area with which international organisations such as the ILO are adept at dealing. We do not believe that the EU should regulate issues of this type in far-reaching reports along the lines of political programmes. It is not for the EU to take charge of significant national issues such as working time regulations and parental leave. These are matters that the Member States can usefully deal with independently in accordance with international agreements already adopted.
– When the European Commission takes steps to simplify and strengthen the legal basis and codify Community legislation, it can count on us.
For me, this is an encouraging initiative because it concerns Community legislation on the equality of treatment and opportunity for men and women, which has developed since 1975. In spite of its imperfections and the shortcomings in the way it has been applied, this legislation has made a major contribution to reducing discrimination against women, especially in the workplace.
Belonging to a generation which has suffered all possible and impossible types of discrimination, I understand the true value of the Community policy of equality of treatment.
Of course, in addition to codification, it could be the subject of innovation. Our demands, which are intended to improve it, have been set out here, also in relation to self-employed workers and assisting spouses.
Our rapporteur and I, with other colleagues in my group, have had great difficulty in thwarting the preposterous demands of certain extremists, demands which are counter-productive for employment and the very equality of opportunity for women which they claim to want to foster.
Our amendments are intended to prevent unreasonable delays in adopting this important legislation at second reading, by bringing it into line with the Council’s general philosophy.
. The principle of equal treatment has been enshrined in Community legislation for decades, yet it has thus far not been possible to put an end to inequality between men and women. Wage differentials between men and women in the EU have remained alarmingly high in recent years, even though the rate of women’s participation in the labour market has risen. The average gender-specific wage differential in the European Union is still 16%. This is often directly linked to how well family life and employment are reconciled.
I therefore give my backing to the report on the Commission proposal aimed at modernising and simplifying Community law in the area of equal treatment of men and women in matters of employment and occupation.
I believe that the Member States must take further steps to implement Community law, by promoting information campaigns to change attitudes in the world of work. At the same time, the social partners can play a decisive role in this by promoting flexible working arrangements which allow both women and men to combine work and family life more successfully.
. Mrs Niebler has lent her backing to the Commission’s primary objective, which is to use this directive to simplify and clarify the law in force. I share her view that this new version of the directive represents a step in the right direction for Community law in the area of equal treatment between men and women.
I support Mrs Niebler’s report, which draws attention to the need to meet the objective of modernising and simplifying Community legislation in the area of equality between men and women in matters of employment and occupation, in order to give greater clarity and legal certainty.
The rapporteur rightly points out that it has not yet been possible to put an end to inequality between men and women. The legal conditions are there on paper, but we have yet to achieve success in this area, which is a key element of Europe’s social objectives.
– If there is one field in which the rules must be clear and certain, it is the legal field in relation to contractual obligations. And that is the great merit of Mrs Wallis’ report, which helps to improve legal certainty in this area.
Rather than seek an artificial unification of all rules of law, she achieves unification by proposing a harmonisation of the rules governing the conflict of laws and jurisdiction – which is the correct approach – in order to determine which law is to apply, and this makes it possible to combine the package of national rules with the demands of legal certainty.
With regard to the damage to personal reputation or private life due to attacks by the media, it should be emphasised that obtaining compensation has become extremely difficult. The necessary right of reply, in particular, tends to be substantively violated due to the procedural difficulties with which it has to contend, all in the name of an abusive interpretation of press freedom. In this context, the proposed solutions are reasonable but must not restrict the rights of the persons subject to attack. We shall vote in favour of this report.
We are in principle well disposed towards the proposal to create standard conflict-of-laws rules for non-contractual obligations. The proposal would supplement the Brussels Regulation on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters, together with the Rome Convention on the law applicable to contractual obligations. It would contribute to increased legal certainty and an efficient internal market.
We think it important, however, to guarantee that the regulation does not come into conflict with freedom of the press and freedom of expression. The protection of press freedom and freedom of expression, afforded under the Swedish Constitution, must continue unchanged. Nor would it be appropriate for foreign law to be applied in assessing the permissibility of industrial action taken under Swedish law on Swedish territory.
In both these areas, it is moreover doubtful whether there is a legal basis in the EC Treaty for such a regulation. We therefore support those amendments whereby the law in the country in which the actions are carried out is applied to industrial action, and we reject the amendments entailing unacceptable interference in national rules on freedom of the press and freedom of expression.
. Environmental issues are at the heart of policies on Europe’s future. As such, the establishment of nationwide pollutant release and transfer registers (PRTRs) will be a key factor in providing the public with transparent and coherent access to information.
I voted in favour of this report.
We voted in favour of the report on the mandate for the 2006 budget conciliation procedure before the Council’s first reading. It constitutes a sound basis for the continued budget process. We believe, however, that the structure of the EU budget must become more modern. This requires, for example, reform of the common agricultural policy, with a reduction in the intervention prices in the agricultural markets, a reduction in direct aid and a gradual transition to national cofinancing. A reduction in the amounts for the international fisheries agreements is also justified. We also believe that cohesion policy should focus on the needs of the new Member States.
We are voting in favour of the report on the mandate for the 2006 budget conciliation procedure.
We believe, however, that the EU budget should be reformed and modernised in the future. This mainly requires reform of agricultural policy. We believe that the amount appropriated to agricultural aid should be reduced. We also believe that cohesion policy should be focused mainly on the needs of the new Member States.
– Madam President, I would like to comment on the Bozkurt report on the position of women in Turkey. We eleven New Democracy MEPs supported the report, which our various and numerous amendments helped to shape.
We set great store by this report for various reasons:
Firstly, it emphasises that women's rights are an integral part of human rights, of the which the candidate countries have an obligation to adopt and apply. Secondly, it sets the framework for our continuing negotiations with Turkey. It is even emphasised in this report that the report drafted by the European Commission, which will form the framework for negotiations between the European Commission and Turkey, must also include the situation of women and Turkey's obligations with regard to this part of the .
Our reservation concerns the criminal code, which is why we voted against paragraph 4. We welcome the application of the said criminal code, but we note that this has been a satisfactory point so far and we need to encourage steps in this direction.
However, it is not enough for the Turkish criminal code to be applied; it must also be reformed, because it does not refer to honour killings.
We believe that the EU is a union of values and that Turkey is part of its neighbourhood. We therefore also support the report aimed at increasing the role of women in Turkey.
We support Turkey’s closer association with the EU but believe that neither Turkey nor the EU is at present ready for union. Turkey does not, for example, fulfil the human rights requirements for becoming a member. The EU must also change. The rigid bureaucratic structure and the expensive agricultural policy must be fundamentally reformed before Turkey can become a member.
– This report, or rather this indictment, should suffice to make it clear to all supporters of a Europe without frontiers, without culture and without a past, that Turkey is not a European country and that our western democratic model is not necessarily shared by a nation whose heritage has other sources.
This report is a litany of all the serious abuses of women’s rights committed by the Turkish State, be it different types of violence, the access of women to the employment market or their absence from the representative political institutions. This report also highlights the discriminatory system which, from the earliest age, forces women into a marginalised and subservient role. Finally, it is clear that Turkey has a system for the oppression of minorities, particularly the Kurdish communities.
The limited steps that the Turkish Government has resolved to take in this area and the practical difficulties in implementing them rule out the possibility that Turkey will meet the conditions – which, moreover, are inadequate – for accession to the European Union.
In view of this, and mindful of the instructive outcome of the French and Dutch referenda, we demand an immediate halt to accession negotiations with Turkey.
. I voted for this report which draws attention to the situation of women in Turkey. It rightly notes that Turkish women face economic hardship, a high rate of violence against them and a low rate of participation in politics - only 44 of Member's of parliament are women.
However, it is also correct to note that the situation is improving and recent legislative reforms, especially in the Penal Code, have improved the situation.
. The Turkish Government’s efforts at improving the position of women represent an attempt on its part at approximating to Western standards. Women themselves benefit from the rights accorded them by law to varying degrees: while equality appears to have become established in elite circles, little has yet happened to affect the broad mass of people. The contrary is the case, for, as the benefits of state-sponsored modernisation continue to be out of their reach, they are more and more likely to throw in their lot with Islamic parties that enjoy a surge of popularity by offering what they claim to be ‘solutions’.
Many elements militate against the success of this approach. In the first place, political and social involvement was, or is, fostered only in so far as it does not cause the relationship between the sexes to be questioned, or, to put it another way, only on condition that women remain subservient. Another problematic aspect is the way in which the lack of social contact between the various ethnic or religious groups or social classes have resulted in entrenched divisions between some women and others.
It also testifies to the low esteem in which women are held that the state’s official statistics make no reference to unemployed women, on the assumption that they will resume their ‘normal role’ as housewives. This not only prevents Turkey from serving as an example, but also presents a distorted image of it, and this is something to which closer consideration needs to be given in view of the accession negotiations.
.– Addition, as last paragraph to the oral explanation of vote already made by Ms Kratsa after the votes of the 06/07/05:
.–We New Democracy MEPs voted against paragraph 4, which commends the Turkish Government on recent legal changes which make honour killings punishable by lifelong imprisonment and allow for the punishment of accomplices and accessories to honour killings. This paragraph does not reflect the situation on the ground because, unfortunately, honour killings are still not expressly provided for in the new criminal code, while lifelong imprisonment may be reduced to 12 to 24 years (Article 29 of the criminal code).
Our objective is to encourage Turkey to develop its legislation and attitudes in accordance with the and to point out the omissions which exist today and the obligations created on the path towards democracy.
We await new legislative arrangements and political practices from Turkey to protect women's rights and wipe out all forms of discrimination at legislative, social, political and economic level.
. I agree with the general approach of Rapporteur Dimitrakopoulos on EU-Iraq relations which contains a serious and realistic assessment of the present situation in Iraq, including a great concern over the deteriorating security. The Report also incorporates key PES demands for the EU and its Member States to promote a new UN Security Council Resolution on Iraq which would lead to a decision on "substitution of foreign troops in Iraq by a UN peace-keeping force", the withdrawal "to be progressively implemented following a clear timetable."
I consider that Amendments 10, 11, 12, and 13 are vital to a balanced and acceptable way forward.
The UN has an important role in the reconstruction of Iraq and in ensuring that democratic institutions are set up. We support those parts of the report that emphasise the UN’s role in constructing a democratic and stable Iraq.
At the same time, the report is clearly aimed at strengthening the EU’s foreign and security policy mandate. A strengthening of the EU within this area would be in danger of weakening the UN. We therefore choose to vote against the report as a whole.
. This report draws a veil of silence over the scandalous attack on Iraq by the USA and its allies, the 100 000-plus dead and the murder, oppression and torture carried out by the invading troops.
This is a report that seeks to expunge the ‘past’ (which is after all the brutal present); a report that calls for ‘more multilateral’ ‘conflict management’, by which it means the invasion; a report that equates the Iraqi people’s legitimate resistance with ‘terrorism’; a report that glosses over the torture carried out by the USA, calling it ‘violations of rights’; a report that hypocritically, calls on Iraq’s neighbours not to interfere in the country’s affairs, without a single word of condemnation of the USA’s invasion and occupation; a report that seeks to share that occupation and plunder with the USA, under the UN umbrella; a report that, in an appalling act of meddling, advocates implanting capitalism, its instruments and its policies.
In other words, for the dominant players in Parliament, any misunderstandings that may have taken place between the EU and the USA must be overcome. This is indicative of the trend for compromise, with a view to satisfying the interests of big business, and for retreat, in the face of the USA’s hegemonic intentions, whereby the UN is manipulated and reduced to a supporting role.
Hence our vote against.
. I support the rapporteur's efforts to move the debate on Iraq away from the rights and wrongs of the war and the pre-war situation in the Country, onto an analysis of the present situation and the future of Iraq.
The report clearly condemns all forms of terrorism and acts of violence. I welcome its references to the need for respect of international legality and for relevant international covenants of human rights, the respect of women's rights and all minorities in the Country and the condemnation of the violations of prisoner's rights in Abu Grahib prison
The report suggests a series of workable measures for the humanitarian, social and economic rehabilitation of the Country.
. By legitimising the war of aggression against Iraq, the resolution submitted to this House for a decision on ‘the EU’s increasing involvement in Iraq’ takes us in quite the wrong direction. By expressing ‘the need to move on from past events’, it dismisses at the very outset the fact that no weapons of mass destruction were found in Iraq, with the evident intention that the waging of a war of aggression against Iraq by the USA and its allies should be forgotten. While the resolution calls for ‘support for the active work of the European Union with the Iraqi authorities in the fight against terrorism’, it does so without a single reference to what the causes of terrorism might be. Although the EU is meant to be making even more funding available in the future, the fact is that the funds already provided are being administered in part by the World Bank Trust rather than entirely by the United Nations; moreover, it is also the case that the World Bank Trust has so far made actual use of only a fraction of the funds at its disposal, and the Iraqi authorities have simply failed to produce any transparent account of what has been done with them, thus making it impossible to ascertain where European taxpayers’ money is going. All this adds up to no kind of guarantee that Iraq will be reconstructed along democratic lines.
. I voted in favour of the final version of this report because it was improved substantially by the amendments made to it. This is not the time for reopening the debate on military intervention in Iraq, an issue on which I have spoken before. The important matter for debate now is what role the EU should have at this stage of Iraq’s political life. As I see it, the EU must act in conjunction with its traditional allies and with the Iraqi authorities, bearing in mind the extraordinary courage shown by the Iraqi people, who responded positively to the call to the ballot box despite the terrible threats issued by the terrorists who continue to operate over part of Iraqi territory. I also feel that this cooperation must, of course, fall under United Nations policy on Iraq.
In conclusion I believe that the EU must cooperate unreservedly with the legitimate Iraqi authorities, and must condemn unequivocally those who continue to destabilise the country by force. We had our differences of opinion on military intervention, but we must show a united front in support of the Iraqi people currently suffering at the hands of terrorist groups.
. To be consistent with previous votes on Iraq, I have abstained on the whole report and all amendments. This report is badly drafted and detracts from the main issue before the House today which is 'Making Poverty History'.
.– The report on Iraq expresses the EU's efforts to create preconditions so that it will have a larger portion when the area is shared out.
Since the summit in Athens in 2004 and in its subsequent resolutions and decisions, the ΕU has already legalised the imperialist war against Iraq and recognised the occupying government, demonstrating that it and the USA have a single imperialist policy against the peoples. This is also expressed in the approval by the ΕU of the US-ΝΑΤΟ plan for the Middle East as a whole, which endeavours to control the wealth-producing resources and the countries of the area in order to safeguard the interests of the multinationals, big business and imperialist sovereignty. At the same time, antagonism between the imperialists is increasing in their bid to safeguard a bigger share of the spoils.
There can be no solution for the benefit of the Iraqi people as long as there is foreign intervention and occupation by the US and European military.
We voted against the report, calling for the immediate withdrawal of the occupying forces as the precondition to the finding of a solution by the people of Iraq, who alone are responsible for determining their future.
Iraq should be paid compensation for the damage which it has suffered and the US and its allies who unleashed the unjust, imperialist war should pay.
The right of the peoples to determine their future is non-negotiable.
. I fully support this Joint motion. It is totally unacceptable that extreme poverty affects over one billion people, and that in sub-Saharan Africa about 300 million people live in absolute poverty and millions of people die each year from a lack of health care, clean water, decent housing and adequate nutrition.
There is an opportunity for the EU and its Member States to demonstrate leadership on poverty and fair trade at the G8 Summit in Gleneagles, at the MDGs Conference in New York in September and at the World Trade Organisation (WTO) Ministerial Conference in Hong Kong in December.
Attaining the MDGs and combating global poverty will require all donors to increase the quantity and improve the quality of aid, make trade fairer and abolish unsustainable debt.
I spoke in our plenary meeting in Luxembourg all those years ago in support of the first Live Aid event. Today we have just seen the enormous upwelling of support again following Live 8 for Making Poverty History. Yet politicians have failed to deliver, with almost a billion people in the world living on less than one euro a day. Words are not enough; we need action. The Globalisation Intergroup in Parliament, which I chair, has over 100 members. We commit ourselves to pursuing fair trade and further aid here in Parliament. This will require enormous resources. We believe one source will be through promoting a capital transfer tax. France and Belgium have already passed the necessary legislation and Italy is considering the same. I call on all other Member States to look urgently to emulating them and, in doing so, to raise enough funds to provide basic housing, healthcare, sanitation and education for all those living on less than one euro a day.
We wholeheartedly support the fight against global poverty. We believe that the EU can make a valuable contribution to this very important struggle by campaigning for radical reform of the EU’s protectionist trade policy, phasing out the EU’s destructive fisheries agreements with third countries and ceasing to pay export subsidies to European manufacturers of products such as, for example, milk and sugar. However, the resolution contains extremely limited wordings when it comes to urgent reforms of this kind.
Our view is that the EU should not concern itself with aid issues. Instead, significant issues of this kind should be dealt with by the respective Member States. International aid efforts should be coordinated by organisations that have long experience and wide-ranging legitimacy, such as the UN and UN bodies.
. I warmly welcome this resolution as a further step towards the realisation of the Millennium Development Goals, especially with regard to the G8 Summit currently being held in Gleneagles and the UK Presidency of the EU.
I particularly support the resolution's call on the UK to use its Presidency of the G8 to put poverty at the heart of the international as well as the European agenda, and for Member States to underline their commitment to the eradication of poverty by seizing the opportunities offered in the coming months.
Whilst focus on development policy must remain a key feature of the European Union after 2005, I strongly believe we must also be careful to maintain a balanced approach to the eradication of poverty, using Trade as central tool.
. ‘Fighting poverty in Europe: last week, in Paris, the elections were deferred at short notice, and hundreds of thousands of people protested, facing violence at the hands of police units. Many of them were killed. Almost unanimously, the European Parliament denounced the security forces’ action and promptly appointed a committee of enquiry to determine whether any of the demonstrators had been killed by units trained by the EU. At the same time, it passed a resolution to the effect that all EU military advisors should be recalled from France at once.’
This is a true story – apart from a few details. On 30 June, in the Congolese capital, Kinshasa, people who had responded to opposition parties’ calls for peaceful demonstrations against the deferment of elections were attacked by soldiers and police. According to agency reports, several of them were killed, and a state of emergency declared.
The European Union, in the shape of ‘EUPOL Kinshasa’, is currently in Congo training police units, some of which are deployed in Kinshasa. EU military advisors (EUSEC D.R. Congo) have also been working ‘in the Defence Minister’s office’ and ‘with the General Staff’ since 8 June this year.
This House did not, of course, hold a special sitting to debate these things, any more than it appointed a committee of enquiry to find out whether police units that the EU had trained had had any hand in the killings. The EU’s military advisors continue to function at the highest levels in the Democratic Republic of Congo.
. It is our duty and in our interest to promote better living conditions throughout the world. A noteworthy series of initiatives to fight poverty was put in place a number of years ago, but it did not even fulfil the lowest of expectations, let alone produce the results that one would have wished to see. There are countries and regions in the world where that fight has borne some fruit, not because poverty has been eliminated – far from it – but because it has emerged that they are moving in the right direction, and this is true of parts of Asia and Latin America. Unfortunately, this is the exception rather than the rule in Africa, where we must redouble our efforts, but where those efforts must be reciprocated locally. It is impossible to help those who do not allow their people to be helped, those who harm their people, those who foment the causes of poverty, not least corruption. I therefore feel that EU-backed initiatives must attach the fight against poverty to the fight to create conditions for local development, by promoting democracy, freedom, human rights and a market economy. Handing out money – or writing off debts – does not go far enough, and nor is it always the right way forward. We must do and achieve more and, above all, better.
. The 'Make Poverty History' campaign has placed the plight of the world's poorest at centre stage. There is an opportunity, as the G8 begins its deliberations today in Scotland, to make real progress on Africa and climate change. I hope the leaders will grasp this 'thistle' and make a real difference to those most in need.
The June List supports the Swedish Government’s demand that cohesion aid be reduced from the proposed EUR 336.1 billion to not quite EUR 200 billion in the financial perspectives for 2007-2013. The reports should be about the most suitable ways of reducing expenditure so as to come closer to meeting the G6 countries’ demand for a budget not exceeding 1.00% of the Member States’ gross national income.
The basis for any cohesion policy must be that aid needs to go to the very poorest countries. At present, far too much money goes to poor regions in relatively rich countries. The current system is not only unjust towards the poorest countries. The system may also appear cynical because rich countries are not themselves permitted to help less well-placed regions in the same way as they could if the larger part of cohesion policy were re-nationalised.
The next item is the Council and Commission statements on the Balkans 10 years after Srebrenica.
. Mr President, I am delighted to be here at the European Parliament at the start of the British Presidency of the European Union. The next six months will be a critical time for many of the western Balkan states. As Minister for Europe, I am looking forward to pursuing the inherited agenda and working to help the countries of the region move further along the road to Europe.
Next week – as recognised by the title of this debate – marks the tenth anniversary of the massacre at Srebrenica in July 1995. Seven to eight thousand Muslim men and women were killed in cold blood in the worst act of genocide in Europe since 1945. We recognise that the international community failed to realise what was happening until it was too late and failed in its duty to protect innocent civilians, unarmed men, women and children. However, whatever the sins of omission of the international community, which we deeply regret at this time of sadness and remembrance, let us not forget the sins of commission by the attacking Bosnian Serb forces. The ultimate responsibility lies with those who murdered, raped and tortured in cold blood.
As we all know, some have already been tried and found guilty of their part in these atrocities, others have been acquitted. But those held most responsible – Ratko Mladic and Radovan Karadzic – are still at large as fugitives from justice. Ten years on from this terrible event, it is surely time for the authorities in the region – in Serbia and Montenegro, in Bosnia and Herzegovina, and in Croatia – to grasp the nettle and meet their international obligations to cooperate fully with the International Criminal Tribunal for the former Yugoslavia. But it is also time for them to honour their obligations to people to remove the outstanding obstacles to them taking their rightful place within the European family of nations. I call upon all those in a position to make a difference to work together to remove this poison from the body politic, and to hand over all outstanding fugitives indicted for war crimes so that they may face justice in The Hague.
It is also a privilege, in taking over the European Union Presidency at this time, to be faced with so much hope and, indeed, opportunity. Croatia is on the cusp of opening accession negotiations to become a full member of the European Union, only ten years after the end of the war in 1995. As the European Council has made clear on a number of occasions, it is Zagreb’s responsibility to remove the one outstanding obstacle to these negotiations: the continuing failure to cooperate fully with the International Criminal Tribunal in The Hague. As the European Union Presidency, we stand ready to open negotiations as soon as the Council is satisfied that this obligation has been met. Clearly, the easiest way to overcome this obstacle would be to arrest and hand over the fugitive Ante Gotovina.
It would be a sign of our commitment to all the western Balkan countries and to the Thessaloniki commitments that they are all prospective candidates if we were able to open accession negotiations during our Presidency. But the ball lies firmly in Zagreb’s court.
The Former Yugoslav Republic of Macedonia has also made much progress since the outbreak of ethnic conflict in 2001. Whilst there is still work to do to implement fully the terms of the Ohrid Framework Agreement, later this year the Commission will publish its opinion on the Republic’s application to join the European Union submitted last year. As with any other applicant, full compliance with the Copenhagen criteria is a precondition. We look forward to assisting the authorities in Skopje in making further progress on the terms of the Stabilisation and Association Agreement, especially in targeting corruption and organised crime and implementing economic and judicial reform.
The timing of opening negotiations will depend on the authorities’ commitment to tackling these issues in deed as well as in word. In Albania, it would appear that the recent elections passed in a generally peaceful manner. While the count continues, we urge all political forces to respect the due electoral process and resist premature judgements on the outcome. Nevertheless, we hope that a new government can be formed as soon as possible to ensure that Albania can continue her progress towards a stabilisation and association agreement. In this respect, the new government will need to tackle the endemic problems of corruption and organised crime and implement judicial reform if it is to fulfil its European aspirations which we fully support. One of the greatest challenges we face, of course, is Kosovo. The time is fast approaching when we should address the difficult and sensitive issue of Kosovo’s final status. Any outcome must work for all of Kosovo’s communities and reinforce regional stability. That is why the contact group and the European Union have both ruled out any return to the ante-1999 or any internal partition of Kosovo. Neither would serve the interests of the people of Kosovo or the region.
As for independence, that is clearly one option. But I would remind those who advocate independence that they must convince all communities and the world at large that independence can work and that the rights of Kosovo’s minorities as well as those who have yet to return to Kosovo after the violence of 1999 will be fully respected. If the people of Kosovo wish to join the European mainstream, they must learn to live together as equals, respecting their differences.
The current comprehensive review of standards is therefore a critical challenge. How positive the review will be depends on progress on the ground. Its outcome is not a foregone conclusion. I recognise that there has been real progress with standards implementation, but more needs to be done. A failure to demonstrate commitment for further work in key areas would not bode well for a positive outcome to the comprehensive review. The future is therefore in the hands of the Kosovo authorities in Pristina. In the meantime, the European Union has an important role to play in supporting further progress, in particular in the area of economic development.
Serbia and Montenegro have clearly made great strides in the last six months. In April, the European Commission concluded a positive feasibility study recommending that the European Union open negotiations with Serbia and Montenegro on the Stabilisation and Association Agreement. The Council of Ministers has accepted this recommendation and invited the Commission to prepare a negotiating mandate. This is an important step for Serbia and Montenegro’s progress towards European Union integration.
By 5 October, which marks the fifth anniversary of the democratic changes in Belgrade, or by the tenth anniversary of the Dayton-Paris Accords in November at the latest, we would like Serbia and Montenegro to have begun negotiations for a stabilisation and association agreement. But cooperation with the International Criminal Tribunal must continue to improve and in this respect Mladic and Karadzic are key, all the more so in light of the anniversary of the Srebrenica massacre, which we will commemorate next week.
I would also like to underline the importance of dialogue between Belgrade and Pristina in the interests of all the people of Kosovo. Only through participation in the democratic institutions of government can Kosovar Serbs ensure that their concerns are taken into account. We have welcomed Belgrade’s decision to encourage the Kosovar Serbs to participate in the decentralisation working groups and look to Belgrade to carry this through.
Bosnia and Herzegovina have also recently made important progress towards the opening of negotiations on a stabilisation and association agreement with the European Union. This prize is within Bosnia and Herzegovina’s grasp but will remain out of reach until it has met the relevant conditions, which include agreeing on police restructuring, reforming public broadcasting and demonstrating full cooperation with the International Criminal Tribunal for the former Yugoslavia.
We would like Bosnia and Herzegovina to open SAA negotiations under our Presidency by the tenth anniversary of the Dayton-Paris Peace Agreement, but that requires further progress by the Bosnian authorities to meet the feasibility study priorities.
I have attempted today to summarise the present situation regarding our priorities for the Western Balkan countries over the next six months. There are certainly big challenges ahead, but let me end on a note of optimism.
In the last ten years so much has changed for the better: free and fair elections have been held throughout the region; changes of government via the ballot box are routine; large-scale conflict no longer threatens; countries of the region work together to improve the lives of their citizens. The European Union and other international partners are united in working with the region to maintain stability and create prosperity. The dark days of the early 1990s seem predominantly to be a distant memory. But as we move further down the road to closer integration between the western Balkan countries and the European Union, it is up to the countries concerned to make their cases irrefutable.
We understand that the European Union’s commitment to the regions has to be honoured and we undertake to do so. But during this time of introspection within the European Union and of uncertainty about its future shape and direction, it is all the more important that the countries of the region fulfil their own commitments, not in the interests of the European Union – although that is important – but for the sake of their people who for far too long suffered at the hands of those who claimed to represent their interests but who in fact only fomented hostility and strife.
Thank you, Minister. I should like to congratulate you on winning the contest for hosting the Olympic Games. I hope – and I am sure everybody here feels the same – that it will be not only a world event, a British event, but also a European event.
. Mr President, almost 10 years ago to the day, on 11 July 1995, Srebrenica fell. No-one should ever forget the horrors that unfolded during the following days and weeks. We have a duty to remember so that we will see no other Srebrenicas; so that ethnic hatred and destructive nationalism will be definitively buried in Bosnia and Herzegovina, in the Balkans and in the whole of Europe.
I shall go to the commemoration ceremony in Srebrenica next week to honour the victims and their families. I shall go there to express Europe’s support for peace, reconciliation and democratic development and for the European future of the Western Balkans. I also expect all the parties to ensure that the ceremony will be a dignified event and will contribute to the reconciliation process. Reconciliation is a very painful process after a devastating war like this, after violations of the most fundamental human rights, but it is also a necessary process. The European Union, as the greatest peace and reconciliation project, can testify to that and serve as an example of what can be achieved, including in the Balkans.
Justice is an essential element of reconciliation. There can be no reconciliation until war crime suspects are held accountable in a court of law. In this respect, the International Criminal Tribunal for the former Yugoslavia, the ICTY, plays a crucial role. The countries’ cooperation with the ICTY has steadily improved, which is an encouraging sign, but more remains to be done to achieve full cooperation. Only then can this very sad chapter in the region’s history be truly closed.
The people carrying the main responsibility for the Srebrenica massacre are still at large. This is unacceptable. Mladić and Karadžić should have no place in the region. Their place is in The Hague.
The European Union has major responsibilities in ensuring peace and stability and enhancing democracy and prosperity on our continent. This is what the European Union is all about.
As Mr Alexander stated regarding the EU’s policy in the Western Balkans on behalf of the Presidency, the inclusion of our Balkan neighbours in the European integration process has been a powerful incentive for enhancing stability, human rights, the rights of minorities and the rule of law in the region. This is no small achievement, and we must make this perspective firm and tangible and thus ensure steady progress towards the respect of European values.
An important and intensive period for the Balkans lies ahead of us. The Kosovo standards review is a work in progress and the status talks are likely to start in the autumn. The prompt resolution of this issue is very important for the stability and progress of the whole region. We are about to open negotiations on the Stabilisation and Association Agreement with Serbia and Montenegro. The Commission is ready to contribute to the timeline Mr Alexander presented, i.e. this autumn, to get the negotiations started.
We also aim to start negotiations with Bosnia and Herzegovina soon, as long as the country fulfils the remaining criteria. When we have fully examined the conduct of last Sunday’s elections in Albania, we can determine the future pace in the negotiations on a Stablisation and Association Agreement with Albania as well.
The Commission’s opinion on the membership application of the Former Yugoslav Republic of Macedonia is under preparation. We are also looking forward to opening accession negotiations with Croatia, as soon as the one remaining condition is satisfied.
We are all aware of the serious problems that we are presently facing in the European Union. It is only natural that enlargement policy will be a part of the broader debate on the future of Europe. I was therefore satisfied that the June European Council very clearly confirmed the Union’s existing commitments on enlargement policy and on the European perspective of the Western Balkans. This was very wise. Our enlargement policy has helped transform countries in regions that are still very fragile. We shall continue to help them to become stable, democratic and prosperous societies able to join the Union. The building of a better future for the Western Balkans is indeed the best way to commemorate the victims of Srebrenica. It serves the cause of peace, stability and prosperity in Europe, and our own vital interests.
I am looking forward to continuing to work closely with European Parliament and its relevant committees to this end.
.  Mr President, ladies and gentlemen, after 1945, the promise was made that there would be no more mass murder, Srebrenica is a byword for its having been broken. Ten years on from Srebrenica, the Western governments have to ask themselves why they did not intervene in good time to prevent expulsions, murder and war. At the beginning of the 1990s, they looked the other way and let Milošević, Karadžić and Mladić have a free hand to expel people from their homes, to rape them and, eventually to put them to a gruesome death, which is what happened at Srebrenica, where, in a cowardly manner, Serbian criminals slaughtered thousands of Muslims before the eyes of UN troops acting under an inadequate mandate.
As we commemorate this massacre today, we call on everyone to endeavour to get Karadžić and Mladić, who bear responsibility for it and are now on the run like the cowards they are, handed over to the Tribunal. There is no hope of reconciliation in Bosnia and Herzegovina if they are not. Good though it is that high-ranking Serb politicians will be attending the commemorations at Srebrenica, they should also prevent certain Serbian politicians from naming in the same breath the Serb victims of the conflict in Bosnia-Herzegovina and the victims of Srebrenica, as if they were talking about one and the same thing. The failure of the Serbian parliament and of the parliament of Republika Srpska to condemn these massacres testifies to their lack of either maturity or penitence. How are the Serbs to show either if those who represent them do not first give a good example?
Today is an opportunity to remind the Serbs in particular that reconciliation is possible only when one acknowledges one’s own guilt, and, as a German, I know what I am talking about. It took a relatively short time after the war for our relations with the rest of the world to be restored, and that was because we admitted our responsibility for the heinous crimes committed in Germany’s name. By no means are all Serbs guilty today, any more than all Germans were guilty then, and so those holding political power or religious authority, and the media, should do everything in their power to make reconciliation possible. At the same time, though, the EU must neither stint in its efforts nor shirk its responsibility in helping the countries in the region to put their tragic past behind them and set their sights on a better future.
The young people in the region have gained the right not to be left high and dry by us, but it is their politicians, their parents and grandparents upon whom the obligation rests of preparing for the day when they will be able to name the events at Srebrenica as the crimes they were and to reach out the hand of reconciliation.
.  Mr President, it is with embarrassment, indeed with shame, that we commemorate the victims of the massacre at Srebrenica. Many of those who carried it out have not yet been arrested, but we too, as representatives of the people of Europe, cannot fail to be aware of our share in the blame for the tragic events in the Balkans, and to face up to the consequences, and it is not only the victims and their families who have the right to hear us acknowledge our guilt and express our regret. It is also for the sake of Europe’s future, for the sake of the region’s future, for the sake of Serbia’s future, that there must be an acknowledgement of one’s own guilt, an acknowledgement without which forgiveness and reconciliation will be impossible. Acknowledgement and sorrow are needed, not in order to humiliate Serbia, in order that the Serbs as a whole might be condemned, and not in order to excuse the misdeeds and crimes of other peoples, but we do expect them.
We must be clear in our minds about the fact that contemplation of the past helps to build a better future. It is now for Europe to give this region a clear vision of what the future can be like. History shows us how the countries of the Balkans were for too long at the mercy of the interests and schemes of the great European powers, as well as of Turkey, which you may or may not, depending on your point of view, regard as having been one of them. What I say now I say not only as rapporteur for Croatia, but also as one who is committed to the region as a whole: we have to give them a chance to put their own house in order, to show that they have learned their lessons from history, that they take human rights – and the rights of minorities in particular – seriously.
As Mr Alexander and Commissioner Rehn have described to the House the various processes by which it is intended that these countries should be brought closer to the European Union, I would like to make it abundantly clear that the object must be to give them the chance to accede to it as Member States. It may well be the case that other sentiments prevail today, and people fight shy of enlargement, but we, in Europe, must be clear in our own minds about the need to prepare ourselves for an enlargement along these lines. Nor must we lose sight of the fact that these countries are themselves under an obligation to do their homework and do their bit in making their accession possible.
Many of their young people, though, look to Europe as their ideal, and it is for their sake that, as Mrs Pack has just said, we must hold out to them the prospect of one day, when the time is ripe and they have overcome their own problems, being in a position to become Member States of the European Union. Whatever our criticisms of the way in which the European Union is developing, we have to concede that, for many people in the Balkans, the great hope is that they will one day belong to the European Union and be part of one single Europe, and we must give them the chance to do that.
.  Mr President, Commissioner, ladies and gentlemen, next Monday, it will be ten years ago since Srebrenica was captured by Bosnian Serb troops under the UN troops’ noses, that the slaughter of more than 80 000 Muslim men and boys began, that thousands of women, children and elderly were deported and hundreds of women were raped. Immense misery was inflicted and still persists to this day, while those responsible are still at large, because not all victims have been recovered, many of the deportees were not allowed to return home and, above all, because the misery inflicted is not recognised by many Serbs. This was only recently evident when the Serb parliament rejected a resolution in which the slaughter in Srebrenica was acknowledged and condemned.
From our own experience, we know that post-war reconciliation is possible only when those who were formerly on opposite sides manage to agree on the history of the events, to ask for forgiveness for the misery inflicted and to bring to justice those responsible for the genocide and crimes against humanity.
The tragedy has also painfully exposed the shortcomings of the EU’s foreign and security policy at that time, as well as those of UN peacemaking and peacekeeping policy. Some of these have since been rectified, but unity of foreign and security policy is still not guaranteed, mainly because of a less than total willingness on the part of the EU governments. The European Union and its Member States did manage, though, to stabilise and improve the situation in the Western Balkans both under their own steam and with NATO backing. These efforts must be continued and the prospect of accession to the European Union must be kept open. That will only be possible, though, when all authorities in the region fully cooperate with the International Criminal Tribunal for the former Yugoslavia and bring those responsible before this tribunal.
Mr President, some people of our generation find it difficult to talk about Srebrenica, because it is true that we have always asked ourselves what we would have done when, for example, the fascists came to power in Germany. For a long time, we in Europe have been onlookers: the British, by tradition, tended to be pro-Serb, as did the French; the Germans were for Croatia and the Bosniaks had nobody. For years, we left the Bosniaks alone. It was following the tragedy in Srebrenica that we understood the necessity for a European position, in other words a position that could not be either British, German or French, but that had to be a common position.
Today, when we discuss the Srebrenica massacre, we must question the behaviour of Europeans, question the behaviour not of the Dutch soldiers who were in Srebrenica but of the UN itself, because, while the UN’s mandate in Srebrenica authorised the 50 000 soldiers posted to Bosnia to do everything, to control the traffic and so on, it did not authorise them to protect the population. As Europeans, we must examine that, and consider what we did. Mrs Pack was right to bring up the role of governments: her government, at the time headed by Mr Kohl, closed its eyes just like the socialist government in France. That was also the reality of the time.
Today, the European Union provides political stability. The Dayton Agreements provided stability, but nobody here is talking about the problems posed by the Dayton Agreements. Those agreements, which were necessary at the time, contain an ethnic definition of the region, an ethnic definition that is included in the Bosnian constitution. The tragedy in Srebrenica cannot be overcome unless we address the problem of the Dayton Agreements, unless we address the problem of the ethnic definition of the region, because it is that ethnic definition that is now preventing not only the Serbs but also the Croats and Bosniaks from admitting their crimes. That is why we are calling on you, Mr President, Mr Alexander and the Commission, to launch a European initiative to re-open the debate on the Dayton Agreements. Ten years on, we need to re-examine what was decided. The Bosnian constitution is an ethnic constitution that will not allow Bosnia to join the European Union. In conclusion, if we do not have the courage to challenge the Dayton Agreements, we will never learn the lessons of Srebrenica.
.  Mr President, ten years ago, the presence of the Dutch armed forces gave the people of Srebrenica a false sense of security. This place that was proclaimed a safe haven was an indefensible island in the middle of the much bigger Serbian Republic, which was, and still is, considered a safe haven by another section of the population. By completely misjudging the situation, action was not taken in time to prevent the inevitable surrender from culminating in retaliation and even mass murder. My group takes the view that the ultimate outcome would not have been much different had there been an EU centralised common foreign policy or a mandate that authorised Dutchbat to use more force and ensured support in the form of aerial bombardments.
If you want to guarantee the peaceful coexistence of the three nations in Bosnia, you have to look for solutions that are backed by all parties and not just by one or two that enjoy our favour. Only a federative model that recognises diversity, along the lines of Belgium and Switzerland, can do justice to everyone. We have to take as our starting point the reality that the North and East are very much oriented towards Serbia, and the South West towards Croatia, and that it is in those areas that most of the people live. That is why Bosnia and Herzegovina need open borders with the neighbouring countries. Any attempt to create a centralised, united state can only result in a permanent battle for power between the different sections of the population. No one group should be able to dominate another; that is the lesson we should have learned from Srebrenica and from the chaotic implementation of the Dayton Peace Agreement.
Mr President, today’s debate on the future of the Balkans is being held on the 10th anniversary of the crime which was committed in Srebrenica, and which was the worst in Europe since the end of the Second World War.
There can be absolutely no doubt that part of the reason for the wars and massacres in the Balkans was the lack of action by the European Union and NATO in this region. The EU institutions acted like Pontius Pilate, who simply washed his hands of responsibility. I am delighted that things are changing in this respect, and that in 18 months’ time Bulgaria and Romania will join the EU. It is also to be welcomed that EU military and political forces are working to stabilise the situation in Bosnia and Herzegovina, and indeed I had an opportunity to see this for myself in April of this year. Yesterday I returned from an observation mission to the parliamentary elections in Albania, and it has to be said that these elections were a step in the right direction. They were more democratic than previous elections in the country, and we should acknowledge this progress.
Question marks remain, of course, and there are still a great many questions left unanswered. Among other things, they relate to the future of ‘Solania’, the state named after Mr Solana, and that of Serbia and Montenegro, given that Montenegro wishes to be an independent state. One thing is certain, however, namely that the EU still holds an attraction for these countries, despite the crisis in which it finds itself. It has gone out of fashion to talk about EU enlargement, but it should be stated quite clearly that EU accession for a number of Balkan states would be a very good idea. This is the only means whereby economic and political stability can be achieved in this region, and such stability will benefit the EU in the future.
I should like to conclude by saying that putting fires out in the Balkans costs more than preventing them in the first place.
– Mr President, I agree absolutely with my honourable friend, Mrs Doris Ρack, that Srebrenica should be a permanent living memory. The tragedy, which claimed thousands of lives, marks and imposes the end of a chapter and the final move from the tragic past in the area to a new era of peace, security and prosperity. It marks and imposes the overcoming of ethnic standards and historical and cultural bondage through dialogue and assent.
The European Union failed to act as a reliable power for the production and export of security to its neighbours. If the reason was the immaturity of the European political system, then the message is the need to arm the European Union with the qualities of a single and genuine political identity.
The Western Balkans continue to lag well behind in terms of economic development and regional integration. No one doubts the efforts of the European Union. However, the approach of each Balkan country separately, on its own, has proven to be inadequate. In my opinion, an advanced and cohesive strategic plan is needed for the area, a single contractual framework for a privileged partnership between the ΕU and the Western Balkans. I am talking, Commissioner, about a plan which will articulate the development priorities of each country in a single regional entity. The programmes under which the European Union intervenes must be of a cross-border, cross-regional character. This will help regional economic integration and the construction of a climate of political collectiveness, cooperation and trust.
The immediate challenge for relations between the European Union and the Western Balkans can be reduced to the following triptych: articulated political dialogue, cross-border infrastructure networks and the opening of the markets. I wish the British Presidency good luck.
Mr President, our primary concern today is, of course, to remember the most horrifying event from recent European history, namely the murder of thousands of men from the Muslim enclave of Srebrenica in Bosnia and Herzegovina in 1995. The story of Srebrenica has had an enormous impact in Europe and the rest of the world, but particularly in my country, the Netherlands, for it was Dutch wearers of the UN’s blue helmets who, at that time, appeared incapable of offering citizens, inhabitants and refugees the protection they needed. Ten years on, this debacle is still a subject for debate in the Netherlands. The sense of horror and sympathy for the victims of this mass killing and their surviving relatives is great. Our thoughts are mainly with those who cannot live with the fact that those responsible for this crime, the then Bosnian President Karadžic and General Mladic, are still at large.
Remembering should, though, go beyond sympathy with the victims. We must learn from the lessons and try to move on. First of all, to the countries of the Balkans, whom we must support if they are to be able to come to terms with the experiences of the wars they have lived through, we make our pledge: ‘Never again’. While remembering the past, though, we must above all look to the future. The support given by the EU needs to be within a clear framework, with an important role played by the prospect of integration into the EU, which the Council has held out. Support from the EU will help bring about peaceful, stable and prosperous societies.
Let there be no doubt, though, that the responsibility for the future rests, in the first place, on the countries of the Balkans themselves. There is now, fortunately, peace in Bosnia and Herzegovina, but they have not fully come to terms with the past, and that is forming an obstacle to the functioning of the state and society, and so important decisions on such matters as the return of refugees and the arrest of those suspected of war crimes are not being taken. I believe that coming to terms with the past is as important as working towards the future.
A second lesson is broader, and that is the lesson that has been hotly debated in the Netherlands. ‘Never again, not in Europe, but, above all, not anywhere else in the world’ means that vigilance is called for to prevent dormant conflicts from escalating into bloody and hopeless situations. We must be more alert and act more rapidly, and where necessary, take a tougher line, when what happened at Srebrenica threatens to repeat itself, in order to prevent European troops from ever finding again themselves in the same situation as Dutchbat ten years ago.
Mr President, representatives of the Council and the Commission, ladies and gentlemen, in the 59 seconds available to me I would simply like to point out a small detail. There is something that you should be ashamed of, although you do not realise it.
Yesterday evening in this Parliament a commemoration was held and next week ceremonies are planned in Srebrenica. Among the many embarrassments that have been got rid of there is one in particular, called Emma Bonino. Emma Bonino has been got rid of: she does not exist any more, she is not invited.
I understand the reason behind this, because Emma Bonino, when she was in Srebrenica in her role as European Commissioner, tried desperately to warn the Dutch Government, which did not listen to her, and we are well aware of the consequences. Yes, Emma Bonino was there, as Reuters can bear witness. All the recordings have been found. At the time of the tragedy Emma Bonino got through twice to Radio Radicale, and also to the BBC, to say that thousands of people were missing.
Mr Morillon, we will be able to speak again about the issue of responsibility, and of all the initiatives, on another occasion.
Mr President, thank you, my time is up.We shall see whether it will be possible to commemorate Srebrenica in another way, by giving it, at the least, the tribute of truth and an acknowledgement of the cowardice of Europe and the UN.
Mr President, in this debate and at this time, a great deal of attention is being paid to the past, and rightly so. How was it possible for what happened in Srebrenica to occur and what are the lessons we should draw from it?
Srebrenica not only has a painful past, it also has a painful present. There are people from Srebrenica who are languishing in refugee camps, still unable to return home. Children are given a totally one-sided view of the events ten years ago, as a result of which a necessary conciliation is not forthcoming. The identification of victims is desperately needed if those left behind are to begin to accept their loved ones’ terrible fate, but because identification is expensive, it takes far too long. What we now need is not just to consider what happened ten years ago, but also Srebrenica today, which will involve understanding it and, where necessary, providing funds to rescue it.
Fortunately, a second Srebrenica is not likely to happen in the Balkans today, but the wounds inflicted across the whole region then can be healed structurally only if the countries of the Balkans know themselves to be welcome in Europe. I am therefore completely behind the Commission’s position that stated that the countries of the Balkans still have the prospect of membership. The Balkans are in Europe. So is Srebrenica. Let us never forget that lesson.
–  Peace will not be achieved in the Balkans until we stop applying different standards to the different communities. Anyone who thinks that the International Criminal Tribunal for the Former Yugoslavia applies the same standards to everyone is very much mistaken. It is quite intolerable that the pilot of the plane that fired two missiles at a train travelling over a bridge, the second one of which hit a pillar and destroyed both the bridge and the train, has not yet been brought before the Tribunal. There is no point pretending that you are unaware of these things, ladies and gentlemen. How many Albanians or foreign Muslim mercenaries have been sentenced so far? Some of these people are now ruling over Kosovo, and they have your backing. Can you sleep soundly at night, ladies and gentlemen? Are you quite happy to discuss such matters calmly in this Chamber? As if that were not enough, you even want to endorse their split from Serbia. You should be ashamed of yourselves.
Paragraph 4 of the motion for a resolution quite rightly says that all those guilty of war crimes must be caught and brought before the Tribunal, and I believe that you are quite serious about this. If that is the case, then you should monitor the work done by the Tribunal. If you have even a shred of honour, then we should try to ensure that this issue appears on the agenda again in the near future. If you believe that those in power are and will continue to be exempt from punishment, then you should say so quite clearly. The public in the EU and in the rest of the world will doubtless react in such a way that makes it quite clear what they think about such hypocrisy. The amputated heads and maimed bodies of the victims should not be forgotten, and both friends and enemies should be subject to the same justice. Hundreds of thousands of refugees are still waiting to return home, for example to Slavonia and the border regions between Croatia and Bosnia. Today the Czech people are commemorating the 490th anniversary of the burning at the stake of Jan Hus by the Catholic church. He has not yet been rehabilitated.
Mr President, we could talk for many an hour about the errors of the past, and, having done so in the places where they were made and also, in the past, in this House, I would rather concentrate on the errors of the present time.
Let me start with the statement by the President-in-Office of the Council to the effect that negotiations with Croatia, a country crucial to the stability of the region as a whole, could begin only as and when Mr Gotovina is extradited. It is very interesting that, in saying that, you put yourself at odds with the Luxembourg Presidency, and are acting as if the United Kingdom were to be allowed to assume the Presidency of the Council only on condition that the Loch Ness Monster were caught first. Nobody in this House has any idea where Mr Gotovina is. If you have any knowledge of his whereabouts, then I would ask you to inform both this House and the Croatian Government.
We should be treating Croatia in the same way that you – wrongly – want to treat Turkey, which is to say that we should start negotiating with it, and it is only if full cooperation turns out to be lacking – and we have a committee to monitor whether that is the case – that we should abandon or suspend them. The fact is, though, that Croatia is a Central European democracy with a stabilising influence on the whole region, and so a start should be made on the negotiations.
On Bosnia, to which I turn secondly, Mr Cohn-Bendit is absolutely right to say that the Dayton Agreement has failed. What is needed is a Bosnia-Herzegovina made up of three people with equal rights and, above all, of free citizens. Failing that, the structure will be a source of new dangers and grave conflicts.
Thirdly, there is Kosovo, which I visited only a few days ago, and where radical elements will gain in strength if we carry on letting President Rugova miss the mark with his policy of seeking peace. In view of the bombings a few days ago, I appeal to the Council to tarry no longer and to move towards the inevitable, that being an independent Kosovo – subject to stringent conditions, planned for long-term existence, and monitored by the international community.
The fourth point I want to make has to do with minorities, about which we talk endlessly. In Kosovo’s Assembly, minorities are guaranteed representation. In Serbia’s parliament, a new electoral law, introduced a few years ago, makes it impossible for any representative of a minority to have a seat. What we need is uniform standards across the board, without which we will not be able to arrive at a credible policy.
One of the major reasons and perhaps the key reason for the tragic war in the former Yugoslavia was the fact that the international community was neither consistent nor even-handed in its approach to solving the key question, that is, the right of people to self-determination.
At the moment there is peace in the region, but we are still some distance from the kind of progress that would bring about long-term prosperity. It is right and proper that with this report and the action of the Commissioner we are sending a message to the region that it is welcome in the European Union, and it is also right that we are placing emphasis on economic progress, although it is as yet insufficient.
The European Union faces a task that in a certain way it faced before the tragic war took place, namely to have a consistent and even-handed view of the basic questions of status relating to the peoples and states in the region. The Dayton Agreement cannot secure progress in Bosnia and Hercegovina because what that country needs is a modern constitution. We must find a solution to the question of the independence of Kosovo and the rights of Serbs and Montenegrins to self-determination. We cannot accept that the Macedonians do not merit the name they have given themselves. These are all fundamental questions of status.
I would like to support the Commissioner in that the European Commission should be more active in this policy than it has been hitherto.
Mr President, the resolution we shall vote on tomorrow is important, not only because it comes at a time when, ten years after the massacre, there are still people who do not believe that it happened, but also because neither the Serbian nor the Bosnian-Herzegovinan Parliament has been able to agree upon such a resolution. The Serbian Members of the Bosnian Parliament could not accept either the wording of the resolution or the compromise proposals.
As recently as today, someone has placed an explosive charge by the monument erected in Srebrenica in memory of all the victims. As someone born in Bosnia who experienced the war we are talking about today, I feel a responsibility to convey to you at least a few of the many feelings we were forced each day to deal with during the war.
The world was shocked by the video images shown recently in The Hague of young men being executed. We lived those images. I therefore want to describe to you what it is like to be on the other side. I am now going to read out part of an accused’s statement to the Hague Tribunal, written down by a journalist and writer who followed the proceedings. ‘In the corner of his eye, the accused saw a young boy get off the bus. The boy may have been fifteen years old or perhaps younger. He looked at the soldiers and then at the rows of dead bodies in the field. His eyes widened as if he could scarcely believe what he was witnessing. When the prisoners fell to their knees, just before the soldiers were ordered to shoot, the accused heard the boy’s voice: ‘Mummy’, he whispered; ‘Mummy’. That day, the accused heard people pleading for their lives and grown men crying. He heard them promise the soldiers money, cars and even houses. That boy, however, called for his mum, as children do when they have had a horrible dream.’
If we are to have any chance at all of moving on after the Balkan wars, we must primarily ensure that everyone who is guilty of crimes is brought to justice: not only those who are accused before the Hague Tribunal but also those who are still free and who should be prosecuted before the national courts as soon as possible. We owe that not only to those who were murdered but also to those who survived.
– Mr President, in a few days' time, it will be ten years since the greatest barbarity to shake Europe since the end of the Second World War. I refer to Srebrenica. This is one of the blackest pages in the history of European and European civilisation.
Today we have an obligation to strengthen the memory of history, we have an obligation to honour the innocent victims of the ethnic violence in Yugoslavia, the Muslims, Serbs and Croats, without selective sensibilities and without any philosophy when it comes to bloodshed.
Ten years later, Bosnia is still deeply divided. Ten years later, this country has five presidents and two prime ministers and is being kept alive artificially. The international community and the European Union must take initiatives to review the Dayton agreement in order to bring about a functional, federal, democratic and multi-ethnic state.
The European Union has a political and strategic responsibility to defend and strengthen the European prospects and the integration of the countries of the Balkans into the European institutions. We need to firmly oppose those who contest enlargement today with a strategy of political and social democratisation, peace, security and stability through the progress of the Balkans towards Europe.
If we deny the peoples in the name of political expediency, we shall have contributed to the prevalence of the most extreme ethnic forces. Europe made a great many mistakes in the 1990s. It must not repeat them.
. Mr President, thank you for your gracious words of congratulation on London’s Olympic bid. I would have been delighted if any European city had been successful in Singapore today, but I am particularly delighted that London has secured this. I hope that the 2012 Games will be a great European success.
I would like to thank all the Members of the European Parliament and the European Commission for their contributions to what has proved to be an insightful and wise debate this afternoon. It is clear that there is a real commitment by all of you to support the European aspirations of the Western Balkan countries. We certainly aim during our Presidency to work towards bringing the region within the European family of nations and will be working assiduously to achieve that. We are conscious of the many challenges ahead, but we are committed to working together to overcome them.
I shall respond to some of the main points that have been raised by Members on both past and future issues. Mrs Pack spoke powerfully on the need for reconciliation. I recognise the need for a wider recognition of responsibility and this was a subject that I discussed only last week with the Reis-ul-Ulema, the Grand Mufti of Bosnia, who has been leading efforts to achieve exactly this reconciliation within and between communities in the regions.
Mr Swoboda rightly recognised the need for countries to have opportunities to right past wrongs. That is certainly true but, as Mrs Neyts-Uyttebroeck reflected, it is necessary for all the countries in the region to cooperate fully with the International Criminal Tribunal for the former Yugoslavia.
Mr Cohn-Bendit spoke of the Dayton Accords and urged the international community to now take the initiative. Whilst listening with care to the points that he made, I would respectfully remind him that only the three constituent communities of Bosnia can make changes to the constitution.
Mr Czarnecki questioned the European Union’s policy towards Serbia and Montenegro. The Serbia-Montenegro state union is a loose federal arrangement, created in 2003 largely through the initiative of Javier Solana. Under the terms of the state union Constitutional Charter, either republic can hold a referendum on withdrawal after February 2006. It is looking increasingly likely that Montenegro will seek to dissolve the union in 2006.
The European Union continues to support the state union as the best means of promoting stability and ensuring faster progress towards Euro-Atlantic integration. However, the European Union recognises the terms of the Constitutional Charter, which allows for a referendum to be held after three years and emphasises the need for any dissolution to be constitutional, consensual, negotiated and transparent.
Mr Papastamkos spoke of the need for a clear regional approach, so let me say a further word about the European Union’s priorities for the Western Balkans during the United Kingdom’s Presidency. During the next six months, a number of key issues will come to a head. The Commission will publish its opinion on Macedonia, Lord Ashdown’s mandate in Bosnia will come to an end and a positive assessment of standards implementation in Kosovo could lead to a process to determine Kosovo’s final status, a process in which the European Union will have a key role to play.
Across the range of Western Balkan issues, the Presidency will help the region make progress towards European standards and values. The Presidency will continue to drive forward the European Union’s Stabilisation and Association process, designed to build stability and prosperity in the Western Balkans and guide these countries towards eventual European Union membership. The progress of each country within the stabilisation and association process will be judged against established political criteria. Full cooperation with the International Criminal Tribunal, as I have already mentioned, remains a key political requirement.
Mr Posselt raised the issue of Croatia. As a proud Scotsman, I do not want to disabuse him of his apparent certainty that the Loch Ness monster exists, or to dissuade him from the opportunity of visiting Scotland to continue the search, but let me make a deadly serious point to him. The European Union has made it clear that it stands ready to open accession negotiations as soon as there is full cooperation with the International Criminal Tribunal for the former Yugoslavia. We hope this will happen during the UK Presidency, but it is ultimately up to Croatia to take the necessary steps to ensure full cooperation. The easiest way for Croatia to address doubts about Croatia’s commitment to ICTY is to cooperate in locating and detaining Ante Gotovina.
Mr Beglitis raised the question of how European Union help to Bosnia-Herzegovina in implementing the reforms necessary for European Union integration can be taken forward. The European Union is providing a range of instruments to help the authorities carry out the necessary reforms. The European Union Police Mission aims to help the Bosnian police force reach European standards. It focuses on police reform through the monitoring and mentoring of middle-ranking to senior officers in the police force.
The EU CARDS Programme also supports reforms for European Union integration. The European Union Special Representative and High Representative, Lord Paddy Ashdown, plays a coordinating role between the different European Union presences and has played a leading role in encouraging the Bosnian authorities to take the reform agenda forward. I pay tribute to his work today. His Mission Implementation Plan closely reflects the 16 priority areas identified in the European Union feasibility study published in November 2003.
In addition to the terrible anniversary of the Srebrenica massacre, which has been mentioned by so many speakers today and which we will commemorate next week, this year will also mark the tenth anniversary of the Dayton Accords, as was also mentioned in passing by at least a couple of speakers, and the end to the conflict in Bosnia-Herzegovina. I believe that the next six months therefore offer an historic opportunity for these countries to demonstrate their wholehearted commitment to European values, to tolerance and the rule of law, to good neighbourly relations and to the difficult but very serious process of reconciliation, which a number of speakers have talked about today.
None of this will be easy. Each country will face particular and different challenges, but I encourage them to work jointly and to encourage each other on this path. In this respect, I echo the sentiments expressed by Commissioner Rehn. I cannot stress too highly the importance of full cooperation with the International Criminal Tribunal for the former Yugoslavia. Handing over the last remaining indictees for trial in The Hague, notably Karadzic, Mladic and Gotovina, is not just an obscure European Union condition, but is required under several United Nations Security Council resolutions. This will not only transform the nature of these countries’ relations with the European Union but will also serve to transform their societies and contribute to the long-term process of rehabilitation that has been spoken about so convincingly today.
In that respect the joint statement by the presidents of the Dayton signatories issued following the recent meeting of the Mount Igman initiative in Belgrade was a welcome step. It will contribute to the normalisation of relations between those three countries. It represents an excellent basis for further work and we look forward to the implementation of the important commitments it contains.
The forthcoming tenth anniversary of the Srebrenica massacre is a vivid reminder of how far the Balkans have come, but also of how much remains to be done. Thankfully armed conflict is and must remain a thing of the past although, as Mrs Ibrisagic reminded us, recent discoveries of explosives have shown that there are still those minded to advance their cause by violence.
The European Union has recognised the region’s aspirations to join the European family once conditions have been met, but corruption and organised crime are still far too prevalent and economic growth is lacklustre. But whilst we stand ready to help, the answer to these challenges lies not in Brussels, The Hague, London or, with the greatest of respect, Strasbourg. It lies within the region and within the people whose energy and talents have outlived the years of conflict and it depends on their willingness to demand that their decency, hope and integrity are fully reflected.
. Mr President, after President Chirac’s ill-informed views on British and Finnish cuisine, I feel free to congratulate London as the European city for the venue of the 2012 Olympic Games. .
I thank the honourable Members for a dignified and substantive debate that fully respects our duty to remember and draw conclusions for the present and the future. There was a wide convergence of views on a number of issues.
First of all, on the country’s need to cooperate fully with the Hague Tribunal. Clearly there is no lasting peace without historical truth and justice. We have to learn from what happened so that history does not repeat itself.
I also note wide support for the continuation of our prudently managed accession process, combining the historic mission of European integration for peace, democracy and progress with consideration for our citizens’ legitimate concerns about the absorption capacity of the Union. We therefore have to practice strict conditionality in our enlargement policy.
The future of the Western Balkans is clearly in the European Union. It is fair to say that the European perspective is the glue that keeps the Western Balkans on a peaceful and stable track. So is the future of Bosnia and Herzegovina in the European Union. The Dayton Accord managed to put an end to the war, but I agree with Mr Cohn-Bendit that it is certainly not an ideal constitution on which to build a properly functioning, multi-ethnic modern state. Therefore it is important that Bosnia and Herzegovina can itself reflect on the constitutional changes that can serve the country and its people better than the current construct.
It is up to the people of Bosnia and Herzegovina and their representatives to play a key role in this exercise. In my view, it would not be useful or appropriate for the international community to force yet another blueprint upon its citizens. We need consensus and a consensus-building political process in Bosnia and Herzegovina to achieve that objective.
I can assure you that the Commission will play an active role in the region in order to sustain hopes for its future in Europe. I very much look forward to working together with the European Parliament and the Presidency to achieve that objective.
I have received six motions for resolutions(1) tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the Council and Commission statements on relations between the EU, China and Taiwan and security in the Far East.
. Mr President, in the 30 years since the European Union established diplomatic relations with China, both the European Union and China, and indeed the EU-China relationship, have seen quite remarkable change. The European Union-China relationship is now as close as it has ever been. But now, more than ever it is crucial that the European Union adapts to the challenge of China’s political and economic growth. European Union economies need to be able to respond to the competition and the opportunities offered by China and other emerging economies in Asia. The European Union has many interests at stake in China and East Asia more widely, clearly a highly important region in the 21st century. It is vital that the European Union and China both work together, with other international partners, to tackle global problems.
Discussion between the European Union and China is now rightly on a broad range of topics, including regional security, human rights, environment, education, migration, climate change and transportation. Just last week, the first EU-China Aviation Summit took place. All these discussions bring benefits to both parties. The European Union already has a lot of experience to share and often China is approaching problems in a new way and the European Union can learn from its fresh approach.
The eighth European-China Summit in September in Bejing will be an opportunity to celebrate 30 years of official relations between the European Union and China and to look forward to the next 30 years. This will be an opportunity for the European Union and China to work together as global partners on global challenges. We look forward to this chance for the European Union and China to combine their efforts in order to address the challenges of climate change and energy security through dialogue and practical cooperation.
Of course there are differences between us, but it is a sign of the maturity of the relationship that we can discuss these constructively, for example, through the EU-China human rights dialogue.
Human rights are of course a fundamental part of European Union foreign policy. The European Union acknowledges that China has made considerable progress over the last decade in its social-economic development and welcomes steps towards the strengthening the rule of law and cooperation with UN human rights mechanisms. But much more is needed.
The European Union continues to have serious concerns about human rights in China, such as freedom of expression, freedom of religion and freedom of assembly. Journalists, lawyers, and members of NGOs continue to be harassed. The death penalty continues to be used extensively; there is widespread administrative detention and we have serious concerns about the use of torture. The situation in Tibet and Xinjiang remain a concern. The Council welcomes China’s work towards the ratification of the International Covenant on Civil and Political Rights and hopes that as this work continues there will be real improvements in the day-to-day lives of all China’s citizens.
Another issue which China and the European Union discuss frequently is that of Taiwan. The last 30 years have seen tremendous change in Taiwan too. Taiwan is one of the most successful Asian tigers, experiencing an enviable 5.9 % economic growth just last year. GDP per capita in real terms is considered to be on a par with Japan and Hong Kong. But change there has not just been economic, but also political. Thirty years ago Chiang Kai-Shek died and his son Chiang Ching-kuo continued in power thereafter. It was not until 1996 that Taiwan had its first democratic presidential election. Now Taiwan is a full democracy.
The European Union’s Member States have no diplomatic relations with Taiwan. Nevertheless, its economic and commercial ties with Taiwan are strong. Taiwan is of course a member of the World Trade Organisation. Taiwan and the European Union also enjoy solid relations in other non-political areas, such as science, education, culture and various technical fields.
However, other aspects of the cross- Strait relationship are not so positive and this has consequences for regional security. In March this year China introduced its ‘anti-secession’ legislation with the intention, it said, of halting or deterring Taiwanese moves towards independence. It was largely a codification of existing Chinese policy but it made reference to China’s strong commitment to peaceful reunification and more disturbingly made reference to the use of non-peaceful means should circumstances warrant. The description of what those circumstances might be was rather vague. The European Union reacted by reaffirming its adherence to its one-China policy and its opposition to any use of force to resolve this issue.
The European Union’s position has always been that the question of Taiwan should be resolved peacefully through constructive dialogue and it has urged both sides to avoid unilateral measures which might heighten tensions. In a statement at the beginning of this year, the European Union welcomed the agreement to cross-Strait charter flights over the Lunar New Year. It considered that this type of practical cooperation would help to promote dialogue and understanding between the parties and hoped that ways could be found to build upon it. We note the dialogue between the Mainland and visiting opposition Taiwanese leaders and hope that the Mainland will soon be able to commence similar dialogue with the elected leadership in Taiwan.
On regional matters, China and the European Union share a common interest with others in a stable Korean peninsula. Given its influence with the DPRK, China has a key role in efforts to achieve a nuclear-weapons-free peninsula, a role which the European Union supports.
The European Union remains keen to contribute to peace and security in the Asia and Asia-Pacific region. It is one of our key objectives. Speaking for the United Kingdom for a moment, we are keen to use the United Kingdom’s Presidency of the European Union to take forward work in this area. The European Union should aim to engage more actively in the political management of the regional security challenges. Among current concerns, the European Union has called for early and unconditional resumption of the six-party talks and for the complete verifiable and irreversible dismantling of any DPRK nuclear weapons programme.
We need to look further at ways to strengthen the European Union’s contribution in regional fora such as ASEM and as a member of the ASEAN regional forum, the only Asia-wide multilateral forum on regional security. It also makes sense for the European Union to develop strategic dialogues with other key players in the East Asian region. The security of the region is not just a concern to those there, but to all of us.
Since China’s reform of the economy which began in 1978, its economy has grown by almost 10% a year on average. In that time, Chinese-European trade has grown more than fortyfold. The EU is now China’s most important trading partner, and China is the EU’s second most important trading partner, after the United States.
In 2003, China became the world’s fourth largest trader, and its foreign trade continues to grow by 37%, a growth rate unrivalled by any major trading nation. China has also overtaken the US as the largest recipient of foreign direct investment anywhere in the world.
China has made considerable efforts to live up to its new role in the global economic system. To comply with its World Trade Organisation obligations and accession commitments, it has cut tariffs across the board and engaged in a thorough overhaul of laws and regulations. Nevertheless, concerns remain. The business environment in China is still a difficult one for the foreign businesses that operate there. For example, laws to protect intellectual property rights are not implemented vigorously enough. The WTO Ministerial in Hong Kong this year provides an opportunity for the European Union and China to work together once again to help achieve an ambitious and balanced outcome.
With this tremendous economic growth in China has come change in other areas too. It was not until the mid-1990s that the European Commission drew up its first Asia strategy and China policy papers. This first policy paper attempted to define a long-term strategy to address China’s swift economic and indeed political development. At the same time, engagements stopped being rather haphazard and regular annual summits became the norm. In 1996, the first Asia-Europe meeting was held and two years later the first EU-China Summit took place.
Against this backdrop of rapid change, the main legal framework for EU-China relations, the Bilateral Trade and Economic Co-Operation Agreement of 1985 is looking decidedly out of date. The European Union is looking forward to the introduction of a new framework agreement that is more in keeping with the multifaceted relationship we enjoy today. I hope that during the period of the United Kingdom’s Presidency of the European Union, progress can be made on this. We will also be looking for progress on a number of other issues, including climate change of course in this week when the G8 leaders gather in Gleneagles, and towards market economy status for China.
Energy security is an issue of concern to all countries. It is a requirement of economic growth and development. Current global levels of energy production and consumption are already considered as having a negative impact on the global climate, and greenhouse gas emissions are expected to rise over the coming decades. The European Union and China face an important dual challenge, ensuring energy security and combating climate change.
The European Union recognises its obligation to reduce its own emissions while at the same time assisting countries such as China to meet their growing energy needs in a sustainable manner. The European Union and China have significant and internationally respected scientific and technological expertise. There is therefore excellent scope for the European Union and China to significantly strengthen collaboration in this important field.
The European Union and China do, of course, have differences. The agreement reached at the conclusion of the recent EU-China textile negotiations shows what can happen when we sit down to discuss those differences amicably and seek win-win solutions. China has acted, as the Commissioner for Trade, Mr Mandelson, said and I quote ‘as a responsible and valued partner’.
The time available to me for these remarks to the Parliament today is too short to encapsulate relationships which have evolved over 30 years, but I hope that others will now be able to contribute their thoughts on this important evolving relationship.
. Mr President, I wish to begin by welcoming Mr Alexander in his new role, especially here in Parliament. We will have many debates together and it will be a pleasure to work with him.
I am very happy about this debate, because the situation in Asia and also in East Asia is indeed a major strategic issue. Asia is today not only the continent with the largest population but also with the highest economic growth rate and the highest rates of spending for research and development. The Far Eastern countries invest in their future and Asia will, no doubt, be the continent at the centre of the world stage in the 21st century. We have to know that and prepare for it.
Security in the Far East is a topic, therefore, of direct concern to European interests. It is part of the overall global responsibility for security and stability that lies at the heart of the European Union’s role in foreign policy. Moreover, stability in the Far East directly impacts not only on the prosperity and the well-being of our citizens but also of the citizens of this continent. China, Japan and the Republic of Korea are among the world’s top six economies, if the EU is counted as one. They also count among our major trading partners and are also key recipients of European foreign investment. Japan, for its part, is also a major source of investment in Europe, not least in some of the new Member States. In short, instability in the most dynamic region in the world would have serious consequences that would be deeply felt in Europe.
What, therefore, are the European responses and what are the instruments at our disposal to address this issue? I would like to tackle that question now.
Let us look at the main issues at stake in East Asia. Over the medium-term future, three major policy issues will dominate the political agenda in East Asia. Firstly, how to respond to the rise of China. Secondly, ensuring stability on the Korean peninsula and, thirdly, a peaceful resolution of tensions between China and Taiwan. The proper handling of these issues will have major implications both for our regional and wider security.
By contrast, the degree of economic integration in East Asia is also very impressive. However, this alone will not be sufficient to make East Asia more stable or more peaceful, particularly as the DPRK is still outside the emerging economic cooperation. Moreover, unlike in Europe in the later half of the 1980s, economic ties have not resulted in improved political relations. On the contrary, the economic rise of China and its assertive foreign policy have fanned concerns in some neighbouring countries that a more prosperous China could use its economic gains to pursue its national interests more forcefully and dominate the region both politically and economically.
The China-Japan rivalry has surfaced earlier and more visibly than expected by many observers. A trend in all East Asian countries towards a more nationalistic orientation may set the stage for using bilateral conflicts as a valve for domestic consumption. In China, for instance, as part of the process to move away from ideological constraints, nationalism has been revived as a unifying theme. With a generational change in Korea, anti-Communism based on the traumatic experience of the Korean War has lost its appeal. The new leadership, in line with the views of the younger generation often appears to see a forceful policy vis-à-vis North Korea as more of a threat to peace than North Korea’s nuclear programme. In Japan, a nationalistic renaissance can be observed, not founded on a young generation movement, but on an elite’s wish to change a so-called ‘self-denigrating attitude’ in Japan. This tendency in all three countries to favour nationalistic policies does not bode well for solving the concrete political problems that will become more urgent in the years to come. Moreover, with the technological rise of China, the economies may, in fact, move from complementarity to more intense competition and thereby heat up the political environment rather than cool it down.
Rising tensions are not a given, however. For instance, the meeting in Jakarta on 23 April between Japan’s Prime Minister Koizumi and China’s President – at which I participated – was held specifically to de-escalate the tension and that demonstrates that both sides understand that they would stand to lose economically from rising tensions. It is unfortunate, therefore, that the follow-up steps complicated rather than calmed down the situation when Vice Prime Minister Wu Yi abruptly cancelled a scheduled meeting with Prime Minister Koizumi. If nonetheless managed well, the Tokyo-Beijing rivalry could lead to constructive competition and thus would open the way to addressing long-standing conflicts, as witnessed, for instance, by the India-China rapprochement, followed by a visit of Prime Minister Koizumi to New Delhi and Tokyo’s increased interest in South East Asia. In this regard, it is very interesting to see the European example of overcoming war hostilities and cold war separation become a object of strong interest and study in East Asia. This provides us with an opening that we should use to foster relations with all regional players.
We are taking a number of concrete steps to address the various issues at hand in order to clearly voice Europe’s views for a way forward and to express our concerns about the situation. There is a political dialogue. It is true that we are just celebrating our 30th anniversary of diplomatic relations. There is also a human rights dialogue and all the security issues are there and are being discussed. Indeed, at the next summit with China, which will be held in September, we will try to come up with the idea of a more comprehensive and more ambitious framework agreement, because the old one is no longer fulfilling our most ambitious goals. There are 20 sectoral dialogues with the various ministers at ministerial level to prepare China for its WTO trade obligations and also, for example, for its obligations as regards intellectual property rights and as regards labour protection, which our colleague also mentioned. The general idea is fully reciprocal two-way relations.
On the China-Japan tensions, we have used recent high-level meetings – notably the EU-Japan Summit on 2 May in Luxembourg – to discuss stability issues in East Asia at the highest governmental level. In that context, we have agreed to intensify our political dialogue and we have said that energy issues in particular should be very high on our agenda, together with Japan. We want to do this, not least with a view to responding to Japan’s concern over a possible future lifting of the EU’s arms embargo on China. As a first follow-up, we held a ministerial Troika with Japan on 6 May in the margin of the ASEM meeting. In our political dialogue with China, we are also addressing the issue of Sino-Japanese tensions and calling for moderation and reconciliation.
On the arms embargo, the European Council Conclusions of December 2005 clearly stipulate that there should not be any change in the quantity or quality of arms exports to China. Therefore, any possible future decision on lifting the embargo should not alter the security situation in East Asia.
Moreover, the European Union has started a strategic dialogue with the United States on East Asia to address the security concerns of our partners, and information missions have been carried out to the US, Japan, South Korea, Australia and New Zealand to explain our position. We are finalising the reinforced Code of Conduct on arms experts.
Let me say two more things before the debate and then I will answer your questions. Regarding China’s Anti-Secession Law, in its statement issued on 15 March, the European Union clearly expressed its concern about this legislation. On that occasion, the European Union reiterated the principles guiding its policy, i.e. its attachment to a ‘one China’ policy and to the peaceful resolution of disputes. We have also called on both sides to develop initiatives for dialogue and understanding. It must be said that we were happy to see that Taiwan opposition leaders went to mainland China. We hope that in the future all parties will be involved in such contacts.
I refer again to the DPRK’s nuclear programme. I would remind you that the European Union – and the Commission also – is a board member of KEDO. We have financially and otherwise supported this – currently suspended – activity with a view to finding a peaceful resolution of the nuclear issue. We continue to give our full support to possible six-party talks as a way forward and have impressed our view very clearly on the North Korean Government on various occasions. I hear that a parliamentary delegation is going to North Korea. We will be very happy to listen to you and to learn from you when you come back.
I will stop here. There is a lot to be said, because these issues, as I have said, are at the centre of our global policy for the 21st century.
. – Mr President, Commissioner, Mr President-in-Office of the Council, we could actually do with a double allocation of speaking time in order to respond properly to the excellent speeches by those who have spoken to this topic so far, and it is for that reason that I have no option but to speak in summary form.
I think we all agree that the tensions in the Far East have to be taken seriously, whether we are talking about the tension between Japan and China or that between North Korea and Japan. You can take that further, as far as Russia, if you want to include such issues as the four islands that have been occupied ever since the end of the Second World War. It is vitally important that this Europe of ours should make a proper contribution, not merely out of economic considerations, but also with political considerations in mind. After all, we all agree – and I assume that the President-in-Office does too – that we want to promote democracy, human rights and the rule of law, and that we regard our work to these ends as a long-term basis for sound economic relationships.
Commissioner Ferrero-Waldner was right to mention the success of the May summit held between Japan and the EU in Luxembourg, but I sometimes get the feeling that members of the Council and the Commission visit Peking three times as often as they visit Tokyo. It would be no bad thing either for them to visit Taipei; after all, both Taiwan and Japan are countries with multi-party democracies, in which human rights are observed and the rule of law prevails. Neither of those things are yet the case in the People’s Republic of China, and there is only a very distant prospect of either of them being so. If we want to demonstrate the need for democracies to cooperate among themselves, then the numbers of visits and contacts would have to be more evenly balanced.
What I would very much like the Council to tell us now is what position has been reached in the ongoing deliberations on the lifting of the arms embargo. We in this House insist on three things before this can happen. Firstly, we – like you – expect substantial improvements as regards human rights in China. Secondly, the stand-off between Taiwan and China must be brought to an end. With China threatening Taiwan with over 700 rockets stationed on its coast, this is a flash point to the like of which you do not deliver weapons. To the Commissioner, who, I think, was being rather evasive, I would ask whether the Code of Conduct on Arms Exports is now to be legally binding, and if so, when. That, too, is something we regard as a if there is to be any sort of talk about lifting the arms embargo.
We must do everything in our power to get the countries of Asia to where we are now: the state, sixty years after the end of the Second World War, of having been reconciled with one another. It is for that reason that we should encourage them to press on with the same process of reconciliation, without which there can be no stability and no security.
. Mr President, I speak on behalf of the Party of European Socialists. This compromise resolution is one that we support, because we believe that it is important that the European Parliament speak with one voice. However, understandably it does not exactly represent the views of my Group, nor for that matter those of the other Groups that have signed it. It is exactly what it says: a compromise.
The Far East is an increasingly important region for trade and aid with increasing globalisation of both economics and politics. Security issues affect us all: now when North-East Asia sneezes, we all threaten to catch a cold. I would like to make three main points.
First, with respect to the arms embargo with China, it was rightly imposed after the horrors of Tiananmen Square. We rightly still have concerns about China’s human rights record, but, as the Council said, things are moving in the right direction. For us, it is the lack of a full legal base for the code of conduct on arms that is as much a problem for the lifting of the embargo as the situation in China.
Second, with respect to North Korea, as you have said, Commissioner, a delegation is leaving tomorrow, of which I am part, under the leadership of Ursula Stenzel. This will be the first meeting between a standing delegation of the European Parliament and the Supreme People’s Assembly of the Democratic People’s Republic of Korea.
This Parliament has made its position clear in the past and will reiterate it in the vote tomorrow. The European Union has contributed EUR 500 million to humanitarian aid, development and KEDO in North Korea. We believe increasingly that we should have a policy of ‘no say, no pay’. We will seek to continue critical engagement to bring North Korea back to the table, out of the cold and into the world, but we want a place at that table when they come back to it.
Lastly, no country is immune from blame for the current tensions in this region: the China-Taiwan, China-Japan, Japan-South Korea issues and that of the Korean peninsula itself. There is a continuing need to come to terms with the region’s history. The countries might well learn from the historical Franco-German and German-Polish reconciliations here in Europe. As Commissioner Rehn said in a previous debate, ‘there is no lasting peace without reconciliation around truth and justice’.
. The European Parliament has declared itself in favour of retaining the arms embargo on China by a substantial majority. This embargo must remain in place as long as the reasons for its imposition persist. For example, as long as several hundred people who participated in the Tienanmen Square protest are still in jail. The examples show that economic relations are developing despite the embargo, so it clearly has no influence whatsoever on economic relations, but it needs to serve as a pointer as regards political relations. Personally, I trust the position of the British Presidency; in my experience, the stance of the United Kingdom is clear and unambiguous regarding this issue and I commend it for this.
The other important issue: Taiwan has sought observer status in the World Health Organisation since 1997. Its application has been rejected every year, including this year, unfortunately. And unfortunately, the Member States have participated in turning down its application. It is my opinion, however, that Taiwan’s 23 million inhabitants have a right to the security and protection that the World Health Organisation has to offer, but the reverse is also true: we also need the knowledge and experience and – I have to say, the financial resources – that Taiwan has to offer. It is utterly incomprehensible why they keep rejecting Taiwan’s request. I have no desire to call into question the ‘one China’ policy, but this has nothing to do with that. Taiwan already participates in numerous areas of international cooperation. For example, it is a member of the World Trade Organisation; it participates in economic cooperation within APEC and is a member of other international organisations. At the same time, organisations such as the Holy See, the Knights of Malta, the Red Cross, the Red Crescent, and even the Inter-Parliamentary Union have observer status in the World Health Organisation. In the light of this, it is utterly absurd that Taiwan has been turned down. I ask the Presidency and the Commission to persuade the Member States to grant Taiwan observer status in the World Health Organisation next year.
. Mr President, China in fact plays a fundamental role, both in European foreign policy and in European commercial policy. That is why it is so important for the European Union to ensure that its policy on China contributes to improving social, environmental and human rights standards, and that it does not jeopardise regional stability and security.
In this context, I agree that some of the recent actions of the Chinese authorities are worrying, such as the adoption of the anti-secession law in relation to Taiwan.
We must also remember that the European Union will only be able to accept an agreement between China and Taiwan if it is the result of a peaceful dialogue between the parties and, in particular, if it respects the democratic progress achieved by Taiwan.
Furthermore, as has already been said, with regard to the arms embargo, we must remember that it must remain in place, at least until there is significant progress with regard to human rights, which also includes the situation in Tibet, until what happened in Tiananmen is sufficiently clarified, and above all, in my view, until the European Union’s code of conduct becomes a legally binding text.
I would therefore like to urge the representative of the Council to delight us in August by adopting a legally binding statute for the code of conduct, which would be warmly welcomed by this House.
.  Mr President, for a long time, my group took a straightforward view of the People’s Republic of China and of the government that sits on the island of Taiwan. It was that, in 1949, an old and incompetent clique of profiteers, incapable of offering a solution to poverty and injustice, was sent packing by the people, and rightly so. They fled to an island where most of the people did not feel Chinese and which, up to 1945, did not belong to China for sustained periods of time. On that island, they set up a military dictatorship and tried to carry out attacks on the mainland, eventually forfeiting international recognition and being thrown out of the United Nations.
Meanwhile on the mainland, all kinds of interesting experiments were going on, including the industrialisation of the countryside and a sweeping reorganisation of agriculture. The advent of factories, railway and dams helped the country move forward. Unfortunately, during those experiments, such as the Great Leap Forward and the Cultural Revolution, as a result of inexperience, serious mistakes were made which claimed many lives. That seemed to be the price they had to pay for a prosperous future.
The situation now is that, led by the heirs to this revolutionary regime, China is still a country with a future, but our political line has changed completely. Despite enjoying exponential growth, the People’s Republic suffers from very pronounced inequality, imposes the death penalty, and lacks both democratic processes and freedom of organisation. For the moment, the model is reminiscent of what South Korea and Taiwan have rightly abandoned.
Taiwan has developed from a military dictatorship into a democracy that can increasingly be compared with Europe and Japan. As a democracy, it aspires to become a non-Chinese, and therefore independent, Taiwan. In our search for a solution to a 56-year long division of what is internationally recognised as Chinese territory, we will need to take these new developments into account. Only in that way can we help find peaceful solutions for the future.
.  Mr President, between China and Taiwan could considerably improve the security situation in the Far East, which at present appears anything but secure. The Council and Commission have the urgent task of promoting a more businesslike relationship between Beijing and Taipei. The strong European trading position with both countries not only offers an objective opportunity of doing this, but also means that such action must necessarily be in our own interests. One thing is clear, the Council’s positively premature intention to lift the arms embargo against the People’s Republic has, together with the recent Chinese anti-secession law, enormously increased tension in the region. It is difficult to tell what predominates here: a lack of strategic thinking or the disturbing lack of diplomatic straight talking within Europe, let alone of transatlantic consultation. I hope that the Council, under the British Presidency, will abandon this unsafe approach. If the European Union takes up its strategic responsibility towards the Far East, it will support flexible cross-Straits relations.
Time has not stood still in Taiwan either. For years, it has developed its own national identity and has undergone an impressive democratisation process, both of which are at the heart of the Taiwanese conflict today. The Taiwanese are also, and understandably, very much aware of recent developments in Hong Kong. The Council and Commission certainly do not appear to be ignoring Taiwan commercially speaking, but they are, unfortunately, doing so on the diplomatic front. That is why I am happy to endorse paragraph 9 of the draft resolution. I urge you to support Taiwanese observer status in the World Health Organisation and give 23 million free Taiwanese a vote and a face in international fora. That is how the European Union can help establish the desperately needed inter-Chinese dialogue.
.   Mr President, Commissioner, Mr Alexander, the proclamation by the People’s Republic of China of an ‘anti-secession law’ is a key moment for security in the Far East. By enacting a bill that blatantly violates international law, the People’s Republic of China has made it clear to the rest of the world that the Peking regime is not becoming more moderate as had been hoped, even though the country has allowed market forces to operate in parts of its economy and the West has become more open to contacts with China.
China knows that the Taiwanese will never voluntarily agree to unification, and so it is making preparations for an armed attack on this democratic and prosperous country. It is entirely up to us to determine the outcome of a process that began with spending on armaments, followed by the above-mentioned law, which is nothing short of scandalous, and which in turn has had a direct effect in that 600 ballistic missiles have been targeted at Taiwan.
We are already familiar with the reactions of some EU Member States. While this provocation was going on, the President of the Member State that does the most trade with China, or in other words France, announced that there was no longer any point to the embargo on arms exports to China, and that this embargo was a manifestation of hostility. The German Chancellor has echoed his comments. This is the worst of all possible responses, and if we followed this advice, we could be providing arms to a country that makes no secret of its aggressive intentions towards its neighbours.
Europe needs to respond differently to this ‘anti-secession law’. It needs to keep the embargo in place, and to step up its policy of active support for Taiwan’s position in the international arena, by acting in close cooperation with the United States. Our aim up until now has been to maintain the status quo, but the latter has been undermined unilaterally by the People’s Republic of China.
If I may, I should like to make one final comment which occurred to me while listening to the debate, and which should not be taken too seriously. If there were an EU-wide ban on praise for totalitarian systems, I do not believe that the Members of this House from post-Communist countries would manage a single day out of prison, and there would be 50 fewer Members of this Parliament.
– Mr President, ladies and gentlemen, we know that China, because of its influence over North Korea, holds the keys to peace in that region of the world. However, the increasingly aggressive attitude of Communist China towards Taiwan constitutes a threat to this peace that is all the more serious because the leaders in Beijing have nuclear weapons. Ever since 1949, those leaders have never given up hope of annexing Taiwan, which has, thanks to the courage of its inhabitants, become one of the most dynamic economies in the Pacific and a model of democracy in a region where there are still many totalitarian regimes.
This aggression will not be appeased by the shady deals in which some European leaders are indulging, foremost among them being Mr Chirac, who has gone as far as inviting the Chinese Communist dictator to his chateau. Only a firm, decisive attitude will bring the authorities in Beijing to make compromises and, in particular, to recognise the right of the Taiwanese to self-determination. Until they do so, the Member States of the European Union must maintain the embargo on exporting arms to Communist China. Were our governments to adopt a different policy, not only would they be betraying the values of freedom and democracy that they are always so proud of affirming, but they would also be seriously compromising the stability of the Far East.
Mr President, Mr President-in-Office of the Council, Commissioner, I welcome the resolution on security in the Far East, and particularly the broad consensus on the part of all groups that underpins it. That being so, it will determine the political remit for the mission to Korea, which sets off tomorrow, and which I have the honour to be chairing. Although there have already been two ad hoc missions, this one, following on from the recent establishment of a Parliamentary Delegation for the Korean peninsula, is the first ever to both North and South Korea.
Politically speaking, this trip is the expression of Parliament’s desire that the European Union should have influence, as a seventh negotiating partner, on the six-party talks. It is also in our interest that North Korea should emerge from its isolation and thus become able to receive from the EU the humanitarian aid that it needs. Its return to the negotiating table, its decommissioning of existing nuclear weapons and its abandonment of plans for new ones are essential preconditions not only for rapprochement between the two Koreas and for the resultant in the region, but also for its own access to more help from Europe.
We will also be having the opportunity to meet representatives of the Foreign Policy of the Chinese People’s Congress, and here too, this resolution’s core statements will be our policy guidelines. Our primary aspiration is that the People’s Republic of China should exert considerable influence on North Korea’s attitude towards naming a date for the resumption of the six-party talks, which will make a political solution possible. It is towards this end that we, Europe’s parliamentarians, offer our good offices.
In the interests of ensuring that security is maintained and development continues in the Far East, I would like to call upon the governments of countries where disputes over territorial issues still persist to resolve these as soon as possible by means of bilateral negotiations. In this day and age, the persistence of differences of opinion in connection with the Second World War is an indication that the region still needs to come to terms with its past history and work through it. One issue relating to security in the region is the ‘anti-secession’ legislation passed by the Republic of China in March 2005. I consider it important to maintain the in the region, and I support the peaceful resolution of the issue by means of dialogue between the parties, bearing in mind the ‘one China’ principle.
I would like to express my dismay regarding North Korea’s announcement in February 2005 that it possesses nuclear weapons, and that it is pulling out of the Treaty on the Non-Proliferation of Nuclear Weapons and suspending the six-party talks indefinitely. I would like to make it clear that I still believe the multilateral, six-party talks provide the primary framework for resolving the issue, and that an agreement in principle reached on this basis is needed to ensure a Korean peninsula free from nuclear weapons. I hope that North Korea will review its position as soon as possible, provide the appropriate international guarantees and return to the framework of the Treaty.
Ladies and gentlemen, Commissioner, members of the Council, the European Union has always laid great emphasis on encouraging democracy and the free rule of law and on worldwide support for human rights. These goals should be the strategic priority and a moral necessity for the democratic Europe, geared towards the reinforcement of civil society and democratic institutions in the world’s third countries. These aspects are what should determine our assessment of the relations between the European Union, China and Taiwan, as well as of security in the Far East.
That is why I particularly call on you to bear in mind the circumstances in which the arms trade embargo on China was introduced. It is no secret that from an arms trade point of view, the embargo on China is practically inoperative. That is why the embargo should be evaluated not as a means of restricting the spread of weaponry but solely as a political instrument of the European Union for assessing the situation of democracy and human rights in China. Therefore a wish to lift the embargo suggests that the Commission is no longer concerned about the questions of democracy, freedom, the rule of law and human rights in China. Is that really so? Is not this hypocrisy? Do the Commission and the governments of France, Germany or the Netherlands really not see, in their search for business opportunities in China, that dissidents are still being suppressed, followers of Falun Gong are still being persecuted, democracy and freedom are being restricted in Hong Kong, that more than 700 Chinese missiles are targeted towards democratic Taiwan, and that authoritarian China passed a law this spring giving it the right to carry out a military attack on the developing democracy in Taiwan?
Ladies and gentlemen, this is an occasion for the European Parliament again to put on record that some individuals holding office in Europe and representatives of Member States are acting in accordance with double standards when pursuing narrow economic interests. They are emboldening China and showing a willingness to ignore democratic ideals. Such an attitude not only reduces security in the Far East but can also rebound like a boomerang in future and affect security and stability in Europe itself.
Mr President, the arms embargo against China was imposed as a protest against the bloody crackdown on student demonstrators in Tiananmen Square in 1989. Have any fundamental changes been made in the area of human rights in China in the subsequent 16 years? None whatsoever. In fact, a huge portrait of Mao Tse-Tung, the biggest mass murderer of the 20th century, is still on display on Tiananmen Square.
To this day, there are people in prison for being present at Tiananmen Square. Nor, in fact, are they the only political prisoners, for the so-called People’s Republic is still a Communist one-party state without any freedom of expression of opinion, freedom of the press or freedom of religion.
Only the day before yesterday, for example, Bishop Jia Zhiguo, an underground Roman Catholic bishop in China, was arrested. He has already spent more than 20 years of his life in prison. Not only does the People’s Republic of China systematically and continually violate human rights, but it also forms a threat to regional stability and, by extension, to peace full stop. The so-called anti-secession law is like a knife held to Taiwan’s throat.
The European Union is blowing hot and cold at the same time. On the one hand, it stresses that the human rights situation in China should improve, while on the other, it seeks to lift the arms embargo, thereby sending a message to the Chinese regime that it does not have to be too careful about human rights. Taiwan is given credit, and rightly, for its economic success and for real democracy, but it is not being spelled out to the People’s Republic that it is unacceptable to challenge Taiwan’s integrity. Under such circumstances, a strategic partnership with China should not be an end in itself, any more than the so-called One China Policy should remain an end in itself.
If Taiwan ever declares formal independence, then Europe must recognise this without delay and our Member States must establish diplomatic relations with it.
– Mr President, Commissioner, ladies and gentlemen, representatives of the Presidency, the regular visits to Brussels and Strasbourg of Chinese officials and the meetings between them and representatives of the European Parliament highlight the interest in developing relations between China and the European Union.
At the same time, however, they have also brought to light differences at political level which slowly but surely are leading both sides to an unavoidable and harmonious symbiosis, because the People's Republic of China needs the European Union and the European Union needs China. In addition, I do not believe that the presence of China and India in the area of international trade represents a threat, as recently maintained here, in his first appearance, by the President-in-Office of the Council, Tony Blair. On the contrary, one would maintain that it is a very good opportunity for between the peoples in all sectors of cooperation and friendly rivalry, a unique opportunity, during which at all levels will provide solutions even to outstanding issues such as those between China and Taiwan, which is seeking secession, the lifting of the weapons embargo against China by the European Union and the United States and, finally, the abolition of the illegal and indiscriminate export of goods, especially in the pharmaceutical, electronics and textile and clothing sectors.
It is no coincidence that, in the face of the impasses, the Chinese are trying to compromise. The bilateral relations which China has developed with states throughout the world are increasing and extending at a rapid pace, from the United States and Latin America to Europe. Is this enough or is coordinated action needed on the part of the European Union so that these objectives are common, single objectives?
One of these major objectives was achieved last week, as we heard just now. The signature of the ‘open skies’ cooperation agreement increasing flights between the European Union and Beijing by the Vice-President of the European Commission, Jacques Barrot, is an example of goodwill. The European Union therefore needs to speed up procedures to settle outstanding issues with China. The wind which is blowing will soon reach incalculable speeds and then only a Wall of China will be able to restrain the typhoon called the People's Republic of China.
To close, I wish London the same good luck for 2012 as Athens had with the 2004 Olympic Games, despite any doubts which London had at the time. Good wishes also because Great Britain has the capacity, in conjunction with Beijing in 2008, to strengthen relations still further.
–  Ladies and gentlemen, critics of Europe often claim that it is too self-absorbed, and that it takes a great deal of notice of what is going on in neighbouring countries while ignoring problems in other parts of the world, such as Eastern Asia. I believe that today’s debate will demonstrate exactly the opposite, namely that we are very much aware of the challenges emerging from Eastern Asia, of the growing importance of China and the role of Japan, North Korea and South Korea, and of course of the security problems that are rife in Eastern Asia.
As far as China is concerned, I agree entirely with the current UK Presidency that global dialogue needs to be strengthened, that Europe and China are global partners, and that they must tackle global challenges such as security, energy security and climate change together. I too believe that this dialogue and partnership will be enshrined in the framework agreement, and that it will actually encourage dialogue on human rights rather than ruling it out. Previous speakers have already referred to Taiwan and South Korea, and these two countries are prime examples of the way in which a democracy can gradually be built out of a totalitarian and authoritarian country. In my opinion, a similar outcome could be achieved if we were to step up dialogue with China on human rights issues.
Mr President, perhaps this policy under consideration is the best one at the given time. I am going to start by mentioning the political background.
Our policy is based on the ‘one China’ principle, but this principle has deprived the people of Taiwan of another fundamental principle: that of self-determination. I might understand the pragmatism of the EU, but it should not be selective, as we have never spoken of a ‘one Korea’ principle, for example.
My next comment is about the compatibility of China and Taiwan. I can hardly imagine two states under one political umbrella if they have such incompatible political systems. I see two options: we must either revise the one-China principle and adjust our policy in respect of it, or wait for an indefinite amount of time until China per se becomes a democratic state with a multi-party system, a rule of law and respect for human rights.
The proposed policy stems from the second option, but it is by no means the best choice.
. Mr President, let me begin by thanking the honourable Members for their wide-ranging and thoughtful contributions to this important and timely debate. I also thank the Commissioner for her generous welcome in this Parliament today. I also look forward to our many debates over the weeks and months to come.
Let me respond first to some of the main points raised during the last hour. Mr Jarzembowski spoke of the importance of the recent EU-Japan meeting. We clearly welcome and will work towards strong relations with Japan, and, of course, with China. He spoke wisely of the need for continued understanding and reconciliation within the region.
Mr Ford recognised the interdependence that is surely one of the hallmarks of our globalising world. He also raised the issue of the arms embargo, as did a number of speakers, including Mr Szent-Iványi, Mr Romeva i Rueda, Mr Belder and Mr Kristovskis. Let me, therefore, take a moment or two to address the queries that have been raised.
As Members are aware, a review of the European Union arms embargo was, of course, announced by the European Council in December 2003 and is presently ongoing. In June, the European Council also recalled its conclusions of 16 and 17 December 2004 and invited the Council to continue its work on that basis. No date was set for a decision. The Council also welcomed the launch of a strategic dialogue on Asia with the United States and Japan. We look forward in the course of our Presidency to taking this forward.
No decision has yet been taken on lifting the EU arms embargo in China. The review launched in December 2003 is, as I have said, ongoing. In its conclusions in December 2004, the Council recalled the importance of the criteria of the code of conduct, which have been referred to by a number of Members today, including the provisions regarding human rights, stability and security in the region and the national security of friendly and allied countries.
Mr Szent-Iványi also raised the issue of the European Union’s position on Taiwan’s participation in the World Health Organisation. There are difficulties over Taiwanese membership of the World Health Organisation. The WHO is a United Nations specialised agency where statehood is therefore a prerequisite of membership. The public health benefits to Taiwan from observer status appear limited, since the World Health Organisation and Taiwan already share information on an informal basis. The European Union made its position public on Taiwanese participation at the 2004 World Health Assembly. Ireland issued an EU Presidency statement that strongly supported the principle enshrined in the WHO Constitution that the enjoyment of the highest attainable standard of health is one of the fundamental rights of every human being. It also expressed hopes that all parties will show flexibility in finding mechanisms to allow Taiwanese medical and public health officials to participate in these activities. At this year’s World Health Assembly, the issue did not come up for vote in the General Committee, but we understand that the WHO secretariat and China recently signed a memorandum of understanding on WHO technical exchanges with Taiwan.
Mr Meijer offered his own distinctive views on Chiang Kai-Shek and on his successors in Taiwan. I would simply reiterate the point I made in my introductory remarks that today Taiwan is, of course, a full democracy.
Mr Szymański and Mrs Dobolyi spoke of the anti-secession law recently passed by China. So let me say a further word on China-Taiwan relations and cross-strait tension. The European Union and the Council attach great importance to peace and stability in the Taiwan Strait, which is important for the whole region and indeed beyond. The Taiwan question should be settled peacefully, as I said, through peaceful negotiations. We welcome any efforts by both sides to lower tensions, such as, as I mentioned in my introductory remarks, the cross-strait charter flights and visits by Taiwanese opposition parties. We hope that both sides can find a mutually acceptable basis for a resumption of peaceful dialogue and avoid unilateral measures, which might heighten tensions.
Luxembourg issued two Presidency statements this year on cross-strait relations. In February, a statement was issued welcoming the agreement to cross-strait direct charter transfer flights over the Lunar New Year. The second statement issued in March by the Luxembourg Presidency followed China’s adoption of its anti-secession law, which has caused so much commentary in the course of our debate this afternoon. That statement voiced concerns over the legislation’s reference to the use of non-peaceful means. It asked all parties to avoid any unilateral action that might rekindle tensions and also encouraged both sides to develop initiatives that contribute to dialogue and to mutual understanding.
In his meeting with Chinese Foreign Minister Li on 17 March, almost immediately after the passage of the law, the High Representative, Javier Solana, expressed the European Union’s concerns about some elements of the anti-secession law. He acknowledged positive elements in the law, strongly supporting the call for cross-strait dialogue and cooperation, but made clear that references to a potential resolution of the issue by non-peaceful means was very much at odds with European Union policy. He clarified once again the position of the EU: first, full support for a one-China policy and, secondly, resolution of the situation through dialogue and peaceful means.
Mrs Stenzel told us of her mission departing for the Korean peninsula tomorrow and this was also referred to by Mr Mavrommatis. I wish her and her colleagues well in this important work and I look forward to hearing a full report of her endeavours on her return.
Mr Rouček mentioned the criticism sometimes directed at the European Union that it is too inward looking. I would simply say that those who make that criticism would have done well to listen to the calibre and contributions of the debate we have had this afternoon. I therefore welcome his endorsement of our approach, which recognises that Europe must look outwards and actively engage with the challenges and also the opportunities that our modern globalising world provides.
Mr Kristovskis and Mr Claeys appropriately raised the issue of human rights in China. I can assure both Members that the European Union raises a lot of human rights concerns with the Chinese Government at the biannual European Union-China human rights dialogue, which is a regular high-level exchange. The last round was held in Luxembourg in February. The next round will take place in Beijing this autumn. The European Union also regularly engages Chinese interlocutors on human rights issues, including at the very highest levels outside these dialogues. The European Union also funds human rights projects within China.
Let me say a word or two in conclusion. The Chinese presently have a target to reach per capita income comparable to that of today’s developed countries by about 2050. The significant development of economic strength was really the opening framework with which I approached this debate. That was echoed by the words of the Commissioner immediately following my contribution. Whether it reaches that ambitious target or not, the development of its economic and trade ties is already all but irreversible. China is also accepting the responsibility that economic strength brings. It has more influence on the world stage in such fora as the WTO, the G8 and the United Nations. This is all to the good. Many of the problems we face today, such as climate change, which will clearly be one of the significant items being discussed in Gleneagles over the days to come, can only be solved through action by all.
The Council has a close interest in supporting China’s successful transition to a stable, prosperous and open country that fully embraces free market principles and the rule of law. For this reason, the European Union has a policy of strong engagement with China. This engagement is mutually beneficial and is not confined solely to matters of trade. The European Galileo programme will provide high precision global satellite navigation services, an area in which China is keen to develop links with the European Union. A cooperation agreement was concluded in October 2003, under which China has pledged to contribute EUR 200 million to this programme.
Of course, we do not imagine that there will not be disagreements or that there will not be differences of opinion. We trust that our relationship with China is strong enough for us to be able to meet to address these challenges in the weeks, months and years ahead.
. Mr President, a lot has been said in this very interesting debate. I thank all Members for their interesting contributions. They have concentrated on a few topics.
With regard to the arms embargo, my colleague has said almost everything. I should just like to answer Mr Jarzembowski, confirming that we are aiming at a legally binding code of conduct. It will depend on the Member States, but that is our aim.
With regard to human rights, it was said by a few Members that we have not mentioned human rights. That is simply not true. On the contrary, human rights feature in all our political dialogues and great significance is attached to them. I recently met with Foreign Minister Li and I was also involved in a troika in China. The main topic there, apart from the arms embargo and some trade issues, was the human rights issue. We clearly said – and this went on record – that the Chinese should go on, for instance, with the International Covenant on Civil and Political Rights and with releasing prisoners incarcerated after the Tiananmen Square protests. We have a human rights dialogue at least, where these issues can be clearly talked through and then, hopefully, taken up by the Chinese.
I would also like to mention Taiwan. The European Union has advocated – and this is a unanimous policy – the one-China policy, which means that we do not recognise Taiwan as a sovereign state and we have no diplomatic or formal political relations with Taiwan. Nevertheless, we have cultural and economic relations with Taiwan. Therefore, it is not for us politicians but for high officials to go to Taiwan, where they hold exchanges of views. We also do not support Taiwan's efforts to become a member in international fora because, if such membership implies statehood, that is not possible according to the consequent policy that we have. Taiwan was able, by contrast, to join the World Trade Organization because the WTO supposes that each member is a separate customs territory, thus making Taiwan's membership possible.
With regard to the China-Taiwan question, the EU has been very explicit with both sides, consistently insisting on a peaceful resolution through dialogue, as I mentioned. We were indeed very pleased, and said as much, when opposition politicians went there. We said that we encouraged them to do such things with all other politicians.
The whole question of the United Nations, of multilateral diplomacy, is very important. We stand before a reform of the United Nations. China will have a very important say there. We would like to work in a very constructive way.
I should like to pay tribute to Mrs Stenzel and other colleagues for this interesting mission to the DPRK. It would be in all our interests if the six-party talks were resumed. If needed, we are always standing ready. There is no need for the European Union to come in, but if there is a need – we have always mentioned that to all the parties – then certainly we would be prepared and ready.
I thank you for this highly satisfactory discussion. We must accept a China that will rise with or without us. Therefore, we must focus all our interests in shaping that rise to ensure that China emerges as an open society committed to the rule of law at home and abroad and also as a power that acts responsibly regionally and with regard to global security and, hopefully, in the future, democratically. It is now at a critical place in the global supply chain, meaning that the significant EU business and consumer interests also need to be consolidated and advanced. We need to influence the reform process in all areas of society and the economy. We try to do that in our bilateral talks, in our troika talks, within the framework of the different international organisations, or at the United Nations.
I have received five motions for resolutions¹(1) to wind up the debate, tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on 7 July 2005.
Security in the Far East is of crucial importance, particularly for those people who suffer from the lack of security in the region on a daily basis. I ask the House to imagine how it must feel to be a citizen of North Korea, condemned to endure the whims of Communist rulers; how it must feel to live in Taiwan, and to go about one’s daily life in the face of anti-secession efforts by the People’s Republic of China; or how it must feel to be a Tibetan, and to have become part of a minority in one’s own country. It is our duty to provide support to those in danger.
The ‘One China’ policy is only acceptable so long as it does not involve violating the Taiwanese people’s right to self-determination, and Taiwanese citizens must not suffer from its enforcement. The People’s Republic of China may be an economic tiger, but in democratic terms it is unfortunately anything but. The principle of territorial integrity would be easier to apply if the country were a democratic state under the rule of law. Until the People’s Republic of China improves its human rights record, however, any pressure brought to bear by it on Taiwan will be unacceptable.
Europe has succeeded in overcoming the political effects of the Cold War, whereas Asia has not managed to overcome the political, economic and social effects of a real war, namely the Korean War. It is debatable whether or not North Korea lost this war, but there can be no doubt that ordinary people did. These people are entitled to lead a normal life, instead of living in an open-air museum of Communist totalitarianism.
The next item is the Council and Commission statements on a world without landmines.
. Mr President, I am honoured today to have the opportunity to open this debate on ‘a world without landmines’. Support for international mine action is one of the most important political priorities of the European Union and I am genuinely grateful for the efforts of the European Parliament in helping to ensure that this issue has not dropped down the international agenda.
The European Union took an active role during the First Review Conference of the Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-personnel Mines and on their Destruction in November 2004, which was referred to as the 2004 Nairobi Summit on a Mine-Free World. The European Union considers that the First Review Conference of the Convention was an important milestone to take stock of what has been achieved up to now in implementing the Convention and identifying what needs to be done to renew the commitment of States Parties in eradicating the inhumane effects of anti-personnel mines.
There is a risk that we may lose sight of the importance of this issue when debating safely today in the heart of Europe or, for that matter, in New York or Geneva. I would therefore like to set the scene for this afternoon’s debate with a reminder of the extent and the severity of the problem and why it is important that the European Union and the European Parliament continue to play such a leading role.
It is estimated that between 15 000 and 20 000 people are killed or injured by landmines each year. These deaths and injuries take place in more than 80 countries around the world, from Angola to Zimbabwe and even closer to home in the Balkans. Astonishingly, this equates to more than 40 casualties per day, a figure which I am sure everyone here today will agree is simply unacceptable. The vast majority of these casualties occur in countries no longer in the grip of conflict. However, landmines do not recognise the end of hostilities. It is a horrible truth that millions of anti-personnel mines still exist and, in some parts of the world, are still being laid, affecting the poorest people in the poorest countries, the people least able to deal with the threat and the people most in need of our help and support.
Anti-personnel landmines are merciless and indiscriminate. They cannot be accurately targeted; they do not distinguish between soldiers and civilians, adults or children. The injuries inflicted by landmines on those unfortunate enough to come into contact with them are truly horrific. This is no mistake. Anti-personnel landmines have been designed to maim rather than kill their victims. The victims of landmines suffer horribly, being literally blown to pieces. Put simply: landmines cause deprivation, random death and untold suffering in many innocent civilian populations.
So it is right that the international community should take action and that the European Union should be amongst the front-runners. The Ottawa Convention or ‘Mine Ban Treaty’ prohibiting anti-personnel landmines has enjoyed wide international support and there are now 152 signatories. Much progress has been made to combat the scourge of these terrible weapons since the Convention’s entry into force in 1999. The Convention is a success story. Before the Convention, 34 nations were thought to be trading in anti-personnel mines. Now, apart from some illicit activity, virtually no such trading is taking place. 54 nations used to produce anti-personnel landmines; today 15 nations are thought to have the capacity to produce mines, but most of these countries are not actually doing so. Seven years ago mines were used in 19 countries; now it is probably 5. Effectively, the ban on these anti-personnel mines is global because of the huge and appropriate stigma now attached to the use of these weapons.
Over 37 million stockpiled anti-personnel mines have now been destroyed. Large areas of the world have been cleared of mines and made productive again. These are achievements that the international community can be proud of and would never have come about were it not for the Mine Ban Treaty. But that does not mean we should relent on our objective for a complete universalisation of the Ottawa Treaty and we must work towards an agreement to ensure that the comprehensive action plan at the Nairobi Review Conference is implemented fully.
Standing here today before you, I am particularly proud and grateful for the role that the European Union has played in the fight against anti-personnel landmines. The European Union has helped maintain political cooperation as well as practical assistance. I fully support the European Union’s goal to ‘drastically reduce the lingering threat and impact of landmines in the context of increased local security and regional confidence’. Some may argue that the European Union’s target of ‘zero victims’ is too optimistic and is, indeed, unachievable. But it must remain our goal and we are committed to work towards reaching this target.
The European Union’s 2005-2007 mine action strategy operates on the basis of three thematic objectives: to reduce the anti-personnel landmine threat, to alleviate mine-victim suffering and aid socio-economic reintegration and to enhance local and regional impacts of effective mine action capacity.
In pursuit of our aims, we have demonstrated both political and financial commitment to making them a reality. We will continue to do so. The European Union has sought to promote all efforts likely to contribute to the goal of the total elimination of anti-personnel landmines, including through joint action and diplomatic démarches, dialogue with third-party countries, as well as activity in international fora.
There is still much to be done. The European Union has and will continue to back policy in this area with resources. Financially it is projected that the total European Union assistance for mine action under our 2005-2007 strategy will amount to at least EUR 140 million, which will be linked to the European Union’s wider development goals. Member States are backing this up with additional bilateral funding to countries in need.
It is clear that where there are landmines, there is little prospect for development. The very presence of mines exacerbates poverty by preventing the productive use of land and infrastructure, while the cost of treating injured survivors of landmine accidents drains the poorest nations of already scarce resources. This is why humanitarian de-mining is particularly important. We will continue to support mine action focused on the poorest countries. Future mine action will depend strongly on incorporating mine action into countries’ development plans. Failure to do so will adversely affect the hopes to achieve the Millennium Development Goals, which will be such a focus of the Millennium Review Summit in September.
Let me conclude by saying that the European Union is determined to achieve the complete elimination of the threats posed by the landmines, by promoting universality, destroying stockpiles, clearing mines and assisting victims. We do so in close cooperation with the international community, be it governments, international organisations or, indeed, non-governmental organisations. Let us continue to take concerted action until the last anti-personnel mine is cleared from the face of the earth and the target of zero landmine victims is finally achieved.
. Mr President, besides being extremely important to the international community and to the European Union, the topic of landmines is also of great personal interest to me. During the war my father trod on a land-mine and had a leg amputated, so you can imagine that in a way that marked my whole childhood. I therefore, as Foreign Minister, felt very strongly committed to the fight against landmines and I think it is a centrepiece to our work on human security. As we have heard, landmines remain a threat in too many countries.
Five years after the Mine Ban Treaty entered into force and after the successful outcome of the Nairobi Review Conference last year, the international community, with the European Union as a leading force, has achieved significant progress towards a world without landmines. To date 144 countries have ratified the Mine Ban Treaty.
Whilst we have indeed achieved great successes, a lot remains to be done and there can be no long-term security without human security. Support for international mine action therefore continues to be amongst the most important political priorities of the European Union.
Our efforts to combat landmines are an integral part of our foreign humanitarian and development policy. In response to the Nairobi Action Plan, the European Commission adopted the second Mine Action Strategy for 2005 to 2007 at the end of last year. Its overarching objective is a zero-victim target. What we want is a world where no-one will be injured or killed by landmines. This is not a remote political dream. It is an achievable goal. To make it reality, the Commission is further strengthening international assistance in mine action, by strongly encouraging States to ratify the Mine Ban Treaty and also by helping them implement it.
In this regard, it is my pleasure to announce that, following the recent ratification by the Ukrainian Parliament of the Mine Ban Treaty, the Commission and the Ukrainian Government have just agreed the details of a major project for the destruction of land-mine stockpiles. We have explained to our Ukrainian partners that they needed to ratify the Mine Ban Treaty before we could release any funds. This is therefore an encouraging example of concrete cooperation that promotes universal adherence to the Treaty.
Our strategy is supported by a budget of EUR 140 million, 10% more than for the 2002 to 2004 Strategy. This money is well spent, not just on marking, clearing and destroying mines, but on alleviating the suffering of the victims, socio-economic reintegration and the enhancement of local and regional capacity. To give you just one specific figure, in Afghanistan we shall have spent approximately EUR 40 million between 2001 and 2006, in order to make the country safe for the civilian population.
I would like to stress that since the signature of the Mine Ban Treaty overall financial support from the Community and the Member States reached a record figure of over EUR 1 billion, almost half the global budget for land- mines. This proves that here too the European Union is a global actor that can make a difference and it also proves that the European Parliament and the Commission, together with the Council, are a strong team in foreign affairs. I very much welcome and support all your initiatives and thank you for having put them on the table.
Finally, I would like to say that we currently face heavy weather, but that is no reason to become introspective. We must remain firm in pursuing our ultimate external policy goal and that is a secure Europe in a better, more secure world.
. Mr President, I should like to thank Mrs Ferrero-Waldner for her remarks and commitment. I particularly welcome the British Minister of State for Europe, Mr Douglas Alexander. It is very nice to see him here.
I have been involved in action against the scourge of anti-personnel landmines for some 10 years now. It is a pity that we still have to raise this subject. As the Minister has mentioned, many of the poorest parts of the world are still afflicted by these weapons. It is estimated that there are still about 15 000 mine victims every year and millions of mines are still stockpiled. The fact is the armed forces of afflicted countries are not involved enough in mine clearance. Too much is left to NGOs and the international community and there is a danger that the political campaign that supports mine action will head off in other directions instead of concentrating on what really matters: making safe those areas where the suspected presence of mines is a bar to normal life and economic development and assistance to mine victims.
It is most important that the landmine problem is, to all intents, overcome by 2010, in just five years’ time, and does not become one of those problems that never go away. This requires accelerated commitment of political will and of resources by the international community and the affected countries.
The Commission is to be congratulated for the size, quality and continuity of its contribution, but it needs to attach even higher priority to this problem and we need to ensure the right multiannual commitment of funds and ensure that money is well spent.
It is also important that we remain sharply focused, taking account of the requirements of our own professional and responsible armed forces. Some seem to forget that it is not the western democracies that are the problem. For the most part, they are part of the solution. I refer to our own governments – the British and other European governments, and also that of the United States, which is among the world’s largest contributors to mine action.
The PPE-DE Group is putting forward its own resolution and is not able to support the resolution by the other political groups, which emphasise widening the campaign to include anti-tank mines and other categories of munitions.
This week attention is focused on Africa at the G8 Summit in Gleneagles and here in the European institutions. Let us remember that many African countries are amongst the most afflicted by landmines and their presence is a major barrier to the rapid development that needs to take place across the continent if the people of Africa are to escape from poverty. Let us renew our commitment to overcome the awful impact of anti-personnel landmines.
. – I too was moved by the interventions by the President-in-Office of the Council and by the Commissioner, who referred to an incident that must have taken place during the Second World War. Yet statistics still show that 20 000 people a year are victims of mines or abandoned ammunition, of whom 8 000 to 10 000 are children, who are killed or mutilated, usually by anti-personnel mines. These immoral weapons continue to have a social, economic, environmental and humanitarian impact on the population, and thus represent an intolerable threat to the human safety of whole communities.
The Ottawa Convention is a huge step forward in the fight against this scourge, but much remains to be done, as we heard from Jody Williams and Ambassador Wolfgang Petritsch on the information day arranged here in Parliament on 16 June. Quite apart from the international obligations to which the States Parties are subject, the international community has a duty to eliminate once and for all not only anti-personnel mines but any mines or devices that may kill or mutilate indiscriminately. Countries such as my own which have placed mines in other countries in wars of a colonial nature, or otherwise, now have a special responsibility to help remove those mines and to support victim’s rehabilitation and reintegration into society.
Europe in particular must continue to play a leading role in this field and must extend that role to other aspects of disarmament. The production, trade and use of anti-vehicle mines, cluster munitions and light arms present challenges that must be addressed without delay; if not, the momentum will be lost. Member States and Members of the Commission need to show a united front and to speak with one voice. They must speak more loudly and more effectively to promote the universalisation of the Ottawa Convention on all international fora and in relations with third countries, emphasising the need for it to be ratified and implemented. To this end, EU countries that have yet to sign or ratify the Convention must do so without delay, and join the 144 countries that consider this and other aspects of global disarmament to be key elements in the lasting stability of our planet and everyone’s security.
As the Nairobi Review Conference concluded, the priority is to work towards a world free of mines. We owe that to the thousands of communities whose development has been undermined by these and other weapons that kill and mutilate at random. We owe it to them in the name of human rights, of human safety, of peace, of the very values on which the EU is based, and this is reflected in the resolution that we have tabled.
Although a large number of countries have prohibited the use, storage, manufacture and distribution of anti-personnel mines and have committed themselves to their elimination by ratifying the convention, anti-personnel mines and other forms of land-mines continue to exist. Only yesterday a Slovenian military vehicle hit a mine in Afghanistan. They lie hidden in the countryside and around inhabited places, threatening humans and livestock, bringing death and inflicting physical and psychological damage with resultant social and other long-term consequences. The world has still not rid itself of the menace of this, the most inhumane of the weapons that pollute our planet.
I understand the situation and the historical circumstances in the three Member States of the European Union that have still not ratified the convention, but now is the time for some changes. Other means should be used to prevent the danger of military conflicts in Europe.
There are more victims of mines than we might think, or that we are aware of. The victims are not just innocent civilians, mainly farmers and their offspring, who, if they survive, are damaged both psychologically and physically, and marked for the rest of their lives. Their parents, their relatives, their neighbours and friends are victims, too. It is right and proper that in our resolution we also talk of money for the rehabilitation and reintegration of victims. Bringing such people back into society is a long-term and extremely demanding process if a complete and genuine rehabilitation is to be secured.
However, any process of mine-clearing is much more valuable than dealing with the consequences of an explosion or rehabilitating the victims. In Southeast Europe, too, less than one thousand kilometres from Strasbourg, we are still registering new victims of mines, so we must continue the process of clearing mines until the last mine in Europe has been removed. If we do not do this more quickly, we will be faced with new victims, and we will not be able to act persuasively or successfully in other continents if we cannot put our own house in order first.
Only a world without mines can allow the return of refugees and a regeneration of farming, which is a crucial economic factor, particularly in countries where wars have raged.
Mr President, just a few weeks ago a bus in Nepal drove into an anti-tank mine that had been put on the road by rebels. More than 60 civilians died. That incident – just one among many thousands – highlights the appalling damage that can be caused by modern anti-tank mines.
The ban on anti-personnel landmines set out by the Ottawa Treaty was an important first step. However, for a truly mine-free world, it is vital that we go beyond this and call for a comprehensive ban that covers all types of mines, including anti-tank mines and fragmentation bombs. I am sorry that the PPE-DE Group cannot join us on this. The horrific incident in Nepal illustrates the urgent need to allow specialist NGOs to involve non-state actors as well in cleaning mines from areas under their control.
We must not forget the role played by financial institutions. I warmly welcome the initiative taken by private Belgian banks to stop investing in companies involved in the production of landmines. The EU and Member States should work hard to make this fine example of corporate social responsibility legally binding throughout Europe. I hope we will send a strong message tomorrow by adopting this excellent resolution and take forward the vital campaign to finally eliminate the scourge of mines, which has killed and maimed so many.
. Mr President, it is only right that we have had this important debate. I have appreciated the lively and thoughtful discussion we have had in the limited time available to us today. Indeed we have heard the moving personal testimony of the Commissioner and seen her personal commitment both to this issue and to this agenda.
As we have heard, there is almost universal agreement on the need to tackle the terrible problems caused by anti-personnel mines. There is equally a recognition that people of our constituencies all across this continent expect nothing less of us. Let me respond to some of the main points that have been raised in the course of our debate.
I begin by paying tribute to the long-standing work on this issue by Mr Van Orden. He spoke with real knowledge and a sense of urgency, given the scale of the challenge we face. I join him in congratulating the Commission for its work and paying tribute to the work that it has undertaken on this issue and recognise, as he made clear, the particular challenge faced by Africa in relation to the clearance of mines. All of us, with a sincere regard for the condition of that continent, recognise what a significant contribution the removal of mines can make to the achievement of the Millennium Development Goals there.
Mrs Gomes spoke in particular of the risks mines pose to children, while recognising the significant step forward represented by the Convention. I agree with the initial point she made, that Europe has a leading role to play in this regard. Indeed the European Union has been at the very forefront of the fight against anti-personnel landmines. I can assure her that we will continue to be so. Under the 2005-2007 strategy, we are aiming for the ambitious goal of a zero-victim target, where no one will be injured or killed by landmines. This strategy represents a common goal that all 25 Member States share.
Mr Kacin spoke of the contemporary threat posed by landmines with reference to the recent incident in Afghanistan. On the issue of universalising the Convention, as part of the action plan agreed by the First Review Conference of the Ottawa Convention last December, the European Union is committed to promoting the universalisation of the Treaty and the international community is making progress: 152 countries have now signed the Convention and 144 have ratified it, so the Ottawa Treaty is now very much the international norm, although that does not mean that we should ease up on our efforts to universalise it.
Mrs Lucas paid rightful tribute, I felt, to the important work of non-state actors in relation to the ongoing work both of universalising the Treaty and of continuing to make the case for further action to be taken. We have had the opportunity and indeed I believe that we now have the responsibility to make a real difference to the lives of millions of people around the world by taking action in relation to mines. This is an opportunity to help free them from the shadow of fear that anti-personnel landmines cast over their daily lives week-in and week-out and we have a responsibility to meet that challenge head on and deliver real results that will help deliver prosperity and security for future generations, not just on this continent but on all the continents of the world.
I am grateful for the contributions that I have heard to the debate this afternoon. I have been heartened by the commitment of the Commission. I can assure you that the UK Presidency will continue to take action on this important subject.
I have received six motions for resolutions¹(1) to wind up the debate, tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on 7 July 2005.
The next item is Question Time (B6-0247/2005).
We will be taking a number of questions to the Council.
Fresh information concerning the unsatisfactory conservation and protection of the Parthenon friezes by the British Museum has been revealed in the UK press, refuting yet again the UK's argument that the friezes can be better protected in the British Museum. What initiatives will the Council take to implement Parliament's resolution (3 November 1998) on the promotion of our common cultural heritage?
Will the Council offer its good offices to persuade the UK to accede to the request to return the marbles? Does it consider that an agreement to return the marbles would help enhance London's image in its bid to hold the Olympic Games in 2012?
. Madam President, I am grateful for those words of welcome. The question raised by the honourable Member concerning the Parthenon marbles does not fall within the Community’s sphere of competence. This is an issue for the United Kingdom and Greece, which should be addressed bilaterally by their respective authorities.
– Mr President-in-Office of the Council, I congratulate you on winning the 2012 Olympic Games and suppose that your government is interested in developing a spirit of ecumenicity with a view to organising these Olympic Games; I therefore wish to ask the Presidency if it intends to offer its good services by communicating with the British Government. so that it makes a decision on what the European Parliament has been calling for since 1998: for the Parthenon marbles to be returned within the next few years.
. First, let me thank the honourable Member for his kind words of congratulation to the United Kingdom on securing the 2012 Olympic Games for London. I would have been delighted if any European city had secured those games, but I was particularly delighted that London has been successful today in Singapore. I hope that it will be a truly outstanding European event, and I am sure all Members of Parliament will be warmly invited, along with citizens from right across this continent.
On the specific supplementary question that the honourable Member raised, I can assure him that the British Government is fully aware of the views of the Greek Government and the views previously expressed by this Parliament on the issue of the Parthenon Marbles. The United Kingdom Government considers that this is a matter for the trustees of the British Museum, who are, in the case of the United Kingdom, independent of government.
I understand that the position is that the British Museum considers the British Museum to be the best place to house the Parthenon sculptures.
I reiterate that this is not an appropriate matter for the Presidency to deal with; it is better taken forward by bilateral discussions between the Greek and United Kingdom authorities.
While you are absolutely right to say that the issue of the Parthenon Marbles is a bilateral issue between Greece and the United Kingdom, would you not agree that there is a need to further discuss our common European heritage and to find ways of sharing, to the best effect, Europe’s valuable historic resources?
. The point made by the honourable Member is an important one in terms of work that can be done collaboratively. I can assure him that, if one looks, for example, at some of the treasures from the art world that have been brought to the United Kingdom and taken to other European countries in recent years, it reflects that fact that there is much sharing of cultural heritage across European boundaries.
That does not, however, diminish the points that I made. In this case, the matter is more appropriately dealt with bilaterally between the respective national authorities. I would also reiterate the point that the British Museum trustees are the appropriate body with whom these discussions should be taken forward, rather than it being a matter for national governments in the first instance.
In the face of the absolute ban on torture and other forms of ill-treatment, states have defended the practice of transferring purported terrorist suspects to other countries, by insisting that they seek diplomatic assurances that detainees will not be tortured. However, there is mounting evidence that, both within and outside the European Union, certain states have seized and rendered terror suspects from one state to another, which is widely recognised as employing torture as an interrogation technique. Victims allege that they have been tortured and that the sending states actually provided the recipient authorities with lists of questions to be answered during interrogation. In the context of these reported practices, ‘reliance’ on diplomatic assurances constitutes a clear attempt to pervert justice that must be exposed and brought to an end.
Given that the prohibition on torture and other forms of ill-treatment is an erga omnes obligation, what steps does the Council plan to take to prevent such violations and provide remedies once they have occurred?
. The Council shares the view of the honourable Member that efforts must be pursued in order to make more effective the fight against torture and other cruel, inhumane or degrading treatment or punishment throughout the world.
Article 3 of the Convention Against Torture, to which all EU Member States are a party, provides that no state shall expel, return or extradite a person to another state where there are substantial grounds for believing that he would be in danger of being subjected to torture.
Regarding the assertion of the honourable Member that, both within and outside the European Union, certain states have seized and rendered terror suspects from one state to another that is widely recognised as employing torture as an interrogation technique, the Council is not aware of the ‘mounting evidence’ claimed by the honourable Member. It is for the Committee Against Torture set up by the Convention Against Torture to monitor the implementation of the Convention.
The Council is, and will remain, actively committed to the prevention and eradication of torture and other cruel and inhumane or degrading treatment, in line with the EU guidelines on this subject.
I have heard the answer and am quite happy to forward evidence in my possession, through my office, to the relevant committee and, indeed, to the Presidency. It surprises me somewhat that they do not have that information. I can tell the House in very clear terms that there are disturbing allegations that EU Member States themselves have allowed their territory to be used as landing points for planes used in extraordinary renditions. Member States that allow their territory to be used in this way and allow flights to leave in such circumstances are colluding in serious and persistent breaches. What action does the Council plan to take to investigate these allegations and, if Member States are found to be responsible for such breaches, is the Council prepared to take action under Article 7 of the Treaty on European Union and suspend certain membership rights of those states?
. Madam President, in light of your direction, I shall keep this answer brief. I note the offer made by the honourable Member to pass on the evidence apparently in his possession to the Committee against Torture, which has been set up by CAT to monitor the implementation of the Convention. I would simply reiterate that the Council is and will remain actively committed to the prevention and eradication of torture and other cruel, inhumane or degrading treatment, in line also with the EU guidelines on this subject.
The European Council Declaration on Combating Terrorism of 25 March 2004 required Member States to implement four Framework Decisions and two Decisions essential to the fight against terrorism, by June 2004. It also called for implementation of a further framework decision and for ratification of the Mutual Assistance Convention and Protocol and three Europol Convention Protocols, by December 2004.
One year on, can the Council confirm that all Member States have complied with these obligations? If not, what action is the Council taking to ensure full implementation of these measures, and what conclusions does it draw on the gap between rhetoric and concrete progress in tackling security and crime threats?
. The state of play of the implementation of the legislative instruments relevant in the fight against terrorism is set out in Document 8211/05 Add. 2 Rev. 1, which will be distributed to the European Parliament.
The tables indicate that, although not all instruments have been fully implemented, considerable progress has been made since last year. The Council plans to update the tables contained in the aforementioned document regularly and, on that basis, to discuss with all Member States the state of play with regard to implementation.
In January the Commission reported that only three Member States had fully implemented the Framework Decision of June 2002 on joint investigation teams by the deadline, not including the UK.
The Commission said it encountered many difficulties in gathering the relevant information. Is it not time to stop the tradition whereby the Council does not name and shame those countries not implementing the Framework Decision? Is it not also necessary that the Council take advantage of the provisions in the current Treaty to convert the hopelessly ineffective as well as undemocratic intergovernmental provisions in the law enforcement area to Community competence so that suitable enforcements of the law are agreed by the Member States? Otherwise, how are we ever going to combat crime and terrorism?
. Madam President, I note the tenor of the question. The specific matter raised is an issue that I will certainly look into in the course of the Presidency. I would say, however, on the general question of why the European Union has not made further progress on counter-terrorism legislation, that substantial preparatory work on counter-terrorism legislation has been carried out under previous presidencies. We anticipate that we will be able to agree a framework decision on exchange of information and the European Evidence Warrant under our Presidency.
The framework decision on data retention has been held up by concerns about its legal base and by the lack of a common understanding between Member States.
The Turkish Supreme Court decreed on 25 May 2005 that the teachers' organisation Egitim Sen would be disbanded. The organisation will lose its right to represent almost 200 000 members in dealings with authorities or employers.
The situation stems from Egitim Sen's support in its constitution and policy documents for the principle that all children should have the right to tuition in their mother tongue and that all individuals should have the right to personal development on the basis of their own cultural background. The Supreme Court considers this to be contrary to the Turkish Republic's Constitution, which stipulates that all education shall be in Turkish.
The Commission has already acknowledged that Turkey maintains substantial restrictions on the right of association, the right to collective bargaining and the right to strike, and that Turkey still does not meet International Labour Organisation standards.
What consequences does the Council consider this ruling by the Supreme Court will have for the country's hopes to become a member of the EU?
. The honourable Member is undoubtedly aware that in deciding that Turkey fulfilled the Copenhagen political criteria sufficiently to open accession negotiations, the European Council on 16 and 17 December 2004 clearly stated that the Union would continue to monitor closely the progress of the reform processes within Turkey. In that context, the specific case mentioned by the honourable Member is known and has been followed closely.
Without going into the details of the ruling given recently by the Turkish Supreme Court, the Presidency can state that it has prompted some concern on the part of the Union with regard to respect for both freedom of expression and association, and for the cultural rights of minorities. The proceedings are still under way and the trade union organisation in question has also stated that it might appeal to the European Court of Human Rights.
The Presidency can, nonetheless, assure the honourable Member here and now that, if need be, and while respecting the principle of the independence of the judiciary, the Union will not fail to raise this issue with the Turkish authorities, as it does regularly in the various fora for political dialogue as well as within the bodies of the Association Agreement regarding any problems that arise in implementing the reform process.
I should like to thank the Presidency for its answer and, above all, for its promise to address the practical issue of this Turkish teachers’ organisation in direct bilateral contacts with Turkey.
This very remarkable decision involves a violation of basic union rights and the right to organise. An infringement of freedom of expression and minority rights in Turkey also arises from one and the same decision. I therefore think that this case is incredibly central to Turkey’s democratic credibility.
I also wish to put the following question to the Presidency: can negotiations concerning EU membership be entered into with Turkey as long as this type of decision is taken there?
. Although I am respectful of the point made by the honourable Member, it is important to recognise that the Turkish Government has made enormous progress over the last couple of years through the adoption of a series of constitutional and legislative reforms. Major reforms include the abolition of the death penalty, new protections against torture, greater freedoms of expression, association and religion, ratification of international agreements on human rights, greater cultural rights for Kurds and others, and reduction of the military’s role in the government.
The December European Council to which I referred endorsed the 6 October Commission recommendation that – and once again I quote – ‘Turkey has met the Copenhagen political criteria that accession negotiations be opened’. The Council’s conclusions welcomed the decisive progress made by Turkey in its far-reaching reform process and express confidence that Turkey would sustain that process of reform.
Turkey’s human rights record will be the subject of intense scrutiny during the accession negotiations. We remain confident that all remaining concerns will be addressed during that accession process.
Supreme Courts are by definition laws unto themselves and I think you are absolutely right to emphasise that this one unfortunate and unsupportable decision should not in any way impinge on the progress of Turkey towards membership of the European Union. They have, as you have outlined, made significant efforts to meet European norms and we should not blow this one incident out of all proportion. Does the Council agree?
. I am happy to concur with the opinions of my fellow countrymen. I would certainly say on a serious basis that real and significant progress has been made. There is clearly further work to be undertaken, but it would be unfortunate if those who have wider objections to this issue did not recognise that this is a single decision within a process that is heading in the right direction, although there is a significant amount of progress still to be made.
I also welcome the Council’s answer to the question, but I should like some clarification.
Does the Council believe that the Turkish Constitution, as it has now been interpreted by the Supreme Court, is compatible with the European Union’s Charter of Fundamental Rights? I am thinking, in particular, here of Article II-72 on freedom of assembly and association, which particularly emphasises the freedom to form and join trade unions, and Articles II-81 and II-82 of the same Charter on non-discrimination and the need to respect linguistic diversity.
. We are clearly concerned that on 25 May the Supreme Court ruled that the Egitim Sen should be closed down on the grounds that its by-laws contradicted the constitution by advocating mother-tongue education. The decision is especially disappointing after the case had twice been dismissed by the Turkish Labour Court, which had noted that mother-tongue education is permitted under European law. Again I would reiterate the general point in relation to freedom of expression that free speech is beginning to take hold and beginning to flourish in Turkey. Recent reforms include allowing broadcasting and teaching in Kurdish and constitutional amendments strengthening the freedom of the press and recognising the supremacy of Turkey’s international human rights obligations.
There is mounting evidence that the judiciary is now increasingly relying on the European Court of Human Rights’ rulings as a basis for its judgments. That is surely to be welcomed by all Members of this Parliament.
When will the Council implement the agreement to open up direct trade with the North of Cyprus?
. The Council has expressed its view on this matter on a number of occasions. In any event, it may be recalled that the Council has been steadfast in its support for the pursuit of efforts to achieve the reunification of Cyprus and in its desire to see all Cypriots living together as citizens of a reunited island within the European Union in the near future. It is against this background, and with this in mind, that the European Union has been examining measures capable of putting an end to the isolation of the Turkish Cypriot community and facilitating the reunification of Cyprus.
More specifically, as regards the Commission’s proposals relating to part of the instrument of financial support for encouraging the economic development of the Turkish Cypriot community and the exchanges with zones where the Republic of Cyprus exercises no effective control, Council bodies have already carried out important work. The fact that certain difficulties – particularly as regards direct exchanges – remain to be overcome, means that these two proposals still cannot be adopted. However, the Council can use the Presidency’s good offices to assure the honourable Member that it will continue working to encourage the island’s economic integration and to improve contacts between the two Cypriot communities and within the European Union.
I welcome the Minister to the House. I hope he is enjoying the experience.
I wonder if he could tell me whether or not he agrees with the comments made by President Papadopoulos who said recently that proposals to open direct trade with Northern Cyprus would have no real or substantive economic effect but would amount to a political demand aimed at politically upgrading the north?
Would he agree with me that the treatment of Turkish Cypriots – who are after all EU citizens – by their neighbours on that island, which amounts to nothing less than economic apartheid, is unacceptable and must be stopped, and will he give some indication of the practical steps his Presidency will take over the next six months to bring this about?
. I am grateful to the honourable Member for his question. In relation to whether I am enjoying the experience, I think it is still too early to say.
On the substantive point of the need for direct trade with Northern Cyprus and the query that was directed to me in relation to the views expressed by others, the Council’s position remains that which has been previously stated. We continue to believe that direct trade will help to narrow the gap in economic development between the north and the south of the island, promoting economic cooperation and business ventures between the two communities. Assisting the economic integration of the island would also boost significantly the prospects for reunification, since it would make a settlement easier and, frankly, less costly to accommodate.
In relation to the specific actions that will be taken under the United Kingdom’s Presidency, the Government wishes to see these regulations agreed as soon as possible, in order to fulfil the Council mandate to end the isolation of the Turkish Cypriots. So, in consultation with the Commission and other Member States, we will carry forward work on the dossiers left by the Luxembourg Presidency.
Given the significant rise in attacks by the Burmese Army on Shan civilians and the severe abuses of human rights in Shan State (Burma), what concrete steps is the Council taking to put pressure on the Burmese authorities to end its brutality in the Shan province, and what measures are being taken to encourage the Thai authorities to face up to their responsibilities and provide vital protection and humanitarian assistance for refugees who are fleeing across the border into Thailand on a daily basis?
. The Council has expressed its concerns regarding human rights in Burma at several meetings with Burmese leaders, most recently on 6 May, at a ministerial meeting with Burma held in the margins of the Asean Ministerial Conference in Kyoto.
At the EU-Asean ministerial meeting held in Jakarta in March, the Presidency met with a senior Burmese official to inform him of the European Union’s concerns and to encourage his authorities to attempt to initiate a dialogue with all the country’s political and ethnic groups in order to facilitate reconciliation and democracy in Burma.
On 17 June 2005, on the occasion of the 60th birthday of Aung Sang Suu Kyi, the Presidency made a declaration on behalf of the European Union in which it reiterated its concern at the current situation in Burma and the renewed tensions involving the nationalities, especially the Shan state and the Karen. In that declaration it was pointed out that the European Union is committed to supporting national reconciliation and respect for human rights and democracy in Burma and a request was made to the state Peace and Development Council to enter into a genuine dialogue with the NLD and with ethnic representatives to find peaceful political solutions that take into account their legitimate concerns.
. On behalf of Simon Coveney who raised this issue, the question to the Council has to be: given what you have just outlined, how effective has all of this been and what other steps might be taken? I do not think anyone is satisfied that the actions so far have yielded any results.
. I am speaking to Parliament today as a representative of the Presidency, but I can assure you, not least from my previous work as a Foreign Office Minister in the United Kingdom Government, that I am fully aware of the efforts that have been made by the British Government, and by Europe more generally, to try and bring about the resolution that all of us would seek in the face of the present human rights abuses in Burma.
Our commitment in Burma is to promote human rights, democratisation and sustainable development as far as we can, using all the tools available to us. The European Union remains, I am delighted to say, at the forefront of international efforts to press for improvements in human rights in Burma. Opposition groups, including the National League for Democracy, acknowledge and welcome the continued political and practical support of the European Union.
Human rights violations have been highlighted in successive highly critical resolutions on Burma in the United Nations General Assembly and in the United Nations Commission on Human Rights. The Burmese authorities can be in no doubt about our views. The EU troika expressed our deep concern over the situation in Burma directly to the Burmese Foreign Minister in Kyoto on 6 May.
We continue to believe that it is essential for the regime to enter into a genuine and inclusive dialogue with Aung San Suu Kyi and the National League for Democracy, and with ethnic representatives. Only such a dialogue can promote a peaceful democratic future for all Burma’s people.
I would, however, add this additional remark. While I am proud of the work that the European Union and European Member States have taken forward on this issue, I think it should be recognised that it is also important for other Asian neighbours of Burma to continue to take action and step up their efforts on the human rights abuses. The failure in previous resolutions before the United Nations to secure the active support of other Asian partners to the kind of initiatives necessary to bring this degree of pressure to bear on the Burmese regime was a matter of disappointment to us. So I can assure you that from the Presidency’s point of view we will maintain the pressure at European level, but we are cognisant of the responsibility of others outwith Europe as well to continue to make the case for change to the Burmese authorities.
Does the Council intend to make any statements or include in its programme of work the protection of minorities in the EU and the future of the EU Fundamental Rights Agency?
. The Council supports the establishment of an EU human rights agency, which will play a major role in enhancing the coherence and consistency of the European Union’s human rights policy. Following the adoption by the European Commission of the proposal to establish the fundamental rights agency, the Council will place the proposal before a working party for examination.
As for the protection of minorities, the honourable Member is kindly reminded that legislation has already been adopted in an effort to tackle discrimination on grounds of racial or ethnic origin, religion or belief, disability, age and sexual orientation. The European Commission is due to report in 2006 on the state of transposition of Directives 2000/43/EC and 2000/78/EC. Furthermore, the Council takes note of the communication of the European Commission of 1 June 2005 on non-discrimination and equal opportunities for all, a framework strategy, in which the Commission proposes to establish a high-level advisory group on social and labour market integration of disadvantaged ethnic minorities.
Under the United Kingdom Presidency, the Council, as well as the European Parliament, will deal with the European Commission’s proposal for a decision on the European Year of Equal Opportunities For All – i.e. 2007 – built upon four key themes: rights – raising awareness of the right of equality and non-discrimination; representation – stimulating a debate on ways to increase the participation of under-represented groups in society; recognition – celebrating and accommodating diversity; and respect and tolerance, promoting a more cohesive society. The total proposed budget is EUR 13.6 million, which would cover preparatory actions in 2006, as well as the activities due to take place during the European Year itself in 2007.
I hope it was not the Scottish accents coming across. The President-in-Office is extremely clear. I should like to welcome him to his office with no irony at all – as we have heard from one or two other Members – and thank him for that very positive answer.
I would like to remind the President-in-Office that the United Kingdom has implemented all the directives that he mentions. We have taken a lead on this. Many Member States have yet to implement anti-discrimination legislation.
Could I ask whether you agree with me that the EU Fundamental Rights Agency, which has broad support in this House, is something that could be strongly developed under your watch and that we should ask the Member States who have yet to implement anti-discrimination legislation to do so as quickly as possible?
. I am grateful to the honourable Member for his question. I am respectful of the expressed desire that I speak slightly more slowly. I hope it was a reflection on my speed and not my accent. I can assure you that if I appeared speedy in my initial answers, it was only through my desire to reach as many questions as we can in the course of the limited Question Time available to us today.
I am also grateful to the honourable Member for acknowledging the work of the United Kingdom Government on this particular issue. I personally judged that it would be deemed rather unpresidential for me to boast in that regard, but I note the comments he has made. I am grateful for his warm welcome to my speaking role today.
The United Kingdom welcomes the Commission’s proposals, and the Presidency also does so, on the establishment of a fundamental rights agency. We are in favour of an effective, independent FRA, with well-defined work objectives that do not duplicate the work of existing bodies. That was the subject of a discussion that I held with colleagues in the Council of Europe this morning, just across the river.
We believe that the agency should give priority to areas such as racism and xenophobia, building on work already done by the European Monitoring Centre for Racism and Xenophobia. We will work with other Member States to develop the details during the course of our Presidency.
Without wishing to undermine the very serious question put by my good friend and colleague Claude Moraes, I notice that you welcome this particular agency. I wondered if you could share with us your thoughts on how many agencies you believe the EU should have and whether you would agree with me that the EU generally needs fewer agencies and more action?
. I do not wish to break the consensus that appears to have broken out in the Chamber when answering the honourable Member’s question, but I have never seen a contradiction between the establishment of a necessary agency undertaking important work and action being taken by the European Union. Perhaps that is simply something on which we disagree.
Minister, welcome to your debut in the European Parliament. On the issue of the Fundamental Rights Agency, I have deep concerns about the risk of duplication with the existing excellent work within our own Parliament in the Committee on Civil Liberties, Justice and Home Affairs and the work of the Council of Europe and the UN’s Human Rights Commission.
How can you ensure that there will be no be duplication and therefore no waste of EU taxpayers’ money?
. I am certainly alive to the concerns that the honourable Member has raised. Indeed, it was the subject of lengthy discussions this morning with the Council of Europe, which has expressed similar concerns in terms of how we avoid duplication. Sometimes, the language that is used in terms of synergies and complementarity should not mask the important question that he has asked in terms of the importance of being rigorous as regards the role of the FRA.
I believe it is necessary for the Presidency to be clear that steps will be taken to ensure that the FRA avoids duplication, as his question suggested. The Presidency has worked closely with the Council of Europe, which supports the establishment of the FRA. We believe that the FRA management board could include a representative of the Council of Europe and an observer from the proposed European gender institute in order exactly to avoid the kind of duplication raised by the question. This is a matter on which we will need to have continuing watchful eyes. In that sense, I am grateful to him for raising this question. It is not a matter that will be finally be resolved today, but it merits continued and detailed reflection in the weeks and months ahead.
Is the Council aware of the exorbitant fees that some banks within the EU are charging for money transfers? For example, a constituent of mine was recently charged almost EUR 1 000 for transferring money from a bank in Spain to the UK. Is the Council willing to consider regulating the fees that European bank customers can be charged for transferring money in the single market?
. The Council refers to its reply to Written Question E-0229/02. Regulation (EC) No 2560/2001 of the European Parliament and of the Council of 19 December 2001 on cross-border payments in euro has applied since 1 July 2002 so far as electronic payment transactions, cash withdrawals, and card payments are concerned, and since 1 July 2003 to cross-border credit transfers. It provides for charges levied by financial institutions for cross-border transactions between Member States and the euro area to be aligned with the charges levied for similar transactions within the Member State in question. Other Member States may apply the regulation to cross-border payments and credit transactions in their own currencies.
It is recalled that the Commission has exclusive right of initiative in the field of Community regulation referred to by the honourable Member. However, should the Commission decide to send a proposal to that effect, the Council of course would consider it.
Thank you very much for that answer. Like you, I am very familiar with the ruling of the 2001 Council, to which you referred at great length.
However, putting that to one side. Would you consider personally that it is a matter of concern that international banks are making huge amounts of profit at what is now the touch of a computer button for people transferring money within the internal market?
. It is fair to say that, due to the nature of the international capital markets, this is not the only instance in which, by the touch of a button on a computer keyboard, vast amounts of money can be made. Indeed, we have some experience of that in the United Kingdom, though – I am glad to say – that was before the term of office of this government.
However, the honourable Member raises an important point and, should he wish to correspond further with me, I would certainly make sure that those representations are passed on to the relevant people.
I would like to bring to your attention a constituent who has just emailed me about outrageous FIFA charges for World Cup tickets for 2006. It may interest you with regard to the London Olympics. Apart from the price of the tickets, he was charged EUR 24 for the use of his MasterCard. The tickets only cost EUR 149. Is it not time to look, as my colleague said, at the fact that so much money can be made by those who do so little?
. The honourable Member raises a very important matter on behalf of one of her constituents. As a Scotsman, I have to say that I fear the question of World Cup tickets may prove only to be of academic interest to me, but I am sure for many other Members represented in this Chamber it will hold greater significance than for those of us in Scotland.
As I have already made clear, though, in relation to the original question that was asked, it should be recalled that the Commission has exclusive right of initiative in this field of Community regulation and therefore I think if there are particular concerns in relation to the credit card transaction in question it would be appropriate that these matters also be raised with the Commission.
As they deal with the same subject, we now will take Questions9, 10 and 11 together.
After well-founded hopes of a democratic future for Lebanon, the latest events are giving rise to some pessimism, in particular the murder of journalists and the low turn-out rate in the elections – in particular by minority religious groups – in areas under the control of the pro-Iranian ‘Hezbollah’ militia.
One of the most frequently used methods of disseminating their message of hatred and violence has been to broadcast their programmes via the telecommunications company HISPASAT, which is partly owned by at least one Member State.
Does not the Council consider that such action is in conflict with the ‘Television without Frontiers’ Directive, in particular Article 22 thereof, and goes against the conclusions of the Council of Ministers for Education, Youth and Culture of 23 and 24 May 2005?
When can the Council offer guarantees that the Lebanese will cease to be the target of incitement to terrorism via European public media?
Although it has been confirmed by all audiovisual regulatory authorities that content of al-Manar programmes violates the European Directive on Television without Frontiers, al-Manar continues to be broadcast in Europe and from Europe to other regions of the world: The Spanish (partly Government owned) Hispasat and France's Eutelsat continue to provide broadcast capacity to al-Manar.
It is surprising that although Hispasat is aware of the hate content of al-Manar it has not yet taken concrete action to suspend such heinous broadcasts, considering that in France, Eutelsat has received orders by the Government to take al-Manar off the air and has complied with these orders.
In addition, Saudi-owned Arabsat and Egypt-owned Nilesat continue to provide al-Manar directly to European viewers in most of Europe and calls on young people to carry out suicide bombings.
Is the Council going to raise this issue with the Spanish, French, Saudi and Egyptian governments to ensure that this situation is stopped as a matter of urgency?
How can the EU maintain that it is taking all its responsibilities seriously in the fight against terrorism when channels such as al-Manar are able to continue undisturbed their promotion of terrorism through the media in spite of the situation having been known for a long time?
In March 2005 the European Commission convened a meeting of the European Audiovisual Regulators (EPRA) where it was reiterated that Article 22a of the Television without Frontiers Directive explicitly prohibits any broadcast that incites hatred for reasons of race, sex, religion or nationality. At the meeting it was also agreed that such provisions also apply to third-country broadcasters using a frequency, satellite transmission capacity or an uplink to a satellite belonging to a Member State.
Al-Manar incites hate, violence and suicide bombing, spreads antisemitic material and does not respect fundamental rights. Al-Manar is being broadcast by using satellite services and capacity of Hispasat (partly owned by the Spanish Government) and by Globecast, a subsidiary of France Telecom. From its Beirut office, the al-Manar signal is also sent to Arabsat (
), and Nilesat (www.nilesat.com.eg
) whose footprint extends to most of Europe.
What is the Council doing to stop this form of terrorist propaganda which reaches Europe and other regions of the world? Have the Saudi and Egyptian authorities been alerted and asked to take action and play a responsible role in the common fight against terrorism?
. Madam President, I am happy to take questions 9, 10 and 11 together.
As the honourable Members are aware, the Council is committed to the fight against incitement to hatred in broadcasts. Article 22(a) of the Television Without Frontiers Directive provides that Member States should ensure that broadcasts do not contain any incitement to hatred on grounds of race, sex, religion or nationality. However, the directive does not apply to broadcasts intended exclusively for reception in third countries, nor to broadcasters not under the jurisdiction of a Member State.
Following the measures taken successfully by the French, Dutch and Spanish authorities on the basis of the directive, Al Manar is no longer broadcast by any EU-based satellite company and the Television Without Frontiers Directive no longer applies to it.
The Council discussed the issue of incitement to hatred in broadcasting from countries outside the European Union at its meeting on 23 May 2005 and took stock of work initiated to respond the problems posed by satellite broadcasting of non-EU channels in the European Union. This followed a meeting of the presidents of national broadcasting regulatory authorities on 17 March 2005, which agreed to reinforce cooperation between the regulatory authorities and identified concrete measures to strengthen this cooperation, notably information exchange regarding channels authorised in Member States, establishing a contact point within each national authority. In the Council, delegations took note of the measures and proposals outlined to combat incitement to hatred in broadcasts. They recognise that consideration should be given to the means of combating more effectively the broadcasting of such material in the context of the revision of the Television Without Frontiers Directive, notably the adaptation of this instrument to the most recent technological developments.
– Madam President, I should like to thank the British Presidency for its firm and measured response. I should also like to offer you, Mr President-in-Office of the Council, my very best wishes for success in tackling the European challenges ahead of you. The underlying problem of this issue, however, is that of the relationship between the European institutions and those in third countries who actively promote terrorism.
Today, in fact, I read an article in the press saying that there is an active campaign in Iran to incite people to commit suicide attacks in Israel and Iraq.
I should like to know what the Presidency has to say about that.
. I am grateful for the honourable Member’s generous words and good wishes at the outset of our Presidency. As I sought to reflect in my initial answer, we wholly condemn actions which are taken towards inciting the kind of terrorism and acts of violence which he describes and I hope my earlier remarks reflect the seriousness with which we regard this problem.
I would like to thank you for your considered reply and also for the fact that the British Government has belatedly given consideration to banning Hizbollah’s so-called civilian wing, whereas in fact there is no difference between the civilian and the military wing.
Today was a great day for the city that I represent, London, in our winning the Olympic bid for 2012. One of the messages from the Prime Minister in Singapore was that the Olympics will be used as a vehicle for peace and friendship amongst nations, as a way of combating this kind of hatred between peoples.
What more can be done to stop EU Member State registered companies giving advertising revenue to television companies like al-Manar? In addition, what pressure can you bring to bear through the Council on the governments of Egypt and Saudi Arabia to stop them broadcasting to the Arabic-speaking communities resident in EU Member States listening to this hate-filled type of broadcasting?
. First, let me say that I would disagree with his characterisation of the British Government’s position in relation to Hizbollah, but this is not the forum or the occasion to explore these issues, which are more directly of relevance to the national authorities of the United Kingdom than to our role as the Presidency.
I am, however, grateful to the honourable Member for his warm welcome to his home city’s success in securing the Olympic Games and let me assure him that there are plenty of opportunities in bilateral forums and indeed in contact between the European Union and other nations outwith the European Union to raise exactly the kind of concerns of which he spoke this afternoon.
– Madam President, I would like to thank and congratulate the Spanish authorities, who have, in turn, just banned the television channel Al-Manar, which we are discussing here, from being broadcast via their satellite Hispasat. Having said that, I would like to ask Mr Alexander two specific questions, because our information on latest developments seems to differ, as do our interpretations of certain articles in the Television Without Frontiers Directive. France has therefore ordered Eutelsat to stop transmitting the signal. Very good. What of Globesat, which is a subsidiary of France Télécom and which has not, as far as I am aware, stopped providing the signal to other satellites that, in turn, transmit this signal beyond the borders of the European Union? Your answer appeared to me to be rather vague about the intentions of Nilesat and Arabsat, the Egyptian and Saudi satellites, which, by my reading of Article 2(4), are indeed covered by the provisions of the Television Without Frontiers Directive. As you know, we have an association agreement with Egypt, so will this issue be raised? Has it already been? We have a Council on 13 December: do you intend to discuss it then? These are specific questions.
. I would simply make a couple of points.
First, I am unaware of the disparity of which the honourable Member speaks, but if there are issues of factual disagreement between us then I would be happy to receive representations in that regard.
The other point I would make is the basic one that Community law does not apply to broadcasts intended exclusively for reception in third countries and that is also a factor in our discussions.
Madam President, Mr Alexander, Spain did in fact resolve this problem only last week, but France has unfortunately not yet followed suit. Mrs Ries is absolutely right in this respect. This begs the question of whether a certain amount of pressure should not be brought to bear on the French authorities, and above all on the authorities of Saudi Arabia and Egypt, as Mr Tannock rightly said a short while ago. In my opinion, this is also a task for the Council, and one that calls for a certain degree of diplomacy.
Mr Alexander, I wish you much success in your role as President-in-Office of the Council. In view of the fact that Scotland will not be playing in the World Cup, Bertie Vogts should probably be sacked from his job as coach.
. The honourable Member attaches great importance to diplomatic discussion of these issues. This is clearly an issue not solely of broadcasting, but also of getting to the root of those organisations or individuals who seek to perpetuate hatred and misunderstanding, when we stand for greater understanding and reconciliation of great faiths and of great peoples. So I take on board the importance of diplomatic representations being made.
In relation to his second point, I think this is factually accurate in the sense that Bertie Vogts has already left the coaching role for the Scottish football team, but then I thought it might be not very of me to point that out, given that we have reappointed a Scotsman to that role, apparently to no great effect so far!
As its author is not present in the Chamber, Question No. 12 lapses.
How will the proposals for an External Action Service be affected by the failure in the ratification process of the proposed EU Constitution? In view of the demise of the Constitution, and thus of the anticipated basis for action, what steps does the Council propose to take to reverse the presumptive steps already taken in preparation for the introduction of the External Action Service?
. Following the declaration by the Heads of State and Government on 17 June on the ratification of the Constitutional Treaty, the Council has not taken a decision on what further steps, if any, might be taken on the preparations for the introduction of the European External Action Service.
Since the External Action Service would exist to assist the Union Foreign Minister, since the Union Foreign Minster can only exist pursuant to the Constitution, and since the right to act on behalf of the EU only arises on foot of the EU itself having a single legal personality, does it not follow that its legal authority arises from the Constitution? Since there is a pause for reflection with regard to the Constitution, should the same not apply to the External Action Service if that pause is genuine, rather than cosmetic? For if implementation action continues, is the Council not then flying in the face of the public rejection of the Constitution and all its manifestations?
. Clearly the future of preparatory work on the European External Action Service is tied up with the future of the Constitutional Treaty. The honourable Member is right to acknowledge that there is now a pause for reflection following the decisions reached at the Brussels European Council just a couple of weeks ago. That time – now for reflection, as identified by the European Council – will continue for a number of months.
Let us be clear, first of all, that the preparatory work to date has consisted of discussions between the Member States, the Council Secretariat and the Commission, as tasked by the Heads of State and Government in October 2004. It is the case that the Luxembourg Presidency took forward preparatory work as tasked by that intergovernmental conference and, indeed, by the December European Council. This work, however, has not pre-empted the ratification process: it has consisted of discussion and exchange of ideas in Brussels. As I said in my initial answer, no formal decisions have been taken.
Does the Presidency accept that the Constitution in some places makes mandatory things that are already perfectly possible and legal under the current Treaties? For instance, the Council could decide, by changing its rules of procedure, to meet in public when dealing with legislation. National parliaments could be better involved with early information, and some aspects of the External Action Service may, for instance, be explored in due course.
I note that Mr Allister prefers not to go down that route. Presumably, he, as a good federalist, wants the external representations of the Union to remain under the Commission and not under Mr Solana.
. I will not intrude in the private discussion between the honourable Members as to who is a federalist and who is not.
Let me simply say that I am on record in the United Kingdom as saying that one of the obvious areas where there is scope for progress in relation to greater transparency within the European Union is the European Council in its ability to meet, when in legislative mode, in public. That seems to me to be common sense.
However, we also need to reflect the fact that the decision reached at the Brussels European Council two weeks ago was for a period of reflection. It is necessary, therefore, to reflect that in the priorities that we will be developing in the course of the coming year. There will be plenty of opportunities, both for Members of this Parliament and, indeed, for European leaders, the European peoples and the public within Europe, to take part in those discussions during the period of reflection. Therefore, the first priority must be to hold discussions relating to the period of reflection rather than to move immediately towards changes – whether great or small – in relation to the actions of the European Council or, indeed, some of the issues anticipated in the Constitutional Treaty.
Luís Posada Carriles, a Venezuelan national of Cuban origin, is wanted by the Venezuelan Government for his involvement in the terrorist attack of 6 October 1976 in Barbadian air space, on a Cubana de Aviaciòn plane which was en route from Caracas to Havana; 73 people were killed. Luís Posada Carriles is currently being held in the USA, and Venezuela, where the attack took place, has requested his extradition as the alleged perpetrator of the attack.
At its extraordinary meeting of 21 September 2001, the European Council declared that terrorism represented a genuine challenge to the world and to Europe, and that the fight against terrorism, on the basis of the rule of law and respect for international Agreements, would be a priority objective of the European Union.
One of the agreements in question is the Convention for the Suppression of Unlawful Acts against the Safety of Civil Aviation, done at Montreal on 23 September 1971, which is, along with Venezuela's bilateral extradition treaty with the USA, the basis on which the Venezuelan Government is demanding that the North American courts extradite the Venezuelan citizen, Luís Posada Carriles.
What is the Council's view of the fact that to date, the USA has not extradited the alleged terrorist Luís Posada Carriles?
. The Council regards the case of Luis Posada Carriles as a bilateral matter between Venezuela and the United States. The Council would like to remind the honourable Member, moreover, that the case of Posada’s deportation is still and that the United States authorities have not officially rejected a formal Venezuelan request for extradition.
Without prejudice to the outcome of the Posada case, it should be noted, however, that the European Union condemns all acts of terrorism regardless of their target or motivation. In the European Council declaration on combating terrorism of 25 March 2004, the Union and its Member States pledged to do everything within their power to combat all forms of terrorism in accordance with the fundamental principles of the Union, the provisions of the Charter of the United Nations and the obligations set out under United Nations Security Council Resolution 1373.
In this context, the Council recalls that all EU Member States are party to the Montreal Convention for the Suppression of Unlawful Acts against the safety of Civilian Aviation, which makes it an offence to endanger the safety of an aircraft in flight and requires states that have custody of offenders either to extradite the offender or submit the case for prosecution.
Minister, this case creates great social alarm because, despite the fact that this is a bilateral problem between Venezuela and the United States of America, those countries must not give the impression that they are sheltering or protecting people accused of terrorist crimes, including in the case of people linked to the intelligence services, as in the case of Mr Posadas, who was actually on the payroll of the CIA.
To a certain extent I welcome your reply, because it suggests that it is essential that no horrendous terrorist crime, such as this one, should go unpunished.
. With the greatest of respect to the questioner, it would be injudicious to be drawn into general discussions of this case given its status as at present. I have noted what the questioner said, but in light of the fact that the matter remains , what I have said fully states the Council’s position.
Replying to me (question H-0377/05)(1) in the last session of Question Time, the Council was totally unable to answer my supplementary question but promised publicly to write to me with the answer. How much longer must I wait before the answer will come?
. Following the reply given by the Council representative to Question H-0377/05 during Council Question Time at the last European Parliament plenary session in Strasbourg on 8 June 2005, the honourable Member asked a supplementary question concerning the state of play as regards the transposition of Council Framework Decision No 2002/465/JHA of 13 June 2002 on joint investigation teams.
In reply to Question H-0377/05, the Council representative stated that 21 Member States had notified the General Secretariat of the Council that they had transposed the framework decision, but in two Member States the draft legislation transposing this decision had been, or would soon be, put before Parliament and that one Member State had announced that it had transposed the decision in part.
The supplementary question put by the honourable Member was aimed at finding out what the situation was in the 25th Member State. On the basis of the information obtained, the Council can inform you that the 25th Member State – namely Italy – has informed the General Secretariat of the Council that the provisions implementing the Council Framework Decision of 13 June 2002 on joint investigation teams and the Convention on Mutual Assistance in Criminal Matters of 29 May 2000, are contained in draft law C2372, tabled by the government on 20 February 2002 and currently undergoing scrutiny in joint committees 2 – justice – and 3 – foreign affairs – of Italy’s Chamber of Deputies. No estimate can be given for the moment of how long the Italian Parliament will take to approve this bill.
Thank you very much, President-in-Office. I do not think I have ever had such a full reply to a question. I am very grateful for that. I must also say that I have never seen the Council benches so full. I think this is the first time that the people on the Council benches outnumber the rest of Parliament put together. What an impressive start you are making.
My supplementary question is this: there is nothing wrong with the President-in-Office saying he does not know the answer to the question, as he did in his previous guise a month ago, and promising to write to us. However, is he now saying that a promise to write to us after Question Time will not produce a reply and that we must put down a supplementary in order to get the answer? Or, if he does not know the answer, will he in future do what he said in his previous life and write to us as he promised?
. I am grateful for your words of congratulation to the Presidency for the fullness of our benches, but I fear I have already learned at my initial appearance at this Parliament that what you lack in quantity you more than make up for in quality in relation to the questions that you asked.
In relation to the specific point that was made by the honourable Member in relation to correspondence from the presidency, it is a matter that I will look into, but I will look into it in light of the fact that we have endeavoured in the course of the reply I have given to offer as comprehensive an answer as possible to the question posed by the honourable Member.
Considering the G8 meeting this week in Scotland, how does the Council plan to discuss its outcomes and any future actions required by the EU institutions?
. The Gleneagles G8 summit, taking place in Scotland this week, will focus on two key issues: Africa and climate change.
Africa, because the continent contains 18 of the world’s poorest countries. It is currently not on target to meet any of the UN Millennium Development Goals first set out at the Millennium Summit in 2000. The continent needs a step change in development, financing, health, education, governance and the capacity to trade in global markets and programmes for dealing with killer diseases and building African peacekeeping capacity.
Climate change is our additional priority, because it is clear that our world is warming up. Major irreversible change in our climate is a real threat and the most important issue we face in the long term. Tackling the problem needs a global approach. The summit is an opportunity to move forward the debate at the highest political level and to help forge a common vision.
The European Union plays a leading role in both issues and has already agreed policies on them. The G8 agreement does not bind the European Union, but may serve as a catalyst for future discussions within European Union structures.
The G8 Summit outcome may give rise to discussion in the relevant Council formations. For example, the 12 July Ecofin meeting will discuss development financing. All political and legislative initiatives at European Union level will, of course, follow the normal EU procedures for discussion, agreement and adoption as appropriate.
Before getting to the substance, I too should like to congratulate the President-in-Office, not just for the quality of his responses but for their speed. He might be interested to note that I was speaking to a group of Scottish visitors just before coming back here for Question Time. They asked me about the G8 and I told them that I had a question – No 16 – but there was no chance of reaching it, so I am very pleased that we have indeed reached it.
He is absolutely right to say that the G8 does not the European institutions, but it would be foolish of the EU institutions not to respond to the outcome of the G8 discussions. He has already given a partial answer to this question, but will he go further and consider asking both the Commission and the Council Secretariat systematically to go through the G8 conclusions to see where follow-up action is required by the EU institutions?
. It is a benign coincidence that the United Kingdom holds both the Presidency of the European Union in the second half of this year and the chairmanship of the G8. I believe it allows an opportunity for effective synergies to develop between the work of the European Union and indeed of the G8.
The evidence I would cite in support of that contention is already clear. If one considers the truly historic decision taken by European Union Development Ministers within the last month to effectively double the level of aid provided by European Union Member States by 2010, from approximately USD 40 billion to USD 80 billion, it is clear that it has already established a very important benchmark for the G8, as it gathers in Scotland this week.
The European Union deserves fulsome tribute and credit for its long-standing interest in issues of development related to Africa. If I might be so bold, with the permission of Parliament, I think the United Kingdom also deserves credit in this instance for having decided to put the issue of Africa at the top of the international agenda of this week’s G8 meeting.
I would say, however, that the conclusion of this discussion will not be at the conclusion of the G8 Summit this week. In the course of our European Union Presidency over the next six months, there will, of course, be this week’s G8 Summit in Gleneagles. There will then be the Millennium Review Summit in New York in September, followed by the next critical Ministerial Meeting of the Doha development round in Hong Kong in December.
Each of those represents a vital staging post on the onward march of progress towards helping many of the world’s poorest countries and the peoples of Africa. If you need any further illustration of the critical contribution that European Union institutions can make to that progress, one need look no further than the decisions that will be reached in Hong Kong in December, where I personally hope the European Union’s Trade Commissioner will be able to advance an agenda that is pro-growth in Europe and pro-poor in the world.
Can I say first say to the Minister that I have been very impressed with the British Government in its general handling of this issue, and I congratulate you. I do not want to take from that by saying that Mr Blair really is not making sense when he says he is listening to the people on the subject of the Constitutional Treaty. The people are not talking about the Constitutional Treaty. We are talking about the Constitutional Treaty. They are talking about the developing world. Please continue to drive that agenda. You have given great leadership on this issue. Please do not drop the ball. After the G8, after your Presidency here, we need that leadership very badly.
. I am grateful to the honourable Member for his warm words of support for the leadership that Britain has offered both in the G8 and in the European Councils on this important matter.
We are definitely in agreement that the peoples of Europe care passionately about the issue of development. I attended the rally that took place in Edinburgh, in my country of Scotland, at the weekend. If, like me, you had been able to see in excess of 200 000 people gathered in that city, you would have been in no doubt whatsoever about the extent to which both the European Union and the Government of the United Kingdom are acting with the full support of people from right across Europe in pursuit of the achievement of the Millennium Development Goals.
However, it must be recognised, notwithstanding the level of public support for the action we have taken and, I hope, the further steps that we can take this week at Gleneagles, that the scale of the challenge we face is profound. If you take, for example, the Millennium Development Goals, and in particular their aspirations for sub-Saharan Africa, the timescale set out by world leaders back in 2000 was 15 years for the achievement of those Millennium Development Goals. At the present rate of progress in sub-Saharan Africa, some of these Millennium Development Goals will be met not in 15 years but in 150 years. We are categorically of the view that this is too long to wait. That is why we are so proud of the work that European Union institutions and European ministers of development – and, indeed, as reiterated in a decision by Ecofin when it met last month – have carried out in relation to advancing the cause of development in recent months and weeks and why we are determined to use the opportunities, not just of our Presidency of the European Union, but also the opportunities presented by the G8 this week, the Millennium Review Summit in September and the Doha talks in December, to try to continue to advance this vital and important agenda.
As its author is not present in the Chamber, Question No. 17 lapses.
Can the Council please advise on the next steps for the review of the Working Time Directive?
. As the honourable Member is certainly aware, the Commission submitted an amended proposal regarding the revision of the organisation of the Working Time Directive on 31 May 2005 following adoption of Parliament’s opinion at first reading. This proposal was discussed by the Council on 2 June. However, owing to the short period of time left for examination, the Council was not in a position to assess all its implications. The Council therefore instructed the Committee of Permanent Representatives to examine the amendment proposal with a view to the Council reaching an agreement as soon as possible.
– Mr Alexander, I would like to know the UK’s position on the opt-out. Do you stand by your position in favour of the opt-out or do you have alternative solutions?
. I am not convinced that this is either the forum or the occasion on which to advance the United Kingdom’s position on this, given my responsibility to answer on behalf of the Presidency. As with every incoming Presidency, our responsibility is to seek to lead and also to find consensus, but that consensus will inevitably and appropriately involve the United Kingdom, as well as the other Member States of the European Union.
The Standing Committee of Nurses of the EU (PCN) has called on EU Member States to create legislation, where it does not exist, on euthanasia and the roles and responsibilities of all healthcare workers, especially nurses. The committee has maintained that there is medical practice taking place where life is being ended. A report from the Parliamentary Assembly of the Council of Europe on the issue of assistance to patients at the end of life called for 'procedures and provisions clearly defining the responsibilities of medical and nursing staff and ensuring the traceability of all decisions and measures taken, thus facilitating effective monitoring’. Does the Council agree with the concerns expressed by the PCN and will the Council make a statement on the matter?
. The Community’s responsibilities in the field of public health are set out in Article 152 of the Treaty establishing the European Community. In particular, Article 152(5) states that Community action in the field of public health shall fully respect the responsibilities of the Member States for the organisation and delivery of health services and medical care. The Council, therefore, has no competence as regards euthanasia.
Thank you, Minister, for that reply. In April this year, the Parliamentary Assembly of the Council of Europe rejected by a large majority a draft measure to legalise euthanasia in Europe. At the same time, in the Netherlands, where euthanasia has been legalised, it is reported that assisted suicide and voluntary euthanasia are now responsible for one in 40 deaths.
Given the rise in euthanasia tourism, does the Council agree that the coordination between Member States at EU level on this issue would now be prudent, taking into account the principle set out in the Treaty that the death penalty is not one which should be available in Member States?
. With the greatest of respect to the questioner, I would reiterate the point I made in my initial answer, that the European Community does not have competence for the organisation and delivery of health services and medical care. The present Treaty is quite clear on this point in relation to Article 152(5). As such, the Council has no competence as regards euthanasia and so it cannot create legislation on this issue. It cannot specify the roles and responsibilities of healthcare workers regarding euthanasia because Member States have the sole competence in this area. It is therefore for Member States to ensure that they have procedures and provisions in place to define the roles and responsibilities of medical and nursing staff. Member States are also responsible for monitoring these procedures.
What is the Council Presidency’s assessment of the current situation in Togo, and what measures does it propose to take to contribute to the stabilisation of West Africa?
. The European Union has closely followed the evolution of the situation in Togo. In a statement issued in the aftermath of the elections, the Presidency expressed its grave concern regarding the situation in Togo following the elections on 24 April and paid tribute to the people of Togo who took part in the ballot despite difficult conditions. The Presidency also condemned the wave of violence and launched an urgent appeal to all the parties to restore calm.
In a declaration issued on 3 June, the European Union expressed its support for the initiatives taken by the African Union through its Peace and Security Council, in particular the appointment of a special envoy to facilitate dialogue between the Togolese parties and the decision to send an observer mission to monitor the political, security, social and humanitarian situation, as well as the human rights situation in the country. The European Union also urged the Togolese authorities to carry out an impartial, exhaustive and credible investigation into the acts of violence against the civilian population.
The European Union raised the issue of Togo at the latest ministerial meetings with the African Union and the Economic Community of West African States, held on 11 April and 18 May respectively. During those meetings it had the chance to discuss the complexities with regard to African mediation efforts and election monitoring.
The European Union declares that it is ready to support the national reconciliation process and it will continue to monitor the political situation in Togo closely, particularly in relation to the 22 engagements undertaken by the Togolese Government during the consultations under Article 96 of the Cotonou Agreement and reproduced in the Council Decision of 15 November 2004.
The next legislative elections in Togo figure among the election monitoring priorities established by the Commission for 2005. The Commission will send an exploratory mission, which should report on the advisability of sending an election monitoring mission if a number of conditions are met: first, if a government is in place; second, if a consensus exists among the main political parties to respect the results of the elections: and, third, there is real progress on the 22 commitments.
Mr President-in-Office of the Council, I am much obliged to you for the detailed answer you have given and would just like to ask whether it is, in your view, conceivable that the European Union will, in the immediate future, intervene directly and actively in the peace process in an attempt to bring about new elections in the immediate future.
. I reiterate the point I made in my earlier statement that the Commission will send an explanatory mission, which should report on the advisability of sending an election monitoring mission if a number of conditions are met, and I set out those conditions.
In the first instance, we would want to be clear as to the findings of such an exploratory mission in relation to further work that could potentially be done in that area.
As a Member State of the European Union, Cyprus is entitled to play a full part in all aspects of the CFSP, whereas it does not participate in those aspects of the ESDP concerning EU military cooperation with NATO, in accordance with the relevant agreements between the two organisations.
However, in all EU-NATO meetings, and in the context of EU institutional procedures, Turkey prevents Cyprus and Malta from participating even in matters not involving direct military cooperation between the two organisations, by taking a very broad interpretation of the North Atlantic Council's decision of 13 December 2002. The same situation also arises in EU meetings on the grounds that documents containing NATO classified information are being discussed.
Is the Council willing to address this persistent situation which is creating major institutional and political problems and which essentially gives a third, candidate country the right to intervene in the operation of the EU and its procedures?
. As rightly pointed out by the honourable Member, as things stand at present and under the agreed framework for EU-Nato relations, Cyprus and Malta do not take part in EU military operations conducted using NATO assets, the so called ‘Berlin Plus’ arrangements. Likewise, they do not receive NATO classified information or EU classified information containing or referring to NATO classified information.
This state of affairs necessarily has implications for Cyprus and Malta’s participation in EU-NATO meetings, as well as in some internal EU meetings. It will not, however, affect the rights and obligations of EU states in their capacity as EU members, in particular the entitlement of Cyprus and Malta under the EU Treaty to participate fully and without discrimination in defining and implementing the CFSP, including defence aspects. The Council is fully aware of the problem and, in the absence of complete resolution of the issue, has been raising it constantly over the past year with the parties involved. Turkey has been asked to help resolve the problem, but for the time being the complexity and the wider implications of the issue have made it difficult to achieve much real progress.
Questions on how the North Atlantic Council interprets and applies its own decisions, including that of December 2002, should properly be addressed to NATO. I note, however, that requests to extend the scope of EU-NATO dialogue beyond military cooperation in crisis management have come mainly from NATO. The Council is happy to consider such an extended dialogue, provided that all 25 Member States are present at the table. I should also like to note that, at the most recent meeting between the European Union Political and Security Committee and the North Atlantic Council on 27 June 2005 in Brussels, it proved possible to hold a formal exchange of views on Darfur with all 25 EU Member States participating. I would like to consider this a first, even though small, step forward to more significant progress on this difficult issue.
– I would like to give special thanks to the President-in-Office of the Council, Mr Alexander, and start by wishing him every strength and every success in his job and that of the British Presidency.
I understand from your answer, Mr Alexander, that the European Union and the British Presidency do not agree with the approach and the interpretation which Turkey gives to relations between the European Union and ΝΑΤΟ. You will surely agree that neither Cyprus nor Malta are Member States of the European Union with reduced institutional parity within the framework of the European Union.
Does the British Presidency intend to take any specific initiatives to resolve this very serious problem which Turkey is creating?
. Obviously the basis of the question reflects the fact that two organisations, in particular the European Union and NATO, must both agree on the agenda of any meeting in advance. As I made clear in my original reply, it is not for me to comment today on how NATO interprets and applies its own decisions in this respect. I would merely reiterate what I said in my initial answer.
The Castro regime is still holding 61 political prisoners in detention, sentenced to very long terms of imprisonment for activities relating to citizens' freedoms and human rights.
At the same time, in a clear breach of the principles of international law, the Cuban government is preventing contact between MEPs and human rights activists in Cuba.
Given this situation, on what grounds did the Council reject proposals for tighter EU sanctions against the Cuban regime?
. In its conclusions on Cuba, which were adopted on 13 June 2005, the Council drew on the 1996 Common Position, the relevance and validity of which it reaffirms. Consequently, the European Union aims to encourage a process of transition to pluralist democracy, respect for human rights and fundamental freedoms, and sustainable recovery and improvement in the living standards of the Cuban people. This approach has never been called into question by any of the Member States.
The Council has taken a firm position, especially in relation to the human rights situation which, according to these conclusions, should be raised at every high-level visit. This Council has also expressed regret at the lack of any further advance since the release of several political prisoners imprisoned in March 2003. It has, in particular, condemned the action taken by the Cuban authorities to curb freedom of expression, assembly, and freedom of the press.
Furthermore, the Council has categorically condemned Cuba’s unacceptable attitude to foreign parliamentarians and journalists who attended the Assembly to Promote Civil Society, on 20 May 2005, and were either expelled or denied entry into Cuba.
Moreover, closer relations with the peaceful political opposition and with broader sectors of Cuban civil society through intense and regular dialogue decided at the end of January have produced satisfying results. The Council decided to maintain this dialogue and indeed intensify it according to the agreed guidelines. These meetings of representatives of the European Union and of the Member States with the peaceful opposition will continue to take place. The Council has decided to reconsider its position in the context of evaluation of the common position in June 2006.
.   Madam President, I should like to ask the Council representative to inform the House of the specific measures that the Council intends to take. The fact of the matter is that members of the opposition are still held in Cuban prisons, having been sentenced to many years of imprisonment. The European Council supports the lifting of sanctions against the Castro regime, despite the fact that the EU should insist on respect for human rights when pursuing its foreign policy.
I would ask whether the time has not come to change our tactics for dealing with the Castro regime, and to stop being guided exclusively by the policies of Zapatero and Madrid on the matter.
. I shall begin with a couple of points of history and then speak of the future.
On 31 January the European Union agreed to intensify its dialogue with the peaceful opposition in Cuba and then on 13 June, conclusions also noted that the expulsion of EU deputies and journalists, which prevented them from attending a meeting of civil society on 20th May in Havana, was unacceptable.
The European Union’s cohesive approach to human rights in Cuba was recently shown at the United Nations Commission on Human Rights in April when Member States jointly co-sponsored the resolution, drawing attention to Cuba’s human rights record.
I can assure the honourable Member that the European Union will continue to use every opportunity to call for the release of all political prisoners and will urge the Cuban Government to apply greater respect for human rights and fundamental freedoms, political reform and further economic liberalisation in Cuba.
As the speaking time set aside for Question Time has expired, Questions Nos. 23 to 42 will be answered in writing(2).
That ends Question Time.
The next item is the report by Mr Timothy Kirkhope, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, 1. on the proposal for a Council decision on the conclusion, on behalf of the European Community, of the Agreement between the European Community and Switzerland concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Switzerland [13049/2004 COM(2004)0593 C6-0240/2004 2004/0200(CNS)] and
2. on the proposal for a Council decision on the conclusion, on behalf of the European Community, of the Agreement between the European Union, the European Community and the Swiss Confederation concerning the latter's association with the implementation, application and development of the Schengen Acquis [13054/2004 COM(2004)0593 C6-0241/2004 2004/0199(CNS)] (A6-0201/2005).
.  Mr President, I very much welcome your House’s endorsement of the conclusion of the agreements on the association of Switzerland with the Schengen and Dublin .
This positive stance is made all the more important by the fact that the political processes required by Switzerland for these agreements to be ratified have now been completed, the most important stage in them having been, without doubt, the referendum held on 5 June.
We, too – and your House not least – should all make good use of this favourable response on the part of the Swiss in order to foster a positive attitude towards the European cause, and this will of course involve the completion of our own procedures with the minimum possible delay.
The agreements were signed on 26 October 2004 in Luxembourg and augur well for the continuing development of relations between the EU and Switzerland.
Swiss association with the Schengen Agreement will bring many practical benefits for EU citizens too, particularly for the many thousands of commuters and travellers, whether for business or other reasons, who are obliged to cross the border on a daily basis, for whom life will be made much easier once the agreement is implemented.
Moreover, the agreements relating to Schengen and Dublin also enhance security by means of cooperation in combating crime and in the exchange of data across borders.
It is for this reason that it is so important that Parliament should endorse the conclusion of the agreements. It is, however, unfortunate that differing views are held on the procedure applicable to this end, by the Commission and the Council on the one hand and by Parliament on the other.
Having once again examined its position, the Commission has come to the conclusion that it ought to be possible to agree on one point, namely that neither agreement is an association agreement within the meaning of the European Communities Treaty, even though the word ‘association’ occurs in their titles.
Apart from that, though, the Commission does take the view that these agreements do not create any kind of specific institutional framework for the cooperation processes. The mere existence of a mixed committee is not sufficient to have that effect.
The point I particularly want to make with reference to this is that the mixed committees’ sole function is to rule on whether or not the agreements should remain in force in the event of Switzerland failing to discharge its treaty obligations, specifically the transposition of the Schengen or Dublin into domestic law.
It also has to be said that these mixed committees are entitled to exercise influence to a considerably lesser degree than the mixed committees already in existence, as established through other bilateral agreements with Switzerland.
For these reasons, the Commission regards the legal position as being that neither agreement requires assent.
The Commission therefore sees no reason to amend its proposal for a decision.
Thank you for your attention; I look forward to the debate with interest.
. Mr President, like a curate’s egg, as they say, that introduction by the Commissioner was good in parts but not in all parts. I am greatly honoured to have conduct of these matters. My respect for not only the institutions of Europe but also for the Swiss institutions and people knows no bounds. It was only because of the willingness of the Swiss people, through their referendum on 5 June, to see greater cooperation between Switzerland and the EU that I was able to proceed with my proposals.
As the Commissioner has already pointed out, these are good proposals. They are radical, particularly from a Swiss perspective, because although Switzerland retains its independence, if the report is adopted its borders will now effectively allow more movement of people. It will retain strong control over movements of goods but there will be greater movement of people, much better cooperation between law enforcement authorities and, through Switzerland's involvement in the Dublin , close involvement in determining who is responsible in the case of difficult asylum applications.
These are all very good, progressive and acceptable developments. They could well be the start of many more agreements based on a similar approach, an approach that was adopted previously with both Norway and Iceland and is now being used with Switzerland.
As I said, I very much respect the decision of the Swiss people on 5 June and I am therefore happy to proceed. However, although I have heard the Commissioner's explanation on the mixed committees and hence the legal base, I still have considerable problems.
I look at this not so much as a lawyer myself, but on the basis of our legal advice, which appears to be ambivalent. From my point of view it indicates that the right procedure would have been the assent procedure rather than consultation.
That is the basis on which I intend to proceed. I still hope that we might be able to reach an accommodation here, because the purpose of my two amendments to this report is to make sure that this is an assent and not a consultation procedure. Obviously there might be an ongoing dispute. I am disappointed in that part of the Commissioner’s speech, because she seems to indicate that she is happy that her legal advice is better than mine. I suppose you do not always have the same legal advice when you have two lawyers, any more than two economists ever agree on financial matters. Nevertheless, I feel very strongly that this is important, not only in this particular case but also for other matters and agreements that we might bring to Parliament for consideration in future. My committee is quite clear about this, having taken advice, and I too feel very strongly.
I do not want to be seen to be blocking progress or obstructing the will of the Swiss people, who are very interested in the outcome of our discussions and what I am doing here. However, it is in everybody’s interests that we make it clear that the European Parliament very much guards its right to be involved in assent procedures in the limited fields in which they apply. We feel very strongly about that.
I hope that the Commissioner will be able to reconsider. The Council is not present, but it had a similar view. I would like to see the matter reconsidered, because these freer relationships can only be to the benefit not only of the Swiss people but also of all of us in the European Union, especially its institutions, and in particular the European Parliament.
.  Mr President, Commissioner, ladies and gentlemen, I propose to start by raising a number of issues relating to the Schengen Agreement, for I have a very clear recollection of the circumstances surrounding its adoption, which was heralded by a number of things happening at borders, where customs checks were abolished and VAT was no longer to be levied; veterinary controls at borders were abolished, the collection of statistics at borders was consigned to the past, and checks on branded products came to an end. At the same time, export subsidies and import levies were done away with too, the effect being that the borders really were open. Last to go, and at the hands of the Schengen Agreement, were controls on persons.
The very opposite is the case in Switzerland, where all the things I have listed remain in place, and only controls on persons are to cease. I therefore want to raise the question of whether our Swiss neighbours have not managed to extract the only raisin from what I, in this House, have called this very dry bread, and, in these negotiations, they appear to have done just that. At any rate, that is the impression that the people in my electoral district on the Upper Rhine get; they are constantly pointing out the ways in which the things that the Swiss regard as important have actually been dealt with. There are, though, very serious problems – the noise made by planes at Zürich airport is one of them – that have been left untouched, even though they are bilateral in nature, affecting both Switzerland and Germany alike.
The second issue is no less important and has to do with farmers on this border. The very great difficulties that the German farmers face have to do with the fact that the Swiss pay much higher subsidies, so that the Swiss farmers are able to pay higher rents, and now they are going to get aid from the European Union too. It is enough to defy anyone’s powers of comprehension. If adequate account cannot be taken of these interests, then something has gone wrong with the negotiations at some point.
Our opinions differ as regards the legal basis. It is our belief – and our own Legal Affairs Committee confirms it – that these mixed committees really are institutional in character. That being so, I do not think this House is in a position to deliver a definitive opinion, and so we will have to go on discussing this. I do not therefore think that it will be possible for the European Union to ratify this agreement at present.
Mr President, Commissioner, ladies and gentlemen, as a Member whose electoral district is directly adjacent to Switzerland, I do of course share with Mr von Wogau a fundamental interest in good, and above all close, cooperation between the European Union and that country.
Although I do not wish to say anything about the legal basis, on which I can do no other than agree with Mr Kirkhope, Members of this House are getting the impression that cooperation between the Member States on the one hand and the European Union – with which Switzerland has been in negotiations – on the other is not all that our constituents have a right to expect. I do believe, though, that, despite everything, this agreement adds up – bearing in mind the fact that the Agreement on the free movement of persons has to be added on 25 September – to an advance for those who live in our electoral district, for Schengen and Dublin are about closer and therefore better cooperation in the control of persons and are thus of benefit to internal security. It is not only the Swiss who stand to gain from this; so do our fellow-citizens.
It is, though, because both the European Union and Switzerland must benefit from their mutual cooperation that I share the view that the Schengen Agreement and the Agreement on the free movement of persons must complement one another like two sides of a single coin. Particularly in view of the ongoing problems with borders, which we will be discussing with our Swiss opposite numbers at the meeting of the SINEEA delegation in Fribourg next week, it is right and proper that the Commission should tell them that we have to regard Schengen as inseparable from the Agreement on the free movement of persons, and this, as Mr von Wogau so rightly said, should not, if at all possible, be seen as the end, but rather as the beginning, of a process by which the Swiss will come to agree to other closer cooperative relationships. It is because I believe this to be in the interests of the people on the Upper Rhine that I regard Mr Kirkhope’s report as worthy of support, and, although it is not for me to give an opinion on the legal issues he has addressed, it has mine.
– Mr President, one might be forgiven for thinking that this debate is only of interest to the Group of the European People’s Party (Christian Democrats) and European Democrats, yet this is not the case – it is of interest to the whole of Europe. I should like to begin by commending Mr Kirkhope on his efforts to defend Parliament’s prerogatives. I wish to congratulate the Commission on the initiative and to say to the Commissioner that it is very important that Switzerland can become the third country from outside the EU, after Iceland and Norway, to be involved in the execution, implementation and development of the Schengen acquis and the Dublin/Eurodac system.
The fact is that the Swiss people decided in a referendum, as mentioned by Mr Kirkhope, to have closer ties with the EU by integrating the Schengen area, which allows free movement, and by means of the Dublin Agreement, which covers asylum policy. I welcome Switzerland’s participation in these systems, which will eliminate certain obstacles to free movement and will strengthen cooperation; this is vital in view of the country’s geographical location. Switzerland stands to gain politically, in terms of greater stability in its geographical neighbourhood, and economically, in terms of the benefits of greater flow of movement.
Accordingly, Switzerland will have to accept and apply the Schengen acquis in its entirety, which is not true of all EU Member States, given that derogations are only provided for in relation to the future development of the Schengen acquis, a prerequisite seen as necessary for the conclusion of an agreement on taxation of savings.
As regards the second agreement, Switzerland will have to accept, implement and apply the current and future Dublin/Eurodac acquis with no exception. I should like to conclude by pointing out that these agreements mark a welcome shift towards closer relations between Switzerland and the EU. This also demonstrates to other countries that it is possible to strengthen ties, to pool efforts and to work closely together on policy with the EU, without necessarily formally becoming a Member State.
.  Mr President, perhaps I might start by replying to the questions in general terms. I think we are all, when it comes down to it, glad that we now have these agreements, that one of them has already been approved by a referendum, and that we can embark on the process of ratification. As has already been said, that is very important, not only because it can be a model for other countries, but also because it will offer the Swiss people a chance to draw ever closer to the European Union.
Since the legal issue has been mentioned, it is that in particular that I would like to revisit.
The legal services of both the Commission and the Council have given their opinions on this. Even though Mr Kirkhope has already done so, I would like now, again, to confirm the position.
Article 300 of the Treaty establishing the European Community specifies four instances in which the conclusion of an international agreement requires assent on the part of the European Parliament. The first is where the agreement is an association agreement within the meaning of Article 310 of the Treaty establishing the European Community; the second, agreements establishing a specific institutional framework by organising cooperation procedures; the third, agreements having important budgetary implications for the Community, and the fourth, agreements entailing amendment of an act adopted under the procedure referred to in Articles 251 or 252 of the Treaty establishing the European Community.
In all other instances, Parliament can only give its opinion. The Commission’s legal service takes the view that this agreement cannot be seen as included among the instances enumerated above and that the mixed committees established by it have only limited powers, specifically in the field of dispute resolution.
Although I have of course taken note of what you say, I must uphold this as being the Commission’s opinion.
I would like to briefly respond to the issues addressed by Mr von Wogau and also referred to by Mr Schwab. We are, I think, fully aware of the problems and issues that they have mentioned, which have to do with cooperation between areas, and, in particular, between regions. Although such issues as agriculture and aircraft noise are predominantly bilateral in character, I am aware of the connection, and while unable to put forward any solution right now, I can assure you that we are aware of the problems, which we can perhaps again put on the agenda for occasional discussions with the Swiss.
I have, at the present moment, nothing further to add, and ask your House to continue with the relevant procedures.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the report by Gabriele Zimmer, on behalf of the Committee on Development, on the impact of the lending activities of the European Community in developing countries [2004/2213(INI)] (A6-0183/2005).
.  Mr President, ladies and gentlemen, today’s debate affords me the opportunity to present the report that I have written, on behalf of the Committee on Development, to discuss in particular the effects of the European Union’s lending practices, involving specifically in this instance the European Investment Bank. The primary object of the report that is before you today, and on which you will be asked to vote tomorrow, is to make the European Investment Bank a major, and above all, an effective instrument of development aid.
Today, many of you have shown your support for the ‘Make Poverty History’ campaign, and that is, of course, a laudable thing to do, but, if we – as this House has done symbolically – take part in ‘White Band Global Action Day’, we also have to discuss the extent to which the development aid for which we can claim credit to date actually does what we, again and again – not least to the outside world – claim that it does. Today’s poverty already has a history, and part of that history has to do with the mistakes that have been made in development finance over recent years and have had the consequence that today, still, 2 736 million people – amounting to almost half the world’s population – have less than two dollars a day on which to live.
I would like to return to an element in this morning’s debate that I regard as directly relevant to this report. Movements in Africa have been persistently critical of the way in which the countries of the North exercise control over them; what they want from us above all else is an all-out war on poverty, hunger and disease, and an agreement on our part to the complete and unconditional cancellation of the poorest countries’ debts, so let us give them that. They also call for more, and in particular better, resources to be allocated to development aid than have been to date.
There is no doubt that one of the errors of the past – and one that has to be addressed with reference to the European Investment Bank – was the lack of coordination among the various bodies involved in development finance. Despite the Barcelona agreement, they still, to far too great a degree, operate in parallel – the Commission alongside the Member States, multilateral and national development banks side by side – and ultimately counter-productively. It is for that reason that this report attaches great importance to the need for the EIB, in taking up its new tasks, to give priority to coherence, transparency and, above all coordination, from the very outset.
Among the most fateful errors, though, was the widespread attempt to use what was termed ‘development finance’ as a means of developing our own economic relationships abroad and enabling European businesses to open up markets in the South. If you take a look at the limitations placed upon the European Investment Bank’s mandate, particularly as regards loans in Asia and Latin America, you find that virtually word for word. The European Investment Bank’s shareholders, namely the Member States of the European Union and the Commission, are currently engaged in negotiating a new mandate for the EIB to grant loans outside the EU, but these negotiations are, I believe, actually being conducted to an increasing extent by financial experts, with less and less involvement of experts on development. Nor, so far, have they drawn on Parliament’s expertise. Yet this new mandate must contain a clear commitment to the tasks particularly associated with the achievement of the Millennium Development Goals, and to the combating of poverty in the countries to which money is lent.
In order, though, that this House may be enabled to monitor how this new mandate is worded, it is, I believe, necessary – and something that this report demands – that Members of this House be informed of the progress of negotiations as early as September this year. It is not acceptable that we should be presented with a . No longer can the progress of the war on poverty be measured only by reference to figures for economic growth, which often – and particularly in the case of rural areas – conceal increasing poverty, or, indeed, by reference to the level of direct foreign investment, which the bank cites as an indicator of success but is not suitable as such, for it says nothing about the number of jobs created or about the effects the investments have on society or the environment. To take an example: today, in Zambia, the EIB is helping Swiss and Canadian companies to start up large-scale copper mining operations; almost all their profits will go out of the country, while toxins will remain in the rivers to ruin agriculture throughout entire regions. Such things may appear in accounts as foreign investments, but they make no measurable contribution to combating poverty.
The report before you today also contains a range of practical proposals as to how the EIB’s loans can, in future, be put to better use in developing countries. These proposals are made in the context of the Millennium Development Goals and in harmony with the UN’s objectives, and a large number of detailed proposals have been made as to how progress can be achieved in this area.
There is one problem that I particularly want to highlight. I believe that the European Investment Bank still pays far from enough heed to the requirement that it should apply the Millennium Development Goals as indicators, enabling it to assess the effects of its own operations after the event. It relies on general data, which I do not believe to be sufficient, particularly when one draws comparisons with the effectiveness with which the national development banks of certain Member States already operate.
It was the tsunami that showed the urgent need for change if the EIB is to be able, in emergencies, to make proper loans independently of external economic criteria and provide really effective help. For this, it needs a clearer mandate from its shareholders, the Member States, so I ask you, tomorrow, to vote to adopt this report, for by so doing you will maintain the productive and cooperative relationship between this House and the European Investment Bank, and we will be enabled to make progress in the field of development aid.
Mr President, Mrs Zimmer, ladies and gentlemen, I would like to start by congratulating Mrs Zimmer on her report on the impact of the European Investment Bank’s activities in developing countries. We think that this report raises many very important issues, and I will not pretend that I do not largely agree with their analysis.
Before commenting in more detail on the report itself, let me first give my impressions of the situation regarding the implementation of the investment facility. Some of you will know that I wrote to Mr Maystadt in February this year, expressing concerns about the Cotonou Investment Facility. I am happy to say that the situation has improved significantly since then. One of the improvements that I have noticed is a greater willingness to take the risks inherent in investment in developing countries; another is the systematic application of a new framework seeking to measure the impact of operations on development. We are talking to the EIB about simplifying the decision-making structure for the facility’s projects. In short, we think that the investment facility is on the right track in the ACP region.
I would now like to make five comments on the report, starting with services of general interest. We entirely agree that it is necessary to improve the provision of services of general interest in developing countries, for example in the water and transport sectors. As many of these projects are not viable in commercial terms, they obviously require an element of subsidy. Consequently, we have proposed to the Member States that, for the next budgetary period, we should double the interest subsidy package that accompanies the investment facility in the ACP countries, and increase it to EUR 400 million.
With regard to cooperation between the EIB and the Commission, we recognise that even more needs to be done to improve the infrastructure in developing countries. The Commission is preparing a communication on Africa, as you know. This communication will propose a considerable increase in the availability of regional and transcontinental infrastructure. This objective will require substantial efforts to be made to improve coordination between the EIB and the Commission, as well as with other financial bodies and institutions. In this context, a group of officials from the EIB and the Commission is currently analysing how our two institutions could improve cooperation in the future. Clearly, it will also be important to cooperate with other lenders, as I have just said.
With regard to micro-lending, we fully support the reference to micro-lending in the report. As the United Nations has declared 2005 to be the International Year of Microcredit, this subject is a political priority. In this regard, the Commission recently decided to make Commission aid for micro-lending considerably more professional. An important pillar of this new approach is to step up cooperation with those banks that specialise in development, particularly the EIB, with regard to the provision of microcredit. Consequently, the Commission strongly supports the European Parliament’s call to increase the EIB’s microcredit aid.
Turning to the development indicators, here too we recognise that the EIB needs to adopt the Commission’s key indicators to assess the results of its operations and to set up an independent evaluation unit.
Finally, with regard to the review of the external lending mandates, we recently proposed, at a meeting between the Commissioner for External Relations and President Maystadt, to increase the development aspect of the EIB’s external activities, outside the ACP region. The review of the external lending mandates, which the EIB and the Commission are now beginning, provides the opportunity to do so.
I should not like to finish without paying tribute to President Maystadt and his team, who, certainly during all our meetings and whenever we have been in contact, have shown themselves to be very open-minded. Within the EIB Presidency, at any rate, there is clearly a considerable openness to development and if President Maystadt cannot go any further in terms of effectiveness, it is partly because, unfortunately, there are rules and his goodwill has its limits. That said, he is someone who is very open to reform. He is even studying the options for reforming the EIB, to make it more sensitive to development issues and to ensure that, within the decision-making bodies, the development aspect is taken more broadly into account, which is clearly difficult as things currently stand and given the composition of the decision-making bodies.
Mr President, I would like to begin by congratulating Mrs Zimmer on her excellent report and congratulating the Commissioner for his proactive initiatives. I know he has been going up and down to Luxembourg to see Mr Maystadt and I think something very good is going to come out of all this.
The EU is the largest aid donor in the world. The EIB’s lending facility is four times the size of the World Bank. But you, Mr President, know everything about the World Bank. Who knows anything about the EIB? Unless we do something about it, we could even change the EIB’s name to the European Invisible Bank. The EIB should be Europe’s premier financial institution for lending and development. It should lend to infrastructure and to SMEs. It should lend microcredits. It should lend beyond the EDF. It should be able to lend to all the developing countries that the European institutions help.
The EIB’s statute needs to be strengthened by Parliament: to create a legal base, to have a grant funding element so that its lending and its interest charges can be much more competitive and be given with some security. For example, if the EIB were to lend at 1% a EUR 1 billion loan, it is only going to cost EUR 10 million. If it were to charge 2%, it is only EUR 20 million. What is EUR 20 million in our development budget? Very little, but it would enable the EIB to give billions to create infrastructure, create small businesses, create microcredits, and it would cost our Community aid budget EUR 20 million. That is all we are talking about. I think it is high time we did this.
.  First and foremost, I would like to thank Mrs Zimmer for her excellent report and all her hard work, and to thank the European Investment Bank for its cooperation. I am convinced that we all have a responsibility to explore and to deal with the problems of the developing world. I welcome the policy set out by the European Parliament, the Commission and the British Presidency regarding this issue. Developing world countries should not have to subsist merely on aid; possibilities must be opened up for bringing their economies to life. Instead of economic paralysis, a way out must be created for them. I would like to draw your attention to the following points that are being realised via the European Investment Bank’s lending activities.
The European Investment Bank supports the objectives set out by the European Union in the Cotonou Agreement and in the eight Millennium Development Goals. The fact that the bank takes into account the views of non-governmental organisations and public opinion, even at the project monitoring stage, is important. Environmental impact assessment and an environmental impact statement have now been integrated into the project cycle, while attention will continue to be focused on the social and employment policy consequences of the investments. A comprehensive anti-corruption policy and an open, transparent process of negotiation and concluding contracts will create a sound basis for this – the parties must namely put in place appropriate internal inspection mechanisms to expose corruption.
Lastly, I would like to highlight an issue that I consider to be a priority: in developing its lending to the private sector, it will now be possible to monitor respect for human rights and compliance with ILO labour standards and OECD guidelines. I believe that the only instruments worth applying are those that bring effective development and not merely transitional solutions to the problems of the developing world.
.  Mr President, Commissioner Michel, ladies and gentlemen, I too would like to thank Mrs Zimmer for this fine report. The importance of the European Investment Bank is underlined by two facts; one is that the EUR 40 billion it lends make it the world’s biggest public source of credit, while the other is that its active presence in over 100 countries makes it, as a development bank, second only to the World Bank in terms of size. The problem, though, is that its statutes stipulate that the European Investment Bank is not actually meant to function as a development bank; they in fact impose upon it the obligation of adjusting its interest rates in line with what the market demands, that is to say of not offering particularly low rates of interest in order to promote objectives in such fields as development policy.
It has, however, been required to apply its lending policy towards achieving the Millennium Development Goals, and this, although something that is very much to be welcomed, is a contradiction, and one that ought to be resolved by the bank undergoing a fundamental reform. I believe that some fundamental thinking needs to be done about whether it might not be rational and proper for the Bank’s funding of development to be separated, institutionally speaking, from its European activities. It is because I believe that a political solution needs to be found to this ongoing contradiction that I regard this as the principal subject for attention in any discussion about the Bank’s policies.
Until such time, though, as such a fundamental reform is got underway, there is a need for other practical steps to be taken towards improving its policies and in order to enable it to help achieve the Millennium Development Goals. One thing that I believe has to be done is for the granting of loans to be guided by the need to address poverty and meet social, environmental and human rights criteria, which must take precedence over financial and technical considerations, and which the Bank’s management must ensure is put into practice.
Secondly, I think it very important that the Bank should make more use of the instruments for interest rate subsidy provided for in the Cotonou and MEDA agreements, in order to become able to finance the development of small and medium-sized enterprises by means of loans at lower rates of interest. The difference between these and the high rates that the Bank’s statutes oblige it to charge can then be made up by means of subsidies.
The third thing that has to be done is to assess and take into account the social and environmental effects of large-scale infrastructure projects, and to do so to a much greater extent than before. It is particularly important that no support be given to projects that do not meet the criteria of the World Commission on Dams, that is to say major dam-building projects. These three things I do believe we can put into practice right now, and then, in the long term, there will be a need for a fundamental debate on reform.
Mr President, ladies and gentlemen, I am speaking on behalf of the socialists of the new Italian Socialist Party. First of all I would like to congratulate the rapporteur on the excellent job she has done.
The principal operational recommendation of the UN’s Millennium Project stipulates that all developing countries, still in conditions of extreme poverty, should adopt bold national strategies so as to be able to achieve over the course of a decade the objectives agreed on.
The countries in question should draw up precise financial plans, set out the extent of internal resources that can be invested in the plan and how much will have to be obtained from donors. It is clear, in fact, that the fight against poverty is primarily the responsibility of the developing countries themselves, even though it is equally obvious that the achieving of the Millennium Development Goals nonetheless requires a substantial increase in public aid, to eliminate the poverty trap.
In this context, EU action, even though it has got off to a good beginning, must be rapidly improved and the mechanisms relating to action must be made more flexible and dynamic. On the basis of concrete and operational experience, the appropriate and necessary improvements should be made. There should, of course, be greater consistency and synergy between the various European aid programmes, bringing together European development policies, such as the Millennium Objectives laid down in 2000 and the Cotonou Agreement, and the EIB’s policies.
2005 is the year of micro-credit. It is particularly important to adopt further instruments to stimulate the investments of small and medium-sized businesses and to encourage entrepreneurship, especially among women and young people.
I would also like to emphasise one final point. In two weeks’ time a delegation from this Parliament, of which I will have the honour of being a member, will visit the areas in Indonesia struck by the terrible tragedy of the tsunami. An entire region of our planet now sees its future compromised. With regard to this situation it is our responsibility to give the EIB a new, specific emergency mandate, with a view to allowing these people to make a start on their future in a less troubled manner. Lending a hand by giving practical support to people who are on their knees, trying to get up, is a duty of solidarity that Europe cannot and must not shirk.
Allow me to make a few final remarks on the importance of the EIB’s external activities in the developing countries. As I said at the beginning of the debate, the EIB is a very important partner for the Commission when it comes to implementing new political initiatives, particularly the provision of infrastructure in Africa. We appreciate the progress that the EIB has made. Several recommendations from Parliament are encouraging it to continue down that path. We will continue to assist the bank in its efforts and we will endeavour to increase the possible synergies between our two organisations with the aim of improving aid to developing countries.
Many of the answers to the questions and remarks that have been put forward, and rightly so, clearly require, or in any event entail or would entail, an updating or amendment of the statutes. It is clear that with the current statutes it would not be possible to meet the wishes that have been expressed. We could consider various changes, but I am not going to discuss that subject today. Suffice it to say that we are considering it, even if, politically, I have the feeling that it will be difficult to achieve.
For the time being, we can already work towards renewing the mandates, and we can also consider altering the make-up of the Board of Governors, for example by introducing parity between the representatives of the Finance Ministers and the ministers responsible for development. Indeed, at the moment, the statutes and the composition of the Board of Governors pose a major problem. You did, I think, say as much in your speech, and others have also mentioned it. If I might make a personal observation, for this to be possible, the Finance Ministers will have to come to believe that the Development Ministers have a contribution to make to the Board of Governors, so that we can move away from a purely financial way of thinking, which I fear is not the right approach.
On the other hand, President Maystadt is currently exploring an option that would involve creating a subsidiary of the EIB, dedicated to development, with a Board of Governors made up solely of development representatives. That subsidiary could then have the interest-rate subsidy at its disposal and would therefore have much more flexibility to integrate the considerations and requests that have been raised regarding, for example, the social aspect. You are right: certain goods and services cannot be commoditised or, in any event, cannot be commoditised under the same conditions as others. The environmental aspect, and all issues of this kind, are components that are strictly development matters and that require different financial treatment, which would tend to involve subsidies.
I broadly agree with everything that has been said, but we must make do with what we have for the time being. We must make the EIB work better, contribute to improvements and, at the same time, reflect on its future. However, I must point out - and this is extremely important - that all of the teams with which I have worked so far, in both the presidency and management of the EIB - we have already had several meetings - have struck me as showing a modern and open attitude to these possibilities. I must say that usually we are faced with much greater conservatism when we want to carry out reforms of this kind. It is therefore interesting that within the EIB we can count on this open-mindedness, this flexibility and this mentality. I sincerely believe that they largely share the concerns that have been expressed here.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the statement by the Commission on the implementation of the Community action plan FLEGT (Forest Law Enforcement, Governance and Trade).
Mr President, ladies and gentlemen, I am of course delighted at the interest that you are taking in the Community action plan on forest law enforcement, governance and trade, FLEGT. However, it is not enough to have an action plan: it must still be implemented. That is why the Commission adopted proposals for implementing this plan in July 2004. These proposals comprise a regulation establishing a voluntary licensing scheme for imports of timber and a recommendation for a directive on a mandate to negotiate partnership agreements with timber-producing countries. The Council is currently examining these proposals, and I hope that an agreement will be reached this year.
In the meantime, we have released EUR 17 million to finance pilot programmes relating to the fundamental aspects of the action plan, in particular to encourage independent monitoring of logging operations, to strengthen local civil society and to encourage the private sector to follow the broad political guidelines set out in the action plan. We have also released EUR 3 million to support the international and regional dialogue on improving forest governance and combating illegal logging. A technical assistance programme costing EUR 15 million is also expected to start in Indonesia in 2005.
We have also endeavoured to develop a common approach with the Member States of the European Union. As part of our joint work programme, bilateral agencies of European lenders are currently holding informal consultations on FLEGT partnership agreements in potential partner countries, including Ghana, Cameroon, the Republic of Congo, Gabon, Malaysia and Indonesia. That should make it easier to hold formal negotiations on partnership agreements once we have a mandate to negotiate on behalf of the Community. In the Commission we are also analysing the feasibility of having additional legislation to support the FLEGT action plan, in other words something rather more coercive and proactive.
The evaluation is in progress and is taking place in close collaboration with the Member States, since many of the potential measures are clearly matters of national competence. The options evaluated include public procurement policy, money laundering, stolen goods and anti-corruption legislation, in addition to the feasibility of practical aspects of the new legislation on monitoring imports of illegally logged timber. I hope that this work will reach a conclusion during the course of this year.
To conclude, I would like to say a few words about the calls for a unilateral ban on imports of timber of illegal origin. Personally, I perfectly understand the interests behind these calls. However, a unilateral ban on importing illegally logged timber into the European Union would not, it seems, provide our customs authorities with an instrument enabling them to confirm the legality of the timber. To achieve this, we need the full and complete cooperation of the exporting country, which is why the Commission has proposed a voluntary system based on partnerships with the producer countries. These partnerships will combine a whole raft of governance reforms in the producer countries with measures to stop timber of illegal origin from being imported into the European Union, in particular a licensing system for imports. This approach would enable us to deal with both the problem of supply in the producer countries and that of demand on our own markets.
. Mr President, every so often I am in touch with Father Hector Turrini and he with me. This is in order to keep him alive. He is a priest living in Acre in Brazil. He and his mission seek to protect the local communities from the loggers. Some of his mission have been murdered and he tells me that he expects one day to be killed himself. Those are the lengths that illegal loggers will go to for criminal gain at the expense of the environment, local communities and even human life.
In Papua, Stone Age communities are exposed, their health contaminated, their cultures destroyed by loggers bulldozing their greedy way through rainforests. The European Union is still one of the largest importers of illegally sourced timber.
In Europe we have lost most of our ancient forests and woodlands, to the detriment of our environment and our native species. It is not too late to protect the less developed parts of the world and thus protect the two-thirds of the world’s land animals and plant species that live there. But we need to move fast. Papua New Guinea has already lost 65% of its rainforests. Globally, 10 million hectares are lost every day. Since 1970 an area of rainforest the size of France has been lost in the Amazon. Twenty million people in the Amazon and 12 million in Africa are at risk, not to mention the great apes and other species of mammals and birds found nowhere else in the world.
In 1998 the G8 agreed that action was needed. In 2003 the FLEGT was designed to help developing countries to stop illegal logging and to reduce the trade in illegal products, particularly those that come into the European Union. But it is not yet being implemented. The Commissioner has helpfully told us what action is being taken. I would say to him that every day we delay, lives, livelihoods, environments and species are being lost.
Mr President, I am very pleased that you are here this evening, Commissioner, because it gives me the opportunity to thank you for your contribution to this morning’s debate on poverty. At the same time, I think that this evening’s topic also relates to development and even, as Mr Bowis said, to life and death.
Mr President, this morning we had a long debate about poverty. We talked about how we can resolve it and about governance issues. Illegal trade is a key factor in bad governance. As we have just heard, the European Union is one of the biggest importers of illegal logging. When the governments of developing countries do not get any revenue, do not get their duties, that is money that could have been spent on the Millennium Development Goals. This is a very important issue in terms of both development and the environment.
I am glad that the Commission is taking action. I am glad that the FLEGT is going to be implemented, but I am not sure that it goes far enough. I am not sure whether any voluntary measures go far enough. You said something, which I did not catch, about some kind of ; I am not sure what that means. We need something more than voluntary systems and something more than a trade measure. We need something that is an environmental measure, using the proper environmental parts of the Treaty. We also need something which can be debated in the public domain. We do not want something done through trade, with Parliament only having an opinion; we want codecision on this very important issue.
You are a relatively new Commissioner. You have inherited this dossier from your predecessors. I hope that you will bring forward proper legislation under the environmental heading and tackle this very important development issue, which is vital if we are ever to make poverty history.
. Mr President, first of all can I say how glad I am that we are having this discussion tonight. Illegal logging has not, until now, been given the priority it deserves in the Commission or the Council, despite the fact that half the logging in vulnerable regions is illegal and that every year an area of rainforest the size of Belgium disappears.
The motion for a resolution deals comprehensively with actions that can be taken to stop illegal logging, but the most important thing is that some action is taken. This is a case of the best being the enemy of the good. We do not need further delay while we argue how far action should go.
Voluntary partnership agreements are a good place to start. Developing countries will need support to get the necessary certification systems in place, but such support is already available as an element of development cooperation, as the Commissioner has just indicated. It is widely believed that voluntary partnerships will not put a stop to all illegal logging.
I hope, therefore, that the Council and the Commission will clearly flag up right now that further action is anticipated down the line in order to deal with the refusniks who are not prepared to go down the path of voluntary agreements. However, there are several things we can do from the European side to make voluntary agreements a success. Twenty per cent of timber in Europe is purchased by governments, so Member State public procurement policy has a huge role to play. By insisting that governments purchase only legal timber, Member States can wield an enormous carrot, pulling producer countries towards certification. So far, unfortunately, only five EU Member States have moved towards a public procurement policy.
Secondly, we can make use of consumer power. Over 70 European timber firms have already signed up to a declaration committing them to trading only in legal wood. They are not being altruistic. They know that consumers do not want to buy furniture from illegal sources and that people are quite prepared to pay a little bit extra to make sure that their tables and chairs have not added to the destruction of the rainforest. I hope, therefore, that we will have no more delay. Let us get on with implementing the FLEGT action plan.
. – Mr President, Commissioner, I have noted your answer, but am compelled to express my disappointment at the slow progress of the process of implementing the Forest Law Enforcement, Government and Trade (FLEGT) Plan. Wood logged illegally in various parts of the world, such as tropical wood from the Amazon Region and Africa, is known to be traded here in the EU.
This sometimes leads to serious civil unrest and even, as previously mentioned, to people being killed. I was in Brazil recently and had the opportunity to talk with various Brazilian social organisations. They are extremely concerned at this state of affairs, and indeed the government and other authorities have expressed similar concerns. I therefore feel that measures must be taken as soon as possible to put a stop to this phenomenon.
This whole process has far-reaching consequences, both for the countries illegally exporting this wood and for our own countries. Consequently, dozens of EU businesses have drawn up a document calling for measures to prevent the continued import of illegally logged tropical wood. This practice must be stopped.
The effects are not only social but also environmental. We are playing a part in jeopardising the survival of key forests and biodiversity; we are having a direct influence on the climatic conditions, the people and the employment situation in both the producing countries and the importing countries; and, in so doing, we are damaging the businesses that act legally and destabilising international wood markets.
The broad goal for the regional or inter-regional bilateral agreements set out in the EU’s action plan on forest law enforcement, governance and trade, which the Commission tabled in 2003, was to contribute towards sustainable development. It is therefore impossible to understand why progress has been so slow in implementing the various undertakings under this plan. I cannot understand, for example, why a planned study into legislative options, which was to have been presented by the middle of 2004, has not been carried out; why detailed measures intended to ban imports of illegal wood and wood products, regardless of the country of origin, have been shelved; and why a network has not been set up between customs and administrative and legal authorities to facilitate the exchange of information on the illegal wood trade.
It is therefore crucial that the Commission table a detailed legislative proposal – and it says that it is drawing up such a proposal – that provides more information and that alters the legal basis of the regulation. Parliament can then discuss this proposal and make a positive contribution to this whole process. The political will must be there if we are to put a stop to this illegal trade, which facilitates corruption and money laundering. Urgent action must be taken.
Mr President, Commissioner, we look to you to take a lead. We look, first of all, for you to get this legislation which, as you said, was approved by the Commission on to the statute books. It is now two years since the Commission gave the approval, but where is it? It is not stuck in this Parliament, that is for sure. We have no say over the matter. It is stuck in Council. That logjam needs to be unblocked.
I hope the UK Presidency will give you support in making sure that happens but, if there are Member States which are standing in the way, which are making life difficult, then we look to you to name and shame them. Let us have these NGOs putting pressure on them. As Mr Bowis said, people are dying to save the forests and some Member States are just showing reluctance to get a sensible, positive measure of this kind up and running.
And where were the Commission’s resources? Minimal resources were being devoted to this behind the scenes. I am told by some people that you have about one person devoted to making this legislation happen. That is pretty minimal. Please wave the flags, say you need more.
Last month you met a delegation of Members of this House to discuss the possibility of introducing legislative options. I know that you are not yet convinced, but you explored some very interesting ground then. You said you might be able to put some proposals to the Commission in September. Can you still stand by that statement? And have you considered the possibility of introducing legislation as a back-up means, to use your own words, as a ‘carrot and stick’ to encourage countries to sign up to voluntary agreements with the threat of a more difficult regime to follow?
Commissioner, there is nothing more to be said, except that we all know that the forests are disappearing at a huge rate. The best we can possibly hope for is to slow that pace of destruction, but we simply cannot stand by. We need you to help us focus our efforts, produce results, and we want to give you as much support as we can in achieving that objective.
First of all, I do not want there to be any misunderstanding, Mr Davies: I stand by what I said to you at our very useful and interesting meeting. I will return in September with proposals and with a new attempt. Like you, I find it regrettable that implementation is being delayed. We have already debated this problem at length. Nevertheless, I have been doing some investigating: in its FLEGT action plan, the European Union sets out its commitment to analyse the available options for supplementary measures, in particular the feasibility of legislation to monitor imports of illegally logged timber into the European Union. The progress of this work has been monitored very closely by Parliament, which has invited the Commission to propose legislation of this kind.
Now, let us be quite clear: the analysis of these options has been delayed, but it is now in progress. It is true that we also lack the human resources to deal with this dossier, particularly given that it is extremely difficult, but we are rather short. A further reason for the delay, which is not so easy to remedy, is that this analysis remains a delicate and somewhat controversial subject between the various services of the Commission, which have expressed significantly divergent opinions on the best way to proceed. I am trying to bring some order to all of this, so that we have a clearer picture.
I can tell you that the Commission is committed to reviewing and analysing the feasibility of additional legislation to support the FLEGT action plan. I will attempt to relaunch this discussion. I have already said that this work was held up by delays connected with confirmation of the active participation of the Member States - you are clearly aware of this, as you have spoken of it yourself - and by our decision to concentrate our scarce resources on implementing the voluntary approach set out in the action plan. The evaluation is in progress and is taking place in close collaboration with the Member States, since many of the potential measures are matters of national competence. The options evaluated include public procurement policy, money laundering, stolen goods and anti-corruption legislation, in addition to the feasibility and practical aspects of the new legislation on monitoring imports of illegally logged timber. I hope that this work will be completed during the course of 2005.
Mrs Hall, you said that we should quite simply ban illegal timber. I agree with you, but we also need to find a system that will enable us to check that legal timber is not illegal timber. In other sectors triangular trade does exist. I have even requested a report from the Joint Research Centre in Ispra on this subject. I assume that you are familiar with the problem. You should be aware that, during a very short mandate as Commissioner for Research, I went to that Joint Research Centre, where I saw some very interesting things: for example, that is where they produce the satellite maps that can show, virtually down to the nearest square metre, the crimes that are being committed under the gaze of this satellite; they also show reforestation, the quantity of trees lost, and so on. These are the kinds of technical and technological resources that we should perhaps consider implementing in order to address your concerns. There should not be any problems within the Commission, but I will need to convince a number of Member States to agree to go down that path and to use the means at our disposal, in order to be more coercive.
As regards the legal base, the Commission considers that the voluntary import licensing system should be implemented on the basis of Article 133 of the Treaty, on commercial policy. Parliament and certain Member States do not share this view and suggest that Article 175 of the Treaty, on the environment, would be a more appropriate legal base. Why has the Commission retained Article 133, or commercial policy, as the legal base for the regulation establishing a voluntary licensing scheme for imports of timber? The Commission believes that this legal base is the most appropriate, inasmuch as the regulation seeks only to regulate trade in timber products between the European Union and the partner countries. Personally, I think the Commission is right; I also believe that Article 133 is the most appropriate. However, do not see this as a religious war. The most important thing is to be aware of your legitimate concerns - which I fully share - that you expressed to me during our meeting.
This matter is therefore not closed; I promise you that I will bring all my leadership to bear on it. Obviously, I cannot promise you that I will succeed, but I will do all I can to move this matter on in the direction that you want, as I share your concerns in this regard. I will ask the Research Centre to consider what techniques might be used, for example to do what you say, because that would be a big step forward. The establishment of some kind of certificate of origin would in itself constitute major progress. We will still need to convince the Member States, but I promise you that I will return in September with some ideas on the issue. I cannot promise you any more than that at the moment, but things are moving and I will also try - although this is not entirely in my hands - to strengthen the taskforce responsible for this matter.
I have received one motion for a resolution(1) tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the debate on the report by Mrs Kauppi, on behalf of the Committee on Economic and Monetary Affairs, on Clearing and Settlement in the European Union [2004/2185(INI)] (A6-0180/2005).
Mr President, ladies and gentlemen, clearing and settlement are not only the back office of the financial institutions, they are the backbone of the securities market and hence of the capital markets. They constitute all the provisions that investors and financial operators need to hold and transfer securities. Clearing and settlement do not affect the capital markets: they the capital markets. They contribute to the smooth functioning of the financial world and of the economy of the European Union.
It is widely acknowledged that cross-border clearing and settlement are hindered by a number of barriers, the nature and impact of which vary, as you know. This situation considerably increases the costs of clearing and settlement at European Union level in comparison to national systems, and particularly in comparison to the situation in the United States. It also increases the risks, legal and otherwise, of cross-border transactions. It therefore clearly constitutes a major hindrance to cross-border investments, to the diversification of portfolios, and so on.
It is undeniable that we have not yet achieved a European Union market in this field, with the result that we cannot benefit from the advantages of the growth in the European Union that an efficient clearing and settlement system could bring, and that we will not be able to compete effectively at global level. To put it bluntly, the objective of all issuers of securities being able to reach all investors is still a long way from being achieved. That is why the Commission welcomes the interest that the European Parliament is taking in this issue in responding to the Commission communication of April 2004.
The Commission’s declared objective is to promote the creation of secure and efficient clearing and settlement systems in the European Union, guaranteeing conditions of fair competition for the various issuers. We want to eliminate the obstacles to cross-border clearing and settlement, and thus to enable clearing and settlement service providers, if they so wish, to access other markets in the European Union and provide their services in those markets, within a commonly accepted regulatory and supervisory framework. In other words, we want to create a genuine market in clearing and settlement. Our aim is to make cross-border clearing and settlement just as cheap, just as efficient and just as secure as the national clearing and settlement systems in the European Union.
In 2004, the communication launched very extensive consultations on our initial approach to the policy to be adopted in this field. Our policy sought not simply to manage the current market situation but to improve the future environment for clearing and settlement in the European Union. This environment would enable the operators to implement their strategy, firstly without being hindered by superfluous barriers, and secondly in full compliance with essential public interest objectives such as the security of the systems, fair competition, efficiency and so on. The aim, in cooperation with the private and public sectors, was to eliminate the Giovannini barriers.
In addition, we considered it essential to ensure that clearing and settlement service providers were not prevented from entering other EU markets and providing their services there, nor faced with unreasonable conditions when they wished to do so, simply because the competent authorities refused to recognise the equivalence of the regulatory systems or supervisory practices of other Member States. If this type of barrier were not lifted, the benefits of lifting the Giovannini barriers, which is the responsibility of the private sector, would be diluted or not fully exploited.
These are complex issues, which is why we are being rigorous about applying our twofold commitment to have ongoing consultation and an in-depth impact assessment. With regard to ongoing consultation, we have set up three groups that are working very intensively. The CESAME Group monitors and encourages the progress made by the private sector towards lifting barriers. As you are aware, this group’s authority and visibility are already indisputable. The Legal Certainty Group examines issues related to cross-border legal certainty with respect to legal compatibility when securities are held via intermediaries. The Fiscal Compliance expert group (FISCO) examines cross-border differences with regard to fiscal compliance and aims to reduce the burden of fiscal compliance in this field.
In order to assess the possible impact of any regulatory intervention, a team representing all the services of the Commission is currently conducting a huge impact assessment with a view to gaining a robust instrument, before deciding whether it is appropriate to propose a directive on settlement and clearing and, if so, of course, to determine its precise content. This approach corresponds perfectly to the point of view expressed in Mrs Kauppi’s report. We think that we will be able to meet the deadline of the first half of 2006 for completing the impact assessment.
The scale of our commitment to consultation and impact assessment is also illustrated by the contact that we have had with the various rapporteurs responsible for this report. Following an initial draft report on the basis of relatively clear-cut theories, all of the parties concerned – the rapporteur, the experts advising the Commission, the members of the Committee on Economic and Monetary Affairs, the Commission secretariat and staff – put a great deal of effort into this matter. This openness to debate, dialogue and consultation on the part of the many parties involved in this matter is a model of cooperation for the work that we do together and I would like to thank the European Parliament for taking this approach.
. Mr President, it is a pity that Mr McCreevy cannot be here. It would have been nice to talk to him personally.
When I took over this report from Mrs Villiers, who deserves considerable thanks for her thorough approach and hard work, it was quite clear to me what the outcome should be. It is even clearer now.
As we know, the Commission recently produced a Green Paper on financial services. It explicitly stated that any new European proposal for financial services legislation and implementing rules should pass a number of economic tests. They involve a careful study of the expected economic benefits as well as ‘the extent to which measures facilitate cross-border business and enhance the competitiveness of Europe’s financial markets, while, at the same time, protecting internal stability’.
The Commission paper also states that there is clear market evidence suggesting that genuine financial integration is under way in many key sectors, such as in clearing and settlement. That sentiment is strongly echoed in our daily dealings with the financial services industry.
The report before you sends a clear signal to the markets that the achievements will not be hampered by unnecessary regulation. That message is a result of a broad cross-party compromise and it has the strong backing of market participants. Some of the amendments that have been tabled depart from this functional approach and seek to prejudge the need for regulation. I appreciate and respect the cultural differences in regulatory philosophy, which lead some to these conclusions. However, it would be a serious mistake to apply this philosophy in the case of clearing and settlement.
We have agreed to wait for the results of the regulatory impact assessment and of the different working groups set up by the Commission, to which you referred, Commissioner, in order to determine whether there is any market failure and whether a directive is the right solution after all.
More importantly, our clear signal in support of the developments that are taking place in the clearing and settlement markets should not be diluted with confused concerns regarding potential developments sometime in the future, for which no evidence currently exists. I refer here to some Members’ wish to implement competition rules for clearing and settlement service providers. There is no need for that at this stage, as evidence suggests that markets are, in fact, generally developing towards more open and transparent competition.
The call for new competition legislation is a misguided call for a short-term directive, with the risk that it will develop into wide-ranging legislation on clearing and settlement before we have the results of the different Commission impact studies. Instead, the plenary tomorrow should fully endorse the committee line, that we should focus our efforts on the removal of the ‘Giovannini Barriers’. Here I fully support the initiatives of the Commission. The removal of such barriers promotes openness, equal access and transparency in the industry. We should not seek to implement some arbitrarily defined single utility or service model across the EU, as that would hamper ongoing market-led cross-border integration and consolidation, along with the tangible benefits accruing to customers of clearing and settlement services.
As the Commissioner has stated, this is not a technical, minor issue. It is a very important field of the single market. I fully appreciate Commission efforts in this respect. I would like to thank all your staff who have worked hard with Parliament in reaching this compromise. I hope we can continue this very fruitful cooperation in the future.
Mr President, clearing and settlement is a subject that looms large in the European debate, although its actual economic importance and its true structural effect on the markets are sometimes overestimated. It is certainly a good thing that our Committee on Economic and Monetary Affairs has reached a sound compromise on this subject and I would like to thank Mrs Villiers and also my colleague, Mrs Kauppi, for that.
This compromise relies above all on market players finding solutions to the problems that arise. This is a good approach because this sector has not broken down: it is operating effectively. Let us therefore retain free competition as a basic principle, so that this sector can evolve, innovate and, above all, remain competitive at international level.
We know that the Commission is in the process of assessing the need for legislation in this field. I would strongly encourage it to use the impact assessment to demonstrate the necessity, the costs and the benefits of each measure. At this stage of the debate, the Commission has a duty to go beyond general explanations and to show all the stakeholders that its actions are resulting in real progress. I do not need to remind you that publishing this impact assessment before proposing a text seems to me to be the only valid way of ensuring an open discussion on this topic.
For its part, the Committee on Economic and Monetary Affairs agrees that priority should be given to removing the barriers defined in the Giovannini reports. This aspect is worth emphasising, since the Commission, in its communication, showed very little enthusiasm for attacking the legal barriers that are responsible for the excessive expense of cross-border transactions.
In contrast, the Committee on Economic and Monetary Affairs is not convinced of the benefits of greater regulation and rejects the concept of public utility for this sector. The report itself prefers the concepts of non-discriminatory access and transparency of pricing structures. This too is a good balance and Parliament has a duty to accept it.
My final point, Mr President, is that the additional amendments tabled in the plenary seek primarily to distort competition between the various different types of institutions and, in fact, to reduce competition in the sector, which must not be the aim. In my view, these amendments should therefore be rejected.
. Mr President, I wish to congratulate the rapporteur, Mrs Kauppi, on her well-balanced report, which is supported by most of the political groups and a large majority of the financial services industry. She has been active in finding compromises. We are still working on it: Mrs Starkevičiūtė from the Liberal Group, Mrs Berès and myself So you can see that the issue of clearing and settlement in the EU is really a ladies’ world.
Mrs Kauppi took over from another lady, Mrs Villiers, who left the European Parliament to become a Member of the House of Commons in Britain. My Group was not very happy with her approach. In the explanatory statement of this report you can still find a reminder of her approach, which was very much anti-legislation and principally and vehemently against a directive on clearing and settlement. My Group and the PPE-DE Group do not exclude the need for a directive. This was also the starting point in the Andria report from a previous parliamentary term.
We have chosen not to engage in an ideological battle about whether to have legislation, but to list pragmatically the issues to be taken into account politically, to assess the necessity, feasibility and desirability of legislation or other forms of regulation, and to wait for the factual impact assessments that the Commission is currently carrying out before making up our minds definitely. This is a more pragmatic and wise approach and I am happy that we managed to achieve it.
Nevertheless, I wish to repeat some concerns. I should like to see a decent system of integrated European supervision – also in relation to competition rules. The Commission should keep a close eye on anti-competitive developments that could take place in this fragile clearing and settlement market, particularly in relation to possible consolidation of stock exchanges in Europe. I have noted that the Bundeskartelamt has just given the green light for a possible merger of Deutsche Börse and the London Stock Exchange, although this is no longer a real option. The UK Competition Commission will very soon deliver its opinion on this possible merger or on the other combination of Euronext and LSE.
However, we have already raised the question of whether the European Commission should be more proactive and not leave it to the national competition authorities to judge the developments, because the financial markets – in particular the post-market activities – can have an enormous impact on these markets. At least we should monitor the various aspects from the point of view of competition and the impact on the smooth functioning of the European financial markets. My Group does not exclude competition rules as a consequence.
Unbundling of different elements in the clearance and settlement value chain is not something we propose at this stage, but I would like to have more assurance that cross-subsidies do not exist in this industry and that custodian banks are free to transfer securities outside their home conglomerates.
Let me finish by saying that CESR – the Committee of European Securities Regulators – has already been active on this issue, which has not always been welcomed by our committee, because what it was doing was not very transparent. It must be said that at least it has been proactive. I hope we can improve on the cooperation and the further elaboration of this regulation on clearing and settlement.
. This important financial question has ended up in women's hands in Parliament, but women usually do everything very methodically. I believe that we will be able to begin to solve this problem, as it is one of the European Union's economic policy decisions that has already been the subject of lengthy debate, although the results have yet to be seen. It is the cause of the backwardness of the European Union's financial markets compared with other financial markets in the world. We need to make considerable progress. What needs to be done to achieve this progress?
Firstly, I want to address market participants. They must make mutual concessions and begin to look for common ground and compromise. I understand perfectly that it is difficult to renounce those positions that have already been reached as settled systems on a national level, as this is linked to new expenditures, as well as problems and uncertainty in the future. For this reason, we the Members of the European Parliament must reach an agreement and clearly show the market the way to develop a clearing and settlement system, so that it is possible to ensure the forecasts and clarify these predictions.
We must assure that we solve the questions related to price structure clarity, levels and the true rights of access for all participants, as well as those questions related to equal competition in the market. These are the three main segments.
If we manage to reach an agreement (and I trust that we shall), then national governments will be obliged to act more decisively to remove the obstacles indicated in the accounts. I doubt whether any national government can afford not to listen attentively to requests from the financial sector. After all, they are the governments' main creditors.
I would also like to address the Commission on this point: you now have sufficient work groups and the power for all technical decisions, legislation and amendments to be adopted as quickly as possible. Why do we need to hurry? Now is a perfect opportunity for the European Union's market to become the world leader.
Probably most specialists know that uncertainty lingers in the US market due to the methods of regulation chosen. The countries of Asia are still forming their markets. We have a splendid chance to break into the lead, and must not miss such an opportunity. Thus, our compromise today and mutual concessions may yield significant material benefits and recognition as a separate, strong power in the world.
.  Mr President, I find myself wondering if the Commissioner feels at home in amongst all these women. I do not mind admitting that I rather do.
Recent years in the European Union and the United States have shown that financial markets are very sensitive and sometimes react strongly to external developments. The stability of the markets cannot be taken for granted, but the effective management and smooth settlement of transactions on the basis of clear legislation does help to foster it, and so Mrs Kauppi’s report on promoting the efficient settlement of securities transactions does deserve our undivided attention.
Securities trading is organised in complex ways, and it is also difficult to monitor. Solutions imposed by means of a directive do not always produce the desired outcome. I should like to stress that solutions must be transparent and verifiable if confidence in the financial markets is to be maintained. In this connection, it is vital to monitor the development of aspects of competition. The resolution of 2003 contains the urgent request for more studies into aspects of competition with a view to developing a transparent market for the settlement of securities transactions.
I should like to back the rapporteur’s comments on the ramifications of introducing a directive. The aim is to remove the Giovanini obstacles, but those can also be kept in check without a directive, by means of coordination and consultation. I should also like to point out that another cross-border issue, the removal of obstacles to cross-border payments, was tackled very successfully at the time and also involved a complex number of organisations, rules and interests, thus demonstrating that it is possible to remove obstacles that appear virtually insuperable. It is therefore time for the numerous settlement costs that hamper the internal market for securities in its cross-border activities to be done away with.
Finally, I should like to thank Mrs Villiers and Mrs Kauppi once again for the work they have done on this directive. I think they have produced an excellent piece of work that will help us move forward.
– Mr President, I would like, in turn, to salute and emphasise the excellent quality of Mrs Kauppi’s work. This is a divisive subject, but we have succeeded in setting aside our national interests in order to reach, in my view, a sound and constructive compromise that will enable us to remove the existing barriers to cross-border clearing and settlement transactions. This compromise is based on the idea of not pre-empting the results of the impact assessment currently being conducted by the European Commission. Nevertheless, we felt it was important to remind the Commission of the principles that should guide the consolidation of this sector, which is so essential to a robust and smoothly functioning European banking system and thus to the financing of our economy.
First of all, free competition. The system must guarantee undistorted competition between the various operators, whatever their size or activities. I am pleased that the text does not rule out the separation of activities, when that same separation is advocated in all other industrial sectors as a means of avoiding cross-subsidisation and the dumping that ensues. In addition, I hope that the Commission will be able to conduct a proper examination of dominant positions in the market, including in cases where turnover is below the required threshold, but where the impact of such mergers on our economies would certainly justify such an examination.
Next, transparency: even though our compromise does not, at this stage, allow me to recommend the separation of the various different post-market activities, it is vital to reaffirm that transparent pricing structures are an essential guarantee for those in this sector who might benefit from fair and undistorted competition.
Next, security, since the major challenge here is of course to ensure that the European financial system is secure and can guard against both systematic and operational risks, and also against the criminal activities of certain parties.
We therefore refuse, at this stage, to rule out any instrument, directive or free organisation of the market, or any model, with or without separation of activities, that could be used to consolidate post-market activities.
Nevertheless, I think it is likely that a legislative text will be necessary in order to remove legal and fiscal barriers, if appropriate to adapt the European rules on competition to these activities and, finally, to provide the transparency and accounting separation necessary to the existence of fair competition.
I will conclude by saying that it is time to make progress in this field, because European consolidation is underway, without supervision. Having successfully harmonised the markets, we urgently need to harmonise the post-market sector if we want to benefit from all our work in the context of the financial services action plan.
Mr President, thank you for your remarks and comments on this important report. Your contributions clearly confirm the importance of the issue, the essential role of cooperation between the public and private sectors, and also the need for an in-depth analysis prior to any subsequent decision on the possibility of legislation. I think that this approach is perfectly in line with that of the Commission in the context of the internal market. New legislation is only justified if the social and economic benefits are clearly established. We are pleased that we will be able to continue the discussions and the exchange of information with Parliament as we receive more specific results from the various expert groups and from our impact assessment exercise.
To conclude, the Commission is satisfied with the final report that will be put to the vote in tomorrow’s plenary sitting. We think it is balanced and open. It supports our impact assessment exercise and is open to any well-founded new proposals that the Commission might put forward on the basis of the results of the impact assessment.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the debate on the Commission statement on progress made towards accession by Bulgaria and Romania with a view to the next progress report.
. Mr President, it is a great pleasure to be with you here at this hour. I am sure we all agree that quality compensates for quantity.
The urgent item concerns the elections that took place in Bulgaria on 25 June this year. It is in the interest of Bulgaria to rapidly form a stable coalition government capable of delivering on the reforms necessary for EU accession. Whichever coalition is formed, work must continue in Bulgaria towards meeting all commitments made during the accession negotiations.
We understand that there is a broad consensus across the party political spectrum on this objective. The new government should present an EU integration programme for implementation on all pending issues. I also note that President Parvanov yesterday signed a degree recalling the Parliament for Monday, 11 July, even though, under the Constitution, he had until 25 July to do so. So, encouragingly, there are serious efforts to keep the preparations moving on and to limit as far as possible the interruption caused by the elections.
We also understand that there are plans to keep the Parliament working through the summer holiday period to allow progress in the key areas of accession preparations. In my speech to the Bulgarian Parliament some weeks ago, I encouraged the members of the Bulgarian Parliament to use part of their summer holidays for urgent legislative work and take off for the Black Sea coast only once the EU-related work has been done.
I am glad that the response was positive and glad to find this kind of European motivation in Bulgaria. It is the sovereign decision of the European Parliament to decide on the granting of observer status. However, representatives from Bulgaria and Romania can play a key role in informing their citizens on EU matters, as well as informing us about their countries. That is a case in point of the evolving European democracy, which is a very dear objective to this House.
Since the closing of negotiations in December 2004, both Bulgaria and Romania have continued to make progress in meeting the accession requirements. However, the Commission’s ongoing monitoring exercise clearly shows that they can spare no efforts. Ensuring compliance with the accession requirements by January 2007 will pose a real challenge over the next 17 months. Every day, every week and every month counts for both Bulgaria and Romania.
For Bulgaria, progress in the fields of justice and home affairs, the environment and agriculture will be of decisive importance. Similarly, in the case of Romania, progress in the fields of justice and home affairs, especially the reform of the judiciary system and the fight against corruption, competition and state aid, the environment and agriculture will be crucial.
In June, the Commission sent early warning letters or ‘yellow cards’ to both Bulgaria and Romania in which we indicated areas of serious shortcomings. There were five such areas for Bulgaria and seven for Romania.
In conclusion, for the moment the jury is still out. The Commission will continue to monitor both countries’ progress closely and there is a constant flow of Commissioners and Commission officials to both Bulgaria and Romania. They are there not for fun but for serious monitoring and the Commission relies on its characteristic objectivity and professionalism in the monitoring exercise.
The next significant step will be the comprehensive monitoring report, which will be issued on 25 October. That will be an extremely crucial checkpoint for both Bulgaria and Romania.
I will underline what both President Barroso and I have said, which reflects the position of the Commission. If necessary, the Commission would not hesitate to recommend the use of the safeguard clauses of postponement provided for in the Accession Treaty of Bulgaria and Romania.
.  Mr President, Commissioner, ladies and gentlemen, there are certain things I would like to reiterate in order to firmly repudiate the insinuations and deliberate disinformation spread in recent days by the Liberals and Social Democrats about the reasons for this debate.
Why are we having this debate? We are having it because the Conference of Presidents, having already decided to invite representatives from Romania and Bulgaria to come, one year ahead of their countries’ accessions, to observe the work of this House and take part in it, suddenly reviewed the decision and – the Social Democrats having changed their minds – overturned it. We are having this debate because, when the Conference’s resolution was revised, a date was set that anticipated the Commission’s progress report and hence also the naming of a final date for the countries’ accession, which means that they, and the countries that joined us in 2004, are not being treated equally. We are also having it because the President of this House failed, on Monday, to inform us of the fact that he had already sent them a letter of invitation.
The issue has never been about when the accession of Bulgaria and Romania is to take place. The political decision has been taken. Now that we have decided what to do, nobody wants to apply the brakes. Like most of the Group of the European People’s Party (Christian Democrats) and European Democrats, I voted in favour of the accession date for Romania and Bulgaria being 1 January 2007; what happens after that has also been decided. The facts of the situation do, though, lead me to regard the decision by the Conference of Presidents as both premature and wrong. I find it particularly regrettable that the President, on Monday, withheld from us important information concerning his actions.
Nobody wants to disinvite anyone we have already invited, and we look forward to having them working with us. Our sole concern was and is with the issue of whether we take ourselves seriously, of whether the matter in hand is more important than the date, of whether equal treatment is more important than the small change of day-to-day politics. The question of how we treat one another and the candidates for accession is too important to be handled with so much emotion, and to be the subject of so much disinformation, as we have seen from our competitors and rivals in this House since Monday.
. I am going to begin by refuting what my fellow Member, Mr Karas, said concerning disinformation. I come from Hungary, one of the new Member States that was able to participate as an observer in the work of Parliament from the time the Accession Treaty was signed. We would like the same to happen now, too. Given that both Romania and Bulgaria signed the Treaty of Accession on 25 April, the road has been open for them too – in my view – from that day onwards.
The other comment I would like to make to my fellow Member, relates to ’how seriously we take ourselves’. The Conference of Presidents – a body democratically elected by us in this House – decided on 9 June to send the letter of invitation to the representatives of the two countries in question. I therefore think that we will be taking ourselves seriously if we keep our word regarding this letter, and actually welcome our new colleagues warmly to the Parliament from 26 September.
Aside from this, it is my opinion that on 25 October, when the monitoring report is issued, it would be a pleasure (for you too, I am sure,) if our fellow representatives were able to participate as observers in the work of the sitting. After all, it is only by doing this that they will be able to take home first-hand news of areas where there are still shortcomings. Only by being here with us will they be able to obtain first-hand information regarding their progress in eliminating the shortcomings mentioned by Commissioner Olli Rehn, on the legislative work under way all summer in Bulgaria, and on the implementation of existing legislation. If they know what the problem is and how to solve it; if they know what proposals are being put forward (or reservations expressed) concerning them by the Group of the European People’s Party (Christian Democrats) or European Democrats or by the other side; if they are here and we are able to work together with them. This is why I think we should welcome them, and I agree with what Commissioner Olli Rehn said regarding preparedness. Eighteen months is indeed a long time. We had less time, but the biggest reservation concerning these two countries continues to be that they are less advanced in terms of meeting the accession requirements than the ten countries that most recently acceded. For this reason, I think that in their case eighteen months is not a long time. By the time of their accession on 1 January 2007, they must learn how to do the work that we do here, taking each other’s words into account and taking each other seriously.
.  Mr President, Commissioner, ladies and gentlemen, in matters relating to enlargement, I do believe that quality should matter more than quantity. The development and stability of the continent of Europe is to a large degree dependent on the simultaneous deepening and enlargement of the European Union. Particularly in the Balkans, every extra square metre of European soil that sustains democracy, the rule of law and human rights also adds to the space in which conflicts can be peacefully resolved.
Enlargement must not, however, be taken too fast. Every country must fulfil the requisite accession criteria: not only on paper but also in practice, in a reality that the people can apprehend.
Even though Bulgaria and Romania have made great strides since the fall of their Communist regimes, I find it regrettable that neither has yet developed much in the way of a political culture. There are still too many problems involved in doing away with the cumbersome bureaucracy, despite the positive efforts that have been made to that end. What is worthy of criticism is the failure to make much headway in reforming the justice system, the widespread corruption in the police and the judiciary, considerable shortfalls in the integration of minorities, the poor economic development and social and environmental problems.
The shocking success of the extreme right-wing Ataka party in the Bulgarian elections, which got into parliament with 8% of the vote, has done nothing to improve the overall political climate. It is to be feared that this will make the task of forming a government more difficult and further slow the progress of reforms.
What is important is that we send a signal to those who hold responsibility in both countries. Unlike most members of my group, I am persuaded that we should invite observers to this House only after the progress report has appeared and a decision on accession has been taken. We should make clear to the governments in Bucharest and Sofia the fact that major reforms are still needed and that the sprint down the home straight to accession will not be accomplished without effort.
Mr President, ladies and gentlemen, the reason why we called for this debate was that we wanted an opportunity to discuss at what point it would be right to invite observers.
Let me start by pointing out that it was not the plenary that took this decision, but the Conference of Presidents. This is a highly political decision, and so there cannot fail to be some doubts about this. The proper place for decisions such as this one is in this plenary and in broad daylight, and it is not very democratic for them to be taken by the Conference of Presidents and behind closed doors.
Turning to the matter in hand, Mr Horáček is quite right to draw attention to the continuing deficiencies in the processes of Romania’s and Bulgaria’s accession. We all want Romania and Bulgaria to become Member States of the EU; about that there is not the slightest doubt. If, though, we impose conditions on their accession, we must ourselves take those conditions seriously.
I would add that one reason why the results from the French and Dutch referenda were so devastating was that many members of the public get the impression that, although we attach conditions to a country’s accession, we do not ourselves take those conditions seriously. That is why the enlargement process has got completely out of hand; the fact is that we cannot cope with enlarging the EU and deepening it both at the same time, and we must now be very firm in giving priority to deepening it. Even so, it sent the wrong message to invite these countries to send observers over a year before an accession the date for which has not yet been fixed.
It is, after all, quite possible – as the Commissioner himself has just hinted – that accession will be put back a year in consequence of the situation that Mr Horáček has described so accurately. Are the observers, then, to be with us in this House for two and a half years? That would surely be inappropriate, to say the least, and so the right thing to do would indeed be to take the decision only once the progress report has been produced. It is for that reason that we want to discuss that now.
There is no question that the accession process must not be allowed to come to a halt, given that all of us believe Romania’s accession is necessary as the only possible means of providing this people, who have suffered so many trials and tribulations, with reasonable prospects for the future at last. It can provide a solution to many as yet unresolved problems; many Romanian children – both Roma and non-Roma – may be freed from the dangers of poverty as a result; environmental protection, including the issue of Rosia Montana (Verespatak) may – I hope – be resolved in a European manner. Perhaps Romania’s Hungarian minority may even gain independence. Parliament must play a key role in this process. We must be rigorous in calling Romania to account, as problems are not solved by sweeping them under the carpet.
The Commission’s progress report in October provides the last chance to resolve any dilemmas that persist. The issue is such a serious one and our task so laden with responsibility that we cannot allow it to become the subject of political jousting between parties. The accession process must not be allowed to stall. At the same time, accession is only really meaningful if every citizen of Romania gains from it – including the 1.7 million-member Hungarian minority. For this to become a reality in everyday life, and not just a pretty catch-phrase, compliance with the accession commitments is crucial. It is this that will bring the much-needed modernisation to Romania at every level. This is why your responsibility is huge, Commissioner, when preparing the report, and so is ours as a Parliament, when it comes, we hope, to deciding once again on the report. These are the really crucial issues. As you said, Commissioner, ‘every day, every week, every month counts’.
Mr President, I very much regret that we are having this debate at this time, as it sends a confusing and essentially negative message to the people of Bulgaria. I must say that, as Parliament’s rapporteur on Bulgaria, I was not consulted or even informed about any suggestion that parliamentary observers should be delayed or indeed that some fresh emphasis should be placed on the possibility of delaying Bulgaria’s accession until 2008.
At the last meeting of the Committee on Foreign Affairs in Brussels on 21 June, attended by Commissioner Rehn, I asked for and received an assurance of the commitment to the timetable for enlargement, in spite of the failure of the European Constitution. I recall the Commissioner’s words that Bulgaria and Romania were the last enlargement, not the next enlargement. Their accession is guaranteed. The question, perhaps, is when exactly?
We all recognise that much still needs to be done if Bulgaria is to be ready by 2007, but the task is eminently achievable. The one mechanism for delaying accession is the safeguard clause. In the case of Bulgaria, unlike Romania, this would require a unanimous decision of the Council. I see no merit, therefore, in raising any false spectre of delay. I remain optimistic that Bulgaria will accede on 1 January 2007. I have always underlined the need to ensure that each country is dealt with on its own merits and that the fates of Bulgaria and Romania should not be inextricably tied together. It is widely accepted that Bulgaria has fewer problems than Romania. I am only too aware that the elections in Bulgaria on 25 June have produced an unclear result. The process of building a government coalition is urgently under way, with a view to convening the Parliament on 11 July.
The debate tonight merely adds to uncertainty, both in government circles and among the citizens of Bulgaria. They are even beginning to think they are not wanted. I strongly reassured them. What is required in Bulgaria is continuity, stability, commitment and clarity, not uncertainty and negativism.
On the question of the observers – and I hope you will bear with me as the rapporteur for Bulgaria – I agree with the Commissioner and thank him when he says that the arrangements for the observers are a matter for this Parliament. It was confirmed to me in writing just two weeks ago on 16 June by the leader of the PPE-DE Group. He said as follows: ‘The Conference of Presidents has decided on its last meeting to invite the observers from both accession countries Romania and Bulgaria to join the European Parliament for the September II session in Strasbourg’, which means from 26 September onwards.
Observers from last year’s ten accession states had been invited to join us as soon as possible after signature of the Accession Treaty. That is the precedent we should follow. Any other decision would send an unhelpful signal to our Bulgarian and Romanian friends. I very much look forward to welcoming them here in September as observers and as full Members from January 2007.
Mr President, our Parliament overwhelmingly approved the accessions of Romania and Bulgaria to full membership of the European Union during our plenary session in April. The week before, our Parliament’s JPC delegation, chaired by my group colleague Mr Podestà, visited our Romanian parliamentary colleagues and met with the President, the Prime Minister and the Home Affairs and Justice Ministers.
On 9 June the Conference of Presidents sent the invitation to the Romanian and Bulgarian Parliaments to nominate their European Parliament observers and for them to take up their duties on 26 September. Last week I was invited to return to Bucharest to address the appointed observers. I regret the European Parliament appears just now not to have maintained a consistent common approach, and that my own Group at present may not be wholly associated with the joint motion for a resolution to be voted tomorrow.
I have had the privilege of belonging to the PPE Group for over 15 years. It is a privilege I firmly intend to preserve. I hope, even at this hour, we may come back to a common agreed position. We have given our word, expressed in our name by the President of our Parliament to the observers, that they should take up their duties from 26 September. If we were to go back on our word, what signal would that send to Romania; to those brave statesmen, politicians and public servants who are struggling to bring democracy, economic, administrative and legal reforms? They regard the prospect of EU membership as the guarantee that they will achieve their goal.
Let us remember the difficult history of these countries. In Bucharest, before the Senate House, opposite the Royal Palace, there is a memorial inscribed with the words ‘Glorie martirilor nostri’ dated December 1989. It commemorates the fact that over 1 000 young people, students and soldiers lost their lives demonstrating and defending the demands for freedom. How should we honour their memory? This moment of uncertainty in the EU is a time for our Parliament to show courage and perseverance. We have given our word. We intend to abide by it and welcome the Romanian observers as promised on 26 September this year so that together we may work for a further successful enlargement of our European Union.
– Mr President, Commissioner, we are in favour of the accession of Romania and Bulgaria. The speed of the accession process depends solely on the candidate countries and we respect the efforts currently being made in Sofia and Bucharest to this end.
With regard to the admission of observers to Parliament, however, I would echo precisely what Mr Nassauer said. We must step down from our ivory tower and consider the consequences of the decisions that we, and in particular the authorities of this Parliament, are taking. It is quite clear that we cannot accept observers prior to the Commission’s report, and that we cannot accept them for Romania and Bulgaria earlier than we did for the other accession countries, that is a year before the proposed date of accession. That is why we formally support the motion tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats. We consider it to be extremely opportune in both political and legal terms.
I would add, Mr President, Commissioner, that in general I think that, given the crisis that Europe is currently experiencing and the distrust and suspicion that many people are showing towards the European institutions, now is the time for consolidation and reflection, not a headlong rush forward. That is why I said myself that I was astounded at the way in which the Commission prepared the negotiating mandate with Turkey. I think that the European institutions are living a thousand leagues away from the reality of the European people. We must rejoin the reality of the European people, and to do that, Commissioner, we need to re-examine the negotiating mandate that you prepared with Turkey and, in order to re-examine it and to give us time to do so, we need to delay the opening of negotiations. Consolidation will mean more Europe. A headlong rush will mean a dispersed Europe.
. Mr President, the matter discussed this evening is a sovereign decision of the Parliament and I have, on behalf of the Commission, nothing to add to the points presented previously.
I have received five motions for resolutions(1) tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.